

General Terms and Conditions
Page 1 of 18
SouthEast
07/25/08



INTERCONNECTION AGREEMENT BETWEEN
AT&T TELECOMMUNICATIONS INC.
AND
SOUTHEAST TELEPHONE, INC.


TABLE OF CONTENTS


Customer Name: SouthEast Telephone, Inc.


SouthEast Telephone, Inc. T of C
SouthEast Telephone ,Inc. – General Terms and Conditions
SouthEast Telephone, Inc. Attachment 1 – Resale
Attachment 1 / Exhibit A / Resale Discounts and Rates
Attachment 1 / Exhibit B / Exclusions and Limitations on Services Available for
Resale
Attachment 1 / Exhibit C / Line Information Data Base (LIDB) Resale Storage
Agreement
Attachment 1 / Exhibit D / Optional Daily Usage File
Attachment 1 / Exhibit E / Enhanced Optional Daily Usage File
Attachment 1 / Exhibit F / ODUF/EODUF Rates


SouthEast Telephone, Inc Attachment 2 – Network Elements and Other Services
Attachment 2 / Exhibit A / Network Element Rates
SouthEast Telephone, Inc. Attachment 3 – Network Interconnection
Attachmnet 3 Exhibit A - Network Interconnection Rates
SouthEast Telephone, Inc. Attachment 4 – Physical Collocation
SouthEast Telephone, Inc. Attachment 4 – Remote Site Physical Collocation
Attachment 4 / Exhibit A / Rates
Attachment 4 / Exhibit B / Environmental and Safety Principles
Attachment 4 / Exhibit C / Non-Fiber Interconnection


SouthEast Telephone, Inc Attachment 5 – Access to Numbers and Number Portability


SouthEast Telephone, Inc. Attachment 6 - Pre-Ordering, Ordering and
provisioning, Maintenance and Repair


SouthEast Telephone, Inc. Attachment 7 - Billing


SouthEast Telephone, Inc. Attachment 8 – Rights-of-Way, Conduits and Pole
Attachments


SouthEast Telephone, Inc Attachment 9 – Performance Measurements


SouthEast Telephone, Inc. Attachment 10 – AT&T Disaster Recover Plan
 
 
 

--------------------------------------------------------------------------------

 


General Terms and Conditions
Page 2 of 18
SouthEast
07/25/08

 
INTERCONNECTION AGREEMENT BETWEEN
AT&T TELECOMMUNICATIONS INC.
AND
SOUTHEAST TELEPHONE, INC.


TABLE OF CONTENTS


1.
Definitions
 
3
2.
Term and Availability of the Agreement
 
4
3.
Operational Support Systems
 
4
4.
Parity
 
4
5.
White Pages Listings
 
5
6.
Bona Fide Request/New Business Request Process for Further Unbundling
 
6
7.
Court Ordered Requests for Call Detail Records and Other Subscriber Information
 
6
8.
Liability and Indemnification
 
7
9.
Intellectual Property Rights and Indemnification
 
9
10.
Proprietary and Confidential Information
 
10
11.
Assignments
 
11
12.
Resolution of Disputes
 
11
13.
Taxes
 
12
14.
Force Majeure
 
14
15.
Adoption of Agreements
 
15
16.
Modification of Agreement
 
15
17.
Non-waiver of Legal Rights
 
15
18.
Severability
 
15
19.
Waivers
 
16
20.
Governing Law
 
16
21.
Arm’s Length Negotiations
 
16
22.
Notices
 
16
23.
Intentionally Left Blank
 
17
24.
Headings of No Force or Effect
 
17
25.
Multiple Counterparts
 
17
26.
Filing of Agreement
 
17
27.
Compliance with Applicable Law
 
18
28.
Necessary Approvals
 
18
30.
Good Faith Performance
 
18
31.
Nonexclusive Dealings
 
18
32.
Survival
 
18
33.
Entire Agreement
 
18

 
 
 

--------------------------------------------------------------------------------

 


General Terms and Conditions
Page 3 of 18
SouthEast
07/25/08



AGREEMENT


THIS AGREEMENT is made by and between BellSouth Telecommunications, Inc., d/b/a
AT&T Kentucky (“AT&T”) and SouthEast Telephone, Inc., a Kentucky corporation
(“SouthEast”), and shall be deemed effective as of the date of the last
signature (“Effective Date”). This Agreement may refer to either AT&T or
SouthEast or both as a “Party” or “Parties.”


WITNESSETH
WHEREAS, AT&T is a local exchange telecommunications company authorized to
provide telecommunications services in the states of Alabama, Florida, Georgia,
Kentucky, Louisiana, Mississippi, North Carolina, South Carolina and Tennessee;
and


WHEREAS, SouthEast is a CLEC authorized to provide telecommunications services
in the Commonwealth of Kentucky; and


WHEREAS, SouthEast wishes to resell AT&T’s telecommunications services and
purchase network elements and other services, and the Parties wish to
interconnect their facilities and exchange traffic pursuant to sections 251 and
252 of the Communications Act of 1934, as amended by theTelecommunications Act
of 1996; and


NOW THEREFORE, in consideration of the mutual agreements contained herein, AT&T
and SouthEast agree as follows:
 
1.
Definitions



Act is defined as the Communications Act of 1934, as amended (47 U.S.C. §§ 151
et seq.).


Affiliate is defined as a person that (directly or indirectly) owns or controls,
is owned or controlled by, or is under common ownership or control with, another
person. For purposes of this paragraph, the term “own” means to own an equity
interest (or equivalent thereof) of more than 10 percent.


Commission is defined as the Kentucky Public Service Commission.


Competitive Local Exchange Carrier (CLEC) means a telephone company certificated
by the Commission to provide local exchange service within AT&T's franchised
area.


End User means the ultimate user of the Telecommunications Service.


FCC means the Federal Communication Commission.


Telecommunications means the transmission, between or among points specified by
the user, of information of the user’s choosing, without change in the form or
content of the information as sent and received.
 
 
 

--------------------------------------------------------------------------------

 


General Terms and Conditions
Page 4 of 18
SouthEast
07/25/08

 
Telecommunications Service means the offering of telecommunications for a fee
directly to the public, or to such classes of users as to be effectively
available directly to the public, regardless of the facilities used.
    
2.
Term and Availability of the Agreement



2.1
The term of this Agreement shall be five (5) years beginning on the Effective
Date and shall apply in the state of Kentucky.



2.2
The Parties agree that by no earlier than two hundred seventy (270) days and no
later than one hundred eighty (180) days prior to the expiration of this
Agreement, they shall commence negotiations for a new agreement to be effective
beginning on the expiration date of this Agreement (“Subsequent Agreement”). If
as of the expiration of this Agreement, a Subsequent Agreement has not been
executed by the Parties, then except as set forth in Section 2.3.2 below, this
Agreement shall continue on a month-to-month basis while a Subsequent Agreement
is being negotiated. The Parties’ rights and obligations with respect to this
Agreement after expiration shall be as set forth in Section 2.3 below.



2.3
If, within one hundred and thirty-five (135) days of commencing the negotiation
referred to in Section 2.2 above, the Parties are unable to negotiate new terms,
conditions and prices for a Subsequent Agreement, either Party may petition the
Commission to establish   appropriate rates, terms and conditions for the
Subsequent Agreement pursuant to 47 U.S.C. § 252.



2.4
In the event that as of the date of expiration of this Agreement, the Parties
have not entered into a Subsequent Agreement, then the terms, conditions, and
prices provided in this Agreement shall remain in effect on a month-to-month
basis.

 
3.
Operational Support Systems



SouthEast shall pay charges for Operational Support Systems (OSS) as set forth
in this Agreement in Attachment 1 and/or in Attachments 2, 3 and 5, as
applicable.
 
4.
Parity



When SouthEast purchases, pursuant to Attachment 1 of this Agreement,
telecommunications services from AT&T for the purposes of resale to end users,
AT&T shall provide said services so that the services are equal in quality,
subject to the same conditions, and provided within the same provisioning time
intervals that AT&T provides to its affiliates, subsidiaries and end users. To
the extent technically feasible, the quality of a Network Element, as well as
the quality of the access to such Network Element provided by AT&T to SouthEast
shall be at least equal in quality to that which AT&T provides to itself, its
affiliates or any other telecommunications carrier. The quality of the
interconnection between the networks of AT&T and the network of SouthEast shall
be at a level that is equal to that which AT&T provides itself, a subsidiary, an
Affiliate, or any other party. The interconnection facilities shall be designed
to meet the same technical criteria and service standards that are used within
AT&T’s network and shall extend to a consideration of service quality as
perceived by end users and service quality as perceived by SouthEast.
 
 
 

--------------------------------------------------------------------------------

 


General Terms and Conditions
Page 5 of 18
SouthEast
07/25/08

 
5.
White Pages Listings

 
5.1
AT&T shall provide SouthEast and their customers access to white pages directory
listings under the following terms:



5.2.
Listings. SouthEast shall provide all new, changed and deleted listings on a
timely basis and AT&T or its agent will include SouthEast residential and
business customer listings in the appropriate White Pages (residential and
business) or alphabetical directories. Directory listings will make no
distinction between SouthEast and AT&T subscribers.



5.2.1
Rates. So long as SouthEast provides subscriber listing information to AT&T in
accordance with Section 5.3 below, AT&T shall provide to SouthEast one (1)
primary White Pages listing per SouthEast subscriber at no charge other than
applicable service order charges as set forth in AT&T’s tariffs.



5.3
Procedures for submitting SouthEast Subscriber Information are found in The AT&T
Business Rules for Local Ordering.



5.3.1
Notwithstanding any provision(s) to the contrary, SouthEast shall provide to
AT&T, and AT&T shall accept, SouthEast’s Subscriber Listing Information (SLI)
relating to SouthEast’s customers in the geographic area(s) covered by this
Interconnection Agreement. SouthEast authorizes AT&T to release all such
SouthEast SLI provided to AT&T by SouthEast to qualifying third parties via
either license agreement or AT&T’s Directory Publishers Database Service (DPDS),
General Subscriber Services Tariff, Section A38.2, as the same may be amended
from time to time. Such SouthEast SLI shall be intermingled with AT&T’s own
customer listings and listings of any other CLEC that has authorized a similar
release of SLI. Where necessary, AT&T will use good faith efforts to obtain
state commission approval of any necessary modifications to Section A38.2 of its
tariff to provide for release of third party directory listings, including
modifications regarding listings to be released pursuant to such tariff and
AT&T’s liability thereunder. AT&T’s obligation pursuant to this Section shall
not arise in any particular state until the commission of such state has
approved modifications to such tariff.



5.3.2
No compensation shall be paid to SouthEast for AT&T’s receipt of SouthEast SLI,
or for the subsequent release to third parties of such SLI. In addition, to the
extent AT&T incurs costs to modify its systems to enable the release of
SouthEast’s SLI, or costs on an ongoing basis to administer the release of
SouthEast SLI, SouthEast shall pay to AT&T its proportionate share of the
reasonable costs associated therewith.



5.3.3
AT&T shall not be liable for the content or accuracy of any SLI provided by
SouthEast under this Agreement. SouthEast shall indemnify, hold harmless and
defend AT&T and its agents from and against any damages, losses, liabilities,
demands claims, suits, judgments, costs and expenses (including but not limited
to reasonable attorneys’ fees and expenses) arising from AT&T’s tariff
obligations or otherwise and resulting from or arising out of any third party’s
claim of inaccurate SouthEast listings or use of the SLI provided pursuant to
this Agreement. AT&T may forward to SouthEast any complaints received by AT&T
relating to the accuracy or quality of SouthEast listings.

 
 
 

--------------------------------------------------------------------------------

 


General Terms and Conditions
Page 6 of 18
SouthEast
07/25/08

  
5.3.4
Listings and subsequent updates will be released consistent with AT&T system
changes and/or update scheduling requirements.



5.4
Unlisted/Non-Published Subscribers. SouthEast will be required to provide to
AT&T the names, addresses and telephone numbers of all SouthEast customers that
wish to be omitted from directories.



5.5
Inclusion of SouthEast Customers in Directory Assistance Database. AT&T will
include and maintain SouthEast subscriber listings in AT&T’s Directory
Assistance databases at no recurring charge and SouthEast shall provide such
Directory Assistance listings at no recurring charge. AT&T and SouthEast will
formulate appropriate procedures regarding lead-time, timeliness, format and
content of listing information.



5.6
Listing Information Confidentiality. AT&T will accord SouthEast’s directory
listing information the same level of confidentiality that AT&T accords its own
directory listing information, and AT&T shall limit access to SouthEast’s
customer proprietary confidential irectory information to those AT&T employees
or agents who are involved in the preparation of listings or directories.



5.7
Optional Listings. Additional listings and optional listings will be offered by
AT&T at tariffed rates as set forth in the General Subscriber Services Tariff.



5.8
Delivery. AT&T or its agent shall deliver White Pages directories to SouthEast
subscribers at no charge or as specified in a separate BAPCO agreement.



6.
Bona Fide Request/New Business Request Process for Further Unbundling

 
6.1
AT&T shall, upon request of SouthEast, provide to SouthEast access to its
network elements at any technically feasible point for the provision of
SouthEast's telecommunications service where such access is necessary and
failure to provide access would impair the ability of SouthEast to provide
services that it seeks to offer. Any request by SouthEast for access to a
network element, interconnection option, or for the provisioning of any service
or product that is not already available shall be treated as a Bona Fide
Request/New Business Request (BFR/NBR), and shall be submitted to AT&T pursuant
to the BFR/NBR process.



6.2
SouthEast shall submit any BFR/NBR in writing to SouthEast’s Account Manager.
The BFR/NBR shall specifically identify the requested service date, technical
requirements, space requirements and/or such specifications that clearly define
the request such that AT&T has sufficient information to analyze and prepare a
response.

 
7.
Court Ordered Requests for Call Detail Records and Other Subscriber Information



7.1
Subpoenas Directed to AT&T. Where AT&T provides resold services or local
switching for SouthEast, AT&T shall respond to subpoenas and court ordered
requests delivered directly to AT&T for the purpose of providing call detail
records when the targeted telephone numbers belong to SouthEast end users.
Billing for such requests will be generated by AT&T and directed to the law
enforcement agency initiating the request. AT&T shall maintain such information
for SouthEast end users for the same length of time it maintains such
information for its own end users.

 
 
 

--------------------------------------------------------------------------------

 


General Terms and Conditions
Page 7 of 18
SouthEast
07/25/08

 
7.2
Subpoenas Directed to SouthEast. Where AT&T is providing to SouthEast
telecommunications services for resale, then SouthEast agrees that in those
cases where SouthEast receives subpoenas or court ordered requests regarding
targeted telephone numbers belonging to SouthEast end users, and where SouthEast
does not have the requested information, SouthEast will advise the law
enforcement agency initiating the request to redirect the subpoena or court
ordered request to AT&T for handling in accordance with 7.1 above.



7.3
In all other instances, where either Party receives a request for information
involving the other Party’s end user, the Party receiving the request will
advise the law enforcement agency initiating the request to redirect such
request to the other Party.

 
8.
Liability and Indemnification

 
8.1
Parties' Liability. In the event that SouthEast consists of two (2) or more
separate entities as set forth in this Agreement and/or any Amendments hereto,
all such entities shall be jointly and severally liable for the obligations of
SouthEast under this Agreement.

 
8.2
Liability for Acts or Omissions of Third Parties. AT&T shall not be liable to
SouthEast for any act or omission of another telecommunications company
providing services to SouthEast



8.3
Limitation of Liability



8.3.1
Except for any indemnification obligations of the Parties hereunder, each
Party’s liability to the other for any loss, cost, claim, injury or liability or
expense, including reasonable attorney’s fees relating to or arising out of any
negligent act or omission in its performance of this Agreement whether in
contract or in tort, shall be limited to a credit for the actual cost of the
services or functions not performed or improperly performed.

 
8.3.2
Limitations in Tariffs.  A Party may, in its sole discretion, provide in its
tariffs and contracts with its End Users and third parties that relate to any
service, product or function provided or contemplated under this Agreement, that
to the maximum extent permitted by Applicable Law, such Party shall not be
liable to the End User or third Party for (i) any loss relating to or arising
out of this Agreement, whether in contract, tort or otherwise, that exceeds the
amount such Party would have charged that applicable person for the service,
product or function that gave rise to such loss and (ii) Consequential Damages. 
To the extent that a Party elects not to place in its tariffs or contracts such
limitations of liability, and the other Party incurs a loss as a result thereof,
such Party shall indemnify and reimburse the other Party for that portion of the
loss that would have been limited had the first Party included in its tariffs
and contracts the limitations of liability that such other Party included in its
own tariffs at the time of such loss.

 
 
 

--------------------------------------------------------------------------------

 


General Terms and Conditions
Page 8 of 18
SouthEast
07/25/08

 
8.3.2
Intentionally Left Blank



8.3.3
Neither AT&T nor SouthEast shall be liable for damages to the other Party’s
terminal location, equipment or End User premises resulting from the furnishing
of a service, including, but not limited to, the installation and removal of
equipment or associated wiring, except to the extent caused by a Party’s
negligence or willful misconduct or by a Party’s failure to ground properly a
local loop after disconnection.



8.3.4
Under no circumstance shall a Party be responsible or liable for indirect,
incidental, or consequential damages, including, but not limited to, economic
loss or lost business or profits, damages arising from the use or performance of
equipment or software, or the loss of use of software or equipment, or
accessories attached thereto, delay, error, or loss of data. In connection with
this limitation of liability, each Party recognizes that the other Party may,
from time to time, provide advice, make recommendations, or supply other
analyses related to the Services, or facilities described in this Agreement,
and, while each Party shall use diligent efforts in this regard, the Parties
acknowledge and agree that this limitation of liability shall apply to provision
of such advice, recommendations, and analyses.



8.3.5
To the extent any specific provision of this Agreement purports to impose
liability, or limitation of liability, on either Party different from or in
conflict with the liability or limitation of liability set forth in this
Section, then with respect to any facts or circumstances covered by such
specific provisions, the liability or limitation of liability contained in such
specific provision shall apply.



8.4
Indemnification for Certain Claims. The Party providing services hereunder, its
affiliates and its parent company, shall be indemnified, defended and held
harmless by the Party receiving services hereunder against any claim, loss or
damage arising from the receiving company’s use of the services provided under
this Agreement pertaining to (1) claims for libel, slander or invasion of
privacy arising from the content of the receiving company’s own communications,
or (2) any claim, loss or damage claimed by the End User of the Party receiving
services arising from such company’s use or reliance on the providing company’s
services, actions, duties, or obligations arising out of this Agreement.



8.5
Disclaimer. EXCEPT AS SPECIFICALLY PROVIDED TO THE CONTRARY IN THIS AGREEMENT,
NEITHER PARTY  MAKES ANY REPRESENTATIONS OR WARRANTIES TO THE OTHER PARTY
CONCERNING THE SPECIFIC QUALITY OF ANY SERVICES, OR FACILITIES PROVIDED UNDER
THIS AGREEMENT. THE PARTIES DISCLAIM, WITHOUT LIMITATION, ANY WARRANTY OR
GUARANTEE OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, ARISING FROM
COURSE OF PERFORMANCE, COURSE OF DEALING, OR FROM USAGES OF TRADE.

 
 
 

--------------------------------------------------------------------------------

 


General Terms and Conditions
Page 9 of 18
SouthEast
07/25/08

 
9.
Intellectual Property Rights and Indemnification



9.1
No License. No patent, copyright, trademark or other proprietary right is
licensed, granted or otherwise transferred by this Agreement. Each Party is
strictly prohibited from any use, including but not limited to in sales, in
marketing or advertising of telecommunications services, of any name, service
mark or trademark of the other Party. Notwithstanding the foregoing, SouthEast
may use AT&T’s name solely in response to inquiries of customers or potential
customers regarding the source of the underlying service or the identity of
repair or service technicians under this Agreement.



9.2
Ownership of Intellectual Property. Any intellectual property which originates
from or is developed by a Party shall remain the exclusive property of that
Party. Except for a limited license to use patents or copyrights to the extent
necessary for the Parties to use any facilities or equipment (including
software) or to receive any service solely as provided under this Agreement, no
license in patent, copyright, trademark or trade secret, or other proprietary or
intellectual property right now or hereafter owned, controlled or licensable by
a Party, is granted to the other Party or shall be implied or arise by estoppel.
It is the responsibility of each Party to ensure at no additional cost to the
other Party that it has obtained any necessary licenses in relation to
intellectual property of third Parties used in its network that may be required
to enable the other Party to use any facilities or equipment (including
software), to receive any service, or to perform its respective obligations
under this Agreement.



9.3
Indemnification. The Party providing a service pursuant to this Agreement will
defend the Party receiving such service or data provided as a result of such
service against claims of infringement arising solely from the use by the
receiving Party of such service in the manner contemplated under this Agreement
and will indemnify the receiving Party for any damages awarded based solely on
such claims in accordance with Section 8 of this Agreement.



9.4
Claim of Infringement. In the event that use of any facilities or equipment
(including software), becomes, or in the reasonable judgment of the Party who
owns the affected network is likely to become, the subject of a claim, action,
suit, or proceeding based on intellectual property infringement, then said Party
shall promptly and at its sole expense and sole option, but subject to the
limitations of liability set forth below:



9.4.1
modify or replace the applicable facilities or equipment (including software)
while maintaining form and function, or



9.4.2
obtain a license sufficient to allow such use to continue.



9.4.3
In the event 9.4.1 or 9.4.2 are commercially unreasonable, then said Party may,
terminate, upon reasonable notice, this contract with respect to use of, or
services provided through use of, the affected facilities or equipment
(including software), but solely to the extent required to avoid the
infringement claim.

 
 
 

--------------------------------------------------------------------------------

 


General Terms and Conditions
Page 10 of 18
SouthEast
07/25/08

 
9.5
Exception to Obligations. Neither Party's obligations under this Section shall
apply to the extent the infringement is caused by:  (i) modification of the
facilities or equipment (including software) by the indemnitee; (ii) use by the
indemnitee of the facilities or equipment (including software) in combination
with equipment or facilities (including software) not provided or authorized by
the indemnitor, provided the facilities or equipment (including software) would
not be infringing if used alone; (iii) conformance to specifications of the
indemnitee which would necessarily result in infringement; or (iv) continued use
by the indemnitee of the affected facilities or equipment (including software)
after being placed on notice to discontinue use as set forth herein.



9.6
Exclusive Remedy. The foregoing shall constitute the Parties' sole and exclusive
remedies and obligations with respect to a third party claim of intellectual
property infringement arising out of the conduct of business under this
Agreement.

 
10.
Proprietary and Confidential Information

 
10.1
Proprietary and Confidential Information. It may be necessary for AT&T and
SouthEast, each as the “Discloser,” to provide to the other Party, as
“Recipient,” certain proprietary and confidential information (including trade
secret information) including but not limited to technical, financial,
marketing, staffing and business plans and information, strategic information,
proposals, request for proposals, specifications, drawings, maps, prices, costs,
costing methodologies, procedures, processes, business systems, software
programs, techniques, customer account data, call detail records and like
information (collectively  the “Information”). All such Information conveyed in
writing or other tangible form shall be clearly marked with a confidential or
proprietary legend. Information conveyed orally by the Discloser to Recipient
shall be designated as proprietary and confidential at the time of such oral
conveyance, shall be reduced to writing by the Discloser within forty-five (45)
days thereafter, and shall be clearly marked with a confidential or proprietary
legend.



10.2
Use and Protection of Information. Recipient agrees to protect such Information
of the Discloser provided to Recipient from whatever source from distribution,
disclosure or dissemination to anyone except employees of Recipient with a need
to know such Information solely in conjunction with Recipient’s analysis of the
Information and for no other purpose except as authorized herein or as otherwise
authorized in writing by the Discloser. Recipient will not make any copies of
the Information inspected by it.



10.3
Exceptions. Recipient will not have an obligation to protect any portion of the
Information which:



(a) is made publicly available by the Discloser or lawfully by a nonparty to
this Agreement; (b) is lawfully obtained by Recipient from any source other than
Discloser; (c) is previously known to Recipient without an obligation to keep it
confidential; or (d) is released from the terms of this Agreement by Discloser
upon written notice to Recipient.
 
 
 

--------------------------------------------------------------------------------

 


General Terms and Conditions
Page 11 of 18
SouthEast
07/25/08

 
10.4
Recipient agrees to use the Information solely for the purposes of negotiations
pursuant to 47 U.S.C. 251 or in performing its obligations under this Agreement
and for no other entity or purpose, except as may be otherwise agreed to in
writing by the Parties. Nothing herein shall prohibit Recipient from providing
information requested by the the FCC or the state regulatory agency  with
jurisdiction over this matter, or to support a request for arbitration or an
allegation of failure to negotiate in good faith.



10.5
Recipient agrees not to publish or use the Information for any advertising,
sales promotions, press releases, or publicity matters that refer either
directly or indirectly to the Information or to the Discloser or any of its
affiliated companies.



10.6
The disclosure of Information neither grants nor implies any license to the
Recipient under any trademark, patent, copyright, or application which is now or
may hereafter be owned by the Discloser.



10.7
Survival of Confidentiality Obligations. The Parties’ rights and obligations
under this Section 10 shall survive and continue in effect until two (2) years
after the expiration or termination date of this Agreement with regard to all
Information exchanged during the term of this Agreement. Thereafter, the
Parties’ rights and obligations hereunder survive and continue in effect with
respect to any Information that is a trade secret under applicable law.

 
11.
Assignments



Any assignment by either Party to any non-affiliated entity of any right,
obligation or duty, or of any other interest hereunder, in whole or in part,
without the prior written consent of the other Party shall be void. A Party may
assign this Agreement or any right, obligation, duty or other interest hereunder
to an Affiliate of the Party without the consent of the other Party; provided,
however, that the assigning Party shall notify the other Party in writing of
such assignment thirty (30) days prior to the Effective Date thereof and,
provided further, if the assignee is an assignee of SouthEast, the assignee must
provide evidence of Commission CLEC certification. The Parties shall amend this
Agreement to reflect such assignments and shall work cooperatively to implement
any changes required due to such assignment. All obligations and duties of any
Party under this Agreement shall be binding on all successors in interest and
assigns of such Party. No assignment or delegation hereof shall relieve the
assignor of its obligations under this Agreement in the event that the assignee
fails to perform such obligations.
 
12.
Resolution of Disputes



12.1
Except as otherwise stated in this Agreement, if any dispute arises as to the
interpretation of any provision of this Agreement or as to the proper
implementation of this Agreement, the aggrieved Party shall petition the
Commission for a resolution of the dispute.  For issues over which the
Commission does not have authority, the Parties may avail themselves of any
available legal remedies in the appropriate forum.  However, each Party reserves
any rights it may have to seek judicial review of any ruling made by the
Commission concerning this Agreement.  Furthermore, the Parties agree to carry
on their respective obligations under this Agreement, while any dispute
resolution is pending.

 
 
 

--------------------------------------------------------------------------------

 


General Terms and Conditions
Page 12 of 18
SouthEast
07/25/08

  
12.2
If any provision contained in this agreement conflicts with a provision
contained in any separate agreement between the parties hereto, the terms of
this agreement shall govern as they relate to the products and services
purchased under the terms of this agreement.  .

 
13.
Taxes

 
13.1
The following definitions apply for purposes of this Section:



13.1.1
Transactional Taxes and Fees.  Transactional  Taxes and Fees shall include but
not be limited to federal, state or local sales, use, excise, gross receipts or
other taxes or tax-like fees of whatever nature and however designated
(including tariff surcharges and any fees, charges or other payments,
contractual or otherwise, for the use of public streets or rights of way,
whether designated as franchise fees or otherwise) imposed, or sought to be
imposed, on or with respect to the services furnished hereunder or measured by
the charges or payments therefor, excluding any taxes levied on income.

 
13.1.2
Taxes and fees imposed on the providing Party, which are not permitted or
required to be passed on by the providing Party to its customer, shall be borne
and paid by the providing Party.

 
13.1.3
Taxes and fees imposed on the purchasing Party, which are not required to be
collected and/or remitted by the providing Party, shall be borne and paid by the
purchasing Party.

 
13.2
Taxes and Fees Imposed on Purchasing Party But Collected And Remitted By
Providing Party.

 
13.2.1
Taxes and fees imposed on the purchasing Party shall be borne by the purchasing
Party, even if the obligation to collect and/or remit such taxes or fees is
placed on the providing Party.

 
13.2.2
To the extent permitted by applicable law, any such taxes and/or fees shall be
shown as separate items on applicable billing documents between the Parties.
Notwithstanding the foregoing, the purchasing Party shall remain liable for any
such taxes and fees regardless of whether they are actually billed by the
providing Party at the time that the respective service is billed.

 
 
 

--------------------------------------------------------------------------------

 


General Terms and Conditions
Page 13 of 18
SouthEast
07/25/08

13.2.3
If the purchasing Party determines that in its opinion any such taxes or fees
are not payable, the providing Party shall not bill such taxes or fees to the
purchasing Party if the purchasing Party provides written certification,
reasonably satisfactory to the providing Party, stating that it is exempt or
otherwise not subject to the tax or fee, setting forth the basis therefor, and
satisfying any other requirements under applicable law.  If any authority seeks
to collect any such tax or fee that the purchasing Party has determined and
certified not to be payable, or any such tax or fee that was not billed by the
providing Party, the purchasing Party may contest the same in good faith, at its
own expense.  In any such contest, the purchasing Party shall promptly furnish
the providing Party with copies of all filings in any proceeding, protest, or
legal challenge, all rulings issued in connection therewith, and all
correspondence between the purchasing Party and the taxing authority.



13.2.4
In the event that all or any portion of an amount sought to be collected must be
paid in order to contest the imposition of any such tax or fee, or to avoid the
existence of a lien on the assets of the providing Party during the pendency of
such contest, the purchasing Party shall be responsible for such payment and
shall be entitled to the benefit of any refund or recovery.



13.2.5
If it is ultimately determined that any additional amount of such a tax or fee
is due to the imposing authority, the purchasing Party shall pay such additional
amount, including any interest and penalties thereon.



13.2.6
Notwithstanding any provision to the contrary, the purchasing Party shall
protect, indemnify and hold harmless (and defend at the purchasing Party’s
expense) the providing Party from and against any such tax or fee, interest or
penalties thereon, or other charges or payable expenses (including reasonable
attorney fees) with respect thereto, which are incurred by the providing Party
in connection with any claim for or contest of any such tax or fee.



13.2.7
Each Party shall notify the other Party in writing of any assessment, proposed
assessment or other claim for any additional amount of such a tax or fee by a
taxing authority; such notice to be provided, if possible, at least ten (10)
days prior to the date by which a response, protest or other appeal must be
filed, but in no event later than thirty (30) days after receipt of such
assessment, proposed assessment or claim.



13.3
Taxes and Fees Imposed on Providing Party But Passed On To Purchasing Party.



13.3.1
Taxes and fees imposed on the providing Party, which are permitted or required
to be passed on by the providing Party to its customer, shall be borne by the
purchasing Party.



13.3.2
To the extent permitted by applicable law, any such taxes and/or fees shall be
shown as separate items on applicable billing documents between the Parties. 
Notwithstanding the foregoing, the purchasing Party shall remain liable for any
such taxes and fees regardless of whether they are actually billed by the
providing Party at the time that the respective service is billed.



13.3.3
If the purchasing Party disagrees with the providing Party’s determination as to
the application or basis for any such tax or fee, the Parties shall consult with
respect to the imposition and billing of such tax or fee. Notwithstanding the
foregoing, the providing Party shall retain ultimate responsibility for
determining whether and to what extent any such taxes or fees are applicable,
and the purchasing Party shall abide by such determination and pay such taxes or
fees to the providing Party.  The providing Party shall further retain ultimate
responsibility for determining whether and how to contest the imposition of such
taxes and fees; provided, however, that any such contest undertaken at the
request of the purchasing Party shall be at the purchasing Party’s expense.

 
 
 

--------------------------------------------------------------------------------

 


General Terms and Conditions
Page 14 of 18
SouthEast
07/25/08

  
13.3.4
In the event that all or any portion of an amount sought to be collected must be
paid in order to contest the imposition of any such tax or fee, or to avoid the
existence of a lien on the assets of the providing Party during the pendency of
such contest, the purchasing Party shall be responsible for such payment and
shall be entitled to the benefit of any refund or recovery.



13.3.5
If it is ultimately determined that any additional amount of such a tax or fee
is due to the imposing authority, the purchasing Party shall pay such additional
amount, including any interest and penalties thereon.



13.3.6
Notwithstanding any provision to the contrary, the purchasing Party shall
protect indemnify and hold harmless (and defend at the purchasing Party’s
expense) the providing Party from and against any such tax or fee, interest or
penalties thereon, or other reasonable charges or payable expenses (including
reasonable attorney fees) with respect thereto, which are incurred by the
providing Party in connection with any claim for or contest of any such tax or
fee.



13.4
Franchise Taxes and Fees.



13.4.1
Each Party shall notify the other Party in writing of any assessment, proposed
assessment or other claim for any additional amount of such a tax or fee by a
taxing authority; such notice to be provided, if possible, at least ten (10)
days prior to the date by which a response, protest or other appeal must be
filed, but in no event later than thirty (30) days after receipt of such
assessment, proposed assessment or claim.



13.5
Mutual Cooperation. In any contest of a tax or fee by one Party, the other Party
shall cooperate fully by providing records, testimony and such additional
information or assistance as may reasonably be necessary to pursue the contest.
Further, the other Party shall be reimbursed for any reasonable and necessary
out-of-pocket copying and travel expenses incurred in assisting in such contest.

 
14.
Force Majeure



In the event performance of this Agreement, or any obligation hereunder, is
either directly or indirectly prevented, restricted, or interfered with by
reason of fire, flood, earthquake or like acts of God, wars, revolution, civil
commotion, explosion, acts of public enemy, embargo, acts of the government in
its sovereign capacity, labor difficulties, including without limitation,
strikes, slowdowns, picketing, or boycotts, industry wide unavailability of
equipment from vendor, changes requested by SouthEast, or any other
circumstances beyond the reasonable control and without the fault or negligence
of the Party affected, the Party affected, upon giving prompt notice to the
other Party, shall be excused from such performance on a day-to-day basis to the
extent of such prevention, restriction, or interference (and the other Party
shall likewise be excused from performance of its obligations on a day-to-day
basis until the delay, restriction or interference has ceased); provided
however, that the Party so affected shall use diligent efforts to avoid or
remove such causes of non-performance and both Parties shall proceed whenever
such causes are removed or cease.
 
 
 

--------------------------------------------------------------------------------

 


General Terms and Conditions
Page 15 of 18
SouthEast
07/25/08

15.
Adoption of Agreements

 
 
Pursuant to 47 USC § 252(i) and 47 C.F.R. §51.809, AT&T shall make available to
Southeast any entire interconnection agreement filed and approved pursuant to 47
USC § 252. The adopted agreement shall apply to the same states as the agreement
that was adopted, and the term of the adopted agreement shall expire on the same
date as set forth in the agreement which was adopted.

 
16.
Modification of Agreement

 
16.1
If either Party changes its name or makes changes to its company structure or
identity due to a merger, acquisition, transfer or any other reason, it is the
responsibility of that Party to notify the other Party of said change and
request that an amendment to this Agreement, if necessary, be executed to
reflect said change.



16.2
No modification, amendment, supplement to, or waiver of the Agreement or any of
its provisions shall be effective and binding upon the Parties unless it is made
in writing and duly signed by the Parties.



16.3
In the event that any effective legislative, regulatory, judicial or other legal
action materially affects any material terms of this Agreement, or the ability
of SouthEast or AT&T to perform any material terms of this Agreement, SouthEast
or AT&T may, on thirty (30) days’ written notice require that such terms be
renegotiated, and the Parties shall renegotiate in good faith such mutually
acceptable new terms as may be required.  In the event that such new terms are
not renegotiated within ninety (90) days after such notice, the Dispute shall be
referred to the Dispute Resolution procedure set forth in this Agreement.

 
16.4
Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not be amended or modified after the expiration date hereof as set forth in
Section 2 above.

 
17.
Non-waiver of Legal Rights

 
Execution of this Agreement by either Party does not confirm or imply that the
executing Party agrees with any decision(s) issued pursuant to the
Telecommunications Act of 1996 and the consequences of those decisions on
specific language in this Agreement.  Neither Party waives its rights to appeal
or otherwise challenge any such decision(s) and each Party reserves all of its
rights to pursue any and all legal and/or equitable remedies, including appeals
of any such decision(s).
 
18.
Severability

 
If any provision of this Agreement, or the application of such provision to
either Party or circumstance, shall be held invalid, the remainder of the
Agreement, or the application of any such provision to the Parties or
circumstances other than those to which it is held invalid, shall not be
affected thereby, provided that the Parties shall attempt to reformulate such
invalid provision to give effect to such portions thereof as may be valid
without defeating the intent of such provision.
 
 
 

--------------------------------------------------------------------------------

 


General Terms and Conditions
Page 16 of 18
SouthEast
07/25/08

19.
Waivers


 
A failure or delay of either Party to enforce any of the provisions hereof, to
exercise any option which is herein provided, or to require performance of any
of the provisions hereof shall in no way be construed to be a waiver of such
provisions or options, and each Party, notwithstanding such failure, shall have
the right thereafter to insist upon the performance of any and all of the
provisions of this Agreement.
 
20.
Governing Law


 
This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the Commonwealth of Kentucky, without regard to its conflict
of laws principles.
 
21.
Arm’s Length Negotiations


 
This Agreement was executed after arm’s length negotiations between the
undersigned Parties and reflects the conclusion of the undersigned that this
Agreement is in the best interests of all Parties.
 
22.
Notices

 
22.1
Every notice, consent, approval, or other communications required or
contemplated by this Agreement shall be in writing and shall be delivered by
hand, by overnight courier or by US mail postage prepaid, address to:



AT&T Telecommunications, Inc.
Contract Management
ATTN:  Notices Manager
311 S. Akard, 9th Floor
Dallas, TX  75202-5398
 
and


Business Markets Attorney
Suite 4300
675 W. Peachtree St.
Atlanta, GA 30375
 
 
 

--------------------------------------------------------------------------------

 


General Terms and Conditions
Page 17 of 18
SouthEast
07/25/08

 
SouthEast Telephone, Inc.


Darrell Maynard
and
Liz Thacker
and
Beth Bowersock


SouthEast Telephone, Inc.
P.O. Box 1001
Pikeville, KY 41501
(606) 432-3000


or at such other address as the intended recipient previously shall have
designated by written notice to the other Party.


22.2
Unless otherwise provided in this Agreement, notice by mail shall be effective
on the date it is officially recorded as delivered by return receipt or
equivalent, and in the absence of such record of delivery, it shall be presumed
to have been delivered the fifth day, or next business day after the fifth day,
after it was deposited in the mails.



22.3
Notwithstanding the foregoing, AT&T may provide SouthEast notice via Internet
posting of price changes, changes to the terms and conditions of services
available for resale per Commission Orders. AT&T will also post changes to
business processes and policies, notices of new service offerings, and changes
to service offerings not requiring an amendment to this Agreement, notices
required to be posted to AT&T’s website, and any other information of general
applicability to CLECs.

 
23.
Intentionally Left Blank

 
24.
Headings of No Force or Effect

 
The headings of Articles and Sections of this Agreement are for convenience of
reference only, and shall in no way define, modify or restrict the meaning or
interpretation of the terms or provisions of this Agreement.
 
25.
Multiple Counterparts

 
This Agreement may be executed multiple counterparts, each of which shall be
deemed an original, but all of which shall together constitute but one and the
same document.
 
26.
Filing of Agreement

 
Upon execution of this Agreement and any amendments hereto, it shall be filed
with the Kentucky Public Service Commission pursuant to the requirements of
Section 252 of the Act and the Parties shall share equally any filing fees
therefore. If the regulatory agency imposes any filing or public interest notice
fees regarding the filing or approval of the Agreement, SouthEast shall be
responsible for publishing the required notice and the publication and/or notice
costs shall be borne by SouthEast. 
 
 
 

--------------------------------------------------------------------------------

 


General Terms and Conditions
Page 18 of 18
SouthEast
07/25/08

27.
Compliance with Applicable Law

 
Each Party shall comply at its own expense with Applicable Law.
 
28.
Necessary Approvals

 
Each Party shall be responsible for obtaining and keeping in effect all
approvals from, and rights granted by, governmental authorities, building and
property owners, other carriers, and any other persons that may be required in
connection with the performance of its obligations under this Agreement. Each
Party shall reasonably cooperate with the other Party in obtaining and
maintaining any required approvals and rights for which such Party is
responsible.
 
29.
Intentionally Left Blank

 
30.
Good Faith Performance

 
The Parties shall act in good faith in their performance of this Agreement.
Except as otherwise expressly stated in this Agreement (including, but not
limited to, where consent, approval, agreement or a similar action is stated to
be within a Party’s sole discretion), where consent, approval, mutual agreement
or a similar action is required by any provision of this Agreement, such action
shall not be unreasonably withheld, conditioned or delayed.
 
31.
Nonexclusive Dealings

 
This Agreement does not prevent either Party from providing or purchasing
services to or from any other person nor, except as provided in Section 252(i)
of the Act, does it obligate either Party to provide or purchase any services
(except insofar as AT&T is obligated to provide access to Interconnection,
services and Network Elements to SouthEast as a requesting carrier under the
Act).
 
32.
Survival

 
The Parties’ obligations under this Agreement that by their nature are intended
to continue beyond the termination or expiration of this Agreement shall survive
the termination or expiration of this Agreement.
 
33.
Entire Agreement

 
This Agreement and its Attachments, incorporated herein by this reference, sets
forth the entire understanding and supersedes prior Agreements between the
Parties relating to the subject matter contained herein and merges all prior
discussions between them. Any orders placed under prior agreements between the
Parties shall be governed by the terms of this Agreement. Neither Party shall be
bound by any definition, condition, provision, representation, warranty,
covenant or promise other than as expressly stated in this Agreement or as is
contemporaneously or subsequently set forth in writing and executed by a duly
authorized officer or representative of the Party to be bound thereby.
 
 
 

--------------------------------------------------------------------------------

 
 

GENERAL TERMS AND CONDITIONS
Signature Page
AT&T/SouthEast
072508


SouthEast Telephone, Inc.
 
BellSouth Telecommunications, Inc.
   
d/b/a AT&T Kentucky
         
By:
/s/ Darrell Maynard
 
By:
/s/ /Eddie A. Reed, Jr.
         
Name:
Darrell Maynard
 
Name:
Eddie A. Reed, Jr.
         
Title:
President
 
Title:
Director – Interconnection Agreements
         
Date:
2/5/09
 
Date:
2-12-09




   
OCN#
 
ACNA
     
OCN#
 
ACNA
                     
ALABAMA
          
MISSISSIPPI
       
FLORDIA
         
NO. CAROLINA
       
GEORGIA
         
SO. CAROLINA
       
KENTUCKY
         
TENNESSEE
       
LOUISIANA
  
 
  
 
  
 
  
     

 
 

--------------------------------------------------------------------------------

 
 
Attachment 1- Resale
Page 1 of 14
SouthEast
07/25/08



ATTACHMENT 1


RESALE


TABLE OF CONTENTS
 
1.
Discount Rates
 
2
2.
Definition of Terms
 
2
3.
General Provisions
 
2
4.
AT&T’s Provision of Services to SouthEast
 
6
5.
Maintenance of Services
 
7
6.
Establishment of Service
 
8
7.
Payment And Billing Arrangements
 
9
8.
Discontinuance of Service
 
11
9.
Line Information Database (LIDB)
 
13
10.
RAO Hosting
 
13
11.
Optional Daily Usage File (ODUF)
 
13
12.
Enhanced Optional Daily Usage File (EODUF)
 
13
13.
Applicable Discounts and Charges
 
14
Attachment 1 / Exhibit A / Resale Discounts and Rates
Attachment 1 / Exhibit B / Exclusions and Limitations on Services Available for
Resale
Attachment 1 / Exhibit C / Line Information Data Base (LIDB) Resale Storage
Agreement
Attachment 1 / Exhibit D / Optional Daily Usage File
Attachment 1 / Exhibit E / Enhanced Optional Daily Usage File
Attachment 1 / Exhibit F / ODUF/EODUF Rates

 
 
 

--------------------------------------------------------------------------------

 


Attachment 1- Resale
Page 2 of 14
SouthEast
07/25/08



RESALE
 
1.
Discount Rates



The discount rates applied to SouthEast purchases of AT&T Telecommunications
Services for the purpose of resale shall be as set forth in Exhibit A. Such
discounts have been determined by the applicable Commission to reflect the costs
avoided by AT&T when selling a service for wholesale purposes.
 
2.
Definition of Terms

 
2.1
COMPETITIVE LOCAL EXCHANGE COMPANY (CLEC) means a telephone company authorized
by the Commission to provide local exchange service within AT&T's franchised
area.



2.2
CUSTOMER OF RECORD means the entity responsible for placing application for
service; requesting additions, rearrangements, maintenance or discontinuance of
service; payment in full of charges incurred such as non-recurring, monthly
recurring, toll, directory assistance, etc.

 
2.3
DEPOSIT means assurance provided by a customer in the form of cash, surety bond
or bank letter of credit to be held by AT&T.

 
2.4
END USER means the ultimate user of the Telecommunications Service.

 


2.5
END USER CUSTOMER LOCATION means the physical location of the premises where an
End User makes use of the telecommunications services.



2.6
NEW SERVICES means functions, features or capabilities that are not currently
offered by AT&T. This includes packaging of existing services or combining a new
function, feature or capability with an existing service.



2.7
RESALE means an activity wherein a certificated CLEC, such as SouthEast,
subscribes to the telecommunications services of AT&T and then offers those
telecommunications services to the public.

 
3.
General Provisions



3.1
All of the negotiated rates, terms and conditions set forth in this Attachment
pertain to the resale of AT&T’s retail telecommunications services and other
services specified in this Attachment. Subject to effective and applicable FCC
and Commission rules and orders, AT&T shall make available to SouthEast for
resale those telecommunications services AT&T makes available, pursuant to its
General Subscriber Services Tariff and Private Line Services Tariff, to
customers who are not telecommunications carriers. Such services shall be
available at AT&T’s tariffed rates less the discount set forth in Exhibit A to
this Agreement and subject to the exclusions and limitations set forth in
Exhibit B to this Agreement.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 1- Resale
Page 3 of 14
SouthEast
07/25/08

3.2
SouthEast, as a reseller of Lifeline and Link-Up Services, hereby certifies that
it has and will comply with the FCC requirements governing the Lifeline and
Link-Up programs as set forth in 47 C.F.R. § 54.417(a) and (b). This includes
the requirements set forth in AT&T’s GSST, Sections A3.31 and A.4.7.



3.2.1
SouthEast shall maintain records to document FCC or applicable state eligibility
and verification records to document compliance governing the Lifeline/Link-Up
programs for the three (3) full preceding calendar years, and SouthEast shall
provide such documentation to the FCC or it’s Administrator upon request.



3.3
SouthEast may purchase resale services from AT&T for their own use in operating
their business. The resale discount will apply to those services under the
following conditions:



3.3.1
SouthEast must resell services to other End Users.



3.3.2
SouthEast must order services through resale interfaces, i.e., the Local Carrier
Service Center (LCSC) and/or appropriate Resale Account Teams pursuant to
Section 3 of the General Terms and Conditions.



3.3.3
SouthEast cannot be a competitive local exchange telecommunications company for
the single purpose of selling to themselves.



3.4
SouthEast will be the customer of record for all services purchased from AT&T.
Except as specified herein, AT&T will take orders from, bill and receive payment
from SouthEast for said services.



3.5
SouthEast will be AT&T's single point of contact for all services purchased
pursuant to this Agreement. AT&T shall have no contact with the End User except
to the extent provided for herein. Each Party shall provide to the other a
nation wide (50 states) toll-free contact number for purposes of repair and
maintenance.



3.6
AT&T will continue to bill the End User for any services that the End User
specifies it wishes to receive directly from AT&T. AT&T maintains the right to
serve directly any End User within the service area of SouthEast. AT&T will
continue to market directly its own telecommunications products and services and
in doing so may establish independent relationships with End Users of SouthEast.
Neither Party shall interfere with the right of any person or entity to obtain
service directly from the other Party.



3.6.1
When a subscriber of SouthEast or AT&T elects to change his/her carrier to the
other Party, both Parties agree to release the subscriber’s service to the other
Party concurrent with the due date of the service order, which shall be
established based on the standard interval for the subscriber’s requested
service as set forth in AT&T Product and Services Interval Guide.



3.6.2
AT&T and SouthEast will refrain from contacting subscribers who have placed or
whose selected carrier has placed on their behalf an order to change his/her
service provider from AT&T or SouthEast to the other Party until such time that
the order for service has been completed.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 1- Resale
Page 4 of 14
SouthEast
07/25/08

3.7
Current telephone numbers may normally be retained by the End User and are
assigned to the service furnished. However, neither Party nor the End User has a
property right to the telephone number or any other call number designation
associated with services furnished by AT&T, and no right to the continuance of
service through any particular central office. AT&T reserves the right to change
such numbers, or the central office designation associated with such numbers, or
both, whenever AT&T deems it necessary to do so in the conduct of its business
and in accordance with AT&T practices and procedures on a nondiscriminatory
basis.



3.8
For the purpose of the resale of AT&T’s telecommunications services by
SouthEast, AT&T will provide SouthEast with on line access to telephone numbers
for reservation on a first come first served basis. AT&T shall provide number
reservation pursuant to the appropriate FCC rules and regulations. SouthEast
acknowledges that there may be instances where there is a shortage of telephone
numbers in a particular Common Language Location Identifier Code (CLLIC) and in
such instances AT&T may request that SouthEast cancel its reservations of
numbers. SouthEast shall comply with such request.



3.9
Further, upon SouthEast’s request, and for the purpose of the resale of AT&T’s
telecommunications services by SouthEast, AT&T will reserve up to 100 telephone
numbers per CLLIC, for SouthEast’s sole use. AT&T shall provide number
reservation pursuant to the appropriate FCC rules and regulations. SouthEast
acknowledges that there may be instances where there is a shortage of telephone
numbers in a particular CLLIC and in such instances AT&T shall use its best
efforts to reserve for a ninety (90) day period a sufficient quantity of
SouthEast’s reasonable need in that particular CLLIC.



3.10
Service is furnished subject to the condition that it will not be used for any
unlawful purpose.



3.11
Service will be discontinued if any law enforcement agency advises that the
service being used is in violation of the law.



3.12
AT&T can refuse service when it has grounds to believe that service will be used
in violation of the law.



3.13
AT&T will cooperate with law enforcement agencies with subpoenas and court
orders relating to SouthEast's End Users, pursuant to Section 7 of the General
Terms and Conditions.



3.14
If SouthEast or its End Users utilize a AT&T resold telecommunications service
in a manner other than that for which the service was originally intended as
described in AT&T’s retail tariffs, SouthEast has the responsibility to notify
AT&T. AT&T will only provision and maintain said service consistent with the
terms and conditions of the tariff describing said service.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 1- Resale
Page 5 of 14
SouthEast
07/25/08

3.15
Facilities and/or equipment utilized by AT&T to provide service to SouthEast
remain the property of AT&T.



3.16
White page directory listings for SouthEast End Users will be provided in
accordance with Section 5 of the General Terms and Conditions.



3.17
AT&T provides electronic access to customer record information.  Access is
provided through SouthEast must order services through resale interfaces, i.e.,
the Local Exchange Navigation System (LENS) and the Telecommunications Access
Gateway (TAG). Customer Record Information includes but is not limited to,
customer specific information in CRIS and RSAG. In addition, SouthEast shall
provide to AT&T access to customer record information including electronic
access where available.  Otherwise,  upon request by AT&T SouthEast shall
provide paper copies of customer record information within a reasonable period
of time.  Customer Record Information is equivalent to but not limited to the
type of customer specific information contained in CRIS and RSAG.  The Parties
agree not to view, copy, or otherwise obtain access to the customer record
information of any customer without that customer's permission, and further
agrees that SouthEast and AT&T will obtain access to customer record information
only in strict compliance with applicable laws, rules, or regulations of the
State in which the service is provided.



3.18
All costs incurred by AT&T to develop and implement operational interfaces shall
be recovered from CLECs who utilize the interfaces. Charges for use of
Operational Support Systems (OSS) shall be as set forth in Exhibit A of this
Attachment.



3.19
Where available to AT&T’s End Users, AT&T shall provide the following
telecommunications services at a discount to allow for voice mail services:



 
-
Message Waiting Indicator (“MWI”), stutter dialtone and message waiting light
feature capabilities




 
-
Call Forward Busy Line (“CF/B”)




 
-
Call Forward Don’t Answer (“CF/DA”)



Further, AT&T messaging services set forth in AT&T’s Messaging Service
Information Package shall be made available for resale without the wholesale
discount.


3.20
AT&T shall provide branding for, or shall unbrand, voice mail services for
SouthEast per the Bona Fide Request/New Business Request process as set forth in
Section 6 of the General Terms and Conditions.



3.21
AT&T’s Inside Wire Maintenance Service Plan is available for resale at rates,
terms and conditions as set forth by AT&T and without the wholesale discount.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 1- Resale
Page 6 of 14
SouthEast
07/25/08

3.22
In the event SouthEast acquires an end user whose service is provided pursuant
to a AT&T Special Assembly, AT&T shall make available to SouthEast that Special
Assembly at the wholesale discount at SouthEast’s option. SouthEast shall be
responsible for all terms and conditions of such Special Assembly including but
not limited to termination liability if applicable.



3.23
AT&T shall provide 911/E911 for SouthEast customers in the same manner that it
is provided to AT&T customers. AT&T shall provide and validate SouthEast
customer information to the PSAP. AT&T shall use its service order process to
update and maintain, on the same schedule that it uses for its customers, the
SouthEast customer service information in the ALI/DMS (Automatic Location
Identification/Location Information) databases used to support 911/E911
services.



3.24
AT&T shall bill, and SouthEast shall pay, the End User line charge associated
with implementing Number Portability as set forth in AT&T's FCC No. 1 tariff.
This charge is not  subject to the wholesale discount.



3.25
Pursuant to 47 CFR Section 51.617, AT&T will bill to SouthEast, and SouthEast
shall pay, End User common line charges identical to the End User common line
charges AT&T bills its End Users.

 
4.
AT&T’s Provision of Services to SouthEast

 
4.1
Resale of AT&T services shall be as follows:



4.1.1
The resale of telecommunications services shall be limited to users and uses
conforming to the class of service restrictions.



4.1.2
Hotel and Hospital PBX services are the only telecommunications services
available for resale to Hotel/Motel and Hospital End Users, respectively.
Similarly, Access Line Service for Customer Provided Coin Telephones is the only
local service available for resale to Payphone Service Provider (PSP) customers.
Shared Tenant Service customers can only be sold those local exchange access
services available in AT&T’s Shared Tenant Service Tariff A27 in the
Commonwealth of Kentucky.



4.1.3
AT&T reserves the right to periodically audit services purchased by SouthEast to
establish authenticity of use. Such audit shall not occur more than once in a
calendar year. SouthEast shall make any and all records and data available to
AT&T or AT&T’s auditors on a reasonable basis. AT&T shall bear the cost of said
audit. Any information provided by SouthEast for purposes of such audit shall be
deemed Confidential Information pursuant to the General Terms and Conditions of
this Agreement.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 1- Resale
Page 7 of 14
SouthEast
07/25/08

4.2
Subject to Exhibit B hereto, resold services can only be used in the same manner
as specified in AT&T’s Tariffs. AT&T will make available for resale by SouthEast
on resold lines AT&T's federally tariffed ADSL service; provided, however, that
the wholesale discount shall not apply to such ADSL service. Resold services are
subject to the same terms and conditions as are specified for such services when
furnished to an individual End User of AT&T in the appropriate section of AT&T’s
Tariffs. Specific tariff features (e.g., a usage allowance per month) shall not
be aggregated across multiple resold services.



4.3
SouthEast may resell services only within the specific service area as defined
in its certificate of operation approved by the Commission.



5.
Maintenance of Services



5.1
SouthEast will adopt and adhere to the standards contained in the current
version in effect, as appropriate, and as they are amended from time to time
during this Agreement, in the applicable AT&T Operational Understanding
regarding maintenance of service.  Changes to the AT&T Operational Understanding
impacting either party will require thirty (30) days prior notice.   Further,
SouthEast will not be responsible to adhere to any changes made without thirty
(30) days notice from AT&T.  The AT&T Operational Understanding can be accessed
via the internet @ ttp://www.interconnection.AT&T.com.

 
5.2
Services resold pursuant to this Attachment and AT&T’s General Subscriber
Service Tariff and Private Line Service Tariff and facilities and equipment
provided by AT&T shall be maintained by AT&T.



5.3
SouthEast or its End Users may not rearrange, move, disconnect, remove or
attempt to repair any facilities owned by AT&T except with the written consent
of AT&T.



5.4
SouthEast accepts responsibility to notify AT&T of situations that arise that
may result in a service problem.



5.5
SouthEast will contact the appropriate repair centers in accordance with
procedures established by AT&T.



5.6
For all repair requests, SouthEast shall adhere to AT&T's prescreening
guidelines prior to referring the trouble to AT&T.



5.7
AT&T will bill SouthEast for handling troubles that are found not to be in
AT&T's network pursuant to its standard time and material charges. The standard
time and material charges will be no more than what AT&T charges to its retail
customers for the same services. In order for the charges to be applicable, the
trouble would have to be found and resolved in the AT&T network within thirty
(30) days of  the original report and the reported trouble must have been
previously closed to SouthEast by AT&T as no trouble found in the AT&T network.
This paragraph in no way relieves SouthEast of their responsibility to conform
with the prescreening responsibilities required of CLECs outlined in the
Operational Understanding.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 1- Resale
Page 8 of 14
SouthEast
07/25/08

5.8
AT&T and SouthEast will work cooperatively to identify and resolve chronic
troubles in either party’s network. Both parties agree that any payment of
charges resulting from a no trouble found condition as described in paragraph
5.7 will be credited to the paying party if the trouble is ultimately found and
cleared in the other party’s network. The parties also recognize that multiple
dispatches may have resulted by both parties to resolve the same type of trouble
and that payment of charges as outlined in paragraph 5.7 may be billed to the
appropriate party. The parties agree to work cooperatively to resolve any
disputes resulting from the process described in this paragraph.



5.9
AT&T reserves the right to contact SouthEast’s End Users, if deemed necessary,
for maintenance purposes.



6.
Establishment of Service



6.1
After receiving certification as a local exchange company from the appropriate
regulatory agency, SouthEast will provide the appropriate AT&T service center
the necessary documentation to enable AT&T to establish a master account for
SouthEast’s resold services.  Such documentation shall include the Application
for Master Account, proof of authority to provide telecommunications services,
an Operating Company Number ("OCN") assigned by the National Exchange Carriers
Association ("NECA") and a tax exemption certificate, if applicable.  When
necessary deposit requirements are met, as described in Section 6.6 below, AT&T
will begin taking orders for the resale of service.  Service orders will be in a
standard format designated by AT&T.



6.2
SouthEast shall provide to AT&T a blanket letter of authorization ("LOA")
certifying that SouthEast will have End User authorization prior to viewing the
End User's customer service record or switching the End User's service. AT&T
will not require End User confirmation prior to establishing service for
SouthEast’s End User customer. SouthEast must, however, be able to demonstrate
End User authorization upon request.



6.3
AT&T will accept a request directly from the End User for conversion of the End
User's service from SouthEast to AT&T or will accept a request from another CLEC
for conversion of the End User's service from SouthEast to such other CLEC. Upon
completion of the conversion AT&T will notify SouthEast that such conversion has
been completed.



6.4
If AT&T determines that an unauthorized change in local service to SouthEast has
occurred, AT&T will reestablish service with the appropriate local service
provider and will assess SouthEast as the CLEC initiating the unauthorized
change, the unauthorized change charge described in FCC Tariff No. 1, Section 13
or applicable state tariff. Appropriate nonrecurring charges, as set forth in
Section A4 of the General Subscriber Service Tariff, will also be assessed to
SouthEast. These charges can be adjusted if SouthEast provides satisfactory
proof of authorization.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 1- Resale
Page 9 of 14
SouthEast
07/25/08

   
6.5
AT&T reserves the right to secure the account with a suitable form of security
deposit, unless satisfactory credit has already been established.

 
6.6.1
Such security deposit shall take the form of cash for cash equivalent, an
irrevocable Letter of Credit or other forms of security acceptable to AT&T. Any
such security deposit may be held during the continuance of the service as
security for the payment of any and all amounts accruing for the service.

 
6.6.2
If a security deposit is required, such security deposit shall be made prior to
the inauguration of service.

 
6.6.3
Such security deposit shall be two months' estimated billing.

 
6.6.4
The fact that a security deposit has been made in no way relieves SouthEast from
complying with AT&T's regulations as to advance payments and the prompt payment
of bills on presentation nor does it constitute a waiver or modification of the
regular practices of AT&T providing for the discontinuance of service for
non-payment of any sums due AT&T.

 
6.6.5
AT&T reserves the right to increase the security deposit requirements after a
thirty (30) day notice, when, in its reasonable judgment, changes in SouthEast's
financial status so warrant and/or gross monthly billing has increased beyond
the level initially used to determine the security deposit.

 
6.6.6.
In the event service to SouthEast is terminated due to SouthEast's default on
its account, any security deposits held will be applied to SouthEast's account.

 
6.6.6.1
Interest on a cash or cash equivalent security deposit shall accrue and be paid
in accordance with the terms in the appropriate AT&T tariff.

 
7.
Payment And Billing Arrangements

 
7.1
Prior to submitting orders to AT&T for local service, a master account must be
established for SouthEast. SouthEast is required to provide the following before
a master account is established: proof of PSC/PUC certification, the Application
for Master Account, an Operating Company Number (“OCN”) assigned by the National
Exchange Carriers Association (“NECA”) and a tax exemption certificate, if
applicable.

 
7.2
AT&T shall bill SouthEast on a current basis all applicable charges and credits.



7.3
Payment of all charges will be the responsibility of SouthEast. SouthEast shall
make payment to AT&T for all services billed. AT&T is not responsible for
payments not received by SouthEast from SouthEast's End User. AT&T will not
become involved in billing disputes that may arise between SouthEast and its End
User. Payments made to AT&T as payment on account will be credited to an
accounts receivable master account and not to an End User's account.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 1- Resale
Page 10 of 14
SouthEast
07/25/08

7.3.1
AT&T will render bills each month on established bill days for each of
SouthEast's accounts.



7.4
AT&T will bill SouthEast in advance for all services to be provided during the
ensuing billing period except charges associated with service usage, which will
be billed in arrears. Charges will be calculated on an individual End User
account level, including, if applicable, any charge for usage or usage
allowances. AT&T will also bill SouthEast, and SouthEast will be responsible for
and remit to AT&T, all charges applicable to resold services including but not
limited to 911 and E911 charges, End Users common line charges, federal
subscriber line charges, telecommunications relay charges (TRS), and franchise
fees.



7.5
The payment will be due by the next bill date (i.e., same date in the following
month as the bill date) and is payable in immediately available funds. Payment
is considered to have been made when received by AT&T.



7.5.1
If the payment due date falls on a Sunday or on a Holiday which is observed on a
Monday, the payment due date shall be the first non-Holiday day following such
Sunday or Holiday. If the payment due date falls on a Saturday or on a Holiday
which is observed on Tuesday, Wednesday, Thursday, or Friday, the payment due
date shall be the last non-Holiday day preceding such Saturday or Holiday. If
payment is not received by the payment due date, a late payment charge, as set
forth in section 7.7 following, shall apply.



7.5.2
If SouthEast requests multiple billing media or additional copies of bills, AT&T
will provide these at an appropriate charge to SouthEast.



7.5.3
Billing Disputes



7.5.3.1
Each Party agrees to notify the other Party upon the discovery of a billing
dispute. In the event of a billing dispute, the Parties will endeavor to resolve
the dispute within sixty (60) calendar days of the Bill Date on which such
disputed charges appear.  Resolution of the dispute is expected to occur at the
first level of management resulting in a recommendation for settlement of the
dispute and closure of a specific billing period.  If the issues are not
resolved within the allotted time frame, the following resolution procedure will
begin:



7.5.3.2
If the dispute is not resolved within sixty (60) days of the Bill Date, the
dispute will be escalated to the second level of management for each of the
respective Parties for resolution.  If the dispute is not resolved within ninety
(90) days of the Bill Date, the dispute will be escalated to the third level of
management for each of the respective Parties for resolution

 
7.5.3.3
If the dispute is not resolved within one hundred and twenty (120) days of the
Bill Date, the dispute will be escalated to the fourth level of management for
each of the respective Parties for resolution.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 1- Resale
Page 11 of 14
SouthEast
07/25/08

7.5.3.4
If a Party disputes a charge and does not pay such charge by the payment due
date, such charges shall be subject to late payment charges as set forth in the
Late Payment Charges provision of this Attachment.  If a Party disputes charges
and the dispute is resolved in favor of such Party, the other Party shall credit
the bill of the disputing Party for the amount of the disputed charges along
with any late payment charges assessed no later than the second Bill Date after
the resolution of the dispute.  Accordingly, if a Party disputes charges and the
dispute is resolved in favor of the other Party, the disputing Party shall pay
the other Party the amount of the disputed charges and any associated late
payment charges assessed no later than the second bill payment due date after
the resolution of the dispute. AT&T shall only assess interest on previously
assessed late payment charges if it has authority pursuant to its tariffs.

 
7.6
Upon proof of tax exempt certification from SouthEast, the total amount billed
to SouthEast will not include any taxes due from the End User to reflect the tax
exempt certification and local tax laws. SouthEast will be solely responsible
for the computation, tracking, reporting, and payment of taxes applicable to
SouthEast’s End User.



7.7
If any portion of the payment is received by AT&T after the payment due date as
set forth preceding, or if any portion of the payment is received by AT&T in
funds that are not immediately available to AT&T, then a late payment charge
shall be due to AT&T. The late payment charge shall be the portion of the
payment not received by the payment due date times a late factor and will be
applied on a per bill basis. The late factor shall be as set forth in Section A2
of the General Subscriber Services Tariff or Section B2 of the Private Line
Service Tariff, as applicable. SouthEast will be charged a fee for all returned
checks as set forth in Section to A2 of the General Subscriber Services Tariff
or in applicable state law.



7.8
Any switched access charges associated with interexchange carrier access to the
resold local exchange lines will be billed by, and due to, AT&T.



7.9
AT&T will not perform billing and collection services for SouthEast as a result
of the execution of this Agreement. All requests for billing services should be
referred to the appropriate entity or operational group within AT&T.



7.10
In general, AT&T will not become involved in disputes between SouthEast and
SouthEast's End User customers relating to resold services. If a dispute does
arise that cannot be settled without the involvement of AT&T, SouthEast shall
contact the designated Service Center for resolution. AT&T will assist in the
resolution of the dispute and will work with SouthEast to resolve the matter in
as timely a manner as possible. SouthEast may be required to submit
documentation to substantiate the claim.

 
8.
Discontinuance of Service

 
8.1
The procedures for discontinuing service to an End User are as follows:

 
 
 

--------------------------------------------------------------------------------

 


Attachment 1- Resale
Page 12 of 14
SouthEast
07/25/08

8.1.1
AT&T will deny service to SouthEast's End User on behalf of, and at the request
of, SouthEast. Upon restoration of the End User's service, restoral charges will
apply and will be the responsibility of SouthEast.



8.1.2
At the request of SouthEast, AT&T will disconnect a SouthEast End User customer.



8.1.3
All requests by SouthEast for denial or disconnection of an End User for
nonpayment must be in writing.



8.1.4
SouthEast will be made solely responsible for notifying the End User of the
proposed disconnection of the service.



8.1.5
AT&T will continue to process calls made to the Annoyance Call Center and will
advise SouthEast when it is determined that annoyance calls are originated from
one of its End User's locations. AT&T shall be indemnified, defended and held
harmless by SouthEast and/or the End User against any claim, loss or damage
arising from providing this information to SouthEast. It is the responsibility
of  SouthEast to take the corrective action necessary with its End Users who
make annoying calls. (Failure to do so will result in AT&T’s disconnecting the
End User’s service.)



8.1.6
AT&T may disconnect and reuse facilities when the facility is in a denied state
and AT&T has received an order to establish new service or transfer of service
from an End User or an End User’s CLEC at the same address served by the denied
facility.



8.2
The procedures for discontinuing service to SouthEast are as follows:



8.2.1
AT&T reserves the right to suspend or terminate service in the event of
prohibited, unlawful or improper use of the facilities or service, abuse of the
facilities, or any other violation or noncompliance by SouthEast of the rules
and regulations of AT&T’s Tariffs.



8.2.2
AT&T reserves the right to suspend or terminate service for nonpayment. If
payment of account is not received by the bill day in the month after the
original bill day, AT&T may provide written notice to SouthEast, that additional
applications for service will be refused and that any pending orders for service
will not be completed if payment is not received by the fifteenth day following
the date of the notice. In addition AT&T may, at the same time, provide written
notice to the person designated by SouthEast to receive notices of noncompliance
that AT&T may discontinue the provision of existing services to SouthEast, if
payment is not received by the thirtieth day following the date of the notice.



8.2.3
In the case of such discontinuance, all billed charges, as well as applicable
termination charges, shall become due.



8.2.4
If AT&T does not discontinue the provision of the services involved on the date
specified in the thirty days notice and SouthEast's noncompliance continues,
nothing contained herein shall preclude AT&T’s right to discontinue the
provision of the services to SouthEast without further notice.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 1- Resale
Page 13 of 14
SouthEast
07/25/08

8.2.5
Upon discontinuance of service on a SouthEast's account, service to SouthEast's
End Users will be denied. AT&T will also reestablish service at the request of
the End User or SouthEast upon payment of the appropriate connection fee and
subject to AT&T's normal application procedures. SouthEast is solely responsible
for notifying the End User of the proposed disconnection of the service.



8.2.6
If within fifteen days after an End User's service has been denied no contact
has been made in reference to restoring service, the End User's service will be
disconnected.

 
9.
Line Information Database (LIDB)

 
9.1
AT&T will store in its Line Information Database (LIDB) records relating to
service only in the AT&T region. The LIDB Storage Agreement is included in this
Attachment as Exhibit C.



9.2
AT&T will provide LIDB Storage upon written request to SouthEast’s Account
Manager stating a requested activation date.

 
10.
RAO Hosting

 
10.1
RAO Hosting is not required for resale in the AT&T region.

 
11.
Optional Daily Usage File (ODUF)

 
11.1
The Optional Daily Usage File (ODUF) Agreement with terms and conditions is
included in this Attachment as Exhibit D. Rates for ODUF are as set forth in
Exhibit F of this Attachment.



11.2
AT&T will provide ODUF service upon written request to its Account Manager
stating a requested activation date.

 
12.
Enhanced Optional Daily Usage File (EODUF)

 
12.1
The Enhanced Optional Daily Usage File (EODUF) service Agreement with terms and
conditions is included in this Attachment as Exhibit E. Rates for EODUF are as
set forth in Exhibit F of this Attachment.



12.2
AT&T will provide EODUF service upon written request to its Account Manager
stating a requested activation date.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 1- Resale
Page 14 of 14
SouthEast
07/25/08

13.
Applicable Discount and OSS Charges



13.1
The telecommunications services available for purchase by SouthEast for the
purposes of resale to SouthEast End Users shall be available at the discount off
of the retail rate contained in Exhibit A. If SouthEast cancels an order for
telecommunications services for the purpose of resale, any costs incurred by
AT&T in conjunction with the provisioning of that order will be recovered in
accordance with the applicable sections of the GSST and the PLST.



13.2
If no rate is identified in the contract, the rate for the specific service or
function will be as set forth in applicable AT&T tariff or as negotiated by the
Parties upon request by either Party.

 
13.2
In addition to the OSS charges, applicable discounted service order and related
discounted charges apply per the tariff.



13.3
Denial/Restoral OSS Charge



13.3.1
In the event SouthEast provides a list of customers to be denied and restored,
rather than an LSR, each location on the list will require a separate PON and,
therefore will be billed as one LSR per location.



13.4
Cancellation OSS Charge



13.4.1
SouthEast will incur an OSS charge for an accepted LSR that is later canceled by
SouthEast. Note: Supplements or clarifications to a previously billed LSR will
not incur another OSS charge.

 
 
 

--------------------------------------------------------------------------------

 
 
RESALE DISCOUNTS & RATES - Exhibit A
 
Att: 1 Exh: D
 
CATEGORY
 
RATE ELEMENTS
 
Interim
 
Zone
 
BCS
 
USOC
 
RATES($)
 
Svc Order
Submitted
Elec
per LSR
 
Svc Order
Submitted
Manually
per LSR
 
Incremental
Charge -
Manual Svc
Order vs.
Electronic-
1st
 
Incremental
Charge –
Manual Svc
Order vs.
Electronic-
Add'l
 
Incremental
Charge –
Manual Svc
Order vs.
Electronic-
Disc 1st
 
Incremental
Charge –
Manual Svc
Order vs.
Electronic-
Disc Add'l
                             
Nonrecurring
 
Nonrecurring Disconnect
 
OSS Rates($)
                         
Rec
 
First
 
Add'l
 
First
 
Add'l
 
SOMEC
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
                                                                     
RESALE APPLICABLE DISCOUNTS
     
Residence %
                   16.79                                                  
Business %
                  15.54                                              
CSAs %
                  15.54                                          
OPERATIONS SUPPORT SYSTEMS (OSS)
     
OSS - Electronic Service Order Charge, Per Local Service Request (LSR) - Resale
Only
             
SOMEC
      3.50   0.00   3.50   0.00                              
OSS - Manual Service Order Charge, Per Local Service Request (LSR) - Resale Only
             
SOMAN
      19.99   0.00   19.99   0.00                          
SELECTIVE CALL ROUTING USING LINE CLASS CODES (SCR-LCC)
     
Selective Routing Per Unique Line Class Code Per Request Per Switch
                      93.53   93.53   15.58   15.58                          
DIRECTORY ASSISTANCE CUSTOM BRANDING ANNOUNCEMENT via OLNS SOFTWARE
     
Recording of DA Custom Branded Announcement
                      3,000.00   3,000.00                                      
Loading of DA Custom Branded Anouncement per Switch per OCN
                      1,170.00   1,170.00                                  
DIRECTORY ASSISTANCE UNBRANDING via OLNS SOFTWARE
     
Loading of DA per OCN (1 OCN per Order)
                      420.00   420.00                                      
Loading of DA per Switch per OCN
                      16.00   16.00                                  
OPERATOR ASSISTANCE CUSTOM BRANDING ANNOUNCEMENT via OLNS SOFTWARE
     
Recording of Custom Branded OA Announcement
                      7,000.00   7,000.00                                      
Loading of Custom Branded OA Announcement per shelf/NAV per OCN
                      500.00   500.00                                      
Loading of OA Custom Branded Announcement per Switch per OCN
                      1,170.00   1,170.00                                  
OPERATOR ASSISTANCE UNBRANDING via OLNS SOFTWARE
     
Loading of OA per OCN (Regional)
                      1,200.00   1,200.00                                  

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 1
Exhibit B


Exclusions and Limitations
On Services Available for Resale


  
 
KY
Type of Service
 
Resale
 
Discount
1
 Grandfathered
Services (Note 1)
 
Yes
 
Yes
           
2
Promotions - > 90
Days(Note 2)
 
Yes
 
Yes
           
3
Promotions - < 90
Days (Note 2)
 
Yes
 
No
           
4
Lifeline/Link Up
Services
 
Yes
 
Note 4
           
5
911/E911 Services
 
Yes
 
Yes
           
6
N11 Services
 
No
 
No
           
7
MemoryCall®Service
 
Yes
 
No
           
8
Mobile Services
 
Yes
 
No
           
9
Federal Subscriber
Line Charges
 
Yes
 
No
           
10
Non-RecurCharges
 
Yes
 
Yes
           
11
End User Line Chg-
Number Portability
 
Yes
 
No
           
12
Public Telephone
Access Svc(PTAS)
 
Yes
 
Yes
           
13
Inside Wire Maint
Service Plan
 
Yes
 
No



Applicable Notes:
1.
Grandfathered services can be resold only to existing subscribers of the
grandfathered service.

2.
Where available for resale, promotions will be made available only to End Users
who would have qualified for the promotion had it been provided by AT&T
directly.

3.
Long-term promotions (offered for more than ninety (90) days) may be obtained at
one of the following rates:

(a) the stated tariff rate, less the wholesale discount;
(b) the promotional rate (the promotional rate offered by AT&T will not be
discounted further by the wholesale discount rate)
4.
Lifeline/Link Up services may be offered only to those subscribers who meet the
criteria that AT&T currently applies to subscribers of these services as set
forth in Sections A3 and A4 of the AT&T General Subscriber Services Tariff.

5.
Some of AT&T's local exchange and toll telecommunications services are not
available in certain central offices and areas.


 
 

--------------------------------------------------------------------------------

 

Attachment 1- Exhibit C
Page 1 of 3
SouthEast
07/25/08



Attachment 1 - Exhibit C


Line Information Data Base (LIDB) Resale Storage Agreement


1.
Definitions (from Addendum)



A.
Billing number – a number used by AT&T for the purpose of identifying an account
liable for charges. This number may be a line or a special billing number.



B.
Line number – a ten-digit number assigned by AT&T that identifies a telephone
line associated with a resold local exchange service, or with a SPNP
arrangement..



C.
Special billing number – a ten-digit number that identifies a billing account
established by AT&T in connection with a resold local exchange service, or with
a SPNP arrangement..



D.
Calling Card number – a billing number plus PIN number assigned by AT&T.



E.
PIN number – a four-digit security code assigned by AT&T that is added to a
billing number to compose a fourteen-digit calling card number.



F.
Toll billing exception indicator – associated with a billing number to indicate
that it is considered invalid for billing of collect calls or third number calls
or both, but SouthEast.



G.
Billed Number Screening – refers to the query service used to determine whether
a toll billing exception indicator is present for a particular number.



H.
Calling Card Validation – refers to the query service used to determine whether
a particular calling card number exists as stated or otherwise provided y a
caller.



I.
Billing number information – information about billing number or Calling Card
number assigned by AT&T and toll billing exception indicator provided to AT&T by
SouthEast.



J.
Get-Data – refers to the query service used to determine, at a minimum, the
Account Owner and/or Regional Accounting Office for a line number. This query
service may be modified to provide additional information in the future.



K.
Originating Line Number Screening ("OLNS") – refers to the query service used to
determine the billing, screening and call handling indicators, station type and
Account Owner provided to AT&T by SouthEast for originating line numbers.



L.
Account Owner – name of the local exchange telecommunications company that is
providing dial tone on a subscriber line.

 
 
 

--------------------------------------------------------------------------------

 
  

Attachment 1- Exhibit C
Page 2 of 3
SouthEast
07/25/08

 
2.
General

 
A.
This Agreement sets forth the terms and conditions pursuant to which AT&T agrees
to store in its LIDB certain information at the request of SouthEast and
pursuant to which AT&T, its LIDB customers and SouthEast shall have access to
such information. In addition, this Agreement sets forth the terms and
conditions for SouthEast's provision of billing number information to AT&T for
inclusion in AT&T's LIDB. SouthEast understands that AT&T provides access to
information in its LIDB to various telecommunications service providers pursuant
to applicable tariffs and agrees that information stored at the request of
SouthEast, pursuant to this Agreement, shall be available to those
telecommunications service providers. The terms and conditions contained herein
shall hereby be made a part of this Resale Agreement upon notice to SouthEast's
account team and/or Local Contract Manager to activate this LIDB Storage
Agreement. The General Terms and Conditions of the Resale Agreement shall govern
this LIDB Storage Agreement. The terms and conditions contained in the attached
Addendum are hereby made a part of this LIDB Storage Agreement as if fully
incorporated herein.



B.
AT&T will provide responses to on-line, call-by-call queries to billing number
information for the following purposes:



3.
Billed Number Screening



AT&T is authorized to use the billing number information to determine whether
SouthEast has identified the billing number as the one that should not be billed
for collect or third number calls.


4.
Calling Card Validation



AT&T is authorized to validate a 14-Digit calling card number where the first 10
digits are a line number or special billing number assigned by AT&T, and where
the last four digits (PIN) are a security code assigned by AT&T.


5.
OLNS



AT&T is authorized to provide originating line screening information for billing
services restrictions, station type, call handling indicators, presubscribed
interLATA and local carrier and account number on the lines of SouthEast from
which a call originates.


6.
GetData



AT&T is authorized to provide, at a minimum, the account owner and/or Regional
Accounting Office information on the lines of SouthEast indicating the local
service provider and where billing records are to be sent for settlement
purposes. This query service may be modified to provide additional information
in the future.


7.
Fraud Control



AT&T will provide seven days per week, 24-hours per day, fraud monitoring on
Calling Cards, bill-to-third and collect calls made to numbers in AT&T's LIDB,
provided that such information is included in the LDIB query. AT&T will
establish fraud alert thresholds and will notify SouthEast of fraud alerts so
that SouthEast may take action it deems appropriate.

 
 

--------------------------------------------------------------------------------

 


Attachment 1- Exhibit C
Page 3 of 3
SouthEast
07/25/08

 
8.
Responsibility of the Parties



A.
AT&T will administer all data stored in the LIDB, including the data provided by
SouthEast pursuant to this agreement, in the same manner as AT&T's data for
AT&T's End User customers. AT&T shall not be responsible to SouthEast for any
lost revenue which may result from AT&T's administration of the LIDB pursuant to
its established practices and procedures as they exist and as they may be
changed by AT&T in its sole discretion from time to time.



B.
Billing and Collection Customers



AT&T currently has in effect numerous billing and collection agreements with
various interexchange carriers and billing clearing houses and as such these
billing and collection customers ("B&C Customers") query AT&T's LIDB to
determine whether to accept various billing options from End Users. Until such
time as AT&T implements in its LIDB and its supporting systems the means to
differentiate SouthEast's data from AT&T's data, the following shall apply:


(1)
AT&T will identify SouthEast end user originated long distance charges and will
return those charges to the interexchange carrier as not covered by the existing
B&C agreement. SouthEast is responsible for entering into the appropriate
agreement with interexchange carriers for handling of long distance charges by
their end users.



(2)
BellSouh shall have no obligation to become involved in any disputes between
SouthEast and B&C Customers. AT&T will not issue adjustments for charges billed
on behalf os any B&C Customers to SouthEast. It shall be the responsibility of
SouthEast and the B&C Customers to negotiate and arrange for any appropriate
adjustments.



9.
Fee for Services and Taxes



A.
SouthEast will not be charged a fee for storage services provided by AT&T to
SouthEast, as described in this LIDB Resale Storage Agreement.



B.
Sales, use and all other taxes (excluding taxes on AT&T's income) determined by
AT&T or any taxing authority to be due to any federal, state, or local taxing
jurisdiction with respect to the provision of the service set forth herein will
be paid by SouthEast in accordance with the tax provisions set forth in the
General Terms and Conditions of this Agreement.


 
 

--------------------------------------------------------------------------------

 
 

Attachment 1- Resale Exhibit D
Page 1 of 3
SouthEast
07/25/08

 
Attachment 1 / Exhibit D
Optional Daily Usage File


1.
Upon written request from SouthEast, AT&T will provide the Optional Daily Usage
File (ODUF) service to SouthEast pursuant to the terms and conditions set forth
in this section.



SouthEast shall furnish all relevant information required by AT&T for the
provision of the Optional Daily Usage File.


2.
The Optional Daily Usage Feed will contain billable messages that were carried
over the AT&T Network and processed in the AT&T Billing System, but billed to a
SouthEast customer.



3.
Charges for delivery of the Optional Daily Usage File will appear on SouthEast’s
monthly bills. The charges are as set forth in Exhibit F to this Attachment.



4.
The Optional Daily Usage Feed will contain both rated and unrated messages. All
messages will be in the standard Alliance for Telecommunications Industry
Solutions (ATIS) EMI record format.



5.
Messages that error in SouthEast’s billing system will be the responsibility of
SouthEast. If, however, SouthEast should encounter significant volumes of
errored messages that prevent processing by SouthEast within its systems, AT&T
will work with the to determine the source of the errors and the appropriate
resolution.



6
The following specifications shall apply to the Optional Daily Usage Feed.



7.1
Usage To Be Transmitted



7.1.1
The following messages recorded by AT&T will be transmitted to SouthEast:



 
-
Message recording for per use/per activation type services (examples: Three Way
Calling, Verify, Interrupt, Call Return, etc.)

 

 
-
Measured billable Local

 

 
-
Directory Assistance messages

 

 
-
IntraLATA Toll




 
-
WATS  and 800 Service




 
-
N11


 
 

--------------------------------------------------------------------------------

 


Attachment 1- Resale Exhibit D
Page 2 of 3
SouthEast
07/25/08

 

 
-
Information Service Provider Messages




 
-
Operator Services Messages




 
-
Operator Services Message Attempted Calls (UNE only)




 
-
Credit/Cancel Records




 
-
Usage for Voice Mail Message Service



7.1.2
Rated Incollects (originated in AT&T and from other companies) can also be on
Optional Daily Usage File. Rated Incollects will be intermingled with AT&T
recorded rated and unrated usage. Rated Incollects will not be packed
separately.



7.1.3
AT&T will perform duplicate record checks on records processed to Optional Daily
Usage File. Any duplicate messages detected will be deleted and not sent to
SouthEast.



7.1.4
In the event that SouthEast detects a duplicate on Optional Daily Usage File
they receive from AT&T, SouthEast will drop the duplicate message (SouthEast
will not return the duplicate to AT&T).



7.2
Physical File Characteristics



7.2.1
The Optional Daily Usage File will be distributed to SouthEast via an agreed
medium with CONNECT:Direct being the preferred transport method. The Daily Usage
Feed will be a variable block format (2476) with an LRECL of 2472. The data on
the Daily Usage Feed will be in a non-compacted EMI format (175 byte format plus
modules). It will be created on a daily basis (Monday through Friday except
holidays). Details such as dataset name and delivery schedule will be addressed
during negotiations of the distribution medium. There will be a maximum of one
dataset per workday per OCN.



7.2.2
Data circuits (private line or dial-up) may be required between AT&T and
SouthEast for the purpose of data transmission. Where a dedicated line is
required, SouthEast will be responsible for ordering the circuit, overseeing its
installation and coordinating the installation with AT&T. SouthEast will also be
responsible for any charges associated with this line. Equipment required on the
AT&T end to attach the line to the mainframe computer and to transmit
successfully ongoing will be negotiated on a case by case basis. Where a dial-up
facility is required, dial circuits will be installed in the AT&T data center by
AT&T and the associated charges assessed to SouthEast. Additionally, all message
toll charges associated with the use of the dial circuit by SouthEast will be
the responsibility of SouthEast. Associated equipment on the AT&T end, including
a modem, will be negotiated on a case by case basis between the Parties. All
equipment, including modems and software, that is required on SouthEast end for
the purpose of data transmission will be the responsibility of SouthEast.


 
 

--------------------------------------------------------------------------------

 


Attachment 1- Resale Exhibit D
Page 3 of 3
SouthEast
07/25/08

 
7.3
Packing Specifications



7.3.1
A pack will contain a minimum of one message record or a maximum of 99,999
message records plus a pack header record and a pack trailer record. One
transmission can contain a maximum of 99 packs and a minimum of one pack.



7.3.2
The OCN, From RAO, and Invoice Number will control the invoice sequencing. The
From RAO will be used to identify to SouthEast which AT&T RAO is sending the
message. AT&T and SouthEast will use the invoice sequencing to control data
exchange. AT&T will be notified of sequence failures identified by SouthEast and
resend the data as appropriate.



THE DATA WILL BE PACKED USING ATIS EMI RECORDS.


7.4
Pack Rejection



7.4.1
SouthEast will notify AT&T within one business day of rejected packs (via the
mutually agreed medium). Packs could be rejected because of pack sequencing
discrepancies or a critical edit failure on the Pack Header or Pack Trailer
records (i.e. out-of-balance condition on grand totals, invalid data populated).
Standard ATIS EMI Error Codes will be used. SouthEast will not be required to
return the actual rejected data to AT&T. Rejected packs will be corrected and
retransmitted to SouthEast by AT&T.



7.5
Control Data



SouthEast will send one confirmation record per pack that is received from AT&T.
This confirmation record will indicate SouthEast received the pack and the
acceptance or rejection of the pack. Pack Status Code(s) will be populated using
standard ATIS EMI error codes for packs that were rejected by SouthEast for
reasons stated in the above section.


7.6
Testing



7.6.1
Upon request from SouthEast, AT&T shall send test files to SouthEast for the
Optional Daily Usage File. The Parties agree to review and discuss the file’s
content and/or format. For testing of usage results, AT&T shall request that
SouthEast set up a production (LIVE) file. The live test may consist of
SouthEast’s employees making test calls for the types of services SouthEast
requests on the Optional Daily Usage File. These test calls are logged by
SouthEast, and the logs are provided to AT&T. These logs will be used to verify
the files. Testing will be completed within 30 calendar days from the date on
which the initial test file was sent.


 
 

--------------------------------------------------------------------------------

 

Attachment 1- Resale-Exhibit E
Page 1 of 2
SouthEast
07/25/08

 
Attachment 1 / Exhibit E
Enhanced Optional Daily Usage File


1.
Upon written request from SouthEast, AT&T will provide the Enhanced Optional
Daily Usage File (EODUF) service to SouthEast pursuant to the terms and
conditions set forth in this section. EODUF will only be sent to existing ODUF
subscribers who request the EODUF option.



2.
SouthEast shall furnish all relevant information required by AT&T for the
provision of the Enhanced Optional Daily Usage File.



3.
The Enhanced Optional Daily Usage File (EODUF) will provide usage data for local
calls originating from resold Flat Rate Business and Residential Lines.



4.
Charges for delivery of the Enhanced Optional Daily Usage File will appear on
SouthEast’s monthly bills. The charges are as set forth in Exhibit F to this
Attachment.



5.
All messages will be in the standard Alliance for Telecommunications Industry
Solutions (ATIS) EMI record format.



6.
Messages that error in the billing system of SouthEast will be the
responsibility of SouthEast. If, however, SouthEast should encounter significant
volumes of errored messages that prevent processing by SouthEast within its
systems, AT&T will work with SouthEast to determine the source of the errors and
the appropriate resolution.



7.
The following specifications shall apply to the Optional Daily Usage Feed.



7.1
Usage To Be Transmitted



7.1.1
The following messages recorded by AT&T will be transmitted to SouthEast:
Customer usage data for flat rated local call originating from SouthEast’s End
User lines (1FB or 1FR). The EODUF record for flat rate messages will include:

Date of Call
From Number
To Number
Connect Time
Conversation Time
Method of Recording
From RAO
Rate Class
Message Type
Billing Indicators
Bill to Number


7.1.2
AT&T will perform duplicate record checks on EODUF records processed to Optional
Daily Usage File. Any duplicate messages detected will be deleted and not sent
to SouthEast.


 
 

--------------------------------------------------------------------------------

 


Attachment 1- Resale-Exhibit E
Page 2 of 2
SouthEast
07/25/08

 
7.1.3
In the event that SouthEast detects a duplicate on Enhanced Optional Daily Usage
File they receive from AT&T, SouthEast will drop the duplicate message
(SouthEast will not return the duplicate to AT&T).



7.2
Physical File Characteristics



7.2.1
The Enhanced Optional Daily Usage Feed will be distributed to SouthEast over
their existing Optional Daily Usage File (ODUF) feed. The EODUF messages will be
intermingled among SouthEast’s Optional Daily Usage File (ODUF) messages. The
EODUF will be a variable block format (2476) with an LRECL of 2472. The data on
the EODUF will be in a non-compacted EMI format (175 byte format plus modules).
It will be created on a daily basis (Monday through Friday except holidays).



7.2.2
Data circuits (private line or dial-up) may be required between AT&T and
SouthEast for the purpose of data transmission. Where a dedicated line is
required, SouthEast will be responsible for ordering the circuit, overseeing its
installation and coordinating the installation with AT&T. SouthEast will also be
responsible for any charges associated with this line. Equipment required on the
AT&T end to attach the line to the mainframe computer and to transmit
successfully ongoing will be negotiated on a case by case basis. Where a dial-up
facility is required, dial circuits will be installed in the AT&T data center by
AT&T and the associated charges assessed to SouthEast. Additionally, all message
toll charges associated with the use of the dial circuit by SouthEast will be
the responsibility of SouthEast. Associated equipment on the AT&T end, including
a modem, will be negotiated on a case by case basis between the Parties. All
equipment, including modems and software, that is required on SouthEast’s end
for the purpose of data transmission will be the responsibility of SouthEast.



7.3
Packing Specifications



7.3.1
A pack will contain a minimum of one message record or a maximum of 99,999
message records plus a pack header record and a pack trailer record. One
transmission can contain a maximum of 99 packs and a minimum of one pack.



7.3.2
The Operating Company Number (OCN), From Revenue Accounting Office (RAO), and
Invoice Number will control the invoice sequencing. The From RAO will be used to
identify to SouthEast which AT&T RAO is sending the message. AT&T and SouthEast
will use the invoice sequencing to control data exchange. AT&T will be notified
of sequence failures identified by SouthEast and resend the data as appropriate.



THE DATA WILL BE PACKED USING ATIS EMI RECORDS.

 
 

--------------------------------------------------------------------------------

 
 

ODUF/EODUF RATES- EXHIBIT F
 
Att: 1 Exh: D
 
CATEGORY
 
RATE ELEMENTS
 
Interim
 
Zone
 
BCS
 
USOC
 
RATES($)
 
Svc Order
Submitted
Elec
 per LSR
 
Svc Order
Submitted
Manually
per LSR
 
Incremental
Charge -
Manual Svc
Order vs.
Electronic-
1st
 
Incremental
Charge -
Manual Svc
Order vs.
Electronic-
Add'l
 
Incremental
Charge -
Manual Svc
Order vs.
Electronic-Disc 1st
 
Incremental
Charge -
Manual Svc
Order vs.
Electronic-Disc Add'l
                           
Rec
 
Nonrecurring
 
Nonrecurring Disconnect
 
OSS Rates($)
                               
First
 
Add'l
 
First
 
Add'l
 
SOMEC
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
                                                                       
ODUF/EODUF SERVICES 
                                                               
OPTIONAL DAILY USAGE FILE (ODUF)
                                                                   
ODUF: Recording, per message
                 
0.0000136
                                               
ODUF: Message Processing, per message
                 
0.002506
                                               
ODUF: Message Processing, per Magnetic Tape provisioned
                 
35.90
                                               
ODUF: Data Transmission (CONNECT:DIRECT), per message
                 
0.00010372
                                           
ENHANCED OPTIONAL DAILY USAGE FILE (EODUF)
                                                                   
EODUF: Message Processing, per message
                 
0.235889
                                                                               
                                     
* Volume and term arrangements are also available.
                                             


 
Page 1

--------------------------------------------------------------------------------

 
 
Attachment 2 –Network Elements and Other Services
Page 1 of 48
SouthEast
07/25/08



ATTACHMENT 2


NETWORK ELEMENTS AND OTHER SERVICES


TABLE OF CONTENTS


1.
Introduction
 
2
2.
Unbundled Loops
 
7
3
Line Splitting
 
29
4.
Remote Site Line Splitting
 
30
5.
Unbundled Network Element Combinations
 
31
6.
Dedicated Transport, Channelization and Dark Fiber
 
35
7
Reserved
 
44
8
Reserved
 
45
9.
Reserved
 
45
10.
Reserved
 
45
11.
Reserved
 
45
12.
Basic 911 and E911
 
45
13.
Local Voice Platform
 
48


Exhibit 1 – Rates


 
 

--------------------------------------------------------------------------------

 


Attachment 2 –Network Elements and Other Services
Page 2 of 48
SouthEast
07/25/08



ACCESS TO NETWORK ELEMENTS AND OTHER SERVICES


1.
Introduction

 
1.1
This Attachment sets forth the unbundled network elements and combinations of
unbundled network elements that BellSouth agrees to offer to SouthEast in
accordance with its obligations under Section 251(c)(3) of the Act.
Additionally, this Attachment sets forth the rates, terms and conditions for
other unbundled network elements and services BellSouth makes available to
SouthEast (Other Services). The specific terms and conditions that apply to the
unbundled network elements are described below in this Attachment 2. The price
for each unbundled network element and combination of unbundled Network Elements
are set forth in Exhibit 1 of this Agreement.

 
1.2
For purposes of this Agreement, “Network Element” is defined to mean a facility
or equipment provided by AT&T on an unbundled basis as is used by the CLEC in
the provision of a telecommunications service. These unbundled network elements
are consistent with the requirements of the FCC 51.319 rule. For purposes of
this Agreement, combinations of Network Elements shall be referred to as
“Combinations.”



1.2.1
Except as otherwise required by law, AT&T shall not impose limitation
restrictions or requirements or request for the use of the network elements or
combinations that would impair the ability of SouthEast to offer
telecommunications service in the manner SouthEast intends.



1.2.2
Except upon request by SouthEast, AT&T shall not separate requested network
elements or services that AT&T currently combines or commingles.

 
1.2.2.1
Unless otherwise ordered by an appropriate state or federal regulatory agency,
currently combined Network Elements are defined as elements that are already
combined within AT&T's network to a given location.

 
1.3
AT&T shall, upon request of SouthEast, and to the extent technically feasible,
provide to SouthEast access to its network elements for the provision of
SouthEast’s telecommunications service. If no rate is identified in the
contract, the rate for the specific service or function will be as set forth in
the applicable AT&T tariff or as negotiated by the Parties upon request by
either Party.



1.4
SouthEast may purchase network elements and other services from AT&T for the
purpose of combining such network elements in any manner SouthEast chooses to
provide telecommunication services to its intended users, including recreating
existing AT&T services. With the exception of the sub-loop elements located
outside of the central office, AT&T shall deliver the network elements purchased
by SouthEast for combining to the designated SouthEast collocation space. The
network elements shall be provided as set forth in this Attachment.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2 –Network Elements and Other Services
Page 3 of 48
SouthEast
07/25/08



1.4.1
Commingling of Services



1.4.1.1
Upon request, AT&T shall provide to SouthEast commingled unbundled network
elements with one or more facilities or services that SouthEast obtains from
AT&T, including network elements and wholesale services provided pursuant to the
obligations set forth in Section 271 of the Act as well as tariffed and
non-tariffed special access and private line services. Upon request from
SouthEast, AT&T shall perform the functions necessary to commingle an unbundled
network element or combination of elements with one or more facilities or
services provided by AT&T.

 
1.4.1.2
Commingling means the connecting, attaching, or otherwise linking of a Network
Element, or a Combination, to one or more Telecommunication Services or
facilities that SouthEast has obtained at wholesale from AT&T, or the combining
of a Network Element or Combination with one or more such wholesale
Telecommunication Services or facilities, including those services or facilities
available pursuant to Section 271 of the Act. SouthEast must comply with all
rates, terms or conditions applicable to such wholesale Telecommunication
Services or facilities.

 
1.4.1.3
Upon request, AT&T shall provide to SouthEast one or more UNEs or UNE
combinations commingled with any facility or service that SouthEast obtains at
wholesale pursuant to any method other than unbundling under Sections 251(c)(3)
or 252 of the Act, including local switching and other elements purchased
pursuant to Section 271 of the Act.



1.4.1.4
Unless otherwise agreed to by the Parties, the Network Element portion of a
commingled circuit will be billed at the rates set forth in Exhibit 1 of
Attachment 2 and the remainder of the circuit or service will be billed in
accordance with AT&T’s tariffed rates or rates set forth in a separate agreement
between the Parties.

 
1.4.1.5
When multiplexing equipment is attached to a commingled arrangement, the
multiplexing equipment will be billed from the same agreement or the tariff as
the higher bandwidth circuit.  Central Office Channel Interfaces (COCI) will be
billed from the same agreement or tariff as the lower bandwidth circuit.

 
1.4.2
Subject to the limitations set forth elsewhere in this Attachment AT&T shall not
deny SouthEast access to an unbundled network element or combination of elements
on the grounds that one or more of the elements:



1.4.2.1
Is connected to, attached to, linked to, or combined with a facility or service
obtained from AT&T; or



1.4.2.2
Shares part of AT&T's network with access services or inputs for mobile wireless
services and/or interexchange services.



1.4.3
SouthEast shall not obtain a Network Element for the exclusive provision of
mobile wireless services or interexchange services.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2 –Network Elements and Other Services
Page 4 of 48
SouthEast
07/25/08



1.4.3.1
Facilities that do not terminate at a demarcation point at an End User premises,
including, by way of example, but not limited to, facilities that terminate to
another carrier’s switch or premises, a cell site, Mobile Switching Center or
base station, do not constitute local Loops under Section 251, except to the
extent that SouthEast may require Loops to such locations for the purpose of
providing telecommunications services to its personnel at those locations.

 
1.4.4
Conversion of Wholesale Services to Network Elements or Network Elements to
Wholesale Services



1.4.4.1
Upon request, AT&T shall convert a wholesale service, or group of wholesale
services, to the equivalent Network Element or Combination that is available to
SouthEast pursuant to this Agreement, or convert a Network Element or
Combination that is available to SouthEast  under this Agreement to an
equivalent wholesale service or group of wholesale services offered by AT&T
(collectively “Conversion”).  AT&T shall charge the applicable nonrecurring
switch-as-is rates for Conversions to specific Network Elements or Combinations
found in Exhibit 1 of Attachment 2.  AT&T shall also charge the same
nonrecurring switch-as-is rates when converting from Network Elements or
Combinations.  Any rate change resulting from the Conversion will be effective
as of the next billing cycle following AT&T’s receipt of a complete and accurate
Conversion request from SouthEast.    A Conversion shall be considered
termination for purposes of any volume and/or term commitments and/or
grandfathered status between SouthEast and AT&T.  Any change from a wholesale
service/group of wholesale services to a Network Element/Combination, or from a
Network Element/Combination to a wholesale service/group of wholesale services
that requires a physical rearrangement will not be considered to be a Conversion
for purposes of this Agreement.  AT&T will not require physical rearrangements
if the Conversion can be completed through record changes only.  Orders for
Conversions will be handled in accordance with the guidelines set forth in the
Ordering Guidelines and Processes and CLEC Information Packages.



1.4.4.2
Any outstanding conversions shall be effective on or after the effective date of
this Agreement.

 
1.5
AT&T shall comply with the requirements as set forth in the technical references
within Attachment 2 to the extent that they are consistent with the greater of
AT&T’s actual performance or applicable industry standards.



1.6
Procedures for Additional Designations of “Non-Impaired” Wire Centers.



1.6.1
If AT&T seeks to designate additional wire centers as “non-impaired” for
purposes of the FCC’s Triennial Review Remand Order (TRRO), AT&T shall file with
the Commission a proposed list of any new  “non-impaired” wire centers on April
1 of each year (coincident with its filing of ARMIS 43-08 data with the
FCC).  The list of additional “non-impaired” wire centers filed by AT&T will
reflect the number of Business Lines and fiber-based collocators, as of December
31 of the previous year, in each wire center that AT&T proposes be considered
“non-impaired.”



 
 

--------------------------------------------------------------------------------

 
 
Attachment 2 –Network Elements and Other Services
Page 5 of 48
SouthEast
07/25/08

 
1.6.2
Designation by AT&T of additional “non-impaired” wire centers will be based on
the following criteria:

 
 
a.
The CLLI of the wire center.

 
b.
The number of switched business lines served by AT&T in that   wire center based
upon data as reported in ARMIS 43-08 for the previous year.

 
c.
The sum of all UNE Loops connected to each wire center, including UNE Loops
provisioned in combination with other elements.

 
d.
A completed worksheet that shows, in detail, any conversion of access lines to
voice grade equivalents.

 
e.
The names of any carriers relied upon as fiber-based collocators.



1.6.3
SouthEast shall have until May 1 to file a challenge to any new wire center
named by AT&T in any such April 1 filing.



1.6.4
AT&T and SouthEast agree to resolve disputes concerning AT&T’s additional wire
center designations in dispute resolution proceedings before the Commission.



1.6.5
Changes to wire center designations shall become effective July 1 following the
April 1 filing by AT&T to the extent that such changes are approved by the
Commission by that date.



1.6.6
SouthEast shall have 120 days from July 1 to submit spreadsheets to disconnect
or convert to other services all noncompliant circuits in such additional
unimpaired wire centers.  All such conversions will be subject to applicable
disconnect charges set forth in this Agreement for requests to disconnect
circuits, or to switch-as-is charges set forth in this Agreement for conversions
to equivalent tariffed services.  If SouthEast fails to submit such spreadsheet
within the 120 day period, AT&T will identify and convert noncompliant circuits
to equivalent tariffed services, and such conversion shall be subject to all
applicable disconnect charges as set forth in this Agreement and the full
nonrecurring charges for installation of the equivalent tariffed AT&T services
as set forth in AT&T’s tariffs.  Recurring charges for such tariffed services
shall apply as of July 1.

 
1.7
SouthEast will adopt and adhere to the standards contained in the applicable
AT&T Operational Understanding regarding maintenance of service.



1.8
Standards for Network Elements



1.8.1
AT&T shall comply with the requirements set forth in the technical references,
as well as any performance or other requirements identified in this Agreement,
to the extent that they are consistent with the greater of AT&T’s actual
performance or applicable industry standards.



1.8.2
If one or more of the requirements set forth in this Agreement are in conflict,
the Parties shall mutually agree on which requirement shall apply. If the
Parties cannot reach agreement, the dispute resolution process set forth in
Section 12 of the General Terms and Conditions of this Agreement, incorporated
herein by this reference, shall apply.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2 –Network Elements and Other Services
Page 6 of 48
SouthEast
07/25/08



1.9
Rates



The prices that SouthEast shall pay to AT&T for Network Elements and Other
Services are set forth in Exhibit 1 to this Attachment. If SouthEast purchases a
service(s) from a tariff, all terms and conditions and rates as set forth in
such tariff shall apply, unless otherwise specified in this Agreement.


1.10
Operational Support Systems (OSS)



The terms, conditions and rates for OSS are as set forth in Section 2.13 of this
Attachment.


1.11
For the purposes of this Attachment 2, the following definitions apply:



1.11.1
(i) Business Line

 
A  “Business Line” is, as defined in 47 C.F.R. § 51.5.
 
1.11.2
(ii) Fiber-Based Collocation

 
 
For purposes of this Amendment, “Fiber-Based Collocator” is, as defined in
47     C.F.R. § 51.5 and the AT&T/AT&T Merger Order.

 
1.11.3
(iii) Building

 
A “Building” is defined as a permanent physical structure including, but not
limited to, a structure in which people reside, conduct business or work on a
daily basis and which has a unique street address assigned to it.  As an example
only, a high rise office building with a general telecommunications equipment
room through which all telecommunications services to that building’s tenants
must pass would be a single “building” for purposes of this Amendment.  With
respect to multi-tenant property with a single street address, an individual
tenant’s space shall constitute one “building” for purposes of this Amendment
(1) if the multi-tenant structure is subject to separate ownership of each
tenant’s space, or (2) if the multi-tenant structure is under single ownership
and there is no centralized point of entry in the structure through which all
telecommunications services must transit.  For instance, a strip mall with
individual businesses obtaining telecommunication services from different access
points on the building(s) will be considered individual buildings, even though
they might share common walls.  A building for purposes of this Amendment does
not include convention centers, arenas, exposition halls, and other locations
that are routinely used for special events of limited duration.
 
1.11.4
(iv) Route

 
For purposes of this Amendment, a “Route” is defined as a transmission path
between one of AT&T’s wire centers or switches and another of AT&T’s wire
centers or switches. A route between two (2) points may pass through one or more
intermediate wire centers or switches.  Transmission paths between identical end
points are the same “route”, irrespective of whether they pass through the same
intermediate wire centers or switches, if any.
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2 –Network Elements and Other Services
Page 7 of 48
SouthEast
07/25/08

 
1.12
Except to the extent expressly provided otherwise in this Attachment, SouthEast
may not maintain unbundled network elements or combinations of unbundled network
elements that are no longer offered pursuant to this Agreement (collectively
“Arrangements”).  In the event AT&T determines that SouthEast has in place any
Arrangements after the Effective Date of this Amendment, AT&T shall provide
notice to the point of contact set forth in the General Terms and Conditions of
this Agreement identifying those Arrangements that are no longer available
pursuant to this Agreement.  SouthEast shall have thirty (30) days from the date
of such notice to transition all Local Switching and UNE-P arrangements and
sixty (60) days to transition all other Arrangements. Those circuits identified
by SouthEast within such thirty (30) or sixty (60) day period, as applicable,
shall be subject to applicable disconnect or switch-as-is charges pursuant to
this Agreement.  If SouthEast fails to submit orders to disconnect or convert
such Arrangements within the aforementioned timeframes, AT&T will transition
such circuits to the equivalent tariffed AT&T service(s).  The applicable
recurring tariff charges shall apply to each circuit as of the Effective Date of
this Agreement.  

 
2.
Unbundled Loops, Network Interfaces Device, Unbundled Loop Concentration (ULC)
System, and Sub loops



All of the negotiated rates, terms and conditions set forth in this Section
pertain to the provision of unbundled loops.


2.1
Unbundled Loops

 
2.1.1
General. The local loop network element (“Loop(s)”) is defined as a transmission
facility between a distribution frame (or its equivalent) in AT&T’s central
office and the loop demarcation point at an end-user customer premises. The
local loop network element includes all features, functions, and capabilities of
the transmission facilities, including the network interface device, and
attached electronics (except those used for the provision of advanced services,
such as Digital Subscriber Line Access Multiplexers), optronics and intermediate
devices (including repeaters and load coils) used to establish the tranmission
path to the customer's premises, including inside wire owned or controlled by
AT&T. SouthEast shall purchase the entire bandwidth of the Loop and, except as
required herein or as otherwise agreed to by the Parties, AT&T shall not
subdivide the frequency of the Loop.



2.1.2
The Loop does not include any packet switched features, functions or
capabilities.



2.1.3
Fiber to the Home (FTTH) loops are local loops consisting entirely of fiber
optic cable, whether dark or lit, serving an End User’s premises or, in the case
of predominantly residential multiple dwelling units (MDUs), a fiber optic
cable, whether dark or lit, that extends to the MDU minimum point of entry
(MPOE).

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2 –Network Elements and Other Services
Page 8 of 48
SouthEast
07/25/08



2.1.3.1
Fiber to the Curb (FTTC) loops are local loops consisting of fiber optic cable
connecting to a copper distribution plant that is not more than five hundred
(500) feet from the End User’s premises or, in the case of predominantly
residential MDUs, not more than five hundred (500) feet from the MDU’s MPOE. The
fiber optic cable in a FTTC loop must connect to a copper distribution plant at
a serving area interface from which every other copper distribution subloop also
is not more than five hundred (500) feet from the respective End User’s
premises.



2.1.3.2
In new build (Greenfield) areas, where AT&T has only deployed FTTH/FTTC
facilities, AT&T is under no obligation to provide Loops. FTTH facilities
include fiber loops deployed to the MPOE of a MDU that is predominantly
residential regardless of the ownership of the inside wiring from the MPOE to
each End User in the MDU.



2.1.3.3
Overbuild Requirements: In FTTH/FTTC overbuild situations where AT&T also has
copper Loops, AT&T will make those copper Loops available to SouthEast on an
unbundled basis, until such time as AT&T chooses to retire those copper Loops
using the FCC’s network disclosure requirements. In these cases, AT&T will offer
a sixty-four (64) kilobits per second (kbps) voice grade channel over its
FTTH/FTTC facilities.



2.1.3.4
Furthermore, in FTTH/FTTC overbuild areas where AT&T has not yet retired copper
facilities, AT&T is not obligated to ensure that such copper loops in that area
are capable of transmitting signals prior to receiving a request for access to
such loops by SouthEast. If a request is received by AT&T for a copper loop, and
the copper facilities have not yet been retired, AT&T will restore the copper
loop to serviceable condition if technically feasible. In these instances of
loop orders in an FTTH/FTTC overbuild area, AT&T’s standard loop provisioning
interval will not apply, and the order will be handled on a project basis by
which the Parties will negotiate the applicable provisioning interval.



2.1.3.
DS1/DS3 Requirements: Nothwithstanding the above, nothing in this Section shall
limit AT&T's obligation to offer CLECs unbundled DS1 and DS3 loops (or
loop/transport combination), regardless of the Loop medium employed, in any wire
center were AT&T is required to provide such loop facilities.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2 –Network Elements and Other Services
Page 9 of 48
SouthEast
07/25/08



2.1.4
Hybrid loops are defined in the federal rules at 47 CFR §51.319(a)(2) as local
loops, composed of both fiber optic cable, usually in the feeder plant, and
copper twisted wire or cable, usually in the distribution plant. AT&T shall
provide SouthEast with nondiscriminatory access to the time division
multiplexing features, functions and capabilities of such hybrid loop, including
DS1 and DS3 capacity under Section 251 where impairment exists, on an unbundled
basis to establish a complete transmission path between AT&T’s central office
and an End User’s premises. AT&T is not required to provide access to the packet
switched features, functions and capabilities of its hybrid loops.



2.1.4.1
AT&T shall not engineer the transmission capabilities of its network in a
manner, or engage in any policy, practice, or procedure, that disrupts or
degrades access to a local loop or subloop, including the time division
multiplexing-based features, functions, and capabilities of a hybrid loop, for
which a requesting telecommunications carrier may obtain or has obtained access
pursuant to this Attachment.



2.1.5
DS1 and DS3 Loop Requirements and Transition

 
2.1.5.1
For purposes of this Section, the Transition Period for the Embedded Base of DS1
and DS3 Loops and for the Excess DS1 and DS3 Loops is the twelve (12) month
period beginning March 11, 2005 and ending March 10, 2006.

 
2.1.5.2
For purposes of this Section, Embedded Base means DS1 and DS3 Loops that were in
service for SouthEast as of March 11, 2005 in those wire centers that, as of
such date, met the criteria set forth in Section 2.1.5.6.1 and 2.1.5.6.2.
Subsequent disconnects or loss of End Users shall be removed from the Embedded
Base.

 
2.1.5.3
Excess DS1 and DS3 Loops are those SouthEast DS1 and DS3 Loops in service as of
March 11, 2005, in excess of the caps set forth in Sections 2.1.5.4 and 2.1.5.5
below, respectively. Subsequent disconnects or loss of End Users shall be
removed from Excess DS1 and DS3 Loops.

 
2.1.5.4
SouthEast may obtain a maximum of ten (10) unbundled DS1 Loops to any single
building in which such Loops are still subject to unbundling requirements.

 
2.1.5.5
SouthEast may obtain a maximum of one (1) Unbundled DS3 Loop to any single
building in which such Loops are still subject to unbundling requirements.

 
2.1.5.6
Notwithstanding anything to the contrary in this Agreement, and except as set
forth in Section 1.6 above, AT&T shall make available the following DS1 and DS3
Loops only for SouthEast’s Embedded Base during the Transition Period:

 
2.1.5.6.1
Unbundled DS1 Loops to any Building served by a wire center containing 60,000 or
more Business Lines and four (4) or more fiber-based collocators .

 
2.1.5.6.2
Unbundled DS3 Loops at any Building served by a wire center containing 38,000 or
more Business Lines and four (4) or more fiber-based collocators.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2 –Network Elements and Other Services
Page 10 of 48
SouthEast
07/25/08

 
2.1.5.7
A list of wire centers meeting the criteria set forth in Sections 2.1.5.6.1 and
2.1.5.6.2 above, is set forth in Accessible Letter CLECSE08-015 which is
available on the AT&T CLEC Online Web site.

 
2.1.5.8
Transition Period Pricing. From March 11, 2005, through the expiration of the
Transition Period, AT&T shall charge/collect a rate for SouthEast’s Embedded
Base and SouthEast’s Excess DS1 and DS3 Loops equal to the higher of:

 
2.1.5.8.1
115% of the rate paid for that element on June 15, 2004; or

 
2.1.5.8.2
115% of a new rate the Commission establishes, if any, between June 16, 2004 and
March 11, 2005.

 
2.1.5.8.3
These rates shall be as set forth in Exhibit 1 to Attachment 2 of the Agreement
and this Section 2.1.5.8.

 
2.1.5.9
The Transition Period shall apply only to (1) SouthEast’s Embedded Base and (2)
SouthEast’s Excess DS1 and DS3 Loops. SouthEast shall not add new DS1 or DS3
loops pursuant to this Agreement.

 
2.1.5.10
Once a wire center meets or exceeds both of the thresholds set forth in Section
2.1.5.6.1 above, no future DS1 Loop unbundling will be required in that wire
center.

 
2.1.5.11
Once a wire center meets or exceeds both of the thresholds set forth in Section
2.1.5.6.2 above, no future DS3 Loop unbundling will be required in that wire
center.

 
2.1.5.12
No later than March 10, 2006, SouthEast shall submit spreadsheet(s) identifying
all of the Embedded Base of circuits and Excess DS1 and DS3 Loops to be either
disconnected or converted to other AT&T services. The Parties shall negotiate a
project schedule for the Conversion of the Embedded Base and Excess DS1 and DS3
Loops.

 
2.1.5.13
If SouthEast failed to submit the spreadsheet(s) for its Embedded Base and
Excess DS1 and DS3 Loops on or before March 10, 2006, AT&T will identify
SouthEast’s remaining Embedded Base and Excess DS1 and DS3 Loops, if any, and
will transition such circuits to the equivalent wholesale services provided by
AT&T. Those circuits identified and transitioned by AT&T pursuant to this
Section shall be subject to the switch-as-is rates set forth in this Agreement
for conversions to equivalent tariffed services.

 
2.1.5.14
For Embedded Base circuits and Excess DS1 and DS3 Loops converted or
transitioned, the applicable recurring tariff charge shall apply to each circuit
as of March 11, 2006. The transition of the Embedded Base and Excess DS1 and DS3
Loops should be performed in a manner that avoids, or otherwise minimizes to the
extent possible, disruption or degradation to SouthEast’s customers’ service.

 
2.1.6
Dark Fiber Loop

 
2.1.6.1
Dark Fiber Loop is an unused optical transmission facility, without attached
signal regeneration, multiplexing, aggregation or other electronics, from the
demarcation point at an End User’s premises to the End User’s serving wire
center. Dark Fiber Loops may be strands of optical fiber existing in aerial or
underground structure. AT&T will not provide line terminating elements,
regeneration or other electronics necessary for SouthEast to utilize Dark Fiber
Loops.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2 –Network Elements and Other Services
Page 11 of 48
SouthEast
07/25/08

 
2.1.6.2
Transition for Dark Fiber Loop

 
2.1.6.2.1
For purposes of this Section 2.1.6, the Transition Period for Dark Fiber Loops
is the eighteen (18) month period beginning March 11, 2005 and ending September
10, 2006.

 
2.1.6.2.2
For purposes of this Section 2.1.7 Embedded Base means Dark Fiber Loops that
were in service for SouthEast as of March 11, 2005. Subsequent disconnects or
loss of End Users shall be removed from the Embedded Base.

 
2.1.6.2.3
During the Transition Period only, AT&T shall make available for the Embedded
Base Dark Fiber Loops for SouthEast at the terms and conditions set forth in
this Amendment.

 
2.1.6.2.4
Transition Period Pricing. From March 11, 2005, through the completion of the
Transition Period, AT&T shall charge a rate for SouthEast’s Embedded Base of
Dark Fiber Loops equal to the higher of:

 
2.1.6.2.4.1
115% of the rate paid for that element on June 15, 2004; or

 
2.1.6.2.4.2
115% of a new rate the Commission establishes, if any, between June 16, 2004 and
March 11, 2005.

 
2.1.6.2.4.3
These rates shall be as set forth in Exhibit 1 to Attachment 2 of the Agreement
and this Section 2.1.6.2.

 
2.1.6.2.4.4
The Transition Period shall apply only to SouthEast’s Embedded Base and
SouthEast shall not add new Dark Fiber Loops pursuant to this Agreement.

 
2.1.6.2.5
Effective September 11, 2006, Dark Fiber Loops shall no longer be made available
pursuant to this Agreement.

 
2.1.6.2.6
SouthEast shall submit spreadsheets to AT&T no later than September 10, 2006,
identifying the specific Dark Fiber Loops, to be either disconnected or
converted to other AT&T services. SouthEast may transition from Dark Fiber Loops
to other available wholesale facilities provided by AT&T, including special
access, wholesale facilities obtained from other carriers, or self-provisioned
facilities. For Conversions as defined in Section 1.4.4, such spreadsheets shall
take the place of an LSR or ASR. The Parties shall negotiate a project schedule
for the Conversion of the Embedded Base Dark Fiber Loops. In the case of
disconnection, the applicable disconnect charges set forth in this Agreement
shall apply.

 
2.1.6.2.6.1
If SouthEast fails to submit the spreadsheet(s) specified in Section 2.1.6.2.6
above for all of its Embedded Base on or before September 10, 2006, AT&T will
identify SouthEast’s remaining Embedded Base, if any, and will transition such
circuits to the equivalent tariffed AT&T service(s). Those circuits identified
and transitioned by AT&T pursuant to this Section 2.1.6.2.6.1 shall be subject
to the switch-as-is rates set forth in this Agreement for conversions to
equivalent tariffed services.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2 –Network Elements and Other Services
Page 12 of 48
SouthEast
07/25/08

 
2.1.6.2.6.2
For Embedded Base circuits converted or transitioned, the applicable recurring
tariff charge shall apply to each circuit as of September 11, 2006. The
transition of the Embedded Base circuits should be performed in a manner that
avoids, or otherwise minimizes to the extent possible, disruption or degradation
to SouthEast’s customers’ service.

 
2.1.7
The provisioning of service to a CLEC’s collocation space will require
cross-office cabling and cross-connections within the central office to the
CLEC’s Collocation Space. These cross-connects are a separate component, that
are not considered a part of the loop, and thus, have a separate charge.



2.1.8
AT&T Order Coordination referenced in Attachment 2 includes two types: “Order
Coordination” (OC) and “Order Coordination - Time Specific” (OC-TS).



2.1.8.1
“Order Coordination” refers to standard AT&T service order coordination
involving the reuse of facilities where SouthEast is requesting that their loop
order be provisioned over an existing circuit that is currently providing
service to the end user. Order coordination for physical conversions will be
scheduled at AT&T’s discretion during normal working hours on the committed due
date and SouthEast will be advised. OC will be provided as a standard item on
SL2 voice grade loops and all Unbundled Digital Loops (UDLs). OC will be
provided as a chargeable option on SL1 voice grade loops, and all Unbundled
Copper Loops.



2.1.8.2
“Order Coordination – Time Specific” refers to service order coordination in
which SouthEast requests a specific time for a service order conversion to take
place. AT&T will make every effort to accommodate SouthEast’s specific
conversion time request. However, AT&T reserves the right to negotiate with
SouthEast a conversion time based on load and appointment control when
necessary. Loops on a single service order of 14 or more loops will be
provisioned on a project basis. This is a chargeable option for any coordinated
order and is billed in addition to the OC charge. SouthEast may specify a time
between 9:00 a.m. and 4:00 p.m. (location time) Monday through Friday (excluding
holidays). If SouthEast specifies a time outside this window, or selects a time
or quantity of loops that requires AT&T technicians to work outside normal work
hours, overtime charges will apply in addition to the OC and OC-TS charges.
Overtime charges will be applied according to actual costs based on type of
force group required to perform the work, overtime hours worked and any special
circumstances.



If SouthEast requests work to be done for any UNE loop that requires AT&T
technicians to work outside normal work hours, overtime charges will be applied
according to actual costs based on type of force group required to perform the
work, overtime hours worked and any special circumstances.
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2 –Network Elements and Other Services
Page 13 of 48
SouthEast
07/25/08




   
Order
Coordination(
OC) 
 
Order Coordination
– Time Specific
(OC-TS) 
 
Test Points 
 
DLR 
 
Charge for Dispatch
and Testing if No
Trouble Found 
SL-1
 
Chargeable option
 
Chargeable Option*
 
Not available
 
Chargeable Option-ordered as Engineering Information Document
 
Charged for Dispatch inside & outside Central Office
SL-2
 
Included
 
Chargeable Option*
 
Included
 
Included
 
Charged for Dispatch outside Central Office
Unbundled Digital Loop
 
Included
 
Chargeable Option* (except on Universal Digital Channel)
 
Included (where appropriate)
 
Included
 
Charged for Dispatch outside Central Office
Unbundled Copper Loop
  
Chargeable Option
  
Not available
  
Included
  
Included
  
Charged for Dispatch outside Central Office



 
*
Order Coordination-Time Specific charge for orders due on same day at same
location will be applied on a per LSR basis. For UVL-SL1, SouthEast must order
OC when requesting OC-TS.



2.1.9
Where facilities are available, AT&T will install loops in compliance with
AT&T’s Interval Guide available at the website at
http://www.interconnection.AT&T.com. For orders of 14 or more loops, the
installation will be handled on a project basis and the intervals will be set by
the AT&T project manager for that order. Some loops require a Service Inquiry
(SI) to determine if facilities are available prior to issuing the order. The
interval for the SI process is separate from the installation interval. For
expedite requests by SouthEast, expedite charges will apply for intervals less
than 5 days. The charges outlined in AT&T’s FCC No. 1 Tariff, Section 5, will
apply. If SouthEast cancels an order for network elements and other services,
any costs incurred by AT&T in conjunction with the provisioning of that order
will be recovered in accordance with FCC No. 1 Tariff, Section 5.



2.1.10
If SouthEast modifies an order after being sent a Firm Order Confirmation (FOC)
from AT&T, any costs incurred by AT&T to accommodate the modification will be
paid by SouthEast.



2.1.11
AT&T will offer Unbundled Voice Loops (UVL) in two different service levels -
Service Level One (SL1) and Service Level Two (SL2).



2.1.12
SL1 loops are 2-wire loop start circuits, will be non-designed, and will not
have remote access test points. OC will be offered as a chargeable option on SLI
loops when reuse of existing facilities has been requested by SouthEast.
SouthEast may also order OC-TS when a specified conversion time is requested.
OC-TS is a chargeable option for any coordinated order and is billed in addition
to the OC charge. An Engineering Information (EI) document can be ordered as
chargeable option. The EI document provides loop make up information which is
similar to the information normally provided in a Design Layout Record. Upon
issuance of a non-coordinated order in the service order system, SL1 loops will
be activated on the due date in the same manner and time frames that AT&T
normally activates POTS-type loops for its customers

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2 –Network Elements and Other Services
Page 14 of 48
SouthEast
07/25/08



2.1.13
SL2 loops may be 2-wire or 4-wire circuits, shall have remote access test
points, and will be designed with a design layout record provided to SouthEast,
SL2 circuits can be provisioned with loop start, ground start or reverse batter
signaling. OC is provided as a standard feature on SL2 loops. The OC feature
will allow SouthEast to coordinate the installation of the loop with the
disconnect of an existing customer’s service and/or number portability service.
In these cases, AT&T will perform the order conversion with standard order
coordination at its discretion during normal work hours.



2.1.14
AT&T will also offer Unbundled Digital Loops (UDL).



2.1.14.1
UDLs are service specific and will be designed, will be provisioned with test
points (where appropriate), and will come standard with OC and a DLR. The
various UDLs are intended to support a specific digital transmission scheme or
service. The UDL loops are as follows:



2.1.14.2
UDC/IDSL. Due to technical limitations associated with certain Digital Loop
Carrier (DLC) systems, some ISDN-capable loops that are provisioned using DLC
systems may not support Integrated Digital Subscriber Line (IDSL) service. AT&T
will not reconfigure its ISDN-capable loop to support IDSL service.



2.1.14.3
Instead, AT&T agrees to offer the Universal Digital Channel (UDC), which may
also be referred to as an IDSL-capable loop as part of its UDL offerings. The
UDC loop is intended to be compatible with IDSL service and has the same
physical characteristics and transmission specifications as AT&T’s ISDN-capable
loop. These specifications are listed in AT&T’s TR73600.



2.1.14.4
Like the ISDN-capable loop, the UDC may be provisioned on copper or through a
DLC system. However, when UDCs are provisioned using a DLC system, AT&T will
ensure that they are only provisioned on time slots that are compatible with
data-only services such as IDSL.



2.1.14.5
HDSL-capable. This is a designed loop that is provisioned according to Carrier
Serving Area (CSA) criteria and may be up to 12,000 feet long and may have up to
2,500 feet of bridged tap (inclusive of loop length). It may be a 2-wire or
4-wire circuit and will come standard with a test point, Order Coordination, and
a DLR.



2.1.14.6
ADSL-capable. This is a designed loop that is provisioned according to Revised
Resistance Design (RRD) criteria and may be up to 18kft long and may have up to
6kft of bridged tap (inclusive of loop length). It may be a 2-wire or 4-wire
circuit and will come standard with a test point, Order Coordination, and a DLR.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2 –Network Elements and Other Services
Page 15 of 48
SouthEast
07/25/08



2.1.14.7
DS1. This is a designed 4-wire loop that is provisioned according to industry
standards for DS1 or Primary Rate ISDN services and will come standard with a
test point, Order Coordination, and a DLR.



2.1.14.8
DS0. These are designed 4-wire loops that may be configured as 64kbps, 56kbps,
19kbps, and other sub-rate speeds associated with digital data services and will
come standard with a test point, Order Coordination, and a DLR.



2.1.15
As a chargeable option on all loops except the Universal Digital Channel (UDC)
and all Unbundled Copper Loops (UCLs), AT&T will offer OC-TS. This will allow
SouthEast the ability to specify the time that the coordinated conversion takes
place. The OC-TS charge for orders due on the same day at the same location will
be applied on a per Local Service Request (LSR) basis.



2.1.16
In addition to the UVLs and UDLs, AT&T shall make available Unbundled Copper
Loops (UCLs). The UCL will be a copper twisted pair loop that is unencumbered by
any intervening equipment (e.g., filters, load coils, range extenders, digital
loop carrier, or repeaters). The UCL will be offered in two versions - Short and
Long. A short UCL (18 kft or less) will be provisioned according to Resistance
Design parameters, may have up to 6kft of bridged tap and will have up to 1300
ohms of resistance. The long UCL (beyond 18kft) will be any dry copper pair
longer than 18kft and may have up to 12kft of bridged tap and up to 2800 ohms of
resistance. Unbundled Loop Modifications (ULM) may be used when a CLEC wants to
condition copper loops by removing load coils and other intervening equipment.
In almost every case, the UCL long will require ULM to remove load coils. AT&T
will only ensure electrical continuity and balance relative to tip and ring on
UCLs.



2.1.17
The UCL is a designed circuit, is provisioned with a test point and comes
standard with a DLR. OC will be offered as a chargeable option on all UCL loops.
OC is required on UCLs where a reuse of existing facilities has been requested
by SouthEast. Order Coordination – Time Specific (OC-TS) will not be offered on
UCLs.



2.1.18
The UCL is a dry copper loop and is not intended to support any particular
telecommunications service. SouthEast may use the UCL loop for a variety of
services, including xDSL (e.g., ADSL and HDSL) services, by means of appropriate
customer terminal equipment of SouthEast’s choosing. SouthEast will determine
the type of service that will be provided over the loop.



2.1.19
Because the UCL loop shall be an unbundled loop offering that is separate and
distinct from AT&T’s ADSL and HDSL capable loop offerings, SouthEast agrees that
AT&T’s UCL loop will not be held to the service level and performance
expectations that apply to its ADSL and HDSL unbundled loop offerings. AT&T
shall only be obligated to maintain copper continuity and provide balance
relative to tip and ring on UCL loops.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2 –Network Elements and Other Services
Page 16 of 48
SouthEast
07/25/08



2.1.20
All UNE loops offered by AT&T shall be provided to SouthEast in accordance with
AT&T’s Technical Reference 73600.



2.1.21
SouthEast will be responsible for testing and isolating troubles on the loops.
Once SouthEast has isolated a trouble to the AT&T provided loop, SouthEast will
issue a trouble to AT&T on the loop. AT&T will take the actions necessary to
repair the loop if a trouble actually exists. AT&T will repair these loops in
the same time frames that AT&T repairs similarly situated loops to its
customers.



2.1.22
If a party reports a trouble on SL1 loops and no trouble actually exists, the
parties will charge each other for any dispatching and testing (both inside and
outside the CO) required in order to confirm the loop’s working status.



2.1.23
SouthEast must test and isolate trouble to the AT&T portion of the SL2 loop
before reporting repair to UNE Center. At the time of the trouble report,
SouthEast will be required to provide the results of the SouthEast test which
indicate a problem on the AT&T provided loop. If either party reports a trouble
on SL2 loops and no trouble actually exists, they may charge the other party for
any dispatching and testing, (outside the CO) required in order to confirm the
loop’s working status.



2.1.24
Technical Requirements



2.1.24.1
To the extent available within AT&T’s Network at a particular location, AT&T
will offer loops capable of supporting telecommunications services such as:
POTS, Centrex, basic rate ISDN, analog PBX, voice grade private line, ADSL,
HDSL, DS1 and digital data (up to 64 kb/s). If a requested loop type is not
available, then the CLEC can use the Special Construction process to request
that AT&T place facilities or otherwise modify facilities in order to meet
SouthEast’s request.



2.1.24.2
SouthEast will be responsible for providing AT&T with a Service Profile
Identifier (SPID) associated with a particular ISDN-capable loop and end user.
With the SPID, AT&T will be able to adequately test the circuit and ensure that
it properly supports ISDN service.



2.1.24.3
The loop will support the transmission, signaling, performance and interface
requirements of the services described in 2.1.2 above. It is recognized that the
requirements of different services are different, and that a number of types or
grades of loops are required to support these services. Services provided over
the loop by SouthEast will be consistent with industry standards and AT&T’s
TR73600.



2.1.24.4
SouthEast may utilize the unbundled loops to provide any telecommunication
service it wishes. However, AT&T will only provision, maintain and repair the
loops to the standards that are consistent with the type of loop ordered. For
example, if SouthEast orders an ISDN-capable loop but wants to use the loop for
a service other than ISDN, AT&T will only support that the loop is capable of
providing ISDN service. For non-service specific loops (e.g. UCL, loops modified
by SouthEast using the Special Construction process), AT&T will only support
that the loop has copper continuity and balanced tip-and-ring.

 
 
 

--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------

 

Attachment 2 –Network Elements and Other Services
Page 17 of 48
SouthEast
07/25/08



2.1.24.5
In some instances, SouthEast will require access to a copper twisted pair loop
unfettered by any intervening equipment (e.g., filters, load coils, range
extenders, etc.), so that SouthEast can use the loop for a variety of services
by attaching appropriate terminal equipment at the ends. SouthEast will
determine the type of service that will be provided over the loop. In some
cases, SouthEast may be required to pay additional charges for the removal of
certain types of equipment. AT&T’s Unbundled Loop Modifications (ULM) process
will be used to determine the costs and feasibility of these activities.



2.1.24.6
In those cases where SouthEast has requested that AT&T modify a loop so that it
no longer meets the technical parameters of the original loop type (e.g., voice
grade, ISDN, ADSL, etc.) the resulting modified loop will be ordered and
maintained as a UCL.



2.1.24.7
The loop shall be provided to SouthEast in accordance with AT&T’s TR73600
Unbundled Local Loop Technical Specification and applicable industry standard
technical references.

 
2.1.25.10
Unbundled Loop (DS1 and below) Service Rearrangements

 
2.1.25.10.1
The Unbundled Loop Service Rearrangement processes will allow changes to be made
to a working Loop facility assignment within the same end-user serving wire
center.  Service Rearrangements will result in service outages to the customer
during the time the Loop is being moved.

 
2.1.25.10.2
An Unbundled Loop Service Rearrangement connecting facility change (CFC) allows
SouthEast to change its installed Loop from one working facility assignment to
another facility assignment.  CFC includes Connecting Facility Assignment (CFA)
and Cable ID & Pair changes within same collocation arrangement or from
collocation to collocation.  CFA changes are allowed within the same multiplexer
or from one multiplexer to another multiplexer.  For a CFC, the Loop class of
service, Loop type and the customer must remain the same.

 
2.1.25.10.3
An Unbundled Loop Service Rearrangement connecting facility move (CFM) allows
SouthEast to move the Loop facility assignment from a collocation arrangement to
a multiplexer or from a multiplexer to a collocation arrangement.  CFMs require
a change to the Loop basic class of service.  The Loop type and the customer
must remain the same.

 
2.1.25.10.4
For Unbundled Loop Service Rearrangements, AT&T shall charge the applicable
“Service Rearrangement change in Loop facility” rate found in Exhibit A. The
Unbundled Loop Service Rearrangement process and requirements will be handled in
accordance with the guidelines set forth in the Ordering Guidelines and CLEC
Information Packages located on AT&T’s CLEC Online website.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2 –Network Elements and Other Services
Page 18 of 48
SouthEast
07/25/08



2.2
Line Conditioning



2.2.1
AT&T shall perform line conditioning in accordance with FCC 47 C.F.R. 51.319
(a)(1)(iii).  Line Conditioning is as defined in FCC 47 C.F.R. 51.319
(a)(1)(iii)(A).  Insofar as it is technically feasible, AT&T shall test and
report troubles for all the features, functions, and capabilities of conditioned
copper lines, and may not restrict its testing to voice transmission only.



2.2.2
AT&T will remove load coils and bridged tap on copper Loops and Subloops of any
length.  AT&T shall not charge SouthEast for removal of load coils and bridged
tap on copper loops and subloops shorter than 18,000 feet.  Removal of load
coils and bridged tap on copper loops and subloops greater than 18,000 feet
shall be billed at TELRIC rates set forth in Exhibit 1 of Attachment 2 of the
Agreement.



2.3
Integrated Digital Loop Carriers



2.3.1
Where AT&T uses Integrated Digital Loop Carrier (IDLC) systems to provide the
local loop and AT&T has a suitable alternate facility available, AT&T will make
arrangements to permit SouthEast to order a contiguous local loop. To the extent
it is technically feasible, these arrangements will provide SouthEast with the
capability to serve end users at a level that is at parity with the level of
service AT&T provides its customers. If no alternate facility is available, AT&T
will utilize its Special Construction (SC) process to determine the additional
costs required to provision the loop facilities. SouthEast will then have the
option of paying the SC rates to place the loop facilities or SouthEast may
chose some other method of providing service to the end-user (e.g., Resale,
private facilities, etc.).



2.4
Network Interface Device



2.4.1
Definition



The NID is defined as any means of interconnection of end-user customer inside
wire to AT&T’s distribution plant, such as a cross-connect device used for that
purpose. The NID is a single-line termination device or that portion of a
multiple-line termination device required to terminate a single line or circuit
at the premises. The NID features two independent chambers or divisions that
separate the service provider’s network from the End User’s on-premises wiring.
Each chamber or division contains the appropriate connection points or posts to
which the service provider and the end user each make their connections. The NID
provides a protective ground connection and is capable of terminating cables
such as twisted pair cable.


2.4.2
AT&T shall permit SouthEast to connect SouthEast’s loop facilities the
end-user’s inside wire through the AT&T NID or at any other technically feasible
point.



2.4.3
Access to Network Interface Device (NID)

 
 
 

--------------------------------------------------------------------------------

 


Attachment 2 –Network Elements and Other Services
Page 19 of 48
SouthEast
07/25/08



2.4.3.1
Due to the wide variety of NIDs utilized by AT&T (based on subscriber size and
environmental considerations), SouthEast may access the end user’s wire by any
of the following means: 1) AT&T shall allow SouthEast to connect its loops
directly to AT&T’s multi-line residential NID enclosures that have additional
space and are not used by AT&T or any other telecommunications carriers to
provide service to the premise. It is the responsibility of SouthEast to leave
undisturbed the existing form of electrical protection and to maintain the
physical integrity of the NID. 2) Where an adequate length of the end user’s
inside wire is present and environmental conditions permit, either Party may
remove the  inside wire from the other Party’s NID and connect that wire to that
Party’s own NID;  3) Enter the subscriber access chamber or “side” of “dual
chamber” NID enclosures for the purpose of extending a connecterized or spliced
jumper wire from the inside wiring through a suitable “punch-out” hole of such
NID enclosures; or 4) Request AT&T to make other rearrangements to the inside
wiring terminations or terminal enclosure on a time and materials cost basis to
be charged to the requesting Party (i.e., SouthEast, its agent, the building
owner or the subscriber). Such charges will be billed to the requesting Party.



2.4.3.2
In no case shall either Party remove or disconnect the other Party’s loop
facilities from either Party’s NIDs, enclosures, or protectors unless the
applicable Commission has expressly permitted the same and the disconnecting
Party provides prior notice to the other Party. In such cases, it shall be the
responsibility of the Party disconnecting loop facilities to leave undisturbed
the existing form of electrical protection and to maintain the physical
integrity of the NID. It will be the CLEC’s responsibility to ensure there is no
safety hazard and will hold AT&T harmless for any liability associated with the
removal of the AT&T loop from the AT&T NID. Furthermore, it shall be the
responsibility of the disconnecting Party, once the other Party’s loop has been
disconnected from the NID, to reconnect the disconnected loop to a nationally-
recognized–testing-laboratory-listed station protector, which has been grounded
as per Article 800 of the National Electrical Code. If no spare station
protector exists in the NID, the disconnected loop must be appropriately
cleared, capped and stored. If CLEC does not wish to accept these
responsibilities, other options exist in which AT&T installs a NID for the CLEC
as a chargeable option.



2.4.3.3
In no case shall either Party remove or disconnect ground wires from AT&T’s
NIDs, enclosures, or protectors.



2.4.3.4
In no case shall either Party remove or disconnect NID modules, protectors, or
terminals from AT&T’s NID enclosures.



2.4.4
Technical Requirements



2.4.4.1
The NID shall provide an accessible point of interconnection and shall maintain
a connection to ground.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 2 –Network Elements and Other Services
Page 20 of 48
SouthEast
07/25/08



2.4.4.2
If an existing NID is accessed, it shall be capable of transferring electrical
analog or digital signals between the subscriber’s inside wiring and the
Distribution Media and/or cross connect to SouthEast’s NID.



2.4.4.3
Where a AT&T NID exists, it is provided in its “as is” condition. SouthEast may
request AT&T do additional work to the NID on a time and material basis. When
SouthEast deploys its own local loops with respect to multiple-line termination
devices, SouthEast shall specify the quantity of NIDs connections that it
requires within such device.



2.4.5
Interface Requirements



2.4.5.1
The NID shall be equal to or better than all of the requirements for NIDs set
forth in the applicable industry standard technical references.



2.5
Unbundled Loop Concentration (ULC) System



2.5.1
AT&T will provide to SouthEast Unbundled Loop Concentration (ULC). Loop
concentration systems in the central office concentrate the signals transmitted
over local loops onto a digital loop carrier system. The concentration device is
placed inside a AT&T central office. AT&T will offer ULC with a TR008 interface
or a TR303 interface.



2.5.2
ULC will be offered in two sizes. System A will allow up to 96 AT&T loops to be
concentrated onto multiple DS1s. The high-speed connection from the concentrator
will be at the electrical DS1 level and will connect to SouthEast at SouthEast’s
collocation site. System B will allow up to 192 AT&T loops to be concentrated
onto multiple DS1s. System A may be upgraded to a System B. A minimum of two
DS1s is required for each system (i.e., System A requires two DS1s and System B
would require an additional two DS1s or four in total). All DS1 interfaces will
terminate to the CLEC’s collocation space. ULC service is offered with
concentration (2 DS1s for 96 channels) - or without concentration (4 DS1s for 96
channels) and with or without protection. A Line Interface element will be
required for each loop that is terminated onto the ULC system. Rates for ULC are
as set forth in this Attachment.



2.6
Subloop Elements

 
2.6.1
Where facilities permit, AT&T shall offer access to its Unbundled Subloop (USL)
elements as specified herein.

 
2.6.2
Unbundled Subloop Distribution (USLD)

 
2.6.2.1
The USLD facility is a dedicated transmission facility that AT&T provides from
an End User’s point of demarcation to an AT&T cross-connect device.  The AT&T
cross-connect device may be located within a remote terminal (RT) or a
stand-alone cross-box in the field or in the equipment room of a building and at
any technically feasible point.   The USLD media is a copper twisted pair that
can be provisioned as a 2-wire or 4-wire facility.  AT&T will make available the
following subloop distribution offerings where facilities exist:

 
 
 

--------------------------------------------------------------------------------

 


Attachment 2 –Network Elements and Other Services
Page 21 of 48
SouthEast
07/25/08



USLD – Voice Grade (USLD-VG)
Unbundled Copper Subloop (UCSL)
USLD – Intrabuilding Network Cable (USLD-INC (aka riser cable))


2.6.2.2
USLD-VG is a copper subloop facility from the cross-box in the field up to and
including the point of demarcation at the End User’s premises and may have load
coils.



2.6.2.3
UCSL is a copper facility eighteen thousand (18,000) feet or less in length
provided from the cross-box in the field up to and including the End User’s
point of demarcation.  This facility will not have any intervening equipment
such as load coils between the End User and the cross-box.



2.6.2.4
If SouthEast requests a UCSL and it is not available, SouthEast may request the
copper Subloop facility be modified pursuant to the ULM process to remove load
coils and/or excessive bridged taps.  If load coils and/or excessive bridged
taps are removed, the facility will be classified as a UCSL.



2.6.2.5
USLD-INC is the distribution facility owned or controlled by AT&T inside a
building or between buildings on the same property that is not separated by a
public street or road.  USLD-INC includes the facility from the cross-connect
device in the building equipment room up to and including the point of
demarcation at the End User’s premises.



2.6.2.6
Upon request for USLD-INC from SouthEast, AT&T will install a cross-connect
panel in the building equipment room for the purpose of accessing USLD-INC pairs
from a building equipment room.  The cross-connect panel will function as a
single point of interconnection (SPOI) for USLD-INC and will be accessible by
multiple carriers as space permits.  AT&T will place cross-connect blocks in
twenty five (25) pair increments for SouthEast’s use on this cross-connect
panel.  SouthEast will be responsible for connecting its facilities to the
twenty five (25) pair cross-connect block(s).



2.6.2.7
For access to Voice Grade USLD and UCSL, SouthEast shall install a cable to the
AT&T cross-box pursuant to the terms and conditions for physical collocation for
remote sites set forth in Attachment 4.  This cable would be connected by an
AT&T technician within the AT&T cross-box during the set-up
process.  SouthEast’s cable pairs can then be connected to AT&T’s USL within the
AT&T cross-box by the AT&T technician.



2.6.2.8
Through the SI process, AT&T will determine whether access to USLs at the
location requested by SouthEast is technically feasible and whether sufficient
capacity exists in the cross-box.  If existing capacity is sufficient to meet
SouthEast’s request, then AT&T will perform the site set-up as described in the
CLEC Information Package, located at AT&T Wholesale-Southeast Region Web Site
at:  http://wholesale.att.com/.



2.6.2.9
The site set-up must be completed before SouthEast can order Subloop pairs.  For
the site set-up in an AT&T cross-connect box in the field, AT&T will perform the
necessary work to splice SouthEast’s cable into the cross-connect box.  For the
site set-up inside a building equipment room, AT&T will perform the necessary
work to install the cross-connect panel and the connecting block(s) that will be
used to provide access to the requested USLs.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 2 –Network Elements and Other Services
Page 22 of 48
SouthEast
07/25/08

 
2.6.2.10
Once the site set-up is complete, SouthEast will request Subloop pairs through
submission of a LSR form to the LCSC.  OC is required with USL pair provisioning
when SouthEast requests reuse of an existing facility, and the OC charge shall
be billed in addition to the USL pair rate.  For expedite requests by SouthEast
for Subloop pairs, expedite charges will apply for intervals less than five (5)
days.

 
2.6.2.11
USLs will be provided in accordance with AT&T’s TR73600 Unbundled Local Loop
Technical Specifications.



2.6.3
Unbundled Network Terminating Wire (UNTW)



2.6.3.1
UNTW is unshielded twisted copper wiring that is used to extend circuits from an
intra-building network cable terminal or from a building entrance terminal to an
individual End User’s point of demarcation.  It is the final portion of the Loop
that in multi-subscriber configurations represents the point at which the
network branches out to serve individual subscribers.



2.6.3.1.1
This element will be provided in MDUs and/or Multi-Tenants Units (MTUs) where
either Party owns wiring all the way to the End User’s premises.  Neither Party
will provide this element in locations where the property owner provides its own
wiring to the End User’s premises, where a third party owns the wiring to the
End User’s premises.



2.6.3.2
Requirements



2.6.3.2.1
On a multi-unit premises, upon request of the other Party (Requesting Party),
the Party owning the network terminating wire (Provisioning Party) will provide
access to UNTW pairs on an Access Terminal that is suitable for use by multiple
carriers at each Garden Terminal or Wiring Closet.



2.6.3.2.2
The Provisioning Party shall not be required to install new or additional NTW
beyond existing NTW to provision the services of the Requesting Party.



2.6.3.2.3
In existing MDUs and/or MTUs in which AT&T does not own or control wiring
(INC/NTW) to the End User’s premises, and SouthEast does own or control such
wiring, SouthEast will install UNTW Access Terminals for AT&T under the same
terms and conditions as AT&T provides UNTW Access Terminals to SouthEast.



2.6.3.2.4
In situations in which AT&T activates a UNTW pair, AT&T will compensate
SouthEast for each pair activated commensurate to the price specified in
SouthEast’s Agreement

 
 
 

--------------------------------------------------------------------------------

 


Attachment 2 –Network Elements and Other Services
Page 23 of 48
SouthEast
07/25/08



2.6.3.2.5
Upon receipt of the UNTW SI requesting access to the Provisioning Party’s UNTW
pairs at a multi-unit premises, representatives of both Parties will participate
in a meeting at the site of the requested access.  The purpose of the site visit
will include discussion of the procedures for installation and location of the
Access Terminals.  By request of the Requesting Party, an Access Terminal will
be installed either adjacent to each of the Provisioning Party’s Garden Terminal
or inside each Wiring Closet.  The Requesting Party will deliver and connect its
central office facilities to the UNTW pairs within the Access Terminal.  The
Requesting Party may access any available pair on an Access Terminal.  A pair is
available when a pair is not being utilized to provide service or where the End
User has requested a change in its local service provider to the Requesting
Party.  Prior to connecting the Requesting Party’s service on a pair previously
used by the Provisioning Party, the Requesting Party is responsible for ensuring
the End User is no longer using the Provisioning Party’s service or another
CLEC’s service before accessing UNTW pairs.



2.6.3.2.6
Access Terminal installation intervals will be established on an individual case
basis.



2.6.3.2.7
The Requesting Party is responsible for obtaining the property owner’s
permission for the Provisioning Party to install an Access Terminal(s) on behalf
of the Requesting Party.  The submission of the SI by the Requesting Party will
serve as certification by the Requesting Party that such permission has been
obtained.  If the property owner objects to Access Terminal installations that
are in progress or within thirty (30) days after completion and demands removal
of Access Terminals, the Requesting Party will be responsible for costs
associated with removing Access Terminals and restoring the property to its
original state prior to Access Terminals being installed.



2.6.3.2.8
The Requesting Party shall indemnify and hold harmless the Provisioning Party
against any claims of any kind that may arise out of the Requesting Party’s
failure to obtain the property owner’s permission.  The Requesting Party will be
billed for nonrecurring and recurring charges for accessing UNTW pairs at the
time the Requesting Party activates the pair(s).  The Requesting Party will
notify the Provisioning Party within five (5) business days of activating UNTW
pairs using the LSR form.



2.6.3.2.9
If a trouble exists on a UNTW pair, the Requesting Party may use an alternate
spare pair that serves that End User if a spare pair is available.  In such
cases, the Requesting Party will re-terminate its existing jumper from the
defective pair to the spare pair.  Alternatively, the Requesting Party will
isolate and report troubles in the manner specified by the Provisioning
Party.  The Requesting Party must tag the UNTW pair that requires repair.  If
the Provisioning Party dispatches a technician on a reported trouble call and no
UNTW trouble is found, the Provisioning Party will charge Requesting Party for
time spent on the dispatch and testing the UNTW pair(s).



2.6.3.2.10
If the Requesting Party initiates the Access Terminal installation and the
Requesting Party has not activated at least ten percent (10%) of the capacity of
the Access Terminal installed pursuant to the Requesting Party’s request for an
Access Terminal within six (6) months of installation of the Access Terminal,
the Provisioning Party will bill the Requesting Party a nonrecurring charge
equal to the actual cost of provisioning the Access Terminal.



2.6.3.2.11
If the Provisioning Party determines that the Requesting Party is using the UNTW
pairs without reporting the activation of the pairs, the Requesting Party will
be billed for the use of that pair back to the date the End User began receiving
service from the Requesting Party at that location.  Upon request, the
Requesting Party will provide copies of its billing record to substantiate such
date.  If the Requesting Party fails to provide such records, then the
Provisioning Party will bill the Requesting Party back to the date of the Access
Terminal installation.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 2 –Network Elements and Other Services
Page 24 of 48
SouthEast
07/25/08



2.7
RESERVED



2.8
RESERVED



2.9
RESERVED



2.10
RESERVED



2.11
RESERVED



2.12
Rates



The prices that SouthEast shall pay to AT&T for Network Elements and Other
Services are set forth in Exhibit 1 to this Attachment.


2.13
Operational Support Systems (OSS)



2.13.1
AT&T has developed and made available the following electronic interfaces by
which SouthEast may submit LSRs electronically.



LENS Local Exchange Navigation System
EDI Electronic Data Interchange
TAG Telecommunications Access Gateway


2.13.2
LSRs submitted by means of one of these electronic interfaces will incur an OSS
electronic ordering charge as specified in the table below. An individual LSR
will be identified for billing purposes by its Purchase Order Number (PON). LSRs
submitted by means other than one of these interactive interfaces (mail, fax,
courier, etc.) will incur a manual order charge as specified in the table below:



OPERATIONAL SUPPORT SYSTEMS
 
KY
     
OSS LSR charge, per LSR received from the CLEC by one of the OSS interactive
interfaces
 
$3.50 SOMEC
     
Incremental charge per LSR received from the CLEC by means other than one of the
OSS interactive interfaces
 
$19.99 SOMAN



2.13.3
Denial/Restoral OSS Charge

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2 –Network Elements and Other Services
Page 25 of 48
SouthEast
07/25/08



2.13.3.1
In the event SouthEast provides a list of customers to be denied and restored,
rather than an LSR, each location on the list will require a separate PON and,
therefore will be billed as one LSR per location.



2.13.4
Cancellation OSS Charge



2.13.4.1
SouthEast will incur an OSS charge for an accepted LSR that is later canceled by
SouthEast.



Note:
Supplements or clarifications to a previously billed LSR will not incur another
OSS charge.



2.13.5
Network Elements and Other Services Manual Additive



2.13.5.1
The Commissions in some states have ordered per-element manual additive
nonrecurring charges (NRC) for Network Elements and Other Services ordered by
means other than one of the interactive interfaces. These ordered Network
Elements and Other Services manual additive NRCs will apply in these states,
rather than the charge per LSR. The per-element charges are listed on the Rate
Tables in Exhibit 1.



2.14
Preordering Loop Makeup (LMU)



2.14.1
Description of Service



2.14.1.1
AT&T shall make available to SouthEast loop makeup (LMU) data for loops that are
provided pursuant to this Agreement. This section addresses LMU as a preordering
transaction, distinct from SouthEast ordering any other service(s). Loop Makeup
Service Inquiries (LMUSI) for preordering loop makeup are likewise unique from
other preordering functions with associated service inquiries (SI) as described
in this Agreement.



2.14.1.2
AT&T will provide SouthEast with loop makeup information consisting of the
composition of the loop material (copper/fiber); the existence, location and
type of equipment on the loop, including but not limited to digital loop carrier
or other remote concentration devises, feeder/distribution interfaces, bridge
taps, load coils, pair-gain devices; the loop length; and the wire gauge. The
LMUSI may be utilized by SouthEast for the purpose of determining whether the
loop requested is capable of supporting DSL service or other advanced data
services. The determination shall be made solely by SouthEast and AT&T shall not
be liable in any way for the performance of the advanced data services
provisioned over said loop.



2.14.1.3
AT&T’s LMU information is provided to SouthEast as it exists either in AT&T's
databases or in its hard copy facility records. AT&T does not guarantee accuracy
or reliability of the LMU information provided.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 2 –Network Elements and Other Services
Page 26 of 48
SouthEast
07/25/08



2.14.1.4
AT&T offers LMU information for the sole purpose of allowing SouthEast to
determine whether, in SouthEast’s judgment, AT&T's loops will support the
specific services that SouthEast wishes to provide over those loops. SouthEast
may choose to use equipment that it deems will enable it to provide a certain
type and level of service over a particular AT&T loop; however, such
configurations may not match AT&T's or the industry’s standards and
specifications for the intended type and level of service. Accordingly,
SouthEast shall be responsible for insuring that the specific loop type (ADSL,
HDSL, or otherwise) ordered on the LSR matches the LMU of the facility
requested. SouthEast bears full responsibility for being knowledgeable of AT&T's
technical standards and the specifications of AT&T's loops. SouthEast bears full
responsibility for making the appropriate ordering decisions of matching AT&T
loops with SouthEast's equipment for accomplishing SouthEast's end goal for the
intended service it wishes to provide its end-user(s). SouthEast is fully
responsible for any of its service configurations that may differ from AT&T's
technical standard for the loop type ordered.



2.14.2
Submitting Loop Makeup Service Inquiries



2.14.2.1
SouthEast will be able to obtain LMU information by submitting a LMUSI
mechanically or manually. Mechanized LMUSIs should be submitted through AT&T's
Operational Support Systems interfaces. After obtaining the resulting loop data
from the mechanized LMUSI process, if SouthEast determines that it needs further
loop data information in order to make a determination of loop service
capability, SouthEast may initiate a separate manual SI for a separate
nonrecurring charge as set forth in Section 2.14.3. Mechanized LMU has been made
available for limited deployment to those CLECs that have effective X-Digital
Subscriber Line (xDSL) Beta Test Agreements in place with AT&T. CLECs will be
notified once a successful Beta Test has been completed, and mechanized LMU
shall then be available to SouthEast.



2.14.2.2
Manual LMUSIs shall be submitted on the preordering manual LMUSI form by means
of  fax or electronic-mail to AT&T’s Complex Resale Support Group (CRSG)/Account
Team utilizing the Preordering Loop Makeup Service Inquiry form. The standard
service interval for the return of a Loop Makeup Manual Service Inquiry is seven
business days. This service interval is distinct from the interval applied to
the subsequent service order. Manual LMUSIs are not subject to expedite
requests.



2.14.3
LMUSI Types and Associated Charges



SouthEast may request LMU information by submitting LMUSIs in accordance with
the rate elements in Exhibit 1.


2.14.3.1
SouthEast will be assessed a nonrecurring charge for each facility queried as
specified in Exhibit 1. Rates for all states are interim and subject to true-up
pending approval of final rates by the respective State Commissions. True-ups
will be retroactive to the effective date of this Agreement.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 2 –Network Elements and Other Services
Page 27 of 48
SouthEast
07/25/08



2.14.3.2
SouthEast may reserve facilities for up to four (4) days in connection with a
LMUSI. Reserved facilities for which SouthEast does not plan to place a UNE
local service request (LSR) should be cancelled by SouthEast. Should SouthEast
wish to cancel a reservation on a spare facility, the cancellation will require
a facility reservation number (RESID/FRN).



2.14.3.3
The reservation holding timeframe is a maximum of four days from the time that
AT&T's LMU data is returned to SouthEast for the facility queried. During this
holding time and prior to SouthEast’s placing an LSR, the reserved facilities
are rendered unavailable to other customers, whether for CLEC(s) or for AT&T.
Notwithstanding the foregoing, AT&T does not guarantee that a reservation will
assure SouthEast’s ability to order the exact facility reserved.



2.14.3.4
If SouthEast does not submit an LSR for a UNE service on a reserved facility
within the four-day reservation timeframe, the reservation of that spare
facility will become invalid and the facility will be released.



2.14.3.5
Charges for preordering LMUSI are separate from any charges associated with
ordering other services from AT&T.



2.14.4
Ordering of Other UNE Services



2.14.4.1
Whenever SouthEast has reserved a facility through AT&T's preordering LMU
service, should SouthEast seek to place a subsequent UNE LSR on a reserved
facility, SouthEast shall provide AT&T the RESID/FRN of the single spare
facility on the appropriate UNE LSR., SouthEast will be billed the appropriate
rate element for the specific type UNE loop ordered by SouthEast as set forth in
this Attachment. SouthEast will not be billed any additional Loop Makeup charges
for the loop so ordered. Should SouthEast choose to place a UNE LSR having
previously submitted a request for preordering LMU without a reservation,
SouthEast will be billed the appropriate rate element for the specific UNE loop
ordered as well as additional Loop Makeup charges as set forth in this
Attachment. Rates are provided in Exhibit 1 in this Attachment.



2.14.4.2
Where SouthEast submits an LSR to order facilities reserved during the LMUSI
process, AT&T will use its best efforts to assign to SouthEast the facility
reserved as indicated on the return of the LMU. Multi-facility reservations per
single RESID/FRN as provided with the mechanized LMUSI process are less likely
to result in the specific assignment requested by SouthEast. For those occasions
when AT&T cannot assign the specific facility reserved by SouthEast during the
LMU pre-ordering transaction, due to incomplete or incorrect information
provided by SouthEast during the ordering process, AT&T will assign to
SouthEast, subject to availability, a facility that meets the AT&T technical
standards of the AT&T type loop as ordered by SouthEast. If the ordered loop
type is not available, SouthEast may utilize the Unbundled Loop Modification
process or the Special Construction process, as applicable, to obtain the loop
type ordered.



2.15
Loop Qualification System

 
 
 

--------------------------------------------------------------------------------

 


Attachment 2 –Network Elements and Other Services
Page 28 of 48
SouthEast
07/25/08



2.15.1
SouthEast has requested access to the Loop Qualification System (LQS). LQS was
originally designed as an internal tool utilized by AT&T and Internet Service
Providers (ISPs) selling AT&T ADSL (Assymmetric Digital Subscriber Line) Service
to determine if a telephone number(s) at a specific service address qualified
for AT&T ADSL Service.



2.15.2
In consideration of the terms and conditions set forth below, AT&T agrees to
provide SouthEast with access to LQS and a bulk list of ADSL qualified customers
from LQS:



2.15.2.1
AT&T makes no claim as to the accuracy or completeness of either LQS or the bulk
list.



2.15.2.2
SouthEast is responsible for acting within the local, state, and federal law
governing the use of the bulk list for the purpose of, but not limited to,
marketing of service through direct mail or telemarketing. Furthermore, the
parties hereby agree to refrain from abusive telemarketing practices.



2.15.2.3
SouthEast agrees that it will use the LQS information and the bulk list and/or
any information directly derived from the bulk list for the sole purpose of
qualifying and selling its own DSL services (whether by itself or in a package
of other offerings).



2.15.2.4
SouthEast will not use the bulk list for the purpose of conducting research,
marketing, qualifying, or selling products and/or services other than its own
DSL services.



2.15.2.5
SouthEast  will not provide the bulk list, any portion or portions of the bulk
list, copies of the bulk list, or any information derived from the bulk list to
others without the prior written consent of AT&T.



2.15.2.6
SouthEast acknowledges and agrees to BellSouth’s right to revoke and terminate
the use of the bulk list by SouthEast.  AT&T may exercise this right of
revocation and/or termination at any time, for any purpose, by oral or written
notice to SouthEast.  In such event, SouthEast agrees to immediately destroy or
return all copies and/or components of the bulk list.  For purposes of this
paragraph, the term “immediately” shall be defined as a period of time not to
exceed forty-eight (48) hours.



2.16
Rates



The prices that SouthEast shall pay to AT&T for Network Elements and Other
Services are set forth in Exhibit 1 to this Attachment. If SouthEast purchases a
service(s) from a tariff, all terms and conditions and rates as set forth in
such tariff shall apply.


2.17
Operational Support Systems (OSS)



The terms, conditions and rates for OSS are as set forth in Section 2.13 of this
Attachment.
 
 
 

--------------------------------------------------------------------------------

 


Attachment 2 –Network Elements and Other Services
Page 29 of 48
SouthEast
07/25/08



3.
Line Splitting



3.1
Line splitting shall mean that a provider of data services (a Data LEC) and a
provider of voice services (a Voice CLEC) deliver voice and data service to End
Users over the same Loop.  The Voice CLEC and Data LEC may be the same or
different carriers.



3.2
Line Splitting – UNE-L.   In the event SouthEast provides its own switching or
obtains switching from a third party, SouthEast may engage in line splitting
arrangements with another CLEC using a splitter, provided by SouthEast, in a
Collocation Space at the central office where the Loop terminates into a
distribution frame or its equivalent.



3.3
Line Splitting  – Loop and Port.  To the extent SouthEast is using a commingled
arrangement that consists of an Unbundled Loop purchased pursuant to this
Agreement and Local Switching provided by AT&T pursuant to Section 271, AT&T
will permit SouthEast to  utilize Line Splitting.  AT&T shall charge the rates
set forth in Exhibit 1 of Attachment 2 for the Loop and splitting
functionality.  Rates for Local Switching shall be subject to a separate
agreement between the Parties.



3.4
SouthEast shall provide AT&T with a signed LOA between it and the third party
CLEC (Data CLEC or Voice CLEC) with which it desires to provision Line Splitting
services, where SouthEast will not provide voice and data services.



3.5
Provisioning Line Splitting and Splitter Space – Loop and Port



3.5.1
The Data LEC, Voice CLEC, a third party or AT&T may provide the splitter.  When
SouthEast or its authorized agent owns the splitter, Line Splitting requires the
following:  a non-designed analog Loop from the serving wire center to the NID
at the End User’s location; a collocation cross-connection connecting the Loop
to the collocation space; a second collocation cross-connection from the
collocation space connected to a voice port; the high frequency spectrum line
activation, and a splitter.  Where AT&T owns the splitter, AT&T shall provide
the splitter functionality upon request and consistent with the FCC’s rules, and
shall establish the necessary processes in its OSS to facilitate SouthEast’s
ability to engage in line splitting arrangements.



3.5.2
An unloaded 2-wire copper Loop must serve the End User.  The meet point for the
Voice CLEC and the Data CLEC is the point of termination on the MDF for the Data
CLEC’s cable and pairs.



3.5.3
The foregoing procedures are applicable to a commingled arrangement of a Loop
purchased pursuant to this Agreement and Local Switching pursuant to Section 271
purchased under a separate agreement.



3.6
Provisioning Line Splitting and Splitter Space – UNE-L



3.6.1
SouthEast provides the splitter when providing Line Splitting with UNE-L.  When
SouthEast or its authorized agent owns the splitter, Line Splitting requires the
following: a loop from NID at the End User’s location to the serving wire center
and terminating into a distribution frame or its equivalent.



3.7
CLEC Provided Splitter – Line Splitting

 
 
 

--------------------------------------------------------------------------------

 


Attachment 2 –Network Elements and Other Services
Page 30 of 48
SouthEast
07/25/08



3.7.1
To order High Frequency Spectrum on a particular Loop, SouthEast must have a
DSLAM collocated in the central office that serves the End User of such Loop.



3.7.2
CLEC must provide its own splitters in a central office and have installed its
DSLAM in that central office.



3.7.3
SouthEast may purchase, install and maintain central office POTS splitters in
its collocation arrangements.  SouthEast may use such splitters for access to
its end users and to provide digital line subscriber services to its end users
using the High Frequency Spectrum.  Existing Collocation rules and procedures
and the terms and conditions relating to Collocation set forth in Attachment
4-Physical Collocation shall apply.



3.7.4
Any splitters installed by SouthEast in its collocation arrangement shall comply
with ANSI T1.413, Annex E, or any future ANSI splitter Standards.  SouthEast may
install any splitters that AT&T deploys or permits to be deployed for itself or
any AT&T affiliate.



3.8
Maintenance – Line Splitting – UNE-L



3.8.1
AT&T will be responsible for repairing voice troubles and the troubles with the
physical loop between the NID at the End User’s premises and the termination
point.



3.8.2
AT&T must make all necessary network modifications, including providing
nondiscriminatory access to operations support systems necessary for
pre-ordering, ordering, provisioning, maintenance and repair, and billing for
loops used in line splitting arrangements.



3.9
Indemnification



3.9.1
SouthEast shall indemnify, defend and hold harmless AT&T from and against any
claims, losses, actions, causes of action, suits, demands, damages, injury and
costs including reasonable attorney fees, which arise out of actions related to
the other service provider (i.e. CLEC party to the line splitting arrangement
who is not SouthEast), except to the extent caused by AT&T’s gross negligence or
willful misconduct.



4.
Routine Network Modifications`



4.1
AT&T will perform Routine Network Modifications (RNM) in accordance with FCC 47
CFR 51.319 (a)(7) and (e)(4) for Loops and Dedicated Transport provided under
this Attachment.   AT&T shall make all routine network modifications to
unbundled loop and transport facilities used by SouthEast at SouthEast’s request
where the requested loop and/or transport facility has already been
constructed.  AT&T shall perform these routine network modifications to
facilities in a non-discriminatory fashion, without regard to whether the loop
or transport facility being accessed was constructed on behalf, or in accordance
with the specifications, of any carrier.  A routine network modification is an
activity that AT&T regularly undertakes for its own customers.  Routine network
modifications include, but are not limited to, rearranging or splicing of cable;
adding an equipment case; adding a doubler or repeater; adding a smart jack;
installing a repeater shelf; adding a line card; deploying a new multiplexer or
reconfiguring an existing multiplexer; attaching electronic and other equipment
that AT&T ordinarily attaches to a loop or transport facility to serve its own
customers.  Routine network modifications may entail activities such as
accessing manholes, deploying bucket trucks to reach aerial cable, and
installing equipment casings.  Routine network modifications do not include the
construction of a new loop, or the installation of new aerial or buried cable
for SouthEast.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 2 –Network Elements and Other Services
Page 31 of 48
SouthEast
07/25/08



4.2
AT&T shall perform routine network modifications pursuant to the existing
non-recurring charges and recurring rates ordered by the Commission for the loop
and transport facilities set forth in Exhibit 1 of Attachment 2 of the Agreement
and not at an additional charge.  RNM shall be performed within the intervals
established for the Network Element and subject to the performance measurements
and associated remedies set forth in Attachment 9 of this Agreement except to
the extent AT&T demonstrates that such RNM were not anticipated in the setting
of such intervals.  If AT&T believes that it has not anticipated a requested
network modification as being a RNM and has not recovered the costs of such RNM
in the rates set forth in Exhibit 1 of Attachment 2 of the Agreement, AT&T can
seek resolution from the Commission.  However, in the interim, AT&T will perform
the RNM at the existing recurring and non-recurring rates associated with the
provision of the loop or transport facility.  There may not be any double
recovery or retroactive recovery of these costs.

 
5.
Unbundled Network Element Combinations

 
5.1.
Unbundled Network Element Combinations shall include:  1) Enhanced Extended
Links (EELs); 2) UNE Loops/Special Access Combinations; and 3) Transport
Combinations.



5.1.1.
For purposes of this Section, references to “Currently Combined” network
elements shall mean that such network elements are in fact already combined by
AT&T in the AT&T network. References to “Ordinarily Combined” Network Elements
shall mean that the particular Network Elements requested by SouthEast are not
already combined by AT&T in the location requested by SouthEast but are elements
that are typically combined in AT&T’s network. References to “Not Typically
Combined” Network Elements shall mean that the particular Network Elements
requested by SouthEast are not elements that AT&T combines for its use in its
network. For purposes of this section, the terms “combine,” “combined,” and
“combination” shall include commingling, and “combinations” of network elements
shall include network elements that are “commingled” with other tariffed or
nontariffed services, facilities, or network elements.



5.1.2
Except as otherwise set forth in this Agreement, upon request, AT&T shall
perform the functions necessary to combine Network Elements that AT&T is
required to provide under this Agreement in any manner, even if those elements
are not ordinarily combined in AT&T’s network, provided that such Combination is
technically feasible and will not undermine the ability of other carriers to
obtain access to Network Elements or to interconnect with AT&T’s network.



5.1.3
To the extent SouthEast requests a Combination for which AT&T does not have
methods and procedures in place to provide such Combination, methods or
procedures for such Combination will be developed pursuant to the BFR process.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 2 –Network Elements and Other Services
Page 32 of 48
SouthEast
07/25/08



5.3.
Enhanced Extended Links (EELs)



5.3.1
EELs are combinations of Loops and Dedicated Transport as defined in this
Attachment, together with any facilities, equipment, or functions necessary to
combine those Network Elements. AT&T shall provide SouthEast with EELs
combinations as set forth below, where the underlying Network Element are
available and are required to be provided pursuant to this Agreement and in
all  instances where the requesting carrier meets the eligibility requirements,
if applicable.



5.3.1.1
EEL Combinations



5.3.1.1.1
DS1 Interoffice Channel + DS1 Channelization + 2-wire VG Local Loop



5.3.1.1.2
DS1 Interoffice Channel + DS1 Channelization + 4-wire VG Local Loop



5.3.1.1.3
DS1 Interoffice Channel + DS1 Channelization + 2-wire ISDN Local Loop



5.3.1.1.4 
DS1 Interoffice Channel + DS1 Channelization + 4-wire 56 kbps Local Loop



5.3.1.1.5 
DS1 Interoffice Channel + DS1 Channelization + 4-wire 64 kbps Local Loop



5.3.1.1.6 
DS1 Interoffice Channel + DS1 Local Loop



5.3.1.1.7 
DS3 Interoffice Channel + DS3 Local Loop



5.3.1.1.8 
STS-1 Interoffice Channel + STS-1 Local Loop



5.3.1.1.9 
DS3 Interoffice Channel + DS3 Channelization + DS1 Local Loop



5.3.1.1.10 
STS-1 Interoffice Channel + DS3 Channelization + DS1 Local Loop



5.3.1.1.11 
2-wire VG Interoffice Channel + 2-wire VG Local Loop



5.3.1.1.12 
4wire VG Interoffice Channel + 4-wire VG Local Loop



5.3.1.1.13 
4-wire 56 kbps Interoffice Channel + 4-wire 56 kbps Local Loop



5.3.1.1.14 
4-wire 64 kbps Interoffice Channel + 4-wire 64 kbps Local Loop



5.3.2
High-capacity EELs are (1) combinations of Loop and Dedicated Transport, (2)
Dedicated Transport commingled with a wholesale loop, or (3) a loop commingled
with wholesale transport at the DS1 and/or DS3 level as described in 47 C.F.R. §
51.318(b).



5.3.3
By placing an order for a high-capacity EEL, SouthEast thereby certifies that
the service eligibility criteria set forth herein are met for access to a
converted high-capacity EEL, a new high-capacity EEL, or part of a high-capacity
commingled EEL as a Network Element. AT&T shall have the right to audit
SouthEast's high-capacity EELs as specified below.

 
 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 


Attachment 2 –Network Elements and Other Services
Page 33 of  48
SouthEast
07/25/08



5.3.4
Service Eligibility Criteria



5.3.4.1
High capacity EELs must comply with the following service eligibility
requirements. SouthEast must certify for each high-capacity EEL that all of the
following service eligibility criteria are met:



5.3.4.1.1
SouthEast has received state certification to provide local voice service in the
area being served;



5.3.4.2
For each combined circuit, including each DS1 circuit, each DS1 EEL, and each
DS1-equivalent circuit on a DS3 EEL:



5.3.4.2.1 1)
Each circuit to be provided to each customer will be assigned a local number
prior to the provision of service over that circuit;



5.3.4.2.2 2)
Each DS1-equivalent circuit on a DS3 EEL must have its own local number
assignment so that each DS3 must have at least twenty-eight (28) local voice
numbers assigned to it;



5.3.4.2.3 3)
Each circuit to be provided to each customer will have 911 or E911 capability
prior to provision of service over that circuit;



5.3.4.2.4 4)
Each circuit to be provided to each customer will terminate in a collocation
arrangement that meets the requirements of 47 C.F.R. § 51.318(c);



5.3.4.2.5 5)
Each circuit to be provided to each customer will be served by an
interconnection trunk over which SouthEast will transmit the calling
party’s  number in connection with calls exchanged over the trunk;



5.3.4.2.6 6)
For each twenty-four (24) DS1 EELs or other facilities having equivalent
capacity, SouthEast will have at least one (1) active DS1 local service
interconnection trunk over which SouthEast will transmit the calling party’s
number in connection with calls exchanged over the trunk; and



5.3.4.2.7 7)
Each circuit to be provided to each customer will be served by a switch capable
of switching local voice traffic.



5.3.4.2.7 8)
In the event SouthEast converts special access services to Network Elements,
SouthEast shall be subject to the termination liability provisions in the
applicable special access tariffs, if any.



5.3.5
EELs Audit provisions



5.3.5.1
After June 29, 2010, AT&T may, on an annual basis audit SouthEast’s records
based on cause, in order to verify compliance with the high capacity EEL
eligibility criteria. To invoke its limited right to audit, AT&T shall send a
written Notice of Audit to SouthEast stating its concern that SouthEast is not
complying with the service eligibility requirements. Such Notice of Audit will
be delivered to SouthEast no less than thirty (30) calendar days prior to the
date upon which AT&T seeks to commence an audit and shall include a listing of
the circuits for which AT&T alleges noncompliance, including all supporting
documentation and a list of three auditors from which SouthEast may choose one
to conduct the audit.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 2 –Network Elements and Other Services
Page 34 of  48
SouthEast
07/25/08



5.3.5.2
The auditor selected shall be an independent third party retained and paid for
by AT&T.  The audit must be performed in accordance with the standards
established by the American Institute for Certified Public Accountants (AICPA)
which will require the auditor to perform an “examination engagement” and issue
an opinion regarding SouthEast’s compliance with the high capacity EEL
eligibility criteria.  AICPA standards and other AICPA requirements will be used
to determine the independence of an auditor. The independent auditor’s report
will conclude whether SouthEast complied in all material respects with the
applicable service eligibility criteria.  Consistent with standard auditing
practices, such audits require compliance testing designed by the independent
auditor.

 
5.3.5.3
To the extent the independent auditor’s report concludes that SouthEast failed
to comply with the service eligibility criteria, SouthEast must true-up any
difference in payments, convert all noncompliant circuits to the appropriate
service, and make the correct payments on a going forward basis.



5.3.5.4
To the extent the independent auditor’s report concludes that SouthEast failed
to comply in all material respects with the service eligibility criteria,
SouthEast shall reimburse AT&T for the cost of the independent auditor.  To the
extent the independent auditor’s report concludes that SouthEast did comply in
all material respects with the service eligibility criteria, AT&T will reimburse
SouthEast for its reasonable and demonstrable costs associated with the
audit.  SouthEast will maintain appropriate documentation to support its
certifications.



5.3.6
Rates



5.3.6.1
The rates for the Currently Combined Network Elements specifically set forth in
Exhibit 1 shall be the rates associated with such Combinations. Where a
Currently Combined Combination is not specifically set forth in Exhibit 1, the
rate for such Currently Combined Combination shall be the sum of the recurring
rates for those individual Network Elements as set forth in Exhibit 1 and/or in
addition to the applicable nonrecurring switch-as-is charge set forth in Exhibit
1.



5.3.6.2
The rates for the Ordinarily Combined Network Elements specifically set forth in
Exhibit 1 shall be the nonrecurring and recurring charges for those
Combinations. Where an Ordinarily Combined Combination is not specifically set
forth in Exhibit 1, the rate for such Ordinarily Combined Combination shall be
the sum of the recurring rates for those individual Network Elements as set
forth in Exhibit 1 for those individual Network Elements as set forth in Exhibit
1.

 
5.3.6.3
The rates for Not Typically Combined Combinations shall be developed pursuant to
the BFR process upon request of SouthEast.

 
5.3.7.4
Multiplexing

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2 –Network Elements and Other Services
Page 35 of  48
SouthEast
07/25/08

 
5.3.7.4.1
Where multiplexing functionality is required in connection with loop and
transport combinations, such multiplexing will be provided at the rates and on
the terms set forth in this Agreement.



5.4
Reserved.



5.5
UNE/Special Access Combinations



5.5.1
Additionally, AT&T shall make available to SouthEast a combination of an
unbundled loop and tariffed special access interoffice facilities. To the extent
SouthEast will require multiplexing functionality in connection with such
combination, AT&T will provide access to multiplexing within the central office
pursuant to the terms, conditions and rates set forth in its Access Services
Tariffs.



5.5.2
Rates



5.5.2.1
The non-recurring and recurring rates for UNE/Special Access Combinations will
be the sum of the unbundled loop rates as set forth in Exhibit 1 and the
interoffice transport rates and multiplexing rates as set forth in the Access
Services Tariff.



6.
Dedicated Transport and Dark Fiber Transport



6.1
Dedicated Transport.  Dedicated Transport is defined as AT&T’s transmission
facilities between wire centers or switches owned by AT&T, or between wire
centers or switches owned by AT&T and switches owned by SouthEast, including but
not limited to DS1, DS3 and OCn level services, as well as dark fiber, dedicated
to SouthEast.  AT&T shall not be required to provide access to OCn level
Dedicated Transport under any circumstances pursuant to this Agreement.  In
addition, except as set forth in Section 6.2 below, AT&T shall not be required
to provide to SouthEast unbundled access to interoffice transmission facilities
that do not connect a pair of wire centers or switches owned by AT&T (“Entrance
Facilities”).

 
6.2
Transition for DS1 and DS3 Dedicated Transport Including DS1 and DS3 Entrance
Facilities

 
6.2.1
For purposes of this Section 6.2, the Transition Period for the Embedded Base of
DS1 and DS3 Dedicated Transport, Embedded Base Entrance Facilities and for
Excess DS1 and DS3 Dedicated Transport, is the twelve (12) month period
beginning March 11, 2005 and ending March 10, 2006.

 
6.2.2
For purposes of this Section 6.2, Embedded Base means DS1 and DS3 Dedicated
Transport that were in service for SouthEast as of March 11, 2005 in those wire
centers that, as of such date, met the criteria set forth in Sections 6.2.6.1 or
6.2.6.2 below.  Subsequent disconnects or loss of End Users shall be removed
from the Embedded Base.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2 –Network Elements and Other Services
Page 36 of  48
SouthEast
07/25/08

 
6.2.3
For purposes of this Section 6.2, Embedded Base Entrance Facilities means
Entrance Facilities that were in service for SouthEast as of March 11,
2005.  Subsequent disconnects or loss of customers shall be removed from the
Embedded Base.

 
6.2.4
For purposes of this Section 6.2, Excess DS1 and DS3 Dedicated Transport means
those SouthEast DS1 and DS3 Dedicated Transport facilities in service as of
March 11, 2005, in excess of the caps set forth in Section
6.2.6.3.    Subsequent disconnects and loss of End Users shall be removed from
Excess DS1 and DS3 Loops.

 
6.2.5
For purposes of this Section 6.2, a Business Line is as defined in 47 C.F.R.
§51.5.

 
6.2.6
Notwithstanding anything to the contrary in this Agreement, AT&T shall make
available the following Dedicated Transport as described in this Section 6.2
only for SouthEast’s Embedded Base and Excess Dedicated Transport during the
Transition Period:

 
6.2.6.1
DS1 Transport where both wire centers at the end points of the route contain at
least four (4) fiber-based collocators or at least 38,000 Business access lines.

 
6.2.6.2
DS3 Transport where both wire centers at the end points of the route contain at
least three (3) fiber-based collocators or at least 24,000 Business access
lines.

 
6.2.6.3
SouthEast may obtain a maximum of twelve (12) unbundled DS3 Dedicated Transport
circuits on each route where DS3 Dedicated Transport is available as a Network
Element, and a maximum of ten (10) unbundled DS1 Dedicated Transport circuits on
each Route where there is no 251(c)(3) unbundling obligation for DS3 Dedicated
Transport but for which impairment exists for DS1 Dedicated Transport.

 
6.2.7
The Initial Unimpaired Wire Center List setting forth the wire centers meeting
the criteria set forth in Sections 6.2.6.1 and 6.2.6.2 above is set forth in
Accessible Letter CLECSE08-01, which is available on AT&T’s CLEC Online Web
site.

 
6.2.8
Notwithstanding anything to the contrary in this Agreement, AT&T shall make
available Entrance Facilities only for SouthEast’s Embedded Base Entrance
Facilities and only during the Transition Period.

 
6.2.9
Transition Period Pricing.  From March 11, 2005, through the completion of the
Transition Period, AT&T shall charge/collect a rate for SouthEast’s Embedded
Base of DS1 and DS3 Dedicated Transport and for SouthEast’s Excess DS1 and DS3
Dedicated Transport, as described in this Section 6.2, equal to the higher of:

 
6.2.9.1
115% of the rate paid for that element on June 15, 2004; or

 
6.2.9.2
115% of a new rate the Commission establishes, if any, between June 16, 2004 and
March 11, 2005.

 
6.2.9.3
These rates shall be as set forth in Exhibit 1 to Attachment 2 of the Agreement
and this Section 6.2.9.

 
6.2.9.4
From March 11, 2005, through the completion of the Transition Period, AT&T shall
charge/collect a rate for SouthEast’s Embedded Base Entrance Facilities as set
forth in Exhibit 1 to Attachment 2 of the Agreement and this Section 6.2.9.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2 –Network Elements and Other Services
Page 37 of  48
SouthEast
07/25/08

 
6.2.10
The Transition Period shall apply only to (1) SouthEast’s Embedded Base and
Embedded Base Entrance Facilities; and (2) SouthEast’s Excess DS1 and DS3
Dedicated Transport.  SouthEast shall not add new Entrance Facilities pursuant
to this Agreement.  Further, SouthEast shall not add new DS1 or DS3 Dedicated
Transport as described in this Section 6.2 pursuant to this Agreement.

 
6.2.11
Once a wire center exceeds either of the thresholds set forth in Section 6.2.6.1
above, no future DS1 Dedicated Transport unbundling will be required in that
wire center.

 
6.2.12
Once a wire center exceeds either of the thresholds set forth in Section 6.2.6.2
above, no future DS3 Dedicated Transport will be required in that wire center.

 
6.2.13
No later than March 11, 2006 or some other mutually agreed upon date, SouthEast
shall submit spreadsheet(s) identifying all of the Embedded Base of circuits,
Embedded Base Entrance Facilities, and Excess DS1 and DS3 Dedicated Transport to
be either disconnected or converted to other AT&T services pursuant to Section
1.4.4 above.  The Parties shall negotiate a project schedule for the Conversion
of the Embedded Base, Embedded Base Entrance Facilities and Excess DS1 and DS3
Dedicated Transport.  In the case of disconnection, the applicable disconnect
charges set forth in this Agreement shall apply.

 
6.2.14
If SouthEast failed to submit the spreadsheet(s) identifying its Embedded Base
DS1 and DS3 Dedicated Transport circuits, Embedded Base Entrance Facilities and
Excess DS1 and DS3 Dedicated Transport on or before March 10, 2006, AT&T will
identify SouthEast’s remaining Embedded Base DS1 and DS3 Dedicated Transport
circuits, Embedded Base Entrance Facilities and Excess DS1 and DS3 Dedicated
Transport, if any, and will transition such circuits to the equivalent tariffed
AT&T service(s).  Those circuits identified and transitioned by AT&T pursuant to
this Section shall be subject to the switch-as-is rates set forth in this
Agreement for conversions to equivalent tariffed services.

 
6.2.15
For Embedded Base DS1 and DS3 Dedicated Transport circuits, Embedded Base
Entrance Facilities and Excess DS1 and DS3 Dedicated Transport converted or
transitioned, the applicable recurring tariff charge shall apply to each circuit
as of March 11, 2006.  The transition of the Embedded Base DS1 and DS3 Dedicated
Transport, Embedded Base Entrance Facilities and Excess DS1 and DS3 Dedicated
Transport should be performed in a manner that avoids, or otherwise, minimizes
to the extent possible, disruption or degradation to SouthEast’s customers’
service.

 
6.3
Dark Fiber Transport.  Dark Fiber Transport is defined as Dedicated Transport
that consists of inactivated optical interoffice transmission facilities without
attached signal regeneration, multiplexing, aggregation or other
electronics.  Except as set forth in Section 6.3.1 below, AT&T shall not be
required to provide access to Dark Fiber Transport Entrance Facilities pursuant
to this Agreement.

 
6.3.1
Transition for Dark Fiber Transport and Dark Fiber Transport Entrance Facilities

 
6.3.2
For purposes of this Section 6.3, the Transition Period for the Embedded Base
Dark Fiber Transport and Embedded Base Dark Fiber Entrance Facilities is the
eighteen (18) month period beginning March 11, 2005 and ending
September 10, 2006.

 
6.3.2
For purposes of this Section 6.3, Embedded Base means Dark Fiber Transport that
was in service for SouthEast as of March 11, 2005 in those wire centers that, as
of such date, met the criteria set forth in 6.3.5 below.  Subsequent disconnects
or loss of End Users shall be removed from the Embedded Base.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2 –Network Elements and Other Services
Page 38 of  48
SouthEast
07/25/08

 
6.3.4
Notwithstanding anything to the contrary in this Agreement, AT&T shall make
available the following Dark Fiber Transport as described in this Section 6.3.1
only for SouthEast’s Embedded Base during the Transition Period:

 
6.3.5
Dark Fiber Transport where both wire centers at the end points of the route
contain twenty-four thousand (24,000) or more Business Lines or three (3) or
more fiber-based collocators.

 
6.3.6
The Initial Unimpaired Wire Center List setting forth the wire centers meeting
the criteria set forth in Section 6.3.5 above is set forth in Accessible Letter
CLECSE08-015, which is available on AT&T’s CLEC Online Web site.

 
6.3.7
Transition Period Pricing.  From March 11, 2005, through the completion of the
Transition Period, AT&T shall charge/collect a rate for SouthEast’s Embedded
Base of Dark Fiber and Embedded Base Dark Fiber Transport Entrance Facilities
equal to the higher of:

 
6.3.7.1
115% of the rate paid for that element on June 15, 2004; or

 
6.3.7.2
115% of a new rate the Commission establishes, it any, between June 16, 2004 and
March 11, 2005.

 
6.3.7.3
These rates shall be as set forth in Exhibit 1 to Attachment 2 of the Agreement
and this Section 6.3.7.

 
6.3.8
The Transition Period shall apply only to SouthEast’s Embedded Base of Dark
Fiber Transport and Dark Fiber Entrance Facilities.  SouthEast shall not add new
Dark Fiber Transport as described in this Section 6.3.  SouthEast shall not add
new Dark Fiber Entrance Facilities pursuant to this Agreement.

 
6.3.9
Once a wire center exceeds either of the thresholds set forth in Section 6.3.5
above, no future Dark Fiber Transport unbundling will be required in that wire
center.

 
6.3.10
No later than September 10, 2006 SouthEast shall submit spreadsheet(s)
identifying all of the Embedded Base of Dark Fiber Transport and Dark Fiber
Entrance Facilities to be either disconnected or converted to other AT&T
services as Conversions pursuant to Section 1.4.4.  The Parties shall negotiate
a project schedule for the Conversion of the Embedded Base of Dark Fiber
Transport and Dark Fiber Entrance Facilities.

 
6.3.11
If SouthEast fails to submit the spreadsheet(s) for all of its Embedded Base of
Dark Fiber Transport and Dark Fiber Entrance Facilities prior to September 10,
2006, AT&T will identify SouthEast’s remaining Embedded Base of Dark Fiber
Transport and Dark Fiber Entrance Facilities, if any, and will transition such
circuits to the equivalent tariffed AT&T service(s).  Those circuits identified
and transitioned by AT&T pursuant to this Section shall be subject to the
switch-as-is rates set forth in this Agreement for conversions to equivalent
tariffed services.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2 –Network Elements and Other Services
Page 39 of  48
SouthEast
07/25/08

 
6.3.12
For Embedded Base of Dark Fiber Transport and Embedded Base Dark Fiber Entrance
Facilities converted or transitioned, the applicable recurring tariff charge
shall apply to each circuit as of September 11, 2006.

 
6.4
Prior to submitting an order pursuant to this Agreement for high capacity (DS1
or above) Dedicated Transport or high capacity Loops, SouthEast shall undertake
a reasonably diligent inquiry to determine whether SouthEast is entitled to
unbundled access to such Network Elements in accordance with the terms of this
Agreement.  By submitting any such order, SouthEast self-certifies that to the
best of SouthEast’s knowledge, the high capacity Dedicated Transport or high
capacity Loop requested is available as a Network Element pursuant to this
Agreement.  Upon receiving such order, AT&T shall process the request in
reliance upon SouthEast’s self-certification.  To the extent AT&T believes that
such request does not comply with the terms of this Agreement, AT&T shall seek
dispute resolution in accordance with the General Terms and Conditions of this
Agreement.  If AT&T prevails in such dispute resolution proceeding, SouthEast
shall be liable to AT&T for the difference between the rate for the equivalent
AT&T alternative arrangement and the self certified UNE, plus interest, on such
rate differential.

 
6.4.1
In the event that (1) AT&T designates a wire center as non-impaired, (2)
SouthEast converts existing UNEs to other services or orders new services as
services other than UNEs, (3) SouthEast otherwise would have been entitled to
UNEs in such wire center at the time alternative services provisioned, and (4)
AT&T acknowledges or a state or federal agency regulatory body with authority
determines that, at the time AT&T designated such wire center as non-impaired,
such wire center did not meet the FCC’s non-impairment criteria, then upon
request of SouthEast, AT&T shall transition to UNEs any alternative services in
such wire center that were established after such wire center was designated as
non-impaired.  In such instances, AT&T shall refund SouthEast the difference
between the rate paid by SouthEast for such services and the applicable UNE
rate, including but not limited to any charges associated with the unnecessary
conversion from UNE to other wholesale services.

 
6.5
AT&T will not accept UNE orders for de-listed high capacity Loops or Dedicated
Transport elements, as applicable, in the wire centers set forth on the Initial
Unimpaired Wire Center List

 
6.6
AT&T shall:

 
 
SouthEast may obtain a maximum of twelve (12) unbundled DS3 Dedicated Transport
circuits on each Route where DS3 Dedicated Transport is available as a Network
Element, and a maximum of ten (10) unbundled DS1 Dedicated Transport circuits on
each Route where there is no 251(c)(3) unbundling obligation for DS3 Dedicated
Transport, but for which impairment exists for DS1 Dedicated Transport. For
purposes of this Section 6, a “Route” is defined in 47 C.F.R. § 51.319 (e) as a
transmission path between one of an incumbent LEC’s wire centers or switches and
another of the incumbent LECs wire centers or switches. A route between two (2)
points (e.g. wire center or switch “A” and wire center or switch “Z”) may pass
through one or more intermediate wire centers or switches (e.g. wire center or
switch “X”). Transmission paths between the same end points (e.g. wire center or
switch “A” and wire center or switch “Z”) are the same “route”, irrespective of
whether they pass through the same intermediate wire centers or switches, if
any.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2 –Network Elements and Other Services
Page 40 of  48
SouthEast
07/25/08

 
6.6.1
Provide SouthEast exclusive use of interoffice transmission facilities dedicated
to a particular customer;



6.6.2
Provide all technically feasible transmission facilities, features, functions,
and capabilities that SouthEast could use to provide telecommunications
services;



6.6.3
Permit, to the extent technically feasible, SouthEast to connect such
interoffice facilities to equipment designated by SouthEast, including but not
limited to, SouthEast’s collocated facilities; and



6.6.4
Permit, to the extent technically feasible, SouthEast to obtain the
functionality provided by AT&T’s digital cross-connect systems in the same
manner that AT&T provides such functionality to interexchange carriers.



6.7.1
AT&T shall offer Dedicated Transport in each of the following ways:



6.7.1.1
As capacity on a shared UNE facility.



6.7.1.2
As a circuit (e.g., DS0, DS1, DS3) dedicated to SouthEast.



6.8
When Dedicated Transport is provided it shall include:



6.8.1
Transmission equipment such as, line terminating equipment, amplifiers, and
regenerators;



6.8.2
Inter-office transmission facilities such as optical fiber, copper twisted pair,
and coaxial cable.



6.9
Rates for Dedicated Transport are listed in Exhibit 1.



6.10
Technical Requirements



6.10.1
When AT&T provides Dedicated Transport, the entire designated transmission
service (e.g., DS0, DS1, DS3) shall be dedicated to SouthEast designated
traffic.



6.10.2
AT&T shall offer Dedicated Transport in all technologies that become available
including, but not limited to, DS0, DS1 and DS3 transport services.



6.10.3
For DS1 or VT1.5 circuits, Dedicated Transport shall, at a minimum, meet the
performance, availability, jitter, and delay requirements specified for Customer
Interface to Central Office (“CI to CO”) connections in the appropriate industry
standards.



6.10.4
Where applicable, for DS3, Dedicated Transport shall, at a minimum, meet the
performance, availability, jitter, and delay requirements specified for CI to CO
connections in the appropriate industry standards.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2 –Network Elements and Other Services
Page 41 of  48
SouthEast
07/25/08

 
6.0.5
AT&T shall offer the following interface transmission rates for Dedicated
Transport:



6.10.5.1
DS0 Equivalent;



6.10.5.2
DS1;



6.10.5.3
DS3;



6.10.5.4
STS-1; and



6.10.5.5
SDH (Synchronous Digital Hierarchy) Standard interface rates in accordance with
International Telecommunications Union (ITU) Recommendation G.707 and
Plesiochronous Digital Hierarchy (PDH) rates per ITU Recommendation G.704.



6.10.6
AT&T shall design Dedicated Transport according to its network infrastructure to
allow for the termination points specified by SouthEast.



6.10.7
At a minimum, Dedicated Transport shall meet each of the requirements set forth
in the applicable industry technical references.



6.10.8
AT&T Technical References:



6.10.8.1
TR-TSY-000191 Alarm Indication Signals Requirements and Objectives, Issue 1, May
1986.



6.10.8.2
TR 73501 LightGate®Service Interface and Performance Specifications, Issue D,
June 1995.



6.10.8.3
TR 73525 MegaLink®Service, MegaLink Channel Service and MegaLink Plus Service
Interface and Performance Specifications, Issue C, May 1996.



6.11
Unbundled Channelization



6.11.1
AT&T agrees to offer access to Unbundled Channelization when available pursuant
to following terms and conditions and at the rates set forth in the Attachment.
Channelization will be offered with both the high and the low speed sides to be
connected to collocation.



6.11.2
Definition



6.11.2.1
Unbundled Channelization (UC) provides the multiplexing capability that will
allow a DS1 (1.544 Mbps) or DS3 (44.736 Mbps) or STS-1 Unbundled Network Element
(UNE) or collocation cross-connect to be multiplexed or channelized at a AT&T
central office. This can be accomplished through the use of a standalone
multiplexer or a digital cross-connect system at the discretion of AT&T. Once UC
has been installed, SouthEast can have channels activated on an as-needed basis
by having AT&T connect lower level UNEs via Central Office Channel Interfaces
(COCIs). The COCI must be compatible with the lower capacity facility and
ordered with the lower capacity facility. This service is available as defined
in NECA 4.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2 –Network Elements and Other Services
Page 42 of  48
SouthEast
07/25/08

 
6.11.3
Channelization capabilities will be as follows:



6.11.3.1
DS3 Channelization System:  An element that channelizes a DS3 signal into 28
DS1s/STS-1s.



6.11.3.2
DS1 Channelization System:  An element that channelizes a DS1 signal into 24
DS0s.



6.11.3.3
Central Office Channel Interfaces (COCI):  Elements that can be activated on a
channelization system.



6.11.4
DS1 Central Office Channel Interface elements can be activated on a DS3
Channelization System.



6.11.5
Voice Grade and Digital Data Central Office Channel Interfaces can be activated
on a DS1 Channelization System.



6.11.6
AMI and B8ZS line coding with either Super Frame (SF) and Extended Super Frame
(ESF) framing formats will be supported as options.



6.11.7
COCI will be billed on the lower level UNE order that is interfacing with the UC
arrangement and will have to be compatible with those UNEs.



6.11.8
Technical Requirements



6.11.8.1
In order to assure proper operation with AT&T provided central office
multiplexing functionality, the customer's channelization equipment must adhere
strictly to form and protocol standards. Separate standards exist for the
multiplex channel bank, for voice frequency encoding, for various signaling
schemes, and for subrate digital access.



6.11.8.2
DS0 to DS1 Channelization



6.11.8.2.1
The DS1 signal must be framed utilizing the framing structure defined in ANSI
T1.107, Digital Hierarchy Formats Specifications and ANSI T1.403.02, DS1
Robbed-bit Signaling State Definitions. DS0 to DS1 Channelization requirements
are essential the same as defined in AT&T Technical Reference 73525, MegaLink®
Service, MegaLink® Channel Service, MegaLink® Plus Service, and MegaLink® Light
Service Interface and Performance Specification.



6.11.8.3
DS1 to DS3 Channelization



6.11.8.3.1
The DS3 signal must be framed utilizing the framing structure define in ANSI
T1.107, Digital Hierarchy Formats Specifications. DS1 to DS3 Channelization
requirements are essentially the same as defined in AT&T Technical Reference
73501, LightGate® Service Interface and Performance Specifications. The
asynchronous M13 multiplex format (combination of M12 and M23 formats) is
specified for terminal equipment that multiplexes 28 DS1s into a DS3.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2 –Network Elements and Other Services
Page 43 of  48
SouthEast
07/25/08

 
6.11.8.4
DS1 to STS Channelization



6.11.8.4.1
The STS-1 signal must be framed utilizing the framing structure define in ANSI
T1.105, Synchronous Optical Network (SONET) – Basic Description Including
Multiplex Structure, Rates and Formats and T1.105.02, Synchronous Optical
Network (SONET) – Payload Mappings. DS1 to STS Channelization requirements are
essentially the same as defined in AT&T Technical Reference TR 73501, LightGate®
Service Interface and Performance Specifications.



6.12
Rates



6.12.1
The prices that SouthEast shall pay to AT&T for Network Elements and Other
Services are set forth in Exhibit 1 to this Attachment. If SouthEast purchases a
service(s) from a tariff, all terms and conditions and rates as set forth in
such tariff shall apply.



6.13
Operational Support Systems (OSS)



The terms, conditions and rates for OSS are as set forth in Section 2.13 of this
Attachment.


6.14
Rearrangements



6.14.1
A request to move a working SouthEast Dedicated Transport circuit or a
Combination including Dedicated Transport from one connecting facility
assignment (CFA) to another  CFA in the same AT&T Central Office (Change in
CFA), shall not constitute the establishment of new service. The applicable
Rearrangement rates for the Change in CFA are set forth in Exhibit A.

 
6.14.2
A request to reterminate one end of a Dedicated Transport facility that is not a
Change in CFA and thus results in retermination in a different AT&T Central
Office (Retermination) shall constitute disconnection of existing service and
the establishment of new service.  Disconnect charges and full nonrecurring
charges for establishment of service, as set forth in Exhibit A, shall apply.



6.14.3
Upon request of SouthEast, AT&T shall project manage the Change in CFA  or
Retermination of Dedicated Transport and Combinations that include Dedicated
Transport as described in Sections 6.14.1 and 6.14.2 above and SouthEast may
request OC-TS for such orders.



6.14.4
AT&T shall accept a LOA between SouthEast and another carrier that will allow
SouthEast, in connection with a Change in CFA or Retermination, to connect
Dedicated Transport or a Combination that includes Dedicated Transport, via a
CFA, to the other carrier’s collocation space or to another carrier’s
Multiplexer.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2 –Network Elements and Other Services
Page 44 of  48
SouthEast
07/25/08

 
7.
Call Related Databases and Signaling



7.1
Except for 911 and E911, AT&T is not required to provide unbundled access to
call related databases pursuant to Section 251.  Access to other call related
databases is available pursuant to a separately negotiated agreement.



7.2
911 and E911 Databases



7.2.1
AT&T shall provide SouthEast with nondiscriminatory access to 911 and E911
databases on an unbundled basis, in accordance with 47 C.F.R. § 51.319 (f).



7.2.2
The ALI/DMS database contains End User information (including name, address,
telephone information, and sometimes special information from the local service
provider or End User) used to determine to which PSAP to route the call.  The
ALI/DMS database is used to provide enhanced routing flexibility for
E911.  SouthEast will be required to provide the AT&T 911 database vendor daily
service order updates to E911 database in accordance with Section  7.3. below.



7.3
Technical Requirements



7.3.1
AT&T’s 911 database vendor shall provide SouthEast the capability of providing
updates to the ALI/DMS database through a specified electronic
interface.  SouthEast shall contact AT&T’s 911 database vendor directly to
request interface.  SouthEast shall provide updates directly to AT&T’s 911
database vendor on a daily basis.  Updates shall be the responsibility of
SouthEast and AT&T shall not be liable for the transactions between SouthEast
and AT&T’s 911 database vendor.



7.3.2
It is SouthEast’s responsibility to retrieve and confirm statistical data and to
correct errors obtained from AT&T’s 911 database vendor on a daily basis.  All
errors will be assigned a unique error code and the description of the error and
the corrective action is described in the CLEC Users Guide for Facility Based
Providers that is found on the AT&T Wholesale-Southeast Region Web site:
http://wholesale.att.com/wholesale_markets/local/.



7.3.3
SouthEast shall conform to the AT&T standards as described in the CLEC Users
Guide to E911 for Facilities Based Providers that is located on the AT&T
Wholesale-Southeast Region Web site:
http://wholesale.att.com/wholesale_markets/local/.



7.3.4
Stranded Unlocks are defined as End User records in AT&T’s ALI/DMS database that
have not been migrated for over ninety (90) days to SouthEast, as a new provider
of local service to the End User.  Stranded Unlocks are those End User records
that have been “unlocked” by the previous local exchange carrier that provided
service to the End User and are  open for SouthEast to assume responsibility for
such records.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2 –Network Elements and Other Services
Page 45 of  48
SouthEast
07/25/08

 
7.3.5
Based upon End User record ownership information available in the NPAC database,
AT&T shall provide a Stranded Unlock annual report to SouthEast that reflects
all Stranded Unlocks that remain in the ALI/DMS database for over ninety (90)
days.  SouthEast shall review the Stranded Unlock report, identify its Customer
records and request to either delete such records or migrate the records to
SouthEast within two (2) months following the date of the Stranded Unlock report
provided by AT&T.  SouthEast shall reimburse AT&T for any charges AT&T’s
database vendor imposes on AT&T for the deletion of SouthEast’s records.



8.
Reserved



9.
Reserved



10.
Reserved



11.
Reserved

 
12.
Basic 911 and E911



12.1
All of the negotiated terms and conditions set forth in this Section pertain to
the provision of Basic 911 and E911.



12.2
If SouthEast orders network elements and other services, then SouthEast is also
responsible for providing E911 to its end users. AT&T agrees to offer access to
the 911/E911 network pursuant to the following terms and conditions set forth in
this Attachment.



12.3
Definition



12.4
Basic 911 and E911 is an additional requirement that provides a caller access to
the applicable emergency service bureau by dialing a 3-digit universal telephone
number (911).



12.5
Requirements



12.5.1
Basic 911 Service Provisioning. For Basic 911 service, AT&T will provide to
SouthEast a list consisting of each municipality that subscribes to Basic 911
service. The list will also provide, if known, the E911 conversion date for each
municipality and, for network routing purposes, a ten-digit directory number
representing the appropriate emergency answering position for each municipality
subscribing to 911. SouthEast will be required to arrange to accept 911 calls
from its end users in municipalities that subscribe to Basic 911 service and
translate the 911 call to the appropriate 10-digit directory number as stated on
the list provided by AT&T. SouthEast will be required to route that call to AT&T
at the appropriate tandem or end office. When a municipality converts to E911
service, SouthEast will be required to discontinue the Basic 911 procedures and
being using E911 procedures.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2 –Network Elements and Other Services
Page 46 of  48
SouthEast
07/25/08

 
12.5.2
E911 Service Provisioning. For E911 service, SouthEast will be required to
install a minimum of two dedicated trunks originating from the SouthEast serving
wire center and terminating to the appropriate E911 tandem. The dedicated trunks
shall be, at a minimum, DS-0 level trunks configured either as a 2-wire analog
interface or as part of a digital (1.544 Mb/s) interface. Either configuration
shall use CAMA-type signaling with multifrequency (“MF”) pulsing that will
deliver automatic number identification (“ANI”) with the voice portion of the
call. If the user interface is digital, MF pulses, as well as other AC signals
shall be encoded per the u-255 Law convention. SouthEast will be required to
provide AT&T daily updates to the E911 database. SouthEast will be required to
forward 911 calls to the appropriate E911 tandem, along with ANI, based upon the
current E911 end office to tandem homing arrangement as provided by AT&T. If the
E911 tandem trunks are not available, SouthEast will be required to route the
call to a designated 7-digit local number residing in the appropriate Public
Service Answering Point (“PSAP”). This call will be transported over AT&T’s
interoffice network and will not carry the ANI of the calling party. SouthEast
shall be responsible for providing AT&T with complete and accurate data for
submission to the 911/E911 database for the purpose of providing 911/E911 to its
end users.



12.5.3
Rates. Charges for 911/E911 service are borne by the municipality purchasing the
service. AT&T will impose no charge on SouthEast beyond applicable charges for
AT&T trunking arrangements.



12.5.4
Basic 911 and E911 functions provided to SouthEast shall be at least at parity
with the support and services that AT&T provides to its end users for such
similar functionality.



Detailed Practices and Procedures. The detailed practices and procedures
contained in the E911 Local Exchange Carrier Guide For Facility-Based Providers
as amended from time to time during the term of this Agreement will determine
the appropriate practices and procedures for AT&T and SouthEast to follow in
providing 911/E911 services.

 
12.6
911 PBX Locate Serviceo.  911 PBX Locate Service is comprised of a database
capability and a separate transport component.

 
12.6.1
Description of Product.  The transport component provides a dedicated trunk path
from a Private Branch Exchange (PBX) switch to the appropriate AT&T 911 tandem.

 
12.6.1.1
The database capability allows SouthEast to offer an E911 service to its PBX end
users that identifies to the PSAP the physical location of the SouthEast PBX 911
end user station telephone number for the 911 call that is placed by the end
user.

 
12.6.2
SouthEast may order either the database capability or the transport component as
desired or SouthEast may order both components of the service.

 
12.6.3
911 PBX Locate Database Capability.  SouthEast’s end user or SouthEast’s end
user’s database  management  agent (DMA) must provide the end user PBX station
telephone numbers and corresponding address and location data to AT&T’s 911
database vendor.  The data will be loaded and maintained in AT&T’s ALI database.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2 –Network Elements and Other Services
Page 47 of  48
SouthEast
07/25/08

 
12.6.4
Ordering, provisioning, testing and maintenance shall be provided by SouthEast
pursuant to the 911 PBX Locate Marketing Service Description (MSD) that is
located on the AT&T Wholesale -Southeast Region Web site.

 
12.6.5
SouthEast’s end user, or SouthEast’s end user DMA must provide ongoing updates
to AT&T’s 911 database vendor within a commercially reasonable timeframe of all
PBX station telephone number adds, moves and deletions.  It will be the
responsibility of SouthEast to ensure that the end user or DMA maintain the data
pertaining to each end user’s extension managed by the 911 PBX Locate Service
product.  SouthEast should not submit telephone number updates for specific PBX
station telephone numbers that are submitted by SouthEast’s end user, or
SouthEast’s end user DMA under the terms of 911 PBX Locate product.

 
12.6.5.1
SouthEast must provision all PBX station numbers in the same LATA as the E911
tandem.

 
12.6.6
SouthEast agrees to release, indemnify, defend and hold harmless AT&T from any
and all loss, claims, demands, suits, or other action, or any liability
whatsoever, whether suffered, made, instituted or asserted by SouthEast’s end
user or by any other party or person, for any personal injury to or death of any
person or persons, or for any loss, damage or destruction of any property,
whether owned by SouthEast or others, or for any infringement or invasion of the
right of privacy of any person or persons, caused or claimed to have been
caused, directly or indirectly, by the installation, operation, failure to
operate, maintenance, removal, presence, condition, location or use of PBX
Locate Service features or by any services which are or may be furnished by AT&T
in connection therewith, including but not limited to the identification of the
telephone number, address or name associated with the telephone used by the
party or parties accessing 911 services using 911 PBX Locate Service hereunder,
except to the extent caused by AT&T’s gross negligence or wilful misconduct.
SouthEast is responsible for assuring that its authorized end users comply with
the provisions of these terms and that unauthorized persons do not gain access
to or use the 911 PBX Locate Service through user names, passwords, or other
identifiers assigned to SouthEast’s end user or DMA pursuant to these
terms.  Specifically, SouthEast’s end user or DMA must keep and protect from use
by any unauthorized individual identifiers, passwords, and any other security
token(s) and devices that are provided for access to this product.

 
12.6.7
SouthEast may only use AT&T PBX Locate Service solely for the purpose of
validating and correcting 911 related data for SouthEast’s end users’ telephone
numbers for which it has direct management authority.

 
12.6.8
911 PBX Locate Transport Component.  The 911 PBX Locate Service transport
component requires SouthEast to order a CAMA type dedicated trunk from
SouthEast’s end user premise to the appropriate AT&T 911 tandem pursuant to the
following provisions.

 
12.6.8.1
Except as otherwise set forth below, a minimum of two (2) end user specific,
dedicated 911 trunks are required between the SouthEast’s end user premise and
the AT&T 911 tandem as described in AT&T’s TR 73576 and in accordance with the
911 PBX Locate Marketing Service Description located on the AT&T Wholesale –
Southeast Region Web site.  SouthEast is responsible for connectivity between
the end user’s PBX and SouthEast’s switch or POP location.  SouthEast will then
order 911 trunks from their switch or POP location to the AT&T 911 tandem.  The
dedicated trunks shall be, at a minimum, DS0 level trunks configured as part of
a digital interface (delivered over a SouthEast purchased DS1 facility that
hands off at a DS1 or higher level digital or optical interface).  SouthEast is
responsible for ensuring that the PBX switch is capable of sending the calling
station’s Direct Inward Dial (DID) telephone number to the AT&T 911 tandem in a
specified Multi-frequency (MF) Address Signaling Protocol.  If the PBX switch
supports Primary Rate ISDN (PRI) and the calling stations are DID numbers, then
the 911 call can be transmitted using PRI, and there will be no requirement for
the PBX Locate Transport component.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 2 –Network Elements and Other Services
Page 48 of  48
SouthEast
07/25/08

 
12.6.9
Ordering and Provisioning.  SouthEast will submit an Access Service Request
(ASR) to AT&T to order a minimum of two (2) end user specific 911 trunks from
its switch or POP location to the AT&T 911 tandem.

 
12.6.9.1
Testing and maintenance shall be provided by SouthEast pursuant to the 911 PBX
Locate Marketing Service description that is located on the AT&T Wholesale –
Southeast Region Web site.

 
12.6.10
Rates.  Rates for the 911 PBX Locate Service database component are set forth in
Exhibit 1.  Trunks and facilities for 911 PBX Locate transport component may be
ordered by SouthEast pursuant to the terms and conditions set forth in
Attachment 3.



13.
Local Switching



13.1
Local Switching is not available pursuant to this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
UNBUNDLED NETWORK ELEMENTS – Kentucky
 
Att: 2 Exh: A
 
CATEGORY
 
RATE ELEMENTS
 
Interim
 
Zone
 
BCS
 
USOC
 
RATES($)
 
Svc Order
Submitted
Elec
per LSR
 
Svc Order
Submitted
Manually
Per LSR
 
Incremental
Charge –
Manual Svc
Order vs.
Electronic-
1st
 
Incremental
Charge –
Manual Svc
Order vs.
Electronic-
Add'l
 
Incremental
Charge –
Manual Svc
Order vs.
Electronic-
Disc 1st
 
Incremental
Charge –
Manual Svc
Order vs.
Electronic-
Disc Add'l
                             
Nonrecurring
 
Nonrecurring Disconnect
 
OSS Rates($)
                         
Rec
 
First
 
Add'l
 
First
 
Add'l
 
SOMEC
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
                                                                     
The "Zone" shown in the sections for stand-alone loops or loops as part of a
combination refers to Geographically Deaveraged UNE Zones. To view
Geographically Deaveraged UNE Zone Designations by Central Office, refer to
internet Website: http://wholesale.att.com/
 
OPERATIONS SUPPORT SYSTEMS (OSS) - "REGIONAL RATES"
 
NOTE: (1) CLEC should contact its contract negotiator if it prefers the "state
specific" OSS charges as ordered by the State Commissions. The OSS charges
currently contained in this rate exhibit are the AT&T "regional" service
ordering charges. CLEC may elect either the state specific Commission ordered
rates for the service ordering charges, or CLEC may elect the regional service
ordering charge, however, CLEC can not obtain a mixture of the two regardless if
CLEC has a interconnection contract established in each of the 9 states.
 
NOTE: (2) Any element that can be ordered electronically will be billed
according to the SOMEC rate listed in this category. Please refer to AT&T's
Local Ordering Handbook (LOH) to determine if a product can be ordered
electronically. For those elements that cannot be ordered electronically at
present per the LOH, the listed SOMEC rate in this category reflects the charge
that would be billed to a CLEC once electronic ordering capabilities come
on-line for that element. Otherwise, the manual ordering charge, SOMAN, will be
applied to a CLECs bill when it submits an LSR to AT&T.
     
OSS - Electronic Service Order Charge, Per Local Service Request (LSR) - UNE
Only
             
SOMEC
      3.50   0.00   3.50   0.00                                 
OSS - Manual Service Order Charge, Per Local Service Request (LSR) - UNE Only
             
SOMAN
      7.86   0.00   0.99   0.00                          
UNE SERVICE DATE ADVANCEMENT CHARGE
 
NOTE: The Expedite charge will be maintained commensurate with BellSouth's FCC
No.1 Tariff, Section 5 as applicable.
     
UNE Expedite Charge per Circuit or Line Assignable USOC, per Day
         
UAL, UEANL, UCL, UEF, UDF, UEQ, UDL, UENTW, UDN, UEA, UHL, ULC, USL, U1T12,
U1T48, U1TD1, U1TD3, U1TDX, U1TO3, U1TS1, U1TVX, UC1BC, UC1BL, UC1CC, UC1CL,
UC1DC, UC1DL, UC1EC, UC1EL, UC1FC, UC1FL, UC1GC, UC1GL, UC1HC, UC1HL, UDL12,
UDL48, UDLO3, UDLSX, UE3, ULD12, ULD48, ULDD1, ULDD3, ULDDX, ULDO3, ULDS1,
ULDVX, UNC1X, UNC3X, UNCDX, UNCNX, UNCSX, UNCVX, UNLD1, UNLD3, UXTD1, UXTD3,
UXTS1, U1TUC, U1TUD, U1TUB, U1TUA,NTCVG, NTCUD, NTCD1
 
SDASP
      200.00                                      
ORDER MODIFICATION CHARGE
     
Order Modification Charge (OMC)
                      33.37   0.00   0.00   0.00                              
Order Modification Additional Dispatch Charge (OMCAD)
                      150.00   0.00   0.00   0.00                          
UNBUNDLED EXCHANGE ACCESS LOOP
                                                              2-WIRE ANALOG
VOICE GRADE LOOP      
2-Wire Analog Voice Grade Loop -  Service Level 1- Zone 1
      1  
UEANL
 
UEAL2
  10.56   46.66   22.57   26.65   7.65                              
2-Wire Analog Voice Grade Loop -  Service Level 1- Zone 2
      2  
UEANL
 
UEAL2
  15.34   46.66   22.57   26.65   7.65                              
2-Wire Analog Voice Grade Loop -  Service Level 1- Zone 3
      3  
UEANL
 
UEAL2
  31.11   46.66   22.57   26.65   7.65                              
2-Wire Analog Voice Grade Loop -  Service Level 1- Zone 1
      1  
UEANL
 
UEASL
  10.56   46.66   22.57   26.65   7.65                              
2-Wire Analog Voice Grade Loop -  Service Level 1- Zone 2
      2  
UEANL
 
UEASL
  15.34   46.66   22.57   26.65   7.65                              
2-Wire Analog Voice Grade Loop -  Service Level 1- Zone 3
      3  
UEANL
 
UEASL
  31.11   46.66   22.57   26.65   7.65                              
Tag Loop at End User Premise
         
UEANL
 
URETL
      8.93   0.88                                      
Loop Testing - Basic 1st Half Hour
         
UEANL
 
URET1
      46.88   0.00                                      
Loop Testing - Basic Additional Half Hour
         
UEANL
 
URETA
      24.16   24.16                                      
Manual Order Coordination for UVL-SL1s (per loop)
         
UEANL
 
UEAMC
      9.00   9.00                                      
Order Coordination for Specified Conversion Time for UVL-SL1 (per LSR)
         
UEANL
 
OCOSL
      23.01   23.01                                      
Unbundled Non-Design Voice Loop, billing for AT&T providing make-up (Engineering
Information - E.I.)
         
UEANL
 
UEANM
      13.49   13.49                                      
Unbundled Loop Service Rearrangement, change in loop facility, per circuit
         
UEANL
 
UREWO
      15.78   8.94   26.65   7.65                              
Bulk Migration, per 2 Wire Voice Loop-SL1
         
UEANL
 
UREPN
      46.66   22.57   26.65   7.65                              
Bulk Migration Order Coordination, per 2 Wire Voice Loop-SL1
         
UEANL
 
UREPM
      9.00   9.00                                  

 
Version: 1Q08 GENERIC INTERCONNECTION AGREEMENT 03/18/08
 
 
 

--------------------------------------------------------------------------------

 
 
UNBUNDLED NETWORK ELEMENTS - Kentucky
 
Att: 2 Exh: A
 
CATEGORY
 
RATE ELEMENTS
 
Interim
 
Zone
 
BCS
 
USOC
 
RATES($)
 
Svc Order
Submitted
Elec
per LSR
 
Svc Order
Submitted
Manually
Per LSR
 
Incremental
Charge –
Manual Svc
Order vs.
Electronic-
1st
 
Incremental
Charge –
Manual Svc
Order vs.
Electronic-
Add'l
 
Incremental
Charge –
Manual Svc
Order vs.
Electronic-
Disc 1st
 
Incremental
Charge –
Manual Svc
Order vs.
Electronic-
Disc Add'l
                             
Nonrecurring
 
Nonrecurring Disconnect
 
OSS Rates($)
                         
Rec
 
First
 
Add'l
 
First
 
Add'l
 
SOMEC
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
  2-WIRE Unbundled COPPER LOOP                                                  
               
2-Wire Unbundled Copper Loop - Non-Designed Zone 1
      1  
UEQ
 
UEQ2X
  10.58   44.97   20.89   25.64   6.65                              
2 Wire Unbundled Copper Loop - Non-Designed - Zone 2
      2  
UEQ
 
UEQ2X
  11.51   44.97   20.89   25.64   6.65                              
2 Wire Unbundled Copper Loop - Non-Designed - Zone 3
      3  
UEQ
 
UEQ2X
  13.19   44.97   20.89   25.64   6.65                              
Tag Loop at End User Premise
         
UEQ
 
URETL
      8.93   0.88                                      
Loop Testing - Basic 1st Half Hour
         
UEQ
 
URET1
      46.88   0.00                                      
Loop Testing - Basic  Additional Half Hour
         
UEQ
 
URETA
      24.16   24.16                                      
Manual Order Coordination 2 Wire Unbundled Copper Loop - Non-Designed (per loop)
         
UEQ
 
USBMC
      9.00   9.00                                      
Unbundled Copper Loop - Non-Design, billing for AT&T providing make-up
(Engineering Information - E.I.)
         
UEQ
 
UEQMU
      13.49   13.49                                      
Unbundled Loop Service Rearrangement, change in loop facility, per circuit
         
UEQ
 
UREWO
      14.27   7.43   25.64   6.65                              
Bulk Migration, per 2 Wire UCL-ND
         
UEQ
 
UREPN
      44.97   20.89   25.64   6.65                              
Bulk Migration Order Coordination, per 2 Wire UCL-ND
         
UEQ
 
UREPM
      9.00   9.00                                  
UNBUNDLED EXCHANGE ACCESS LOOP
                                       
2-WIRE ANALOG VOICE GRADE LOOP
     
2-Wire Analog Voice Grade Loop -  Service Level 2 w/Loop or Ground Start
Signaling - Zone 1
      1  
UEA
 
UEAL2
  12.67   134.89   81.87   73.65   14.88                              
2-Wire Analog Voice Grade Loop -  Service Level 2 w/Loop or Ground Start
Signaling - Zone 2
      2  
UEA
 
UEAL2
  17.45   134.89   81.87   73.65   14.88                              
2-Wire Analog Voice Grade Loop -  Service Level 2 w/Loop or Ground Start
Signaling - Zone 3
      3  
UEA
 
UEAL2
  33.22   134.89   81.87   73.65   14.88                              
2-Wire Analog Voice Grade Loop -  Service Level 2 w/Reverse Battery Signaling -
Zone 1
      1  
UEA
 
UEAR2
  12.67   134.89   81.87   73.65   14.88                              
2-Wire Analog Voice Grade Loop -  Service Level 2 w/Reverse Battery Signaling -
Zone 2
      2  
UEA
 
UEAR2
  17.45   134.89   81.87   73.65   14.88                              
2-Wire Analog Voice Grade Loop -  Service Level 2 w/Reverse Battery Signaling -
Zone 3
      3  
UEA
 
UEAR2
  33.22   134.89   81.87   73.65   14.88                              
Switch-As-Is Conversion rate per UNE Loop, Single LSR, (per DS0)
         
UEA
 
URESL
      24.96   3.52                                      
Switch-As-Is Conversion rate per UNE Loop, Spreadsheet, (per DS0)
         
UEA
 
URESP
      26.44   5.01                                      
Unbundled Loop Service Rearrangement, change in loop facility, per circuit
         
UEA
 
UREWO
      87.72   36.36                                      
Loop Tagging - Service Level 2 (SL2)
         
UEA
 
URETL
      11.21   1.10                                      
Bulk Migration, per 2 Wire Voice Loop-SL2
         
UEA
 
UREPN
      134.89   81.87                                      
Bulk Migration Order Coordination, per 2 Wire Voice Loop-SL2
         
UEA
 
UREPM
      0.00   0.00                                  
4-WIRE ANALOG VOICE GRADE LOOP
     
4-Wire Analog Voice Grade Loop - Zone 1
      1  
UEA
 
UEAL4
  29.26   164.11   112.36   78.91   18.66                              
4-Wire Analog Voice Grade Loop - Zone 2
      2  
UEA
 
UEAL4
  34.25   164.11   112.36   78.91   18.66                              
4-Wire Analog Voice Grade Loop - Zone 3
      3  
UEA
 
UEAL4
  85.06   164.11   112.36   78.91   18.66                              
Switch-As-Is Conversion rate per UNE Loop, Single LSR, (per DS0)
         
UEA
 
URESL
      24.96   3.52                                      
Switch-As-Is Conversion rate per UNE Loop, Spreadsheet, (per DS0)
         
UEA
 
URESP
      26.44   5.01                                      
Unbundled Loop Service Rearrangement, change in loop facility, per circuit
         
UEA
 
UREWO
      87.72   36.36                                  
2-WIRE ISDN DIGITAL GRADE LOOP
     
2-Wire ISDN Digital Grade Loop - Zone 1
      1  
UDN
  U1L2X   18.44   146.77   95.02   71.38   13.83                              
2-Wire ISDN Digital Grade Loop - Zone 2
      2  
UDN
  U1L2X   25.08   146.77   95.02   71.38   13.83                              
2-Wire ISDN Digital Grade Loop - Zone 3
      3  
UDN
  U1L2X   42.87   146.77   95.02   71.38   13.83                              
Unbundled Loop Service Rearrangement, change in loop facility, per circuit
         
UDN
 
UREWO
      91.63   44.16                                  
2-WIRE ASYMMETRICAL DIGITAL SUBSCRIBER LINE (ADSL) COMPATIBLE LOOP
     
2 Wire Unbundled ADSL Loop including manual service inquiry & facility
reservation - Zone 1
      1  
UAL
 
UAL2X
  10.82   141.98   79.73   69.02   11.47                              
2 Wire Unbundled ADSL Loop including manual service inquiry & facility
reservation - Zone 2
      2  
UAL
 
UAL2X
  11.79   141.98   79.73   69.02   11.47                              
2 Wire Unbundled ADSL Loop including manual service inquiry & facility
reservation - Zone 3
      3  
UAL
 
UAL2X
  12.87   141.98   79.73   69.02   11.47                              
2 Wire Unbundled ADSL Loop without manual service inquiry & facility reservaton
- Zone 1
      1  
UAL
 
UAL2W
  10.82   121.18   69.00   69.09   11.54                              
2 Wire Unbundled ADSL Loop without manual service inquiry & facility reservaton
- Zone 2
      2  
UAL
 
UAL2W
  11.79   121.18   69.00   69.09   11.54                              
2 Wire Unbundled ADSL Loop without manual service inquiry & facility reservaton
- Zone 3
      3  
UAL
 
UAL2W
  12.87   121.18   69.00   69.09   11.54                              
Unbundled Loop Service Rearrangement, change in loop facility, per circuit
         
UAL
 
UREWO
      86.20   40.40                                  
2-WIRE HIGH BIT RATE DIGITAL SUBSCRIBER LINE (HDSL) COMPATIBLE LOOP
                                             

 
Version: 1Q08 GENERIC INTERCONNECTION AGREEMENT 03/18/08
 
 
 

--------------------------------------------------------------------------------

 
 
UNBUNDLED NETWORK ELEMENTS – Kentucky
 
Att: 2 Exh: A
                                                     
Incremental
 
Incremental
 
Incremental
 
Incremental
                                                     
Charge -
 
Charge -
 
Charge -
 
Charge -
                                             
Svc Order
 
Svc Order
 
Manual Svc
 
Manual Svc
 
Manual Svc
 
Manual Svc
                                             
Submitted
 
Submitted
 
Order vs.
 
Order vs.
 
Order vs.
 
Order vs.
                                             
Elec
 
Manually
 
Electronic-
 
Electronic-
 
Electronic-
 
Electronic-
                         
RATES($)
 
per LSR
 
per LSR
 
1st
 
Add'l
 
Disc 1st
 
Disc Add'l
 
CATEGORY
 
RATE ELEMENTS
 
Interim
 
Zone
 
BCS
 
USOC
     
Nonrecurring
 
Nonrecurring Disconnect
 
OSS Rates($)
                         
Rec
 
First
 
Add'l
 
First
 
Add'l
 
SOMEC
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
     
2 Wire Unbundled HDSL Loop including manual service inquiry &
                                                                 
facility reservation - Zone 1
     
1
 
UHL
 
UHL2X
 
8.75
 
151.54
 
89.29
 
69.09
 
11.54
                             
2 Wire Unbundled HDSL Loop including manual service inquiry &
                                                                 
facility reservation - Zone 2
     
2
 
UHL
 
UHL2X
 
9.56
 
151.54
 
89.29
 
69.09
 
11.54
                             
2 Wire Unbundled HDSL Loop including manual service inquiry &
                                                                 
facility reservation - Zone 3
     
3
 
UHL
 
UHL2X
 
10.61
 
151.54
 
89.29
 
69.09
 
11.54
                             
2 Wire Unbundled HDSL Loop without manual service inquiry and
                                                                 
facility reservation - Zone 1
     
1
 
UHL
 
UHL2W
 
8.75
 
130.74
 
78.56
 
69.09
 
11.54
                             
2 Wire Unbundled HDSL Loop without manual service inquiry and
                                                                 
facility reservation - Zone 2
     
2
 
UHL
 
UHL2W
 
9.56
 
130.74
 
78.56
 
69.09
 
11.54
                             
2 Wire Unbundled HDSL Loop without manual service inquiry and
                                                                 
facility reservation - Zone 3
     
3
 
UHL
 
UHL2W
 
10.61
 
130.74
 
78.56
 
69.09
 
11.54
                             
Unbundled Loop Service Rearrangement, change in loop facility,
                                                                 
per circuit
         
UHL
 
UREWO
     
86.14
 
40.40
                                 
4-WIRE HIGH BIT RATE DIGITAL SUBSCRIBER LINE (HDSL) COMPATIBLE LOOP
                                                         
4 Wire Unbundled HDSL Loop including manual service inquiry and
                                                                 
facility reservation - Zone 1
     
1
 
UHL
 
UHL4X
 
13.95
 
185.75
 
123.50
 
74.95
 
14.69
                             
4-Wire Unbundled HDSL Loop including manual service inquiry
                                                                 
and facility reservation - Zone 2
     
2
 
UHL
 
UHL4X
 
15.68
 
185.75
 
123.50
 
74.95
 
14.69
                             
4-Wire Unbundled HDSL Loop including manual service inquiry
                                                                 
and facility reservation - Zone 3
     
3
 
UHL
 
UHL4X
 
16.98
 
185.75
 
123.50
 
74.95
 
14.69
                             
4-Wire Unbundled HDSL Loop without manual service inquiry and
                                                                 
facility reservation - Zone 1
     
1
 
UHL
 
UHL4W
 
13.95
 
164.95
 
114.04
 
77.32
 
15.80
                             
4-Wire Unbundled HDSL Loop without manual service inquiry and
                                                                 
facility reservation - Zone 2
     
2
 
UHL
 
UHL4W
 
15.68
 
164.95
 
114.04
 
77.32
 
15.80
                             
4-Wire Unbundled HDSL Loop without manual service inquiry and
                                                                 
facility reservation - Zone 3
     
3
 
UHL
 
UHL4W
 
16.98
 
164.95
 
114.04
 
77.32
 
15.80
                             
Unbundled Loop Service Rearrangement, change in loop facility,
                                                                 
per circuit
         
UHL
 
UREWO
     
86.14
 
40.40
                                 
4-WIRE DS1 DIGITAL LOOP
                                                                 
4-Wire DS1 Digital Loop - Zone 1
     
1
 
USL
 
USLXX
 
86.47
 
306.69
 
174.44
 
65.83
 
14.55
                             
4-Wire DS1 Digital Loop - Zone 2
     
2
 
USL
 
USLXX
 
114.10
 
306.69
 
174.44
 
65.83
 
14.55
                             
4-Wire DS1 Digital Loop - Zone 3
     
3
 
USL
 
USLXX
 
297.76
 
306.69
 
174.44
 
65.83
 
14.55
                             
Switch-As-Is Conversion rate per UNE Loop, Single LSR, (per DS1)
         
USL
 
URESL
     
24.96
 
3.52
                                     
Switch-As-Is Conversion rate per UNE Loop, Spreadsheet, (per DS1)
         
USL
 
URESP
     
26.44
 
5.01
                                     
Unbundled Loop Service Rearrangement, change in loop facility, per circuit
         
USL
 
UREWO
     
101.09
 
43.04
                                 
4-WIRE 19.2, 56 OR 64 KBPS DIGITAL GRADE LOOP
                                                                 
4 Wire Unbundled Digital Loop 2.4 Kbps - Zone 1
     
1
 
UDL
 
UDL2X
 
27.59
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital Loop 2.4 Kbps - Zone 2
     
2
 
UDL
 
UDL2X
 
32.48
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital Loop 2.4 Kbps - Zone 3
     
3
 
UDL
 
UDL2X
 
36.37
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital Loop 4.8 Kbps - Zone 1
     
1
 
UDL
 
UDL4X
 
27.59
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital Loop 4.8 Kbps - Zone 2
     
2
 
UDL
 
UDL4X
 
32.48
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital Loop 4.8 Kbps - Zone 3
     
3
 
UDL
 
UDL4X
 
36.37
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital Loop 9.6 Kbps - Zone 1
     
1
 
UDL
 
UDL9X
 
27.59
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital Loop 9.6 Kbps - Zone 2
     
2
 
UDL
 
UDL9X
 
32.48
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital Loop 9.6 Kbps - Zone 3
     
3
 
UDL
 
UDL9X
 
36.37
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital 19.2 Kbps - Zone 1
     
1
 
UDL
 
UDL19
 
27.59
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital 19.2 Kbps - Zone 2
     
2
 
UDL
 
UDL19
 
32.48
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital 19.2 Kbps - Zone 3
     
3
 
UDL
 
UDL19
 
36.37
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital Loop 56 Kbps - Zone 1
     
1
 
UDL
 
UDL56
 
27.59
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital Loop 56 Kbps - Zone 2
     
2
 
UDL
 
UDL56
 
32.48
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital Loop 56 Kbps - Zone 3
     
3
 
UDL
 
UDL56
 
36.37
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital Loop 64 Kbps - Zone 1
     
1
 
UDL
 
UDL64
 
27.59
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital Loop 64 Kbps - Zone 2
     
2
 
UDL
 
UDL64
 
32.48
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital Loop 64 Kbps - Zone 3
     
3
 
UDL
 
UDL64
 
36.37
 
157.81
 
106.06
 
78.91
 
18.66
                             
Switch-As-Is Conversion rate per UNE Loop, Single LSR, (per DS0)
         
UDL
 
URESL
     
24.96
 
3.52
                                     
Switch-As-Is Conversion rate per UNE Loop, Spreadsheet, (per DS0)
         
UDL
 
URESP
     
26.44
 
5.01
                                     
Unbundled Loop Service Rearrangement, change in loop facility, per circuit
         
UDL
 
UREWO
     
102.13
 
49.75
                                 
2-WIRE Unbundled COPPER LOOP
                                                                 
2-Wire Unbundled Copper Loop-Designed including manual  service inquiry &
facility reservation - Zone 1
     
1
 
UCL
 
UCLPB
 
10.82
 
140.95
 
78.70
 
69.09
 
11.54
                             
2-Wire Unbundled Copper Loop-Designed including manual  service inquiry &
facility reservation - Zone 2
     
2
 
UCL
 
UCLPB
 
11.79
 
140.95
 
78.70
 
69.09
 
11.54
                         

 
Version: 1Q08 GENERIC INTERCONNECTION AGREEMENT 03/18/08
 
 
Page 3 of 11

--------------------------------------------------------------------------------

 
 
UNBUNDLED NETWORK ELEMENTS - Kentucky
 
Att: 2 Exh: A
                                                     
Incremental
 
Incremental
 
Incremental
 
Incremental
                                                     
Charge -
 
Charge -
 
Charge -
 
Charge -
                                             
Svc Order
 
Svc Order
 
Manual Svc
 
Manual Svc
 
Manual Svc
 
Manual Svc
                                             
Submitted
 
Submitted
 
Order vs.
 
Order vs.
 
Order vs.
 
Order vs.
                                             
Elec
 
Manually
 
Electronic-
 
Electronic-
 
Electronic-
 
Electronic-
 
CATEGORY
 
RATE ELEMENTS
 
Interim
 
Zone
 
BCS
 
USOC
     
RATES($)
 
per LSR
 
per LSR
 
1st
 
Add'l
 
Disc 1st
 
Disc Add'l
                             
Nonrecurring
 
Nonrecurring Disconnect
  OSS Rates($)                          
Rec
 
First
 
Add'l
 
First
 
Add'l
 
SOMEC
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
     
2 Wire Unbundled Copper Loop-Designed including manual
                                                                 
service inquiry & facility reservation - Zone 3
     
3
 
UCL
 
UCLPB
 
12.87
 
140.95
 
78.70
 
69.09
 
11.54
                             
2-Wire Unbundled Copper Loop-Designed without manual service
                                                                 
inquiry and facility reservation - Zone 1
     
1
 
UCL
 
UCLPW
 
10.82
 
120.15
 
67.97
 
69.09
 
11.54
                             
2-Wire Unbundled Copper Loop-Designed without manual service
                                                                 
inquiry and facility reservation - Zone 2
     
2
 
UCL
 
UCLPW
 
11.79
 
120.15
 
67.97
 
69.09
 
11.54
                             
2-Wire Unbundled Copper Loop-Designed without manual service
                                                                 
inquiry and facility reservation - Zone 3
     
3
 
UCL
 
UCLPW
 
12.87
 
120.15
 
67.97
 
69.09
 
11.54
                             
Order Coordination for Unbundled Copper Loops (per loop)
         
UCL
 
UCLMC
     
9.00
 
9.00
                                     
Unbundled Loop Service Rearrangement, change in loop facility,
                                                                 
per circuit
         
UCL
 
UREWO
     
97.23
 
42.48
                                 
4-WIRE COPPER LOOP
                                                     
4-Wire Copper Loop-Designed including manual service inquiry
                                                                 
and facility reservation - Zone 1
     
1
 
UCL
 
UCL4S
 
16.92
 
170.31
 
108.06
 
74.95
 
14.69
                             
4-Wire Copper Loop-Designed including manual service inquiry
                                                                 
and facility reservation - Zone 2
     
2
 
UCL
 
UCL4S
 
17.36
 
170.31
 
108.06
 
74.95
 
14.69
                             
4-Wire Copper Loop-Designed including manual service inquiry
                                                                 
and facility reservation - Zone 3
     
3
 
UCL
 
UCL4S
 
28.10
 
170.31
 
108.06
 
74.95
 
14.69
                             
4-Wire Copper Loop-Designed without manual service inquiry and
                                                                 
facility reservation - Zone 1
     
1
 
UCL
 
UCL4W
 
16.92
 
149.52
 
97.33
 
74.95
 
14.69
                             
4-Wire Copper Loop-Designed without manual service inquiry and
                                                                 
facility reservation - Zone 2
     
2
 
UCL
 
UCL4W
 
17.36
 
149.52
 
97.33
 
74.95
 
14.69
                             
4-Wire Copper Loop-Designed without manual service inquiry and
                                                                 
facility reservation - Zone 3
     
3
 
UCL
 
UCL4W
 
28.10
 
149.52
 
97.33
 
74.95
 
14.69
                             
Order Coordination for Unbundled Copper Loops (per loop)
         
UCL
 
UCLMC
     
9.00
 
9.00
                                     
Unbundled Loop Service Rearrangement, change in loop facility,
                                                                 
per circuit
         
UCL
 
UREWO
     
97.23
 
42.48
                                                 
UEA, UDN, UAL,
                                                     
Order Coordination for Specified Conversion Time (per LSR)
         
UHL, UDL, USL
 
OCOSL
     
23.01
                                     
Rearrangements
                                                         
EEL to UNE-L Retermination, per 2 Wire Unbundled Voice Loop- SL2
         
UEA
 
UREEL
     
87.72
 
36.36
                                     
EEL to UNE-L Retermination, per 4 Wire Unbundled Voice Loop
         
UEA
 
UREEL
     
87.72
 
36.36
                                     
EEL to UNE-L Retermination, per 2 Wire ISDN Loop
         
UDN
 
UREEL
     
91.63
 
44.16
                                     
EEL to UNE-L Retermination, per 4 Wire Unbundled Digital Loop
         
UDL
 
UREEL
     
102.13
 
49.75
                                     
EEL to UNE-L Retermination, per 4 Wire Unbundled DS1 Loop
         
USL
 
UREEL
     
101.09
 
43.04
                                 
UNE LOOP COMMINGLING
                                                     
2-WIRE ANALOG VOICE GRADE LOOP - COMMINGLING
                                                     
2-Wire Analog Voice Grade Loop - Service Level 2 w/Loop or Ground Start
Signaling - Zone 1
     
1
 
NTCVG
 
UEAL2
 
12.67
 
134.89
 
81.87
 
73.65
 
14.88
                             
2-Wire Analog Voice Grade Loop - Service Level 2 w/Loop or Ground Start
Signaling - Zone 2
     
2
 
NTCVG
 
UEAL2
 
17.45
 
134.89
 
81.87
 
73.65
 
14.88
                             
2-Wire Analog Voice Grade Loop - Service Level 2 w/Loop or Ground Start
Signaling - Zone 3
     
3
 
NTCVG
 
UEAL2
 
33.22
 
134.89
 
81.87
 
73.65
 
14.88
                             
2-Wire Analog Voice Grade Loop - Service Level 2 w/Reverse Battery Signaling -
Zone 1
     
1
 
NTCVG
 
UEAR2
 
12.67
 
134.89
 
81.87
 
73.65
 
14.88
                             
2-Wire Analog Voice Grade Loop - Service Level 2 w/Reverse Battery Signaling -
Zone 2
     
2
 
NTCVG
 
UEAR2
 
17.45
 
134.89
 
81.87
 
73.65
 
14.88
                             
2-Wire Analog Voice Grade Loop - Service Level 2 w/Reverse Battery Signaling -
Zone 3
     
3
 
NTCVG
 
UEAR2
 
33.22
 
134.89
 
81.87
 
73.65
 
14.88
                             
Switch-As-Is Conversion rate per UNE Loop, Single LSR, (per DS0)
         
NTCVG
 
URESL
     
24.96
 
3.52
                                     
Switch-As-Is Conversion rate per UNE Loop, Spreadsheet, (per DS0)
         
NTCVG
 
URESP
     
26.44
 
5.01
                                     
Unbundled Loop Service Rearrangement, change in loop facility, per circuit
         
NTCVG
 
UREWO
     
87.72
 
36.36
                                     
Loop Tagging - Service Level 2 (SL2)
         
NTCVG
 
URETL
     
11.21
 
1.10
                                 
4-WIRE ANALOG VOICE GRADE LOOP - COMMINGLING
                                                       
4-Wire Analog Voice Grade Loop - Zone 1
     
1
 
NTCVG
 
UEAL4
 
29.26
 
164.11
 
112.36
 
78.91
 
18.66
                             
4-Wire Analog Voice Grade Loop - Zone 2
     
2
 
NTCVG
 
UEAL4
 
34.25
 
164.11
 
112.36
 
78.91
 
18.66
                             
4-Wire Analog Voice Grade Loop - Zone 3
     
3
 
NTCVG
 
UEAL4
 
85.06
 
164.11
 
112.36
 
78.91
 
18.66
                             
Switch-As-Is Conversion rate per UNE Loop, Single LSR, (per DS0)
         
NTCVG
 
URESL
     
24.96
 
3.52
                                     
Switch-As-Is Conversion rate per UNE Loop, Spreadsheet, (per DS0)
         
NTCVG
 
URESP
     
26.44
 
5.01
                                     
Unbundled Loop Service Rearrangement, change in loop facility, per circuit
         
NTCVG
 
UREWO
     
87.72
 
36.36
                                 

 
Version: 1Q08 GENERIC INTERCONNECTION AGREEMENT 03/18/08
 
 
Page 4 of 11

--------------------------------------------------------------------------------

 
 
UNBUNDLED NETWORK ELEMENTS - Kentucky
 
Att: 2 Exh: A
                                                     
Incremental
 
Incremental
 
Incremental
 
Incremental
                                                     
Charge -
 
Charge -
 
Charge -
 
Charge -
                                             
Svc Order
 
Svc Order
 
Manual Svc
 
Manual Svc
 
Manual Svc
 
Manual Svc
                                             
Submitted
 
Submitted
 
Order vs.
 
Order vs.
 
Order vs.
 
Order vs.
                                             
Elec
 
Manually
 
Electronic-
 
Electronic-
 
Electronic-
 
Electronic-
 
CATEGORY
 
RATE ELEMENTS
 
Interim
 
Zone
 
BCS
 
USOC
     
RATES($)
 
per LSR
 
per LSR
 
1st
 
Add'l
 
Disc 1st
 
Disc Add'l
                             
Nonrecurring
 
Nonrecurring Disconnect
  OSS Rates($)                          
Rec
 
First
 
Add'l
 
First
 
Add'l
 
SOMEC
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
     
4-WIRE DS1 DIGITAL LOOP - COMMINGLING
                                                       
4-Wire DS1 Digital Loop - Zone 1
     
1
 
NTCD1
 
USLXX
 
86.47
 
306.69
 
174.44
 
65.83
 
14.55
                             
4-Wire DS1 Digital Loop - Zone 2
     
2
 
NTCD1
 
USLXX
 
114.10
 
306.69
 
174.44
 
65.83
 
14.55
                             
4-Wire DS1 Digital Loop - Zone 3
     
3
 
NTCD1
 
USLXX
 
297.76
 
306.69
 
174.44
 
65.83
 
14.55
                             
Switch-As-Is Conversion rate per UNE Loop, Single LSR, (per DS1)
         
NTCD1
 
URESL
     
24.96
 
3.52
                                     
Switch-As-Is Conversion rate per UNE Loop, Spreadsheet, (per DS1)
         
NTCD1
 
URESP
     
26.44
 
5.01
                                     
Unbundled Loop Service Rearrangement, change in loop facility, per circuit
         
NTCD1
 
UREWO
     
101.09
 
43.04
                                 
4-WIRE 19.2, 56 OR 64 KBPS DIGITAL GRADE LOOP - COMMINGLING
                                                   
4 Wire Unbundled Digital Loop 2.4 Kbps - Zone 1
     
1
 
NTCUD
 
UDL2X
 
27.59
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital Loop 2.4 Kbps - Zone 2
     
2
 
NTCUD
 
UDL2X
 
32.48
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital Loop 2.4 Kbps - Zone 3
     
3
 
NTCUD
 
UDL2X
 
36.37
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital Loop 4.8 Kbps - Zone 1
     
1
 
NTCUD
 
UDL4X
 
27.59
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital Loop 4.8 Kbps - Zone 2
     
2
 
NTCUD
 
UDL4X
 
32.48
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital Loop 4.8 Kbps - Zone 3
     
3
 
NTCUD
 
UDL4X
 
36.37
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital Loop 9.6 Kbps - Zone 1
     
1
 
NTCUD
 
UDL9X
 
27.59
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital Loop 9.6 Kbps - Zone 2
     
2
 
NTCUD
 
UDL9X
 
32.48
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital Loop 9.6 Kbps - Zone 3
     
3
 
NTCUD
 
UDL9X
 
36.37
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital 19.2 Kbps - Zone 1
     
1
 
NTCUD
 
UDL19
 
27.59
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital 19.2 Kbps - Zone 2
     
2
 
NTCUD
 
UDL19
 
32.48
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital 19.2 Kbps - Zone 3
     
3
 
NTCUD
 
UDL19
 
36.37
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital Loop 56 Kbps - Zone 1
     
1
 
NTCUD
 
UDL56
 
27.59
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital Loop 56 Kbps - Zone 2
     
2
 
NTCUD
 
UDL56
 
32.48
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital Loop 56 Kbps - Zone 3
     
3
 
NTCUD
 
UDL56
 
36.37
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital Loop 64 Kbps - Zone 1
     
1
 
NTCUD
 
UDL64
 
27.59
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital Loop 64 Kbps - Zone 2
     
2
 
NTCUD
 
UDL64
 
32.48
 
157.81
 
106.06
 
78.91
 
18.66
                             
4 Wire Unbundled Digital Loop 64 Kbps - Zone 3
     
3
 
NTCUD
 
UDL64
 
36.37
 
157.81
 
106.06
 
78.91
 
18.66
                             
Switch-As-Is Conversion rate per UNE Loop, Single LSR, (per DS0)
         
NTCUD
 
URESL
     
24.96
 
3.52
                                     
Switch-As-Is Conversion rate per UNE Loop, Spreadsheet, (per DS0)
         
NTCUD
 
URESP
     
26.44
 
5.01
                                     
Unbundled Loop Service Rearrangement, change in loop facility, per circuit
         
NTCUD
 
UREWO
     
102.13
 
49.75
                                                 
NTCVG, NTCUD,
                                                     
Order Coordination for Specified Conversion Time (per LSR)
         
NTCD1
 
OCOSL
     
23.01
                                     
MAINTENANCE OF SERVICE
                                                                     
UDC, UEA, UDL,
                                                                 
UDN, USL, UAL,
                                                                 
UHL, UCL, NTCVG,
                                                                 
NTCUD, NTCD1,
                                                                 
U1TD1, U1TD3,
                                                                 
U1TDX, U1TS1,
                                                                 
U1TVX, UDF,
                                                                 
UDFCX, UDLSX,
                                                                 
UE3, ULDD1,
                                                                 
ULDD3, ULDDX,
                                                                 
ULDS1, ULDVX,
                                                                 
UNC1X, UNC3X,
                                                                 
UNCDX, UNCSX,
                                                     
Maintenance of Service Charge, Basic Time, per half hour
         
UNCVX, ULS
 
MVVBT
     
80.00
 
55.00
                                                 
UDC, UEA, UDL,
                                                                 
UDN, USL, UAL,
                                                                 
UHL, UCL, NTCVG,
                                                                 
NTCUD, NTCD1,
                                                                 
U1TD1, U1TD3,
                                                                 
U1TDX, U1TS1,
                                                                 
U1TVX, UDF,
                                                                 
UDFCX, UDLSX,
                                                                 
UE3, ULDD1,
                                                                 
ULDD3, ULDDX,
                                                                 
ULDS1, ULDVX,
                                                                 
UNC1X, UNC3X,
                                                                 
UNCDX, UNCSX,
                                                     
Maintenance of Service Charge, Overtime, per half hour
         
UNCVX, ULS
 
MVVOT
     
90.00
 
65.00
                                 

 
Version: 1Q08 GENERIC INTERCONNECTION AGREEMENT 03/18/08
 
 
Page 5 of 11

--------------------------------------------------------------------------------

 
 
UNBUNDLED NETWORK ELEMENTS - Kentucky
 
Att: 2 Exh: A
                                                     
Incremental
 
Incremental
 
Incremental
 
Incremental
                                                     
Charge -
 
Charge -
 
Charge -
 
Charge -
                                             
Svc Order
 
Svc Order
 
Manual Svc
 
Manual Svc
 
Manual Svc
 
Manual Svc
                                             
Submitted
 
Submitted
 
Order vs.
 
Order vs.
 
Order vs.
 
Order vs.
                                             
Elec
 
Manually
 
Electronic-
 
Electronic-
 
Electronic-
 
Electronic-
                                             
per LSR
 
per LSR
 
1st
 
Add'l
 
Disc 1st
 
Disc Add'l
                             
RATES($)
                         
CATEGORY
 
RATE ELEMENTS
   Interim  
Zone
 
BCS
 
USOC
     
Nonrecurring
 
Nonrecurring Disconnect
 
OSS Rates($)
                         
Rec
 
First
 
Add'l
 
First
 
Add'l
 
SOMEC
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
                 
UDC, UEA, UDL,
                                                                 
UDN, USL, UAL,
                                                                 
UHL, UCL, NTCVG,
                                                                 
NTCUD, NTCD1,
                                                                 
U1TD1, U1TD3,
                                                                 
U1TDX, U1TS1,
                                                                 
U1TVX, UDF,
                                                                 
UDFCX, UDLSX,
                                                                 
UE3, ULDD1,
                                                                 
ULDD3, ULDDX,
                                                                 
ULDS1, ULDVX,
                                                                 
UNC1X, UNC3X,
                                                                 
UNCDX, UNCSX,
                                                     
Maintenance of Service Charge, Premium, per half hour
         
UNCVX, ULS
 
MVVPT
     
100.00
 
75.00
                                 
LOOP MODIFICATION
                                                                 
Unbundled Loop Modification, Removal of Load Coils - 2 wire greater than 18k ft
         
UCL, ULS, UEQ
 
ULM2G
     
342.24
 
342.24
                                     
Unbundled Loop Modification Removal of Load Coils - 4 Wire pair greater than 18k
ft
         
UCL
 
ULM4G
     
342.24
 
342.24
                                                 
UAL, UHL, UCL,
                                                      Unbundled Loop           
UEQ, ULS, UEA,
                                                     
Modification Removal of Bridged Tap Removal,
         
UEANL, UEPSR,
                                                     
per unbundled loop
         
UEPSB
 
ULMBT
     
10.47
 
10.47
                                 
SUB-LOOPS
                                                                 
Sub-Loop Distribution
                                                                 
Sub-Loop - Per Cross Box Location - CLEC Feeder Facility Set-Up
         
UEANL, UEF
 
USBSA
     
207.91
 
207.91
                                     
Sub-Loop - Per Cross Box Location - Per 25 Pair Panel Set-Up
         
UEANL, UEF
 
USBSB
     
12.50
 
12.50
                                     
Sub-Loop - Per Building Equipment Room - CLEC Feeder Facility Set-Up
         
UEANL
 
USBSC
     
80.87
 
80.87
                                     
Sub-Loop - Per Building Equipment Room - Per 25 Pair Panel Set- Up
         
UEANL
 
USBSD
     
45.04
 
45.04
                                     
Sub-Loop Distribution Per 2-Wire Analog Voice Grade Loop - Zone 1 
     
1
 
UEANL
 
USBN2
 
6.34
 
85.03
 
39.05
 
59.81
 
7.90
                             
Sub-Loop Distribution Per 2-Wire Analog Voice Grade Loop - Zone 2 
     
2
 
UEANL
 
USBN2
 
9.06
 
85.03
 
39.05
 
59.81
 
7.90
                             
Sub-Loop Distribution Per 2-Wire Analog Voice Grade Loop - Zone 3 
     
3
 
UEANL
 
USBN2
 
14.82
 
85.03
 
39.05
 
59.81
 
7.90
                             
Order Coordination for Unbundled Sub-Loops, per sub-loop pair
         
UEANL
 
USBMC
     
9.00
 
9.00
                                     
Sub-Loop Distribution Per 4-Wire Analog Voice Grade Loop - Zone 1 
     
1
 
UEANL
 
USBN4
 
8.14
 
102.31
 
56.32
 
65.24
 
10.88
                             
Sub-Loop Distribution Per 4-Wire Analog Voice Grade Loop - Zone 2 
     
2
 
UEANL
 
USBN4
 
8.63
 
102.31
 
56.32
 
65.24
 
10.88
                              
Sub-Loop Distribution Per 4-Wire Analog Voice Grade Loop - Zone 3      
     
3
 
UEANL
 
USBN4
 
25.60
 
102.31
 
56.32
 
65.24
 
10.88
                             
Order Coordination for Unbundled Sub-Loops, per sub-loop pair
         
UEANL
 
USBMC
     
9.00
 
9.00
                                     
Sub-Loop 2-Wire Intrabuilding Network Cable (INC)
         
UEANL
 
USBR2
 
2.57
 
68.35
 
22.36
 
59.81
 
7.90
                             
Order Coordination for Unbundled Sub-Loops, per sub-loop pair
         
UEANL
 
USBMC
     
9.00
 
9.00
                                     
Sub-Loop 4-Wire Intrabuilding Network Cable (INC)
         
UEANL
 
USBR4
 
4.98
 
76.49
 
30.51
 
65.24
 
10.88
                             
Order Coordination for Unbundled Sub-Loops, per sub-loop pair
         
UEANL
 
USBMC
     
9.00
 
9.00
                                     
Loop Testing - Basic 1st Half Hour
         
UEANL
 
URET1
     
46.88
 
0.00
                                     
Loop Testing - Basic Additional Half Hour
         
UEANL
 
URETA
     
24.16
 
24.16
                                     
2 Wire Copper Unbundled Sub-Loop Distribution - Zone 1
     
1
 
UEF
 
UCS2X
 
5.45
 
85.03
 
39.05
 
59.81
 
7.90
                             
2 Wire Copper Unbundled Sub-Loop Distribution - Zone 2
     
2
 
UEF
 
UCS2X
 
7.06
 
85.03
 
39.05
 
59.81
 
7.90
                             
2 Wire Copper Unbundled Sub-Loop Distribution - Zone 3
     
3
 
UEF
 
UCS2X
 
9.67
 
85.03
 
39.05
 
59.81
 
7.90
                             
Order Coordination for Unbundled Sub-Loops, per sub-loop pair
         
UEF
 
USBMC
     
9.00
 
9.00
                                     
4 Wire Copper Unbundled Sub-Loop Distribution - Zone 1
     
1
 
UEF
 
UCS4X
 
7.09
 
102.31
 
56.32
 
65.24
 
10.88
                             
4 Wire Copper Unbundled Sub-Loop Distribution - Zone 2
     
2
 
UEF
 
UCS4X
 
8.66
 
102.31
 
56.32
 
65.24
 
10.88
                             
4 Wire Copper Unbundled Sub-Loop Distribution - Zone 3
     
3
 
UEF
 
UCS4X
 
19.40
 
102.31
 
56.32
 
65.24
 
10.88
                             
Order Coordination for Unbundled Sub-Loops, per sub-loop pair
         
UEF
 
USBMC
     
9.00
 
9.00
                                     
Loop Tagging Service Level 1, Unbundled Copper Loop, Non-
                                                                 
Designed and Distribution Subloops
         
UEF, UEANL
 
URETL
     
8.93
 
0.88
                                     
Loop Testing - Basic 1st Half Hour
         
UEF
 
URET1
     
46.88
 
0.00
                                 

 
Version: 1Q08 GENERIC INTERCONNECTION AGREEMENT 03/18/08
 
 
Page 6 of 11

--------------------------------------------------------------------------------

 
 
UNBUNDLED NETWORK ELEMENTS - Kentucky
 
Att: 2 Exh: A
                                                     
Incremental
 
Incremental
 
Incremental
 
Incremental
                                                     
Charge -
 
Charge -
 
Charge -
 
Charge -
                  
   
                                        
Svc Order
 
Svc Order
 
Manual Svc
 
Manual Svc
 
Manual Svc
 
Manual Svc
                                             
Submitted
 
Submitted
 
Order vs.
 
Order vs.
 
Order vs.
 
Order vs.
                                             
Elec
 
Manually
 
Electronic-
 
Electronic-
 
Electronic-
 
Electronic-
                             
RATES($)
 
per LSR
 
per LSR
 
1st
 
Add'l
 
Disc 1st
 
Disc Add'l
 
CATEGORY
 
RATE ELEMENTS
 
Interim
 
Zone
 
BCS
 
USOC
     
Nonrecurring
 
Nonrecurring Disconnect
 
OSS Rates($)
                         
Rec
 
First
 
Add'l
 
First
 
Add'l
 
SOMEC
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
     
Loop Testing - Basic Additional Half Hour
         
UEF
 
URETA
     
24.16
 
24.16
                                 
Unbundled Sub-Loop Modification
                                                                 
Unbundled Sub-Loop Modification - 2-W Copper Dist Load Coil/Equip Removal per
2-W PR
         
UEF
 
ULM2X
     
5.23
 
5.23
                                     
Unbundled Sub-loop Modification - 4-W Copper Dist Load Coil/Equip Removal per
4-W PR
         
UEF
 
ULM4X
     
5.23
 
5.23
                                     
Unbundled Loop Modification, Removal of Bridge Tap, per unbundled loop
         
UEF
 
ULMBT
     
7.97
 
7.97
                                 
Unbundled Network Terminating Wire (UNTW)
                                                             
Unbundled Network Terminating Wire (UNTW) per Pair
         
UENTW
 
UENPP
 
0.53
 
23.51
 
23.51
                                 
Network Interface Device (NID)
                                                                 
Network Interface Device (NID) - 1-2 lines
         
UENTW
 
UND12
     
73.53
 
49.47
                                     
Network Interface Device (NID) - 1-6 lines
         
UENTW
 
UND16
     
115.96
 
91.91
                                     
Network Interface Device Cross Connect - 2 W
         
UENTW
 
UNDC2
     
8.56
 
8.56
                                     
Network Interface Device Cross Connect - 4W
         
UENTW
 
UNDC4
     
8.56
 
8.56
                                 
UNE OTHER, PROVISIONING ONLY - NO RATE
                                                                             
UAL, UCL, UDC,
                                                                 
UDL, UDN, UEA,
                                                                 
UHL, UEANL, UEF,
                                                                 
UEQ, UENTW,
                                                                 
NTCVG, NTCUD,
                                                     
Unbundled Contact Name, Provisioning Only - no rate
         
NTCD1, USL
 
UNECN
 
0.00
 
0.00
                                         
Unbundled DS1 Loop - Superframe Format Option - no rate
         
USL, NTCD1
 
CCOSF
     
0.00
                                         
Unbundled DS1 Loop - Expanded Superframe Format option - no rate
         
USL, NTCD1
 
CCOEF
     
0.00
                                         
NID - Dispatch and Service Order for NID installation
         
UENTW
 
UNDBX
 
0.00
 
0.00
                                         
UNTW Circuit Establishment, Provisioning Only - No Rate
         
UENTW
 
UENCE
 
0.00
 
0.00
                                     
LOOP MAKE-UP
                                                                 
Loop Makeup - Preordering Without Reservation, per working or spare facility
queried (Manual).
         
UMK
 
UMKLW
     
23.40
 
23.40
                                     
Loop Makeup - Preordering With Reservation, per spare facility queried (Manual).
         
UMK
 
UMKLP
     
24.85
 
24.85
                                     
Loop Makeup--With or Without Reservation, per working or spare facility queried
(Mechanized)
         
UMK
 
UMKMQ
     
0.67
 
0.67
                                 
LINE SPLITTING
                                                             
END USER ORDERING-CENTRAL OFFICE BASED
                                                                 
Line Splitting - per line activation DLEC owned splitter
         
UEPSR UEPSB
 
UREOS
 
0.61
                                             
Line Splitting - per line activation AT&T owned - physical
         
UEPSR UEPSB
 
UREBP
 
0.61
 
37.02
 
21.20
 
21.10
 
9.87
                             
Line Splitting - per line activation AT&T owned - virtual
         
UEPSR UEPSB
 
UREBV
 
0.61
 
37.02
 
21.20
 
21.10
 
9.87
                         
END USER ORDERING - REMOTE SITE LINE SPLITTING
                                                                 
Remote Site Shared Loop Line Activation for End Users - CLEC Owned Splitter
         
UEPSR UEPSB
 
URERS
 
0.61
 
56.73
 
22.96
 
7.20
 
7.20
                             
Remote Site Shared Loop - Subsequent Activity - CLEC Owned Splitter
         
UEPSR UEPSB
 
URERA
     
53.73
 
21.31
                                 
UNBUNDLED EXCHANGE ACCESS LOOP
                                                             
2-WIRE ANALOG VOICE GRADE LOOP
                                                                 
2 Wire Analog Voice Grade Loop-Service Level 1-Line Splitting-Zone 1
     
1
 
UEPSR UEPSB
 
UEALS
 
10.56
 
46.66
 
22.57
 
26.65
 
7.65
                             
2 Wire Analog Voice Grade Loop-Service Level 1-Line Splitting- Zone 1
     
1
 
UEPSR UEPSB
 
UEABS
 
10.56
 
46.66
 
22.57
 
26.65
 
7.65
                             
2 Wire Analog Voice Grade Loop- Service Level 1-Line Splitting- Zone 2
     
2
 
UEPSR UEPSB
 
UEALS
 
15.34
 
46.66
 
22.57
 
26.65
 
7.65
                             
2 Wire Analog Voice Grade Loop- Service Level 1-Line Splitting- Zone 2
     
2
 
UEPSR UEPSB
 
UEABS
 
15.34
 
46.66
 
22.57
 
26.65
 
7.65
                             
2 Wire Analog Voice Grade Loop-Service Level 1-Line Splitting- Zone 3
     
3
 
UEPSR UEPSB
 
UEALS
 
31.11
 
46.66
 
22.57
 
26.65
 
7.65
                             
2 Wire Analog Voice Grade Loop-Service Level 1-Line Splitting- Zone 3
     
3
 
UEPSR UEPSB
 
UEABS
 
31.11
 
46.66
 
22.57
 
26.65
 
7.65
                             
Remote Site 2 Wire Analog Voice Grade Loop -Service Level 1- Line Splitting -
CLEC Owned Splitter - Zone 1
     
1
 
UEPSR UEPSB
 
UEARS
 
6.34
 
85.03
 
39.05
 
59.81
 
7.90
                             
Remote Site 2 Wire Analog Voice Grade Loop -Service Level 1- Line Splitting -
CLEC Owned Splitter - Zone 2
     
2
 
UEPSR UEPSB
 
UEARS
 
9.06
 
85.03
 
39.05
 
59.81
 
7.90
                             
Remote Site 2 Wire Analog Voice Grade Loop -Service Level 1- Line Splitting -
CLEC Owned Splitter - Zone 3
     
3
 
UEPSR UEPSB
 
UEARS
 
14.82
 
85.03
 
39.05
 
59.81
 
7.90
                         
PHYSICAL COLLOCATION
                                                                 
Physical Collocation-2 Wire Cross Connects (Loop) for Line Splitting
         
UEPSR UEPSB
 
PE1LS
 
0.0333
 
24.68
 
23.68
 
12.14
 
10.95
                         
VIRTUAL COLLOCATION
                                                                 
Virtual Collocation-2 Wire Cross Connects (Loop) for Line Splitting
         
UEPSR UEPSB
 
VE1LS
 
0.0309
 
24.68
 
23.68
 
12.14
 
10.95
                         

 
Version: 1Q08 GENERIC INTERCONNECTION AGREEMENT 03/18/08
 
 
Page 7 of 11

--------------------------------------------------------------------------------

 
 
UNBUNDLED NETWORK ELEMENTS - Kentucky
 
Att: 2 Exh: A
                                                     
Incremental
 
Incremental
 
Incremental
 
Incremental
                                                     
Charge -
 
Charge -
 
Charge -
 
Charge -
                                             
Svc Order
 
Svc Order
 
Manual Svc
 
Manual Svc
 
Manual Svc
 
Manual Svc
                                             
Submitted
 
Submitted
 
Order vs.
 
Order vs.
 
Order vs.
 
Order vs.
                                             
Elec
 
Manually
 
Electronic-
 
Electronic-
 
Electronic-
 
Electronic-
                             
RATES($)
 
per LSR
 
per LSR
 
1st
 
Add'l
 
Disc 1st
 
Disc Add'l
 
CATEGORY
 
RATE ELEMENTS
 
Interim
 
Zone
 
BCS
 
USOC
     
Nonrecurring
 
Nonrecurring Disconnect
  OSS Rates($)                          
Rec
 
First
 
Add'l
 
First
 
Add'l
 
SOMEC
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
 
UNBUNDLED DEDICATED TRANSPORT
                                                       
INTEROFFICE CHANNEL - DEDICATED TRANSPORT
                                                           
Interoffice Channel - 2-Wire Voice Grade - per mile
         
U1TVX
 
1L5XX
 
0.01
                                             
Interoffice Channel - 2-Wire Voice Grade - Facility Termination
         
U1TVX
 
U1TV2
 
29.11
 
47.34
 
31.78
 
22.77
 
8.75
                             
Interoffice Channel - 2-Wire Voice Grade Rev Bat. - per mile
         
U1TVX
 
1L5XX
 
0.01
                                             
Interoffice Channel - 2-Wire VG Rev Bat. - Facility Termination
         
U1TVX
 
U1TR2
 
29.11
 
47.34
 
31.78
 
22.77
 
8.75
                             
Interoffice Channel - 4-Wire Voice Grade - per mile
         
U1TVX
 
1L5XX
 
0.01
                                             
Interoffice Channel - 4- Wire Voice Grade - Facility Termination
         
U1TVX
 
U1TV4
 
25.86
 
47.34
 
31.78
 
22.77
 
8.75
                             
Interoffice Channel - 56 kbps - per mile
         
U1TDX
 
1L5XX
 
0.0115
                                             
Interoffice Channel - 56 kbps - Facility Termination
         
U1TDX
 
U1TD5
 
20.97
 
47.34
 
31.78
 
22.77
 
8.75
                             
Interoffice Channel - 64 kbps - per mile
         
U1TDX
 
1L5XX
 
0.0115
                                             
Interoffice Channel - 64 kbps - Facility Termination
         
U1TDX
 
U1TD6
 
20.97
 
47.34
 
31.78
 
22.77
 
8.75
                             
Interoffice Channel - DS1 - per mile
         
U1TD1
 
1L5XX
 
0.23
                                             
Interoffice Channel - DS1 - Facility Termination
         
U1TD1
 
U1TF1
 
96.04
 
105.52
 
98.46
 
23.09
 
20.49
                             
Interoffice Channel - DS3 - per mile
         
U1TD3
 
1L5XX
 
4.97
                                             
Interoffice Channel - DS3 - Facility Termination
         
U1TD3
 
U1TF3
 
1,175.15
 
335.40
 
219.24
 
89.57
 
87.75
                             
Interoffice Channel - STS-1 - per mile
         
U1TS1
 
1L5XX
 
4.97
                                             
Interoffice Channel - STS-1 - Facility Termination
         
U1TS1
 
U1TFS
 
1,149.51
 
335.40
 
219.24
 
89.57
 
87.75
                         
HIGH CAPACITY UNBUNDLED LOCAL LOOP
                                               
DS-3/STS-1 UNBUNDLED LOCAL LOOP - Stand Alone
                                                         
DS3 Unbundled Local Loop - per mile
         
UE3
 
1L5ND
 
9.25
                                             
DS3 Unbundled Local Loop - Facility Termination
         
UE3
 
UE3PX
 
308.31
 
551.38
 
338.08
 
173.00
 
120.42
                             
STS-1Unbundled Local Loop - per mile
         
UDLSX
 
1L5ND
 
9.25
                                             
STS-1 Unbundled Local Loop - Facility Termination
         
UDLSX
 
UDLS1
 
320.51
 
551.38
 
338.08
 
173.00
 
120.42
                         
ENHANCED EXTENDED LINK (EELs)
                                                     
Network Elements Used in Combinations
                                                       
2-Wire VG Loop (SL2) in Combination - Zone 1
     
1
 
UNCVX
 
UEAL2
 
12.67
 
125.22
 
60.48
 
59.69
 
7.84
                             
2-Wire VG Loop (SL2) in Combination - Zone 2
     
2
 
UNCVX
 
UEAL2
 
17.45
 
125.22
 
60.48
 
59.69
 
7.84
                             
2-Wire VG Loop (SL2) in Combination - Zone 3
     
3
 
UNCVX
 
UEAL2
 
33.22
 
125.22
 
60.48
 
59.69
 
7.84
                             
4-Wire Analog Voice Grade Loop in Combination - Zone 1
     
1
 
UNCVX
 
UEAL4
 
29.26
 
125.22
 
60.48
 
59.69
 
7.84
                             
4-Wire Analog Voice Grade Loop in Combination - Zone 2
     
2
 
UNCVX
 
UEAL4
 
34.25
 
125.22
 
60.48
 
59.69
 
7.84
                             
4-Wire Analog Voice Grade Loop in Combination - Zone 3
     
3
 
UNCVX
 
UEAL4
 
85.06
 
125.22
 
60.48
 
59.69
 
7.84
                             
2-Wire ISDN Loop in Combination - Zone 1
     
1
 
UNCNX
 
U1L2X
 
18.44
 
125.22
 
60.48
 
59.69
 
7.84
                             
2-Wire ISDN Loop in Combination - Zone 2
     
2
 
UNCNX
 
U1L2X
 
25.08
 
125.22
 
60.48
 
59.69
 
7.84
                             
2-Wire ISDN Loop in Combination - Zone 3
     
3
 
UNCNX
 
U1L2X
 
42.87
 
125.22
 
60.48
 
59.69
 
7.84
                             
4-Wire 56Kbps Digital Grade Loop in Combination - Zone 1
     
1
 
UNCDX
 
UDL56
 
27.59
 
125.22
 
60.48
 
59.69
 
7.84
                             
4-Wire 56Kbps Digital Grade Loop in Combination - Zone 2
     
2
 
UNCDX
 
UDL56
 
32.48
 
125.22
 
60.48
 
59.69
 
7.84
                             
4-Wire 56Kbps Digital Grade Loop in Combination - Zone 3
     
3
 
UNCDX
 
UDL56
 
36.37
 
125.22
 
60.48
 
59.69
 
7.84
                             
4-Wire 64Kbps Digital Grade Loop in Combination - Zone 1
     
1
 
UNCDX
 
UDL64
 
27.59
 
125.22
 
60.48
 
59.69
 
7.84
                             
4-Wire 64Kbps Digital Grade Loop in Combination - Zone 2
     
2
 
UNCDX
 
UDL64
 
32.48
 
125.22
 
60.48
 
59.69
 
7.84
                             
4-Wire 64Kbps Digital Grade Loop in Combination - Zone 3
     
3
 
UNCDX
 
UDL64
 
36.37
 
125.22
 
60.48
 
59.69
 
7.84
                             
4-Wire DS1 Digital Loop in Combination - Zone 1
     
1
 
UNC1X
 
USLXX
 
86.47
 
210.70
 
114.60
 
63.96
 
17.97
                             
4-Wire DS1 Digital Loop in Combination - Zone 2
     
2
 
UNC1X
 
USLXX
 
114.10
 
210.70
 
114.60
 
63.96
 
17.97
                             
4-Wire DS1 Digital Loop in Combination - Zone 3
     
3
 
UNC1X
 
USLXX
 
297.76
 
210.70
 
114.60
 
63.96
 
17.97
                             
DS3 Local Loop in combination - per mile
         
UNC3X
 
1L5ND
 
9.25
                                             
DS3 Local Loop in combination - Facility Termination
         
UNC3X
 
UE3PX
 
308.31
 
237.36
 
147.69
 
83.43
 
32.67
                             
STS-1 Local Loop in combination - per mile
         
UNCSX
 
1L5ND
 
9.25
                                             
STS-1 Local Loop in combination - Facility Termination
         
UNCSX
 
UDLS1
 
320.51
 
237.36
 
147.69
 
83.43
 
32.67
                             
Interoffice Channel in combination - 2-wire VG - per mile
         
UNCVX
 
1L5XX
 
0.01
                                             
Interoffice Channel in combination - 2-wire VG - Facility Termination
         
UNCVX
 
U1TV2
 
23.95
 
98.09
 
53.67
 
56.31
 
22.42
                             
Interoffice Channel in combination - 4-wire VG - per mile
         
UNCVX
 
1L5XX
 
0.01
                                             
Interoffice Channel in combination - 4-wire VG - Facility Termination
         
UNCVX
 
U1TV4
 
21.28
 
98.09
 
53.67
 
56.31
 
22.42
                             
Interoffice Channel in combination - 4-wire 56 kbps - per mile
         
UNCDX
 
1L5XX
 
0.01
                                             
Interoffice Channel in combination - 4-wire 56 kbps - Facility Termination
         
UNCDX
 
U1TD5
 
17.25
 
98.09
 
53.67
 
56.31
 
22.42
                             
Interoffice Channel in combination - 4-wire 64 kbps - per mile
         
UNCDX
 
1L5XX
 
0.01
                                             
Interoffice Channel in combination - 4-wire 64 kbps - Facility Termination
         
UNCDX
 
U1TD6
 
17.25
 
98.09
 
53.67
 
56.31
 
22.42
                             
Interoffice Channel in combination - DS1 - per mile
         
UNC1X
 
1L5XX
 
0.19
                                             
Interoffice Channel in combination - DS1 Facility Termination
         
UNC1X
 
U1TF1
 
79.02
 
181.24
 
123.53
 
56.72
 
22.32
                             
Interoffice Channel in combination - DS3 - per mile
         
UNC3X
 
1L5XX
 
4.09
                                             
Interoffice Channel in combination - DS3 - Facility Termination
         
UNC3X
 
U1TF3
 
966.89
 
350.56
 
141.58
 
48.00
 
23.39
                             
Interoffice Channel in combination - STS-1 - per mile
         
UNCSX
 
1L5XX
 
4.09
                                             
Interoffice Channel in combination - STS-1 Facility Termination
         
UNCSX
 
U1TFS
 
945.79
 
350.56
 
141.58
 
48.00
 
23.39
                         
ADDITIONAL NETWORK ELEMENTS
                                               
Optional Features & Functions:
                                                 

 
Version: 1Q08 GENERIC INTERCONNECTION AGREEMENT 03/18/08
 
 
Page 8 of 11

--------------------------------------------------------------------------------

 
 
UNBUNDLED NETWORK ELEMENTS - Kentucky
 
Att: 2 Exh: A
                                                     
Incremental
 
Incremental
 
Incremental
 
Incremental
                                                     
Charge -
 
Charge -
 
Charge -
 
Charge -
                                             
Svc Order
 
Svc Order
 
Manual Svc
 
Manual Svc
 
Manual Svc
 
Manual Svc
                                         
Submitted
 
Submitted
 
Order vs.
 
Order vs.
 
Order vs.
 
Order vs.
                                             
Elec
 
Manually
 
Electronic-
 
Electronic-
 
Electronic-
 
Electronic-
                              RATES($)    
per LSR
 
per LSR
 
1st
 
Add'l
 
Disc 1st
 
Disc Add'l
 
CATEGORY
 
RATE ELEMENTS
  Interim  
Zone
 
BCS
 
USOC
     
Nonrecurring
 
Nonrecurring Disconnect
 
OSS Rates($)
                         
Rec
 
First
 
Add'l
 
First
 
Add'l
 
SOMEC
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
                 
U1TD1,
                                                     
Clear Channel Capability Extended Frame Option - per DS1
 
I
     
ULDD1,UNC1X
 
CCOEF
     
0.00
 
0.00
 
0.00
 
0.00
                                         
U1TD1,
                                                     
Clear Channel Capability Super FrameOption - per DS1
 
I
     
ULDD1,UNC1X
 
CCOSF
     
0.00
 
0.00
 
0.00
 
0.00
                             
Clear Channel Capability (SF/ESF) Option - Subsequent Activity -
         
ULDD1, U1TD1,
                                                     
per DS1
 
I
     
UNC1X, USL
 
NRCCC
     
184.91
 
23.82
 
1.99
 
0.78
                                         
U1TD3, ULDD3,
                                                     
C-bit Parity Option - Subsequent Activity - per DS3
 
i
     
UE3, UNC3X
 
NRCC3
     
205.70
 
7.20
 
0.6924
 
0.00
                             
DS1/DS0 Channel System
         
UNC1X
 
MQ1
 
113.33
 
57.26
 
14.74
 
1.86
 
1.67
                             
DS3/DS1Channel System
         
UNC3X, UNCSX
 
MQ3
 
158.20
 
115.48
 
56.53
 
15.12
 
5.30
                             
Voice Grade COCI in combination
         
UNCVX
 
1D1VG
 
0.6228
 
6.71
 
4.84
                                     
Voice Grade COCI - for 2W-SL2 & 4W Voice Grade Local Loop
         
UEA
 
1D1VG
 
0.6228
 
6.71
 
4.84
                                     
Voice Grade COCI - for connection to a channelized DS1 Local
                                                                 
Channel in the same SWC as collocation
         
U1TUC
 
1D1VG
 
0.6228
 
6.71
 
4.84
                                     
OCU-DP COCI (2.4-64kbs) in combination
         
UNCDX
 
1D1DD
 
1.32
 
6.71
 
4.84
                                     
OCU-DP COCI (2.4-64kbs) - for Unbundled Digital Loop
         
UDL
 
1D1DD
 
1.32
 
6.71
 
4.84
                                     
OCU-DP COCI (2.4-64kbs) - for connection to a channelized DS1
                                                                 
Local Channel in the same SWC as collocation
         
U1TUD
 
1D1DD
 
1.32
 
6.71
 
4.84
                                     
2-wire ISDN COCI (BRITE) in combination
         
UNCNX
 
UC1CA
 
2.84
 
6.71
 
4.84
                                     
2-wire ISDN COCI (BRITE) - for a Local Loop
         
UDN
 
UC1CA
 
2.84
 
6.71
 
4.84
                                     
2-wire ISDN COCI (BRITE) - for connection to a channelized DS1
                                                                 
Local Channel in the same SWC as collocation
         
U1TUB
 
UC1CA
 
2.84
 
6.71
 
4.84
                                     
DS1 COCI in combination
         
UNC1X
 
UC1D1
 
11.80
 
6.71
 
4.84
                                     
DS1 COCI - for Stand Alone Local Channel
         
ULDD1
 
UC1D1
 
11.80
 
6.71
 
4.84
                                     
DS1 COCI - for Stand Alone Interoffice Channel
         
U1TD1
 
UC1D1
 
11.80
 
6.71
 
4.84
                                     
DS1 COCI - for DS1 Local Loop
         
USL, NTCD1
 
UC1D1
 
11.80
 
6.71
 
4.84
                                     
DS1 COCI - for connection to a channelized DS1 Local Channel in
                                                                 
the same SWC as collocation
         
U1TUA
 
UC1D1
 
11.80
 
6.71
 
4.84
                                                 
UNCVX, UNCDX,
                                                                 
UNC1X, UNC3X,
                                                                 
UNCSX, UDFCX,
                                                                 
XDH1X, HFQC6,
                                                                 
XDD2X, XDV6X,
                                                                 
XDDFX, XDD4X,
                                                     
Wholesale - UNE, Switch-As-Is Conversion Charge
         
HFRST, UNCNX
 
UNCCC
     
8.98
 
8.98
                                                 
U1TVX, U1TDX, U1TD1,
                                                     
Unbundled Misc Rate Element, SNE SAI, Single Network Element -
         
U1TD3, U1TS1,
                                                     
Switch As Is Non-recurring Charge, per circuit (LSR)
 
i
     
UDF, UE3
 
URESL
     
36.80
 
16.10
                                     
Unbundled Misc Rate Element, SNE SAI, Single Network Element -
         
U1TVX, U1TDX,
                                                     
Switch As Is Non-recurring Charge, incremental charge per circuit
         
U1TD1, U1TD3,
                                                     
on a spreadsheet
 
i
     
U1TS1, UDF, UE3
 
URESP
     
1.49
 
1.49
                                 
Access to DCS - Customer Reconfiguration (FlexServ)
                                                                 
Customer Reconfiguration Establishment
                     
1.63
     
2.03
                                 
DS1 DCS Termination with DS0 Switching
                 
25.69
 
32.88
 
23.58
 
21.09
 
15.88
                             
DS1 DCS Termination with DS1 Switching
                 
12.41
 
25.07
 
15.76
 
16.23
 
11.02
                             
DS3 DCS Termination with DS1 Switching
                 
154.20
 
32.88
 
23.58
 
21.09
 
15.88
                         
Node (SynchroNet)
                                                                 
Node per month
         
UNCDX
 
UNCNT
 
17.69
                                         
Service Rearrangements
                                                                             
U1TVX, U1TDX,
                                                                 
U1TUC, U1TUD,
                                                                 
U1TUB, ULDVX,
                                                     
NRC - Change in Facility Assignment per circuit Service
         
ULDDX, UNCVX,
                                                     
Rearrangement
 
I
     
UNCDX, UNC1X
 
URETD
     
101.09
 
43.04
                                                 
U1TVX, U1TDX,
                                                                 
U1TUC, U1TUD,
                                                                 
U1TUB, ULDVX,
                                                     
NRC - Change in Facility Assignment per circuit Project
         
ULDDX, UNCVX,
                                                     
Management (added to CFA per circuit if project managed)
 
I
     
UNCDX, UNC1X
 
URETB
     
3.67
 
3.67
                                     
NRC - Order Coordination Specific Time - Dedicated Transport
 
I
     
UNC1X, UNC3X
 
OCOSR
     
18.87
 
18.87
                                 
COMMINGLING
                                                             

 
Version: 1Q08 GENERIC INTERCONNECTION AGREEMENT 03/18/08
 
 
Page 9 of 11

--------------------------------------------------------------------------------

 
 
UNBUNDLED NETWORK ELEMENTS - Kentucky
 
Att: 2 Exh: A
                                                     
Incremental
 
Incremental
 
Incremental
 
Incremental
                                                     
Charge -
 
Charge -
 
Charge -
 
Charge -
                                             
Svc Order
 
Svc Order
 
Manual Svc
 
Manual Svc
 
Manual Svc
 
Manual Svc
                                             
Submitted
 
Submitted
 
Order vs.
 
Order vs.
 
Order vs.
 
Order vs.
                                             
Elec
 
Manually
 
Electronic-
 
Electronic-
 
Electronic-
 
Electronic-
                             
RATES($)
 
per LSR
 
per LSR
 
1st
 
Add'l
 
Disc 1st
 
Disc Add'l
 
CATEGORY
 
RATE ELEMENTS
 
Interim
 
Zone
 
BCS
 
USOC
     
Nonrecurring
 
Nonrecurring Disconnect
 
OSS Rates($)
                         
Rec
 
First
 
Add'l
 
First
 
Add'l
 
SOMEC
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
                                                                               
     
UNCVX, UNCDX,
                                                                 
UNC1X, UNC3X,
                                                                 
UNCSX, U1TD1,
                                                                 
U1TD3, U1TS1, UE3,
                                                             
UDLSX, U1TVX,
                                                                 
U1TDX, U1TUB,
                                                                 
ULDVX, ULDD1,
                                                     
Commingling Authorization
         
ULDD3, ULDS1
 
CMGAU
 
0.00
 
0.00
 
0.00
 
0.00
 
0.00
                         
Commingled (UNE part of single bandwidth circuit)
                                                                 
Commingled VG COCI
         
XDV2X
 
1D1VG
 
0.6228
 
10.07
 
7.08
                                     
Commingled Digital COCI
         
XDV6X
 
1D1DD
 
1.32
 
10.07
 
7.08
                                     
Commingled ISDN COCI
         
XDD4X
 
UC1CA
 
2.84
 
10.07
 
7.08
                                     
Commingled 2-wire VG Interoffice Channel
         
XDV2X
 
U1TV2
 
29.11
 
47.34
 
31.78
 
22.77
 
8.75
                             
Commingled 4-wire VG Interoffice Channel
         
XDV6X
 
U1TV4
 
25.86
 
47.34
 
31.78
 
22.77
 
8.75
                             
Commingled 56kbps Interoffice Channel
         
XDD4X
 
U1TD5
 
20.97
 
47.35
 
31.78
 
22.77
 
8.75
                             
Commingled 64kbps Interoffice Channel
         
XDD4X
 
U1TD6
 
20.97
 
47.35
 
31.78
 
22.77
 
8.75
                                         
XDV2X, XDV6X,
                                                     
Commingled VG/DS0 Interoffice Channel Mileage
         
XDD4X
 
1L5XX
 
0.0115
                                             
Commingled 2-wire Local Loop Zone 1
     
1
 
XDV2X
 
UEAL2
 
12.67
 
134.89
 
81.87
 
73.65
 
14.88
                             
Commingled 2-wire Local Loop Zone 2
     
2
 
XDV2X
 
UEAL2
 
17.45
 
134.89
 
81.87
 
73.65
 
14.88
                             
Commingled 2-wire Local Loop Zone 3
     
3
 
XDV2X
 
UEAL2
 
33.22
 
134.89
 
81.87
 
73.65
 
14.88
                             
Commingled 4-wire Local Loop Zone 1
     
1
 
XDV6X
 
UEAL4
 
29.26
 
164.11
 
122.36
 
78.91
 
18.66
                             
Commingled 4-wire Local Loop Zone 2
     
2
 
XDV6X
 
UEAL4
 
34.25
 
164.11
 
112.36
 
78.91
 
18.66
                             
Commingled 4-wire Local Loop Zone 3
     
3
 
XDV6X
 
UEAL4
 
85.06
 
164.11
 
112.36
 
78.91
 
18.66
                             
Commingled 56kbps Local Loop Zone 1
     
1
 
XDD4X
 
UDL56
 
27.59
 
157.81
 
106.06
 
78.91
 
18.66
                             
Commingled 56kbps Local Loop Zone 2
     
2
 
XDD4X
 
UDL56
 
32.48
 
157.81
 
106.06
 
78.91
 
18.66
                             
Commingled 56kbps Local Loop Zone 3
     
3
 
XDD4X
 
UDL56
 
36.37
 
157.81
 
106.06
 
78.91
 
18.66
                             
Commingled 64kbps Local Loop Zone 1
     
1
 
XDD4X
 
UDL64
 
27.59
 
157.81
 
106.06
 
78.91
 
18.66
                             
Commingled 64kbps Local Loop Zone 2
     
2
 
XDD4X
 
UDL64
 
32.48
 
157.81
 
106.06
 
78.91
 
18.66
                             
Commingled 64kbps Local Loop Zone 3
     
3
 
XDD4X
 
UDL64
 
36.37
 
157.81
 
106.06
 
78.91
 
18.66
                             
Commingled ISDN Local Loop Zone 1
     
1
 
XDD4X
 
U1L2X
 
18.44
 
146.77
 
95.02
 
71.38
 
13.83
                             
Commingled ISDN Local Loop Zone 2
     
2
 
XDD4X
 
U1L2X
 
25.08
 
146.77
 
95.02
 
71.38
 
13.83
                             
Commingled ISDN Local Loop Zone 3
     
3
 
XDD4X
 
U1L2X
 
42.87
 
146.77
 
95.02
 
71.38
 
13.83
                             
Commingled DS1 COCI
         
XDH1X
 
UC1D1
 
11.80
 
10.07
 
7.08
                                     
Commingled DS1 Interoffice Channel
         
XDH1X
 
U1TF1
 
96.04
 
105.52
 
98.46
 
23.09
 
20.49
                             
Commingled DS1 Interoffice Channel Mileage
         
XDH1X
 
1L5XX
 
0.23
                                             
Commingled DS1/DS0 Channel System
         
XDH1X
 
MQ1
 
113.33
 
101.40
 
71.60
 
13.79
 
13.04
                             
Commingled DS1 Local Loop Zone 1
     
1
 
XDH1X
 
USLXX
 
86.47
 
306.69
 
174.44
 
65.83
 
14.55
                             
Commingled DS1 Local Loop Zone 2
     
2
 
XDH1X
 
USLXX
 
114.10
 
306.69
 
174.44
 
65.83
 
14.55
                             
Commingled DS1 Local Loop Zone 3
     
3
 
XDH1X
 
USLXX
 
297.76
 
306.69
 
174.44
 
65.83
 
14.55
                             
Commingled DS3 Local Loop
         
HFQC6
 
UE3PX
 
308.31
 
551.38
 
338.08
 
173.00
 
120.42
                             
Commingled DS3/STS-1 Local Loop Mileage
         
HFQC6, HFRST
 
1L5ND
 
9.25
                                             
Commingled STS-1 Local Loop
         
HFRST
 
UDLS1
 
320.51
 
551.38
 
338.08
 
173.00
 
120.42
                             
Commingled DS3/DS1 Channel System
         
HFQC6
 
MQ3
 
158.20
 
199.23
 
118.62
 
50.16
 
48.59
                             
Commingled DS3 Interoffice Channel
         
HFQC6
 
U1TF3
 
1,175.15
 
335.40
 
219.24
 
89.57
 
87.75
                             
Commingled DS3 Interoffice Channel Mileage
         
HFQC6
 
1L5XX
 
4.97
                                             
Commingled STS-1Interoffice Channel
         
HFRST
 
U1TFS
 
1,149.51
 
350.40
 
219.24
 
89.57
 
87.75
                             
Commingled STS-1Interoffice Channel Mileage
         
HFRST
 
1L5XX
 
4.97
                                             
Commingled Dark Fiber - Interoffice Transport, Per Four Fiber
                                                                 
Strands, Per Route Mile Or Fraction Thereof
         
HEQDL
 
1L5DF
 
30.74
                                             
Commingled Dark Fiber - Interoffice Transport, Per Four Fiber
                                                                 
Strands, Per Route Mile Or Fraction Thereof
         
HEQDL
 
UDF14
     
732.53
 
192.67
 
377.27
 
241.67
                             
UNE to Commingled Conversion Tracking
         
XDH1X, HFQC6
 
CMGUN
 
0.00
 
0.00
 
0.00
 
0.00
 
0.00
                             
SPA to Commingled Conversion Tracking
         
XDH1X, HFQC6
 
CMGSP
 
0.00
 
0.00
 
0.00
 
0.00
 
0.00
                         
LNP Query Service
                                                                 
LNP Charge Per query
                 
0.0008695
                                             
LNP Service Establishment Manual
                     
13.82
 
13.82
 
12.71
 
12.71
                             
LNP Service Provisioning with Point Code Establishment
                     
953.27
 
487.00
 
431.95
 
317.61
                         
911 PBX LOCATE
                                                             
911 PBX LOCATE DATABASE CAPABILITY
                                                                 
Service Establishment per CLEC per End User Account
         
9PBDC
 
9PBEU
     
1,814.00
                                         
Changes to TN Range or Customer Profile
         
9PBDC
 
9PBTN
     
181.57
                                         
Per Telephone Number (Monthly)
         
9PBDC
 
9PBMM
 
0.07
                                             
Change Company (Service Provider) ID
         
9PBDC
 
9PBPC
     
533.00
                                         
PBX Locate Service Support per CLEC (Monthlt)
         
9PBDC
 
9PBMR
 
179.88
                                             
Service Order Charge
         
9PBDC
 
9PBSC
     
7.86
                                     
911 PBX LOCATE TRANSPORT COMPONENT
                                                             
See Att 3
                                                             

 
Version: 1Q08 GENERIC INTERCONNECTION AGREEMENT 03/18/08
 
 
Page 10 of 11

--------------------------------------------------------------------------------

 
 
UNBUNDLED NETWORK ELEMENTS - Kentucky
 
Att: 2 Exh: A
                                                     
Incremental
 
Incremental
 
Incremental
 
Incremental
                                                     
Charge -
 
Charge -
 
Charge -
 
Charge -
                                             
Svc Order
 
Svc Order
 
Manual Svc
 
Manual Svc
 
Manual Svc
 
Manual Svc
                                             
Submitted
 
Submitted
 
Order vs.
 
Order vs.
 
Order vs.
 
Order vs.
                                             
Elec
 
Manually
 
Electronic-
 
Electronic-
 
Electronic-
 
Electronic-
 
CATEGORY
 
RATE ELEMENTS
 
Interim
 
Zone
 
BCS
 
USOC
     
RATES($)
 
per LSR
 
per LSR
 
1st
 
Add'l
 
Disc 1st
 
Disc Add'l
                             
Nonrecurring
 
Nonrecurring Disconnect
 
OSS Rates($)
                         
Rec
 
First
 
Add'l
 
First
 
Add'l
 
SOMEC
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
 
Note: Rates displaying an "I" in Interim column are interim as a result of a
Commission order.
                                                     

 
Version: 1Q08 GENERIC INTERCONNECTION AGREEMENT 03/18/08
 
 
Page 11 of 11

--------------------------------------------------------------------------------

 
 
Attachment 3 – Network Interconnection
Page 1 of 25
SouthEast
07/25/08



ATTACHMENT 3


NETWORK INTERCONNECTION


TABLE OF CONTENTS


1
Network Interconnection
2
2
Interconnection Trunk Group Architectures
4
3
Network Design and Management For Interconnection
11
4
Local Dialing Parity
14
5
Interconnection Compensation
15
6
Frame Relay Service Interconnection
19
7
Operational Support Systems (OSS)
21



Exhibit A – RATES
 (Attached)
Exhibit B - Basic Architecture
22
Exhibit C - One Way Architecture
 23
Exhibit D - Two Way Architecture
24
Exhibit E - Supergroup Architecture
25

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 3 – Network Interconnection
Page 2 of 25
SouthEast
07/25/08



The Parties shall provide interconnection with each other’s networks for the
transmission and routing of telephone exchange service (local) and exchange
access (intraLATA toll and switched access) on the following terms:


1
Network Interconnection

 
All negotiated rates, terms and conditions set forth in this Attachment pertain
only to the provision of network interconnection where SouthEast owns and
provides its switch(s).

 
1.1
Network Interconnection for Call Transport and Termination may be provided by
the Parties at any technically feasible point. Requests to AT&T for
interconnection at points other than as set forth in this Agreement may be made
through the Bona Fide Request/New Business Request process set out in General
Terms and Conditions.



1.1.1
The Interconnection Point is the point at which the originating Party delivers
its originated traffic to the terminating Party’s first point of switching on
the terminating Party’s common (shared) network for call transport and
termination. Interconnection Points are available at either Access Tandems,
Local Tandems, or End Offices as described in this Attachment. SouthEast’s
requested Interconnection Point also will be used for the receipt and delivery
of transit traffic at AT&T Access and Local Tandems. Interconnection Points
established at the AT&T Local Tandem apply only to local, ISP-bound, and local
originating and terminating transit traffic.



1.1.2
The Parties shall make available to each other one-way and two-way trunks for
the reciprocal exchange of combined Local, ISP-bound and intraLATA Toll Traffic.
A minimum of one Interconnection Point shall be established in each LATA in
which SouthEast originates or terminates Local Traffic or delivers ISP-bound
Traffic and interconnects with AT&T. Each Party has the right to designate the
Interconnection Point for its originated traffic.



1.1.3
The Parties shall institute a bill and keep compensation plan under which
neither Party will charge the other Party recurring and nonrecurring charges
associated with the termination of trunks and facilities for the exchange of
traffic other than Transit Traffic. The Parties, where appropriate, will be paid
recurring and nonrecurring charges for trunks and facilities ordered for the
purpose of interconnection. Notwithstanding the foregoing, compensation will be
paid for the delivery of Local and ISP-bound Traffic in accordance with the
terms of Section 5.1.



1.1.4
Both Parties, as appropriate, shall be compensated for the ordering of trunks
and facilities for the exchange of Transit Traffic.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 3 – Network Interconnection
Page 3 of 25
SouthEast
07/25/08



1.2
Interconnection via Dedicated Transport Facilities



1.2.1
As part of Local Interconnection Call Transport and Termination Service, the
originating Party may obtain Local Channel facilities (i.e., entrance
facilities) from the terminating Party from the originating Party’s specified
Interconnection Point to its Serving Wire Center. The portion of Local Channel
facilities utilized for Local Traffic shall be determined based upon the
application of the Percent Local Facility (PLF) Factor as defined in this
Attachment. Additionally, the charges applied to the portion of the Local
Channel used for Local Traffic as determined by the PLF are as set forth in
Exhibit A to this Attachment. This factor shall be reported in addition to the
switched dedicated transport jurisdictional factors specified in the AT&T
intrastate and interstate switched access tariffs.



1.2.2
Additionally, either Party may obtain Dedicated Interoffice Transport facilities
from its designated Serving Wire Center to the other Party’s first point of
switching. The portion of Dedicated Interoffice Transport facilities utilized
for Local Traffic shall be determined based upon the application of the Percent
Local Facility (PLF) Factor as defined in this Attachment. Additionally, the
charges applied to the portion of the Dedicated Interoffice Transport used for
Local Traffic as determined by the PLF are as set forth in Exhibit A to this
Attachment. This factor shall be reported in addition to the switched dedicated
transport jurisdictional factors specified in the AT&T intrastate and interstate
switched access tariffs.



1.2.3
For the purposes of this Attachment, Local Channel (i.e., entrance facility) is
defined as a switch transport facility between a Party’s Interconnection Point
and its Serving Wire Center.



1.2.4
For the purposes of this Attachment, Serving Wire Center is defined as the wire
center owned by one Party from which the other Party would normally obtain dial
tone for its Interconnection Point.



1.2.5
For the purposes of this Attachment, Dedicated Interoffice Transport is defined
as a switch transport facility between a Party’s Serving Wire Center and the
first point of switching on the other Party’s common (shared) network.



1.3
Fiber Meet



1.3.1
Fiber Meet is an interconnection arrangement whereby the Parties physically
interconnect their networks via an optical fiber interface (as opposed to an
electrical interface) at which one Party's facilities, provisioning, and
maintenance responsibility begins and the other Party's responsibility ends
(i.e. Interconnection Point).

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 3 – Network Interconnection
Page 4 of 25
SouthEast
07/25/08

 
1.3.2
If SouthEast elects to interconnect with AT&T pursuant to a Fiber Meet,
SouthEast and AT&T shall jointly engineer and operate a Synchronous Optical
Network ("SONET") transmission system by which they shall interconnect their
transmission and routing of Local Traffic via a Local Channel facility at either
the DS0, DS1, or DS3 level. The Parties shall work jointly to determine the
specific transmission system. However, SouthEast’s SONET transmission must be
compatible with AT&T’s equipment in the AT&T Interconnection Wire Center (BIWC).
The same vendor’s equipment and software version must be used, and the Data
Communications Channel (DCC) must be turned off.

 
1.3.3
AT&T shall, wholly at its own expense, procure, install and maintain the agreed
upon SONET equipment in the BIWC.



1.3.4
SouthEast shall, wholly at its own expense, procure, install and maintain the
agreed upon SONET equipment in the SouthEast Interconnection Wire Center
("SouthEast Wire Center").



1.3.5
AT&T shall designate an Interconnection Point outside the BIWC as a Fiber Meet
point, and shall make all necessary preparations to receive, and to allow and
enable SouthEast to deliver, fiber optic facilities into the Interconnection
Point with sufficient spare length to reach the fusion splice point at the
Interconnection Point. AT&T shall, wholly at its own expense, procure, install,
and maintain the fusion splicing point in the Interconnection Point. A Common
Language Location Identification ("CLLI") code will be established for each
Interconnection Point. The code established must be a building type code. All
orders shall originate from the Interconnection Point (i.e., Interconnection
Point to SouthEast, Interconnection Point to AT&T).



1.3.6
SouthEast shall deliver and maintain such strands wholly at its own expense.
Upon verbal request by SouthEast, AT&T shall allow SouthEast access to the Fiber
Meet entry point for maintenance purposes as promptly as possible.



1.3.7
The Parties shall jointly coordinate and undertake maintenance of the SONET
transmission system. Each Party shall be responsible for maintaining the
components of their own SONET transmission system.



1.3.8
Each Party will be responsible for (i) providing its own transport facilities to
the Fiber Meet, and (ii) the cost to build-out its facilities to such Fiber
Meet.



1.3.9
Neither Party shall charge the other for its portion of the Fiber Meet facility
used exclusively for non-transit Local Traffic (i.e. the Local Channel). Charges
incurred for other services including dedicated transport facilities will apply.
Charges for Switched and Special Access Services shall be billed in accordance
with the applicable Access Service tariff (i.e. the AT&T Interstate or
Intrastate Access Services Tariff).



2
Interconnection Trunk Group Architectures

 
2.1
AT&T and SouthEast shall establish interconnecting trunk groups and trunk group
configurations between networks including the establishment of one-way or
two-way trunks in accordance with the following provisions set forth in this
Agreement. For trunking purposes, traffic will be routed based on the digits
dialed by the originating end user and in accordance with the Local Exchange
Routing Guide (LERG).

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 3 – Network Interconnection
Page 5 of 25
SouthEast
07/25/08

 
2.2
SouthEast shall establish an interconnection trunk group(s) to at least one AT&T
access tandem within the LATA for the delivery of SouthEast’s originated local
and intraLATA toll traffic and for the receipt and delivery of Transit Traffic.
To the extent SouthEast desires to terminate local and intraLATA toll traffic to
AT&T and Transit Traffic to third parties subtending other AT&T access tandems
within the LATA, other than the one SouthEast has established interconnection
trunk groups to, SouthEast shall order Multiple Tandem Access, as described in
this Attachment, to such other AT&T access tandems or order interconnection
trunk groups to such other AT&T access tandems.



2.2.1
Notwithstanding the forgoing, SouthEast shall establish an interconnection trunk
group(s) to all AT&T access and local tandems in the LATA where SouthEast has
homed (i.e. assigned) its NPA/NXXs. SouthEast shall home its NPA/NXXs on the
AT&T tandems that serve the Exchange Rate Center Areas to which the NPA/NXXs are
assigned. The specified association between AT&T tandems and Exchange Rate
Centers is defined in the national Local Exchange Routing Guide (LERG).
SouthEast shall enter its NPA/NXX access and/or local tandem homing arrangement
into the LERG.



2.3
Switched Access traffic will be delivered to and by Interexchange Carriers
(IXCs) based on SouthEast’s NXX Access Tandem homing arrangement as specified by
SouthEast in the LERG.



2.4
Any SouthEast interconnection request that deviates from the interconnection
trunk group architectures as described in this Agreement that affects traffic
delivered to SouthEast from a AT&T switch that requires special AT&T switch
translations and other network modifications will require SouthEast to submit a
Bona Fide Request/New Business Request (BFR/NBR) via the BFR/NBR Process set
forth in General Terms and Conditions.



2.5
Charges, both non-recurring and recurring, associated with interconnecting trunk
groups between AT&T and SouthEast are set forth in Exhibit A. To the extent a
rate associated with the interconnecting trunk group is not set forth in Exhibit
A, the interim rate shall be as set forth in the appropriate AT&T tariff for
Switched Access services. Once a cost based rate is established by AT&T, the
interim tariff rate shall be trued up and the cost based rate will be applied
retroactively to the effective date of this agreement.



2.6
For two-way trunk groups that carry both Parties’ local and IntraLATA Toll
traffic only, excluding trunk groups that carry Transit Traffic, the Parties
shall be compensated for the nonrecurring and recurring charges for dedicated
transport trunks and facilities at 50% of the applicable contractual or tariff
rates for the services provided by each Party. SouthEast shall be responsible
for ordering and paying for any two-way trunks carrying Transit Traffic.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 3 – Network Interconnection
Page 6 of 25
SouthEast
07/25/08

 
2.7
All trunk groups will be provisioned as Signaling System 7 (SS7) capable where
technically feasible. If SS7 is not technically feasible multi-frequency (MF)
protocol signaling shall be used.



2.8
In cases where SouthEast is also an IXC, the IXC’s Feature Group D (FG D) trunk
group(s) must remain separate from the local interconnection trunk group(s).



2.9
Unless in response to a blocking situation or for a project, when either Party
orders interconnection trunk group augmentations, a Firm Order Confirmation
(FOC) shall be returned to the ordering Party within four (4) business days from
receipt of a valid, error free ASR. A project is defined as a new trunk group or
the request of 96 or more trunks on a single or multiple trunk group(s) in a
given local calling area. Blocking situations and projects shall be managed
through the AT&T Interconnection Trunking Project Management group and
SouthEast’s equivalent trunking group.



2.10
Interconnection Trunk Groups for Exchange of Local, IntraLATA Toll and Transit
Traffic



2.10.1
If the Parties’ originated local and/or intraLATA toll traffic is utilizing the
same two-way trunk group, the Parties shall mutually agree to use this type of
two-way interconnection trunk group with the quantity of trunks being mutually
determined and the provisioning being jointly coordinated. Furthermore, the
Interconnection Point(s) for two-way interconnection trunk groups transporting
both Parties' local and/or intraLATA toll shall be mutually agreed upon.
SouthEast shall order such two-way trunks via the Access Service Request (ASR)
process in place for Local Interconnection upon determination by the Parties, in
a joint planning meeting, that such trunk groups shall be utilized. AT&T will
use the Trunk Group Service Request (TGSR) to request changes in trunking. Both
Parties reserve the right to issue ASRs, if so required, in the normal course of
business. Furthermore, the Parties shall jointly review such trunk performance
and forecasts on a periodic basis. The Parties use of two-way interconnection
trunk groups for the transport of local and/or intraLATA toll traffic between
the Parties does not preclude either Party from establishing additional one-way
interconnection trunks for the delivery of its originated local and/or intraLATA
toll traffic to the other Party.



2.11
AT&T Access Tandem Interconnection Architectures



2.11.1
AT&T Access Tandem Interconnection provides intratandem access to subtending end
offices. AT&T Multiple Tandem Access (MTA), described later in this Agreement,
may be ordered using any of the following access tandem architectures.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 3 – Network Interconnection
Page 7 of 25
SouthEast
07/25/08

 
2.12
Basic Architecture



2.12.1
In this architecture, SouthEast’s originating Local and IntraLATA Toll and
originating and terminating Transit Traffic is transported on a single two-way
trunk group between SouthEast and AT&T access tandem(s) within a LATA. This
group carries intratandem Transit Traffic between SouthEast and Independent
Companies, Interexchange Carriers, other CLECs and other network providers with
which SouthEast desires interconnection and has the proper contractual
arrangements. This group also carries SouthEast originated intertandem traffic
transiting a single AT&T access tandem destined to third party tandems such as
an Independent Company tandem or other CLEC tandem. AT&T originated Local and
IntraLATA Toll traffic is transported on a single one-way trunk group
terminating to SouthEast. Other trunk groups for operator services, directory
assistance, emergency services and intercept may be established if required. The
LERG should be referenced for current routing and tandem serving arrangements.
The Basic Architecture is illustrated in Exhibit B.

 
2.13
One-Way Trunk Group Architecture



2.13.1
In this architecture, the Parties interconnect using two one-way trunk groups.
One one-way trunk group carries SouthEast-originated local and intraLATA toll
traffic destined for AT&T end-users. The other one-way trunk group carries
AT&T-originated local and intraLATA toll traffic destined for SouthEast
end-users. A third two-way trunk group is established for SouthEast’s
originating and terminating Transit Traffic. This group carries intratandem
Transit Traffic between SouthEast and Independent Companies, Interexchange
Carriers, other CLECs and other network providers with which SouthEast desires
interconnection and has the proper contractual arrangements. This group also
carries SouthEast originated intertandem traffic transiting a single AT&T access
tandem destined to third party tandems such as an Independent Company tandem or
other CLEC tandem. Other trunk groups for operator services, directory
assistance, emergency services and intercept may be established if required. The
LERG should be referenced for current routing and tandem serving arrangements.
The One-Way Trunk Group Architecture is illustrated in Exhibit C.



2.14
Two-Way Trunk Group Architecture



2.14.1
The Two-Way Trunk Group Architecture establishes one two-way trunk group to
carry local and intraLATA toll traffic between SouthEast and AT&T. In addition,
a two-way transit trunk group must be established for SouthEast’s originating
and terminating Transit Traffic. This group carries intratandem Transit Traffic
between SouthEast and Independent Companies, Interexchange Carriers, other CLECs
and other network providers with which SouthEast desires interconnection and has
the proper contractual arrangements. This group also carries SouthEast
originated intertandem traffic transiting a single AT&T access tandem destined
to third party tandems such as an Independent Company tandem or other CLEC
tandem. Other trunk groups for operator services, directory assistance,
emergency services and intercept may be established if required. The LERG should
be referenced for current routing and tandem serving arrangements. The Two-Way
Trunk Group Architecture is illustrated in Exhibit D.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 3 – Network Interconnection
Page 8 of 25
SouthEast
07/25/08

 
2.15
Supergroup Architecture



2.15.1
In the Supergroup Architecture, the Parties’ Local and IntraLATA Toll and
SouthEast’s Transit Traffic are exchanged on a single two-way trunk group
between SouthEast and AT&T. This group carries intratandem Transit Traffic
between SouthEast and Independent Companies, Interexchange Carriers, other CLECs
and other network providers with which SouthEast desires interconnection and has
the proper contractual arrangements. This group also carries SouthEast
originated intertandem traffic transiting a single AT&T access tandem destined
to third party tandems such as an Independent Company tandem or other CLEC
tandem. Other trunk groups for operator services, directory assistance,
emergency services and intercept may be established if required. The LERG should
be referenced for current routing and tandem serving arrangements. The
Supergroup Architecture is illustrated in Exhibit E.



2.16
Multiple Access Tandem Service



2.16.1
Upon request, AT&T will provide SouthEast with Multiple Tandem Access (MTA),
which provides for LATA wide AT&T transport and termination of
SouthEast-originated Local Traffic and AT&T transported intraLATA toll traffic,
by establishing an Interconnection Point at a AT&T access tandem with routing
through multiple AT&T access tandems as required. However, SouthEast must still
establish Interconnection Points at all AT&T access tandems where SouthEast NXXs
are “homed”. If SouthEast does not have NXXs homed at a AT&T access tandem
within a LATA and elects not to establish  Interconnection Points at such AT&T
access tandem, SouthEast can order MTA in each AT&T access tandem within the
LATA where it does have an Interconnection Point and AT&T will terminate traffic
to end-users served through those AT&T access tandems where SouthEast does not
have an Interconnection Point. MTA shall be provisioned in accordance with
AT&T’s Ordering Guidelines.



2.16.2
MTA does not include switched access traffic that transits the AT&T network to
an Interexchange Carrier (IXC). Switched Access traffic will be delivered to and
by IXCs based on SouthEast’s NXX Access Tandem homing arrangement as specified
by SouthEast in the national Local Exchange Routing Guide (LERG).



2.16.3
For SouthEast-originated local and intraLATA toll traffic that AT&T transports
but is destined for termination by a third Party network (Transit Traffic), AT&T
MTA is required if multiple AT&T access tandems are necessary to deliver the
call to the third Party network.



2.16.4
With MTA, for the delivery of  SouthEast’s Local and ISP-bound Traffic,
SouthEast will be assessed charges as specified in the pricing exhibit to this
Agreement for the additional transport and tandem switching on an elemental
basis in addition to the reciprocal compensation rate to which the parties have
agreed in Section 5.1.2. Notwithstanding the foregoing, in the situation of
tandem exhaust at any particular tandem, where the Parties choose MTA as an
alternative routing plan, the Parties will negotiate appropriate rates, terms,
and conditions for MTA.

 
 

--------------------------------------------------------------------------------

 
 
Attachment 3 – Network Interconnection
Page 9 of 25
SouthEast
07/25/08

 
2.16.5
To the extent SouthEast does not purchase MTA in a calling area that has
multiple access tandems serving the calling area as defined by AT&T, SouthEast
must establish an Interconnection Point to every access tandem in the calling
area in order to serve the entire calling area. To the extent SouthEast does not
purchase MTA and provides intraLATA toll service to its customers, it may be
necessary for it to establish an Interconnection Point to additional AT&T access
tandems that serve end offices outside the local calling area. To the extent
SouthEast routes its traffic in such a way that utilizes AT&T’s MTA service
without properly ordering MTA service, SouthEast agrees to pay AT&T the
associated transport and termination charges.



2.17
Local Tandem Interconnection



2.17.1
Local Tandem Interconnection arrangement allows SouthEast to establish an
interconnection trunk group(s) at AT&T local tandems for: (1) the delivery of
SouthEast-originated Local Traffic transported and terminated by AT&T to AT&T
end offices within the local calling area as defined in AT&T’s General
Subscriber Services Tariff (GSST), section A3 served by those AT&T local
tandems, and (2) for local Transit Traffic transported by AT&T for third party
network providers who have also established an interconnection trunk group(s) at
those AT&T local tandems.



2.17.2
When a specified local calling area is served by more than one AT&T local
tandem, SouthEast must designate a “home” local tandem for each of its assigned
NPA/NXXs and establish trunk connections to such local tandems. Additionally,
SouthEast may choose to establish an interconnection trunk group(s) at the AT&T
local tandems where it has no codes homing but is not required to do so.
SouthEast may deliver Local Traffic to a “home” AT&T local tandem that is
destined for other AT&T or third party network provider end offices subtending
other AT&T local tandems in the same local calling area where SouthEast does not
choose to establish an interconnection trunk group(s). It is SouthEast’s
responsibility to enter its own NPA/NXX local tandem homing arrangements into
the LERG either directly or via a vendor in order for other third party network
providers to determine appropriate traffic routing to SouthEast’s codes.
Likewise, SouthEast shall obtain its routing information from the LERG.



2.17.3
Notwithstanding establishing an interconnection trunk group(s) to AT&T’s local
tandems, SouthEast must also establish an interconnection trunk group(s) to AT&T
access tandems within the LATA on which SouthEast has NPA/NXXs homed for the
delivery of Interexchange Carrier Switched Access (SWA) and toll traffic, and
traffic to Type 2A CMRS connections located at the access tandems. AT&T shall
not switch SWA traffic through more than one AT&T access tandem. SWA, Type 2A
CMRS or toll traffic routed to the local tandem in error will not be backhauled
to the AT&T access tandem for completion. (Type 2A CMRS interconnection is
defined in AT&T’s A35 General Subscriber Services Tariff).

 
 

--------------------------------------------------------------------------------

 
 
Attachment 3 – Network Interconnection
Page 10 of 25
SouthEast
07/25/08

 
2.17.4
AT&T’s provisioning of local tandem interconnection assumes that SouthEast has
executed the necessary local interconnection agreements with the other third
party network providers subtending those local tandems as required by the Act.



2.18
Direct End Office-to-End Office Interconnection



2.18.1
Direct End Office-to-End Office one-way or two-way interconnection trunk groups
allow for the delivery of a Party’s originating local or intraLATA toll traffic
to the terminating Party on a direct end office-to-end office basis.



2.18.2
The Parties shall utilize direct end office-to-end office trunk groups under the
following conditions:



2.18.3
Tandem Exhaust - If a tandem through which the Parties are interconnected is
unable to, or is forecasted to be unable to support additional traffic loads for
any period of time, the Parties will mutually agree on an end office trunking
plan that will alleviate the tandem capacity shortage and ensure completion of
traffic between SouthEast and AT&T’s subscribers.



2.18.4
Traffic Volume –To the extent either Party has the capability to measure the
amount of traffic between a SouthEast switching center and a AT&T end office,
either Party shall install and retain direct end office trunking sufficient to
handle actual or reasonably forecasted traffic volumes, whichever is greater,
between a SouthEast switching center and a AT&T end office where the traffic
exceeds or is forecasted to exceed a single DS1 of traffic per month. Either
Party will install additional capacity between such points when overflow traffic
between SouthEast’s switching center and AT&T’s end office exceeds or is
forecasted to exceed a single DS1 of traffic per month. In the case of one way
trunking, additional trunking shall only be required by the Party whose trunking
has achieved the preceding usage threshold.



2.18.5
Mutual Agreement - The Parties may install direct end office trunking upon
mutual agreement in the absence of conditions (1) or (2) above, and agreement
will not unreasonably be withheld.



2.19
Transit Traffic Trunk Group



2.19.1
Transit Traffic trunks can either be two-way trunks or two one-way trunks
ordered by SouthEast to deliver and receive local and intraLATA toll Transit
Traffic from third parties, such as Independent Companies and other CLECs, via
AT&T access tandems (or AT&T local tandems for Local Traffic), and Switched
Access traffic to and from Interexchange Carriers via AT&T access tandems
pursuant to the Transit Traffic section of this Attachment. Establishing Transit
Traffic trunks at AT&T access and local tandems provides intratandem access to
the third parties also interconnected at those tandems.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 3 – Network Interconnection
Page 11 of 25
SouthEast
07/25/08

 
2.20
Toll Free Traffic



2.20.1
If SouthEast chooses AT&T to handle Toll Free database queries from its
switches, all SouthEast originating Toll Free traffic will be routed over the
Transit Traffic Trunk Group.



2.20.2
All originating Toll Free Service (Toll Free) calls for which SouthEast requests
that AT&T perform the Service Switching Point (“SSP”) function (i.e., perform
the database query) shall be delivered using GR-394 format over the Transit
Traffic Trunk Group. Carrier Code “0110” and Circuit Code (to be determined for
each LATA) shall be used for all such calls.



2.20.3
SouthEast may handle its own Toll Free database queries from its switch. If so,
SouthEast will determine the nature (local/intraLATA/interLATA) of the Toll Free
call based on the response from the database. If the query determines that the
call is a AT&T local or intraLATA Toll Free number, SouthEast will route the
post-query local or IntraLATA converted ten-digit local number to AT&T over the
local or intraLATA trunk group. If the query determines that the call is a third
party (ICO or other CLEC) local or intraLATA Toll Free number, SouthEast will
route the post-query local or intraLATA converted ten-digit local number to AT&T
over the Transit Traffic Trunk Group. In such case, SouthEast is to provide a
Toll Free billing record when appropriate. If the query reveals the call is an
interLATA Toll Free number, SouthEast will route the post-query interLATA call
(Toll Free number) directly from its switch for carriers interconnected with its
network or over the Transit Traffic Trunk Group to carriers not directly
connected to its network but are connected to AT&T’s access tandem. Calls will
be routed to AT&T over the local/intraLATA and Transit Traffic Trunk Groups
within the LATA in which the calls originate.



2.20.4
All post-query Toll Free Service (Toll Free) calls for which SouthEast performs
the SSP function, if delivered to AT&T, shall be delivered using GR-394 format
for calls destined to IXCs, and GR-317 format for calls destined to end offices
that directly subtend the AT&T access tandem.



3
Network Design And Management For Interconnection



3.1
Network Management and Changes. Both Parties will work cooperatively with each
other to install and maintain the most effective and reliable interconnected
telecommunications networks, including but not limited to, the exchange of
toll-free maintenance contact numbers and escalation procedures. Both Parties
agree to provide public notice of changes in the information necessary for the
transmission and routing of services using its local exchange facilities or
networks, as well as of any other changes that would affect the interoperability
of those facilities and networks.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 3 – Network Interconnection
Page 12 of 25
SouthEast
07/25/08

 
3.2
Interconnection Technical Standards. The interconnection of all networks will be
based upon accepted industry/national guidelines for transmission standards and
traffic blocking criteria. Interconnecting facilities shall conform, at a
minimum, to the telecommunications industry standard of DS-1 pursuant to
Bellcore Standard No. TR-NWT-00499. Signal transfer point, Signaling System 7
(“SS7”) connectivity is required at each interconnection point. AT&T will
provide out-of-band signaling using Common Channel Signaling Access Capability
where technically and economically feasible, in accordance with the technical
specifications set forth in the AT&T Guidelines to Technical Publication,
TRTSV-000905. Facilities of each Party shall provide the necessary on-hook,
off-hook answer and disconnect supervision and shall hand off calling number ID
(Calling Party Number) when technically feasible.



3.3
Quality of Interconnection. The local interconnection for the transmission and
routing of telephone exchange service and exchange access that each Party
provides to each other will be at least equal in quality to what it provides to
itself and any subsidiary or affiliate, where technically feasible, or to any
other Party to which each Party provides local interconnection.



3.4
Network Management Controls. Both Parties will work cooperatively with each
other to apply sound network management principles by invoking appropriate
network management controls (e.g., call gapping) to alleviate or prevent network
congestion.



3.5
Common Channel Signaling. Both Parties will provide LEC-to-LEC Common Channel
Signaling (“CCS”) to each other, where available, in conjunction with all
traffic in order to enable full interoperability of CLASS features and functions
except for call return. All CCS signaling parameters will be provided, including
automatic number identification (“ANI”), originating line information (“OLI”)
calling company category, charge number, etc. All privacy indicators will be
honored, and each Party will cooperate with each other on the exchange of
Transactional Capabilities Application Part (“TCAP”) messages to facilitate full
interoperability of CCS-based features between the respective networks. Neither
Party shall alter the CCS parameters, or be a party to altering such parameters,
or knowingly pass CCS parameters that have been altered in order to circumvent
appropriate interconnection charges.



3.6
Signaling Call Information. AT&T and SouthEast will send and receive 10 digits
for Local Traffic. Additionally, AT&T and SouthEast will exchange the proper
call information, i.e. originated call company number and destination call
company number, CIC, and OZZ, including all proper translations for routing
between networks and any information necessary for billing.



3.7
Forecasting For Trunk Provisioning



3.7.1
Within six (6) months after execution of this agreement, SouthEast shall provide
an initial interconnection trunk group forecast for each LATA that it shall
provide service within AT&T’s region. Upon receipt of SouthEast’s forecast, the
Parties shall schedule and participate in a joint planning meeting to develop a
joint interconnection trunk group forecast. Each forecast provided under this
Section shall be deemed “Confidential Information” under the General Terms and
Conditions of this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 3 – Network Interconnection
Page 13 of 25
SouthEast
07/25/08

 
3.7.2
At a minimum, the forecast shall include the projected quantity of Transit
Trunks, SouthEast-to-AT&T one-way trunks (“SouthEast Trunks”), AT&T-to-SouthEast
one-way trunks (“Reciprocal Trunks”) and/or two-way interconnection trunks, if
the Parties have agreed to interconnect using two-way trunking to transport the
Parties’ local and intraLATA toll. The quantities shall be projected for a
minimum of six months in advance and shall include the current year plus next
two years total forecasted quantities. Considering SouthEast’s provided
forecast, the Parties shall mutually develop Reciprocal Trunk and/or two-way
interconnection trunk forecast quantities for the time periods listed and to be
included within the initial forecast.



3.7.3
Additionally all forecasts shall include, at a minimum, Access Carrier Terminal
Location (“ACTL”), trunk group type (local/intraLATA toll, Transit, Operator
Services, 911, etc.), A location/Z location (CLLI codes for SouthEast location
and AT&T location where the trunks shall terminate), interface type (e.g., DS1),
Direction of Signaling, Trunk Group Number, if known, (commonly referred to as
the 2-6 code) and forecasted trunks in service each year (cumulative).



3.7.4
Each Party shall exercise its best efforts to provide the quantity of
interconnection trunks mutually forecasted. However, the provision of the
forecasted quantity of interconnection trunks is subject to trunk terminations
and facility capacity existing at the time the trunk order is submitted.
Furthermore, the receipt and development of trunk forecasts does not imply any
liability for failure to perform if capacity (trunk terminations or facilities)
is not available for use at the forecasted time.



3.7.5
The submitting and development of interconnection trunk forecasts shall not
replace the ordering process in place for local interconnection trunks.



3.7.6
Once initial interconnection trunk forecasts have been developed, SouthEast
shall continue to provide interconnection trunk forecasts on a semiannual basis
or at otherwise mutually agreeable intervals. SouthEast shall use its best
efforts to make the forecasts as accurate as possible based on reasonable
engineering criteria. Interconnection trunk forecasts shall be updated and
provided to AT&T on an as needed basis, but no less frequently than semiannually
and no more frequently than monthly.  Upon receipt of SouthEast’s forecast,
including forecast updates, the Parties shall confer to mutually develop AT&T
Reciprocal Trunk and/or two-way interconnection trunk forecasted quantities for
the listed time periods within such subsequent forecasts.



3.8
Trunk Utilization



3.8.1
AT&T and SouthEast shall monitor traffic on each interconnection trunk group
that is installed pursuant to the initial interconnection trunk requirements and
subsequent forecasts. At any time after the end of a calendar quarter, based on
a review of the capacity utilization during such quarter for installed
Reciprocal Trunk groups and/or two-way interconnection trunk groups, subject to
the provision of the section following, after fifteen (15) business days advance
written notice to SouthEast, AT&T may disconnect any Non-utilized Reciprocal
Trunk(s) and SouthEast shall refund to AT&T any associated trunk and facility
charges paid by AT&T. In addition, AT&T may request SouthEast to disconnect any
Non-utilized two-way interconnection trunk(s), if AT&T has determined that the
trunk group is not being utilized at eighty percent (80%) of the time consistent
busy hour utilization level, provided that the Parties have not otherwise
agreed. SouthEast shall comply with such request, subject to Section 3.8.2
below. Non-utilized trunks are defined as the trunks not being utilized as a
result of a time consistent busy hour utilization of less than 80%.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 3 – Network Interconnection
Page 14 of 25
SouthEast
07/25/08

 
3.8.2
Within ten (10) business days following the notice prescribed in the section
above, SouthEast may request that AT&T not disconnect or not request
disconnection for some or all of the Non-utilized Trunks, in which event AT&T
shall keep the trunks in service and may invoice SouthEast for, and SouthEast
shall pay, all applicable recurring and nonrecurring trunk and facility access
tariff charges for the Non-utilized Trunks. The charges shall be applied
retroactive to the date on which such trunks were installed and to continue
until such trunks are disconnected, or to the extent SouthEast requests that
such trunks remain in service, until the trunk group reaches an eighty percent
(80%) time-consistent busy hour utilization level. In addition, SouthEast shall
reimburse AT&T for any nonrecurring and/or recurring charges AT&T may have paid
to SouthEast for the Non-utilized Trunks and for any trunk installation expense
AT&T incurred. This expense shall equal the nonrecurring installation charge for
trunks in AT&T’s intrastate tariff. Furthermore, the SouthEast forecasts for
each subsequent forecast period shall be automatically reduced by the number of
Reciprocal Trunks and/or two-way interconnection trunks that have been
determined to be subject to disconnection pursuant to the foregoing procedures.



3.8.3
To the extent SouthEast requests AT&T and AT&T agrees to install additional
Reciprocal and/or two-way interconnection trunks in any forecast period
following the initial forecasting period that are not included in the forecast
for that period (as such forecast may be revised from time to time), such trunks
may be provisioned by AT&T subject to the conditions set forth in the preceding
sections above, and all applicable recurring and nonrecurring charges for such
trunks shall be billed to and paid by SouthEast until such trunk groups reach an
eighty percent (80%) time-consistent busy hour utilization level.

 
3.8.4
To the extent that any interconnection trunk group is utilized at a
time-consistentbusy hour of ninety percent (90%) or greater, the Parties shall
negotiate in good faith for the installation of augmented facilities.

 
4
Local Dialing Parity



4.1
AT&T and SouthEast shall provide local and toll dialing parity to each other
with no unreasonable dialing delays. Dialing parity shall be provided for all
originating telecommunications services that require dialing to route a call.
AT&T and SouthEast shall permit similarly situated telephone exchange service
end users to dial the same number of digits to make a local telephone call
notwithstanding the identity of the end user’s or the called party’s
telecommunications service provider.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 3 – Network Interconnection
Page 15 of 25
SouthEast
07/25/08

 
5
Interconnection Compensation

 
5.1
Compensation for Call Transportation and Termination for Local Traffic and
Inter-Carrier Compensation for ISP-Bound Traffic



5.1.1
Local Traffic is defined as any telephone call that originates in one exchange
and terminates in either the same exchange, or a corresponding Extended Area
Service (“EAS”) exchange.



5.1.2
ISP-bound Traffic is defined as calls to an information service provider or
Internet service provider (“ISP”) that are dialed using a local dialing pattern
(7 or 10 digits) by a calling party in one exchange or local calling area to an
ISP server or modem in the same exchange or local calling area. ISP-bound
Traffic is not considered Local Traffic subject to reciprocal compensation, but
instead is information access traffic subject to compensation as described by
the FCC in its Order on Remand and Report and Order, CC Docket Nos. 96-98, FCC
01-31 (released April 27, 2001) (“ISP Remand Order”). All Combined ISP-bound
Traffic and Local Traffic delivered to one Party by the other Party that exceeds
a 3:1 ratio of terminating to originating traffic on a statewide basis shall be
presumed to be ISP-bound Traffic. All combined ISP-bound Traffic and Local
traffic delivered to one Party by the other Party that does not exceed a 3:1
ratio of terminating to originating Traffic on a statewide basis is Local
Traffic.



5.1.3
The Parties will compensate each other on a mutual and reciprocal basis for the
transport and termination of Local Traffic and ISP-bound Traffic at the
following rate:



Local Traffic:
$.0007 per MOU
ISP-Bound Traffic:
$.0007 per MOU

 
5.1.4
The Parties recognize and agree that the compensation for the transport and
termination of Local Traffic and ISP-bound Traffic set forth in section 5.1.3
are intended to allow each Party to recover costs associated with such traffic.
The Parties recognize and agree that such compensation will not be billed and
shall not be paid for a call placed by an end user customer, or placed on behalf
of an end user customer, to establish or maintain a network connection if: (1)
such call is not recognized by industry practice to constitute traffic (voice or
data) which results from a telephone call; (2) the end user customer does not
specify between or among the points of the call and does not choose the
information of that call; and (3) the primary purpose of that call is to
generate the payment of reciprocal compensation as a result of establishing or
maintaining the network connection.



5.1.5
Neither Party shall represent non-local switched access services traffic as
Local Traffic for purposes of payment of reciprocal compensation.



5.1.6
Compensation for Trunks and Associated Facilities



5.1.6.1
Compensation for Trunks and Associated Facilities shall be handled in accordance
with Section 1.1.2



5.1.7
Pursuant to the definition of Local Traffic in this Attachment, and for the
purpose of delivery of AT&T originating traffic to SouthEast, AT&T shall pay to
SouthEast reciprocal compensation for Local Traffic delivered to SouthEast end
users physically located within the LATA in which the call originated and within
which the SouthEast end user’s NPA/NXX is assigned. If SouthEast assigns
NPA/NXXs to specific AT&T rate centers within the LATA and assigns numbers from
those NPA/NXXs to SouthEast end users physically located outside of that LATA,
AT&T traffic originating from within the LATA where the NPA/NXXs are assigned
and delivered to a SouthEast customer physically located outside of such LATA,
shall not be deemed Local Traffic, and no compensation from AT&T to SouthEast
shall be due therefor. Further, SouthEast agrees to identify such interLATA
traffic to AT&T and to compensate AT&T for originating and transporting such
interLATA traffic to SouthEast at AT&T’s switched access tariff rates.

 
 

--------------------------------------------------------------------------------

 
 
Attachment 3 – Network Interconnection
Page 16 of 25
SouthEast
07/25/08

 
5.1.8
If SouthEast does not identify such interLATA traffic to AT&T, to the best of
AT&T’s ability AT&T will determine which whole SouthEast NPA/NXXs on which to
charge the applicable rates for originating network access service as reflected
in AT&T’s Access Service Tariff. AT&T shall make appropriate billing adjustments
if SouthEast can provide sufficient information for AT&T to determine whether or
not said traffic is Local Traffic.



5.2
Percent Local Use. Each Party shall report to the other a Percent Local Usage
(“PLU”). The application of the PLU will determine the amount of local minutes
and ISP-bound minutes to be billed to the other Party. For purposes of
developing the PLU, each Party shall consider every local and ISP-bound call and
every long distance call, excluding Transit Traffic. Each Party shall update its
PLU on the first of January, April, July and October of the year and shall send
it to the other Party to be received no later than 30 calendar days after the
first of each such month based on local usage for the past three months ending
the last day of December, March, June and September, respectively. Requirements
associated with PLU calculation and reporting shall be as set forth in AT&T’s
Percent Local Use Reporting Guidebook, as it is amended from time to time.
Notwithstanding the foregoing, where the terminating Party has message recording
technology that identifies the jurisdiction of traffic terminated as defined in
this Agreement, such information, in lieu of the PLU factor, shall at the
terminating Party’s option be utilized to determine the appropriate local usage
compensation to be paid.



5.3
Percent Local Facility. Each Party shall report to the other a Percent Local
Facility (“PLF”). The application of the PLF will determine the portion of
switched dedicated transport to be billed per the local jurisdiction rates. The
PLF shall be applied to multiplexing, local channel and interoffice channel
switched dedicated transport utilized in the provision of local interconnection
trunks. Each Party shall update its PLF on the first of January, April, July and
October of the year and shall send it to the other Party to be received no later
than 30 calendar days after the first of each such month to be effective the
first bill period the following month, respectively. Requirements associated
with PLU and PLF calculation and reporting shall be as set forth in AT&T’s
Percent Local Facility Reporting Guidebook, as it is amended from time to time.



5.4
Percent Interstate Usage. Each Party shall report to the other the projected
Percent Interstate Usage (“PIU”). All jurisdictional report requirements, rules
and regulations for Interexchange Carriers specified in AT&T’s Intrastate Access
Services Tariff will apply to SouthEast. After interstate and intrastate traffic
percentages have been determined by use of PIU procedures, the PLU and PLF
factors will be used for application and billing of local interconnection. Each
Party shall update its PIUs on the first of January, April, July and October of
the year and shall send it to the other Party to be received no later than 30
calendar days after the first of each such month, for all services showing the
percentages of use (PIUs, PLU, and PLF) for the past three months ending the
last day of December, March, June and September. Notwithstanding the foregoing,
where the terminating Party has message recording technology that identifies the
jurisdiction of traffic terminated as defined in this Agreement, such
information, in lieu of the PIU and PLU factors, shall at the terminating
Party’s option be utilized to determine the appropriate local usage compensation
to be paid.



5.5
Audits. On thirty (30) days written notice, each Party must provide the other
the ability and opportunity to conduct an annual audit to ensure the proper
billing of traffic. AT&T and SouthEast shall retain records of call detail for a
minimum of nine months from which a PLU, PLF and/or PIU can be ascertained. The
audit shall be accomplished during normal business hours at an office designated
by the Party being audited. Audit requests shall not be submitted more
frequently than one (1) time per calendar year. Audits shall be performed by a
mutually acceptable independent auditory paid for by the Party requesting the
audit. The PLU and/or PIU shall be adjusted based upon the audit results and
shall apply to the usage for the quarter the audit was completed, to the usage
for the quarter prior to the completion of the audit, and to the usage for the
two quarters following the completion of the audit. If, as a result of an audit,
either Party is found to have overstated the PLU and/or PIU by twenty percentage
points (20%) or more, that Party shall reimburse the auditing Party for the cost
of the audit.

 
 

--------------------------------------------------------------------------------

 
 
Attachment 3 – Network Interconnection
Page 17 of 25
SouthEast
07/25/08

 
5.6
Compensation for IntraLATA Toll Traffic



5.6.1
IntraLATA Toll Traffic. IntraLATA Toll Traffic is defined as any telephone call
that is not local or switched access per this Agreement.



5.6.2
Compensation for intraLATA toll traffic. For terminating its intraLATA toll
traffic on the other company’s network, the originating Party will pay the
terminating Party AT&T’s current intrastate or interstate, whichever is
appropriate, terminating switched access tariff rates as set forth in AT&T’s
Intrastate or Interstate Access Services Tariff. The appropriate charges will be
determined by the routing of the call. If SouthEast is the AT&T end user’s
presubscribed interexchange carrier or if the AT&T end user uses SouthEast as an
interexchange carrier on a 101XXXX basis, AT&T will charge SouthEast the
appropriate AT&T tariff charges for originating switched access services.



5.6.3
Compensation for 8XX Traffic. Each Party shall compensate the other pursuant to
the appropriate switched access charges, including the database query charge as
set forth in the AT&T intrastate or interstate switched access tariffs.



5.6.4
Records for 8XX Billing. Each Party will provide to the other the appropriate
records necessary for billing intraLATA 8XX customers. The records provided will
be in a standard EMI format.



5.6.5
8XX Access Screening. AT&T’s provision of 8XX TFD to SouthEast requires
interconnection from SouthEast to AT&T 8XX SCP. Such interconnections shall be
established pursuant to AT&T’s Common Channel Signaling Interconnection
Guidelines and Bellcore’s CCS Network Interface Specification document,
TR-TSV-000905. SouthEast shall establish CCS7 interconnection at the AT&T Local
Signal Transfer Points serving the AT&T 8XX SCPs that SouthEast desires to
query. The terms and conditions for 8XX TFD are set out in AT&T’s Intrastate
Access Services Tariff as amended.



5.7
Mutual Provision of Switched Access Service



5.7.1
Switched Access Traffic. Switched Access Traffic is described in the AT&T Access
Tariff. Additionally, any Public Switched Telephone Network interexchange
telecommunications traffic, regardless of transport protocol method, where the
originating and terminating points, end-to-end points, are in different LATAs,
or are in the same LATA and the Parties’ Switched Access services are used for
the origination or termination of the call, shall be considered Switched Access
Traffic. Irrespective of transport protocol method used, a call which originates
in one LATA and terminates in another LATA (i.e., the end-to-end points of the
call), shall not be compensated as local.



5.7.2
When SouthEast’s end office switch, subtending the AT&T Access Tandem switch for
receipt or delivery of switched access traffic, provides an access service
connection to or from an interexchange carrier (“IXC”) by either a direct trunk
group to the IXC utilizing AT&T facilities, or via AT&T’s tandem switch, each
Party will provide its own access services to the IXC and bill on a multi-bill,
multi-tariff meet-point basis. Each Party will bill its own access services
rates to the IXC with the exception of the interconnection charge. The
interconnection charge will be billed by the Party providing the end office
function. Each party will use the Multiple Exchange Carrier Access Billing
(MECAB) guidelines to establish meet point billing for all applicable traffic.
Thirty (30)-day billing periods will be employed for these arrangements. For
tandem routed traffic, the tandem company agrees to provide to the Initial
Billing Company as defined in MECAB, at no charge, all the switched access
detail usage data, recorded at the access tandem, within no more than sixty (60)
days after the recording date. The Initial Billing Company will provide the
switched access summary usage data, for all originating and terminating traffic,
to all Subsequent Billing Companies as defined in MECAB within 10 days of
rendering the initial bill to the IXC. Each Party will notify the other when it
is not feasible to meet these requirements so that the customers may be notified
for any necessary revenue accrual associated with the significantly delayed
recording or billing. As business requirements change data reporting
requirements may be modified as necessary.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 3 – Network Interconnection
Page 18 of 25
SouthEast
07/25/08

 
5.7.3
In the event that either Party fails to provide the appropriate MECAB switched
access usage data to the other Party within 90 days after the recording date and
the receiving Party is unable to bill and/or collect access revenues due to the
sending Party's failure to provide such data within said time period, then the
Party failing to send the data as specified herein shall be liable to the other
Party in an amount equal to the unbillable or uncollectible revenues. Each
company will provide complete documentation to the other to substantiate any
claim of unbillable switched access revenues, and a negotiated settlement will
be agreed upon between the Parties.



5.7.4
Each Party will retain for a minimum period of sixty (60) days, access message
detail sufficient to recreate any data which is lost or damaged by their company
or any third party involved in processing or transporting data.



5.7.5
Each Party agrees to recreate the lost or damaged data within forty-eight (48)
hours of notification by the other or by an authorized third party handling the
data.



5.7.6
Each Party also agrees to process the recreated data within forty-eight (48)
hours of receipt at its data processing center.



5.7.7
All claims should be filed with the other Party within 120 days of the receipt
of the date of the unbillable usage.



5.7.8
The Initial Billing Company shall keep records of its billing activities
relating to jointly-provided Intrastate and Interstate access services in
sufficient detail to permit the Subsequent Billing Party to, by formal or
informal review or audit, to verify the accuracy and reasonableness of the
jointly-provided access billing data provided by the Initial Billing Party. Each
Party agrees to cooperate in such formal or informal reviews or audits and
further agrees to jointly review the findings of such reviews or audits in order
to resolve any differences concerning the findings thereof.



5.7.9
SouthEast agrees not to deliver switched access traffic to AT&T for termination
except over SouthEast ordered switched access trunks and facilities.



5.8
Transit Traffic Service



5.8.1
AT&T shall provide tandem switching and transport services for SouthEast’s
Transit Traffic. Transit traffic is traffic originating on SouthEast’s network
that is switched and/or transported by AT&T and delivered to a third party’s
network, or traffic originating on a third Party’s network that is switched
and/or transported by AT&T and delivered to SouthEast’s network. Rates for local
and ISP-bound Transit Traffic that originates from a SouthEast end user shall be
the applicable Call Transport and Termination charges as set forth in Exhibit A
to this Attachment. Rates for intraLATA toll and Switched Access Transit Traffic
that originates from a SouthEast end user shall be the applicable charges as set
forth in AT&T Interstate or Intrastate Switched Access tariffs. Switched Access
Transit Traffic presumes that SouthEast’s end office is subtending the AT&T
Access Tandem for switched access traffic to and from SouthEast’s end users
utilizing AT&T facilities, either by direct trunks with the IXC, or via the AT&T
Access Tandem. Billing associated with all Transit Traffic shall be pursuant to
MECAB guidelines. Pursuant to these guidelines, the Initial Billing Company
shall provide summary usage data, for all originating and terminating Transit
Traffic, to all Subsequent Billing Companies. Traffic between SouthEast and
Wireless Type 1 third parties shall not be treated as Transit Traffic from a
routing or billing perspective. Traffic between SouthEast and Wireless Type 2A
or UNE-CLEC third parties shall not be treated as Transit Traffic from a routing
or billing perspective until AT&T and the Wireless carrier or UNE-CLEC third
party have the capability to properly meet-point-bill in accordance with MECAB
guidelines.

 
 

--------------------------------------------------------------------------------

 
 
Attachment 3 – Network Interconnection
Page 19 of 25
SouthEast
07/25/08

 
5.8.2
In the event that either Party fails to provide the appropriate MECAB usage data
to the other Party within 90 days after the recording date and the receiving
Party is unable to bill and/or collect Transit Traffic revenues due to the
sending Party's failure to provide such data within said time period, then the
Party failing to send the data as specified herein shall be liable to the other
Party in an amount equal to the unbillable or uncollectible revenues. Each
company will provide complete documentation to the other to substantiate any
claim of unbillable revenues and a negotiated settlement will be agreed upon
between the Parties



5.8.3
The delivery of traffic which transits the AT&T network and is transported to
another carrier’s network is excluded from any AT&T billing guarantees and will
be delivered at the rates stipulated in this Agreement to a terminating carrier.
AT&T agrees to deliver this traffic to the terminating carrier; provided,
however, that SouthEast is solely responsible for negotiating and executing any
appropriate contractual agreements with the terminating carrier for the receipt
of this traffic through the AT&T network. AT&T will not be liable for any
compensation to the terminating carrier or to SouthEast. SouthEast agrees to
compensate AT&T for any charges or costs for the delivery of Transit Traffic to
a connecting carrier on behalf of SouthEast. Additionally, the Parties agree
that any billing to a third party or other telecommunications carrier under this
section shall be pursuant to MECAB procedures.

 
6
Frame Relay Service Interconnection

 
6.1
In addition to the Local Interconnection services set forth above, AT&T will
offer a network to network Interconnection arrangement between AT&T’s and
SouthEast’s frame relay switches as set forth below. The following provisions
will apply only to Frame Relay Service and Exchange Access Frame Relay Service
in those states in which SouthEast is certified and providing Frame Relay
Service as a Local Exchange Carrier and where traffic is being exchanged between
SouthEast and AT&T Frame Relay Switches in the same LATA.



6.2
The Parties agree to establish two-way Frame Relay facilities between their
respective Frame Relay Switches to the mutually agreed upon Frame Relay Service
point(s) of interconnection (“POI(s)”) within the LATA. All POIs shall be within
the same Frame Relay Network Serving Areas as defined in Section A40 of AT&T’s
General Subscriber Service Tariff except as set forth in this Attachment.



6.3
Upon the request of either Party, such interconnection will be established where
AT&T and SouthEast have Frame Relay Switches in the same LATA. Where there are
multiple Frame Relay switches in one central office, an interconnection with any
one of the switches will be considered an interconnection with all of the
switches at that central office for purposes of routing packet traffic.



6.4
The Parties agree to provision local and IntraLATA Frame Relay Service and
Exchange Access Frame Relay Service (both intrastate and interstate) over Frame
Relay interconnection facilities between the respective Frame Relay switches and
the POIs.



6.5
The Parties agree to assess each other reciprocal charges for the facilities
that each provides to the other according to the Percent Local Circuit Use
Factor (PLCU), determined as follows:



6.5.1
If the data packets originate and terminate in locations in the same LATA, and
consistent with the local definitions of the Agreement, the traffic is
considered local. Frame Relay framed packet data is transported within Virtual
Circuits (VC). For the purposes of this Agreement, if all the data packets
transported within a VC remain within the LATA, then consistent with the local
definitions in this Agreement, the traffic on that VC is local (“Local VC”).



6.5.2
If the originating and terminating locations of the two way packet data traffic
are not in the same LATA, the traffic on that VC is interLATA (“InterLATA VC”).

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 3 – Network Interconnection
Page 20 of 25
SouthEast
07/25/08

 
6.5.3
The PLCU is determined by dividing the total number of Local VCs, by the total
number of VCs on each Frame Relay facility. To facilitate implementation,
SouthEast may determine its PLCU in aggregate, by dividing the total number of
Local VCs in a given LATA by the total number VCs in that LATA. The Parties
agree to renegotiate the method for determining PLCU, at AT&T’s request, and
within 90 days, if AT&T notifies SouthEast that it has found that this method
does not adequately represent the PLCU.

 
6.5.4
If there are no VCs on a facility when it is billed, the PLCU will be zero.



6.5.5
AT&T will provide the circuit between the Parties’ respective Frame Relay
Switches. The Parties will be compensated as follows: AT&T will invoice, and
SouthEast will pay, the total non-recurring and recurring charges for the
circuit based upon the rates set forth in AT&T’s Interstate Access Tariff, FCC
No. 1. SouthEast will then invoice, and AT&T will pay, an amount calculated by
multiplying the AT&T billed charges for the circuit by one-half of SouthEast’s
PLCU.



6.6
The Parties agree to compensate each other for Frame Relay network-to-network
interface (NNI) ports based upon the NNI rates set forth in AT&T's Interstate
Access Tariff, FCC No. 1  Compensation for each pair of NNI ports will be
calculated as follows: AT&T will invoice, and SouthEast will pay, the total
non-recurring and recurring charges for the NNI port. SouthEast will then
invoice, and AT&T will pay, an amount calculated by multiplying the AT&T billed
non-recurring and recurring charges for the NNI port by SouthEast’s PLCU.



6.7
Each Party agrees that there will be no charges to the other Party for its own
subscriber’s Permanent Virtual Circuit (PVC) rate elements for the local PVC
segment from its Frame Relay switch to its own subscriber’s premises. PVC rate
elements include the Data Link Connection Identifier (DLCI) and Committed
Information Rate (CIR).



6.8
For the PVC segment between the SouthEast and AT&T Frame Relay switches,
compensation for the PVC charges is based upon the rates in AT&T's Interstate
Access Tariff, FCC No. 1.



6.9
Compensation for PVC rate elements will be calculated as follows:



6.9.1
If SouthEast orders a VC connection between an AT&T subscriber’s PVC segment and
a PVC segment from the AT&T Frame Relay switch to the SouthEast Frame Relay
switch, AT&T will invoice, and SouthEast will pay, the total non-recurring and
recurring PVC charges for the PVC segment between the AT&T and SouthEast Frame
Relay switches. If the VC is a Local VC, SouthEast will then invoice and AT&T
will pay, the total nonrecurring and recurring PVC charges billed for that
segment. If the VC is not local, no compensation will be paid to SouthEast for
the PVC segment.



6.9.2
If AT&T orders a Local VC connection between a SouthEast subscriber’s PVC
segment and a PVC segment from the SouthEast Frame Relay switch to the AT&T
Frame Relay switch, AT&T will invoice, and SouthEast will pay, the total
non-recurring and recurring PVC and CIR charges for the PVC segment between the
AT&T and SouthEast Frame Relay switches. If the VC is a Local VC, SouthEast will
then invoice and AT&T will pay the total non-recurring and recurring PVC and CIR
charges billed for that segment. If the VC is not local, no compensation will be
paid to SouthEast for the PVC segment.



6.9.3
The Parties agree to compensate each other for requests to change a PVC segment
or PVC service order record, according to the Feature Change charge as set forth
in the AT&T access tariff AT&T Tariff FCC No. 1.



6.9.4
If SouthEast requests a change, AT&T will invoice and SouthEast will pay a
Feature Change charge for each affected PVC segment.

 
 

--------------------------------------------------------------------------------

 
 
Attachment 3 – Network Interconnection
Page 21 of 25
SouthEast
07/25/08

 
6.9.4.1
If AT&T requests a change to a Local VC, SouthEast will invoice and AT&T will
pay a Feature Change charge for each affected PVC segment.



6.9.5
The Parties agree to limit the sum of the CIR for the VCs on a DS1 NNI port to
not more than three times the port speed, or not more than six times the port
speed on a DS3 NNI port.



6.9.6
Except as expressly provided herein, this Agreement does not address or alter in
any way either Party’s provision of Exchange Access Frame Relay Service or
interLATA Frame Relay Service. All charges by each Party to the other for
carriage of Exchange Access Frame Relay Service or interLATA Frame Relay Service
are included in the AT&T access tariff AT&T Tariff FCC No. 1.



6.10
SouthEast will identify and report quarterly to AT&T the PLCU of the Frame Relay
facilities it uses, per section 6.5.3 above.



6.11
Either Party may request a review or audit of the various service components,
consistent with the provisions of section E2 of the AT&T State Access Services
tariffs or Section 2 of the AT&T FCC No.1 Tariff.



6.12
If during the term of this Agreement, AT&T obtains authority to provide
interLATA Frame Relay in Kentucky, the Parties agree to renegotiate this
arrangement for the exchange of Frame Relay Service Traffic within one hundred
eighty (180) days of the date AT&T receives interLATA authority. In the event
the Parties fail to renegotiate this Section 6 within the one hundred eighty day
period, they will submit this matter to the Kentucky State Commission for
resolution.

 
7
Operational Support Systems (OSS)

 
The terms, conditions and rates for OSS are as set forth in Attachment 2.
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 3 – Network Interconnection
Page 22 of 25
SouthEast
07/25/08

 
Basic Architecture
Exhibit B

[pg22.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 3 – Network Interconnection
Page 23 of 25
SouthEast
07/25/08

 
One-Way Architecture
Exhibit C

[pg23.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 3 – Network Interconnection
Page 24 of 25
SouthEast
07/25/08

 
Two-Way Architecture
Exhibit D

[pg24.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 3 – Network Interconnection
Page 25 of 25
SouthEast
07/25/08

 
Supergroup Architecture
Exhibit E   

[pg25.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 3 LOCAL INTERCONNECTION - Exhibit A
 
Att: 3 Exh: A
 
CATEGORY
 
RATE ELEMENTS
 
Interim
 
Zone
 
BCS
 
USOC
 
RATES($)
 
Svc Order
Submitted
Elec
 per LSR
 
Svc Order
Submitted
Manually
per LSR
 
Incremental
Charge -
Manual Svc
Order vs.
Electronic-1st
 
Incremental
Charge -
Manual Svc
Order vs.
Electronic-Add'l
 
Incremental
Charge -
Manual Svc
Order vs.
Electronic-Disc 1st
 
Incremental
Charge -
Manual Svc
Order vs.
Electronic-Disc Add'l
                         
Rec
 
Nonrecurring
 
Nonrecurring Disconnect
 
OSS Rates($) 
                         
First
 
Add'l
 
First
 
Add'l
 
SOMEC
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
 
 LOCAL INTERCONNECTION (CALL TRANSPORT AND TERMINATION)
                                     
NOTE: "bk" beside a rate indicates that the Parties have agreed to bill and keep
for that element pursuant to the terms and conditions in Attachment 3.
       
COMPENSATION
                                                                 
Local Traffic, per MOU
                 
0.0007
                                             
ISP Traffic, per MOU
                 
0.0007
                                         
END OFFICE SWITCHING
                                                       
End Office Switching Function per MOU
       
0.0014083
                                         
TANDEM SWITCHING
                                                             
Tandem Switching Function Per MOU
           
 
       
0.0006772
                                                
Multiple Tandem Switching, per MOU (applies to intial tandem only)
         
 
     
0.0006772
                                             
Tandem Intermediary Charge, per MOU*
         
 
     
0.0015
                                         
* This charge is applicable only to transit traffic and is applied in addition
to applicable switching and/or interconnection charges.
         
TRUNK CHARGE
                                                                     
Installation Trunk Side Service - per DS0
         
OHD
 
TPP6X
     
21.58
 
8.13
                                     
Installation Trunk Side Service - per DS0
         
OHD
 
TPP9X
     
21.58
 
8.13
                                     
Dedicated End Office Trunk Port Service-per DS0**
         
OHD
 
TDEOP
 
0
                                             
Dedicated End Office Trunk Port Service-per DS1**
         
OH1 OH1MS
 
TDE1P
 
0
                                             
Dedicated Tandem Trunk Port Service-per DS0**
         
OHD
 
TDWOP
 
0
                                             
Dedicated Tandem Trunk Port Service-per DS1**
         
OH1 OH1MS
 
TDW1P
 
0
                                         
** This rate element is recovered on a per MOU basis and is included in the End
Office Switching and Tandem Switching, per MOU rate elements
               
COMMON TRANSPORT (Shared)
                                                             
Common Transport - Per Mile, Per MOU
          
 
     
0.000003
                                             
Common Transport - Facilities Termination Per MOU
         
 
     
0.0007466
                                                                               
                             
INTEROFFICE CHANNEL - DEDICATED TRANSPORT - VOICE GRADE
                                                         
Interoffice Channel - Dedicated Transport - 2-Wire Voice Grade - Per Mile per
month
         
OHM
 
1L5NF
 
0.01bk
                                             
Interoffice Channel - Dedicated Transport- 2- Wire Voice Grade - Facility
Termination per month
         
OHM
 
1L5NF
 
29.11bk
 
47.34bk
 
31.78bk
 
22.77bk
 
8.75bk
                         
INTEROFFICE CHANNEL - DEDICATED TRANSPORT - 56/64 KBPS
                                                 
Interoffice Channel - Dedicated Transport - 56 kbps - per mile per month
         
OHM
 
1L5NK
 
0.0115bk
                                             
Interoffice Channel - Dedicated Transport - 56 kbps - Facility Termination per
month
         
OHM
 
1L5NK
 
20.97bk
 
47.35bk
 
31.78bk
 
22.77bk
 
8.75bk
                             
Interoffice Channel - Dedicated Transport - 64 kbps - per mile per month
         
OHM
 
1L5NK
 
0.0115bk
                                             
Interoffice Channel - Dedicated Transport - 64 kbps - Facility Termination per
month
         
OHM
 
1L5NK
 
20.97bk
 
47.35bk
 
31.78bk
 
22.77bk
 
8.75bk
                         
INTEROFFICE CHANNEL - DEDICATED TRANSPORT - DS1
                                                       
Interoffice Channel - Dedicated Channel - DS1 - Per Mile per month
         
OH1, OH1MS
 
1L5NL
 
0.23bk
                                             
Interoffice Channel - Dedicated Tranport - DS1 - Facility Termination per month
         
OH1, OH1MS
 
1L5NL
 
96.04bk
 
105.52bk
 
98.46bk
 
23.09bk
 
20.49bk
                         
INTEROFFICE CHANNEL - DEDICATED TRANSPORT- DS3
                                                       
Interoffice Channel - Dedicated Transport - DS3 - Per Mile per month
         
OH3, OH3MS
 
1L5NM
 
4.97bk
                                             
Interoffice Channel - Dedicated Transport - DS3 - Facility Termination per month
         
OH3, OH3MS
 
1L5NM
 
1175.15bk
 
335.40bk
 
219.24bk
 
89.57bk
 
87.75bk
                         
LOCAL CHANNEL - DEDICATED TRANSPORT
                                                     
Local Channel - Dedicated - 2-Wire Voice Grade per month
         
OHM
 
TEFV2
 
18.57bk
 
265.78bk
 
46.96bk
 
46.79bk
 
4.98bk
                             
Local Channel - Dedicated - 4-Wire Voice Grade per month
         
OHM
 
TEFV4
 
19.86bk
 
266.48bk
 
47.65bk
 
47.54bk
 
5.73bk
                             
Local Channel - Dedicated - DS1 per month
         
OH1
 
TEFHG
 
40.46bk
 
209.60bk
 
176.51bk
 
30.21bk
 
21.07bk
                             
Local Channel - Dedicated - DS3 Facility Termination per month
         
OH3
 
TEFHJ
 
576.05bk
 
551.38bk
 
338.08bk
 
173.00bk
 
120.42bk
                         
LOCAL INTERCONNECTION MID-SPAN MEET
                                                         
NOTE: If Access service ride Mid-Span Meet, one-half the tariffed service Local
Channel rate is applicable.
                                                       
Local Channel - Dedicated - DS1 per month
         
OH1MS
 
TEFHG
 
0
 
0
                                         
Local Channel - Dedicated - DS3 per month
         
OH3MS
 
TEFHJ
 
0
 
0
                                     
MULTIPLEXERS
                                                                 
Channelization - DS1 to DS0 Channel System
         
OH1, OH1MS
 
SATN1
 
113.33
 
101.4
 
71.6
 
13.79
 
13.04
                                                                               
                 
DS3 to DS1 Channel System per month
         
OH3, OH3MS
 
SATNS
 
158.2
 
199.23
 
118.62
 
50.16
 
48.59
                             
DS3 Interface Unit (DS1 COCI) per month
         
OH1, OH1MS
 
SATCO
 
11.8
 
10.07
 
7.08
                                 
Notes: If no rate is identified in the contract, the rates, terms, and
conditions for the specific service or function will be as set forth in
applicable AT&T tariff.
         

 
KY
 
 
Page 1

--------------------------------------------------------------------------------

 


Attachment 4 – Physical Collocation
Page 1 of 36
SouthEast
07/25/08

 
ATTACHMENT 4


PHYSICAL COLLOCATION


AT&T


PHYSICAL COLLOCATION


TABLE OF CONTENTS


1.
Scope of Attachment
2
2.
Space Notification
3
3
Collocation Options
5
4.
Occupancy
16
5.
Use of Collocation Space
17
6
Ordering and Preparation of Collocation Space
21
7
Rates and Charges
26
8.
Insurance
29
9
Mechanics Liens
31
10.
Inspections
32
11.
Security and Safety Requirements
32
12.
Destruction of Collocation Space
35
13.
Eminent Domain
35
14.
Nonexclusivity
36



Exhibit A - AT&T/SouthEast Rates – Kentucky
Exhibit B - Environmental and Safety Principles
Exhibit C – AT&T/Southeast Telephone Non-Fiber Interconnection - Kentucky


 
 

--------------------------------------------------------------------------------

 


Attachment 4 – Physical Collocation
Page 2 of 36
SouthEast
07/25/08



ATTACHMENT 4
PHYSICAL COLLOCATION
AT&T
PHYSICAL COLLOCATION


1.
Scope of Attachment



1.1
Scope of Attachment. The rates, terms, and conditions contained within this
Attachment shall only apply when SouthEast is occupying the Collocation Space as
a sole occupant or as a Host within a Premises location pursuant to Section 4.
This Attachment is applicable to Premises owned or leased by AT&T and to
Adjacent Off-Site Collocation arrangements, as described herein. However, if the
Premises occupied by AT&T is leased by AT&T from a third party, special
considerations and intervals may apply in addition to the terms and conditions
of this Attachment.



All the negotiated rates, terms and conditions set forth in this Attachment
pertain to collocation and the provisioning of Collocation Space.


1.2
Right to Occupy. AT&T shall offer to SouthEast collocation on rates, terms, and
conditions that are just, reasonable, non-discriminatory and consistent with the
rules of the Federal Communications Commission (“FCC”). Subject to Section 4 of
this Attachment, AT&T allows SouthEast to occupy that certain area designated by
AT&T within an AT&T Premises, or on AT&T property upon which the AT&T Premises
is located, of a size which is specified by SouthEast and agreed to by AT&T
(hereinafter “Collocation Space”). AT&T Premises include AT&T Central Offices
and Serving Wire Centers. The necessary rates, terms and conditions for AT&T
locations other than AT&T Premises shall be negotiated upon request for
collocation at such location(s). Neither AT&T nor any of AT&T’s affiliates may
reserve space for future use on more preferential terms than those set forth
above.



1.2.1
The size specified by SouthEast may contemplate a request for space sufficient
to accommodate SouthEast’s growth within a two-year period.



1.2.2
Reserved



1.3
Space Reclamation. In the event of space exhaust within a Central Office
Premises, AT&T may include in its documentation for the Petition for Waiver
filing any unutilized space in the Central Office Premises. SouthEast will be
responsible for any justification of unutilized space within its space, if such
justification is required by the appropriate state commission.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 4 – Physical Collocation
Page 3 of 36
SouthEast
07/25/08



1.4
Use of Space. SouthEast shall use the Collocation Space for the purposes of
installing, maintaining and operating SouthEast’s equipment (to include testing
and monitoring equipment) necessary for interconnection with AT&T services and
facilities, including access to unbundled network elements, for the provision of
telecommunications services. Pursuant to Section 5 following, SouthEast may, at
its option, place SouthEast-owned fiber entrance facilities to the Collocation
Space. The Collocation Space may be used for no other purposes except as
specifically described herein or authorized in writing by AT&T.



1.5
Rates and Charges. SouthEast agrees to pay the rates and charges identified in
Exhibit A attached hereto. Rates marked with an asterisk are interim and subject
to true-up pursuant to Section 7.8.



1.6
Due Dates. If any due date contained in this Attachment falls on a weekend or
National holiday, then the due date will be the next business day thereafter.



The parties agree to comply with all applicable federal, state, county, local
and administrative laws, rules, ordinances, regulations and codes in the
performance of their obligations hereunder.
 
2.
Space Notification

 
2.1
Availability of Space. Upon submission of an Application pursuant to Section 6,
AT&T will permit SouthEast to physically collocate, pursuant to the terms of
this Attachment, at any AT&T Premises, unless AT&T has determined that there is
no space available due to space limitations or that physical collocation is not
practical for technical reasons.



2.1.1
Availability Notification. Unless otherwise specified, AT&T will respond to an
application within ten (10) calendar days as to whether space is available or
not available within an AT&T Premises. This interval excludes National Holidays.
If the amount of space requested is not available, AT&T will notify SouthEast of
the amount of space that is available.



2.2
Reporting. Upon request from SouthEast, AT&T will provide a written report
(“Space Availability Report”) specifying the amount of Collocation Space
available at the Premises requested, the number of collocators present at the
Premises, any modifications in the use of the space since the last report on the
Premises requested and the measures AT&T is taking to make additional space
available for collocation arrangements.



2.2.1
The request from SouthEast for a Space Availability Report must be written and
must include the Premises and Common Language Location Identification (“CLLI”)
code of the Premises. Such information regarding Premises and CLLI code is
located in the National Exchange Carriers Association (NECA) Tariff FCC No. 4.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 4 – Physical Collocation
Page 4 of 36
SouthEast
07/25/08



2.2.2
AT&T will respond to a request for a Space Availability Report for a particular
Premises within ten (10) calendar days of receipt of such request. AT&T will
make best efforts to respond in ten (10) calendar days to such a request when
the request includes from two (2) to five (5) Premises within the same state.
The response time for requests of more than five (5) Premises shall be
negotiated between the Parties. If AT&T cannot meet the ten calendar day
response time, AT&T shall notify SouthEast and inform SouthEast of the time
frame under which it can respond.



2.3
Denial of Application. After notifying SouthEast that AT&T has no available
space in the requested Premises (“Denial of Application”), AT&T will allow
SouthEast, upon request, to tour the entire Premises within ten (10) calendar 
days of such Denial of Application. In order to schedule said tour within ten
(10) calendar days, the request for a tour of the Premises must be received by
AT&T within five (5) calendar days of the Denial of Application.



2.4
Filing of Petition for Waiver. Upon Denial of Application AT&T will timely file
a petition with the Commission pursuant to 47 U.S.C. § 251(c)(6). AT&T shall
provide to the Commission any information requested by that Commission. Such
information shall include which space, if any, AT&T or any of AT&T’s affiliates
have reserved for future use and a detailed description of the specific future
uses for which the space has been reserved. Subject to an appropriate
nondisclosure agreement or provision, AT&T shall permit SouthEast to inspect any
floor plans or diagrams that AT&T provides to the Commission.



2.5
Waiting List. Unless otherwise specified, on a first-come, first-served basis
governed by the date of receipt of an Application or Letter of Intent, AT&T will
maintain a waiting list of requesting carriers who have either received a Denial
of Application or, where it is publicly known that the Premises is out of space,
have submitted a Letter of Intent to collocate. AT&T will notify the
telecommunications carriers on the waiting list when space becomes available
according to how much space becomes available and the position of
telecommunications carrier on said waiting list. SouthEast must submit an
updated, complete, and correct Application to AT&T within 30 calendar days of
such notification or notify AT&T in writing within that time that SouthEast
wants to maintain its place on the waiting list either without accepting such
space or accepting an amount of space less than its original request. If
SouthEast does not submit such an Application or notify AT&T in writing as
described above, AT&T will offer such space to the next CLEC on the waiting list
and remove SouthEast from the waiting list. Upon request, AT&T will advise
SouthEast as to its position on the list.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 4 – Physical Collocation
Page 5 of 36
SouthEast
07/25/08



2.6
Public Notification. AT&T will maintain on its Interconnection Services website
a notification document that will indicate all Central Offices that are without
available space. AT&T shall update such document within ten (10) calendar  days
of the Denial of Application due to Space Exhaust. AT&T will also post a
document on its Interconnection Services website that contains a general notice
where space has become available in a Central Office previously on the space
exhaust list. AT&T shall allocate said available space pursuant to the waiting
list referenced in Section 2.5.



2.7
Regulatory Agency Procedures. Notwithstanding the foregoing, should any state or
federal regulatory agency impose procedures or intervals applicable to SouthEast
that are different from procedures or intervals set forth in this section,
whether now in effect or that become effective after execution of this
Agreement, those procedures or intervals shall supersede the requirements set
forth herein for that jurisdiction for all applications submitted for the first
time after the effective date thereof.

 
3.
Collocation Options

 
3.1
Cageless. AT&T shall allow SouthEast to collocate SouthEast’s equipment and
facilities, without requiring the construction of a cage or similar
structure. AT&T shall allow SouthEast to have direct access to its equipment and
facilities. AT&T shall make cageless collocation available in single bay
increments pursuant to Section 7. Except where SouthEast’s equipment requires
special technical considerations (e.g., special cable racking, isolated ground
plane), AT&T shall assign cageless Collocation Space in conventional equipment
rack lineups where feasible. For equipment requiring special technical
considerations, SouthEast must provide the equipment layout, including spatial
dimensions for such equipment pursuant to generic requirements contained in
BellCore (Telcordia) GR-63-Core and shall be responsible for constructing all
special technical requirements associated with such equipment pursuant to
Section 6 following.



3.2
Cages. AT&T shall construct enclosures in compliance with SouthEast’s
collocation request. At SouthEast’s request, AT&T shall permit SouthEast to
subcontract the construction of physical collocation arrangements with a
contractor certified by AT&T (“AT&T Certified Contractor”), provided however,
that AT&T shall not unreasonably withhold approval of contractors.



 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Physical Collocation
Page 6 of 36
SouthEast
07/25/08



3.2.1
When SouthEast subcontracts the construction, SouthEast must arrange with a AT&T
Certified Contractor to construct and will provide to AT&T, construction plans
for approval of a collocation arrangement enclosure in accordance with AT&T’s
guidelines and specifications prior to starting equipment installation and at
SouthEast’s sole expense. AT&T will provide guidelines and specifications upon
request. Where local building codes require enclosure specifications more
stringent than AT&T’s standard enclosure specification, SouthEast and
SouthEast’s chosen AT&T Certified Contractor must comply with the more stringent
local building code requirements. SouthEast’s chosen AT&T Certified Contractor
shall be responsible for filing and receiving any and all necessary permits
and/or licenses for such construction. AT&T shall cooperate with SouthEast and
provide, at SouthEast’s expense, the documentation, including architectural
drawings, necessary for SouthEast to obtain the zoning, permits and/or other
licenses. AT&T shall pass on to SouthEast the costs of providing the
documentation. The Contractor shall bill SouthEast directly for all work
performed for SouthEast pursuant to this Attachment and AT&T shall have no
liability for nor responsibility to pay such charges imposed by the SouthEast
chosen AT&T Certified Contractor. SouthEast must provide the local AT&T building
contact with two Access Keys used to enter the locked enclosure. Except in case
of emergency, AT&T will not access SouthEast’s locked enclosure prior to
notifying SouthEast.



3.2.2
AT&T may elect to review SouthEast’s plans and specifications prior to allowing
construction to start to ensure compliance with AT&T’s guidelines and
specifications. AT&T shall complete its review within fifteen (15) calendar
days. SouthEast shall be able to design caged enclosures in amounts as small as
sufficient to house and maintain a single rack or bay of equipment. If AT&T
reviews SouthEast’s plans and specifications prior to construction, then AT&T
will have the right to inspect the enclosure after construction to make sure it
is constructed according to the submitted plans and specifications. If AT&T
elects not to review SouthEast’s plans and specifications prior to construction,
SouthEast will be entitled to request AT&T to review; and in the event SouthEast
does not request an AT&T review, AT&T shall have the right to inspect the
enclosure after construction to make sure it is constructed according to AT&T’s
guidelines and specifications. AT&T may require SouthEast to correct within
seven (7) calendar days at SouthEast’s expense any structure that does not meet
these plans and specifications or, where applicable, AT&T guidelines and
specifications.



3.3
Shared (Subleased) Caged Collocation. SouthEast may allow other
telecommunications carriers to share SouthEast’s caged collocation arrangement
pursuant to terms and conditions agreed to by SouthEast (“Host”) and other
telecommunications carriers (“Guests”) and pursuant to this section, except
where the AT&T Premises is located within a leased space and AT&T is prohibited
by said lease from offering such an option. SouthEast shall notify AT&T in
writing upon execution of any agreement between the Host and its Guest within
ten (10) calendar of its execution and prior to any Firm Order. Further, such
notice shall include the name of the Guest(s) and the term of the agreement, and
shall contain a certification by SouthEast that said agreement imposes upon the
Guest(s) the same terms and conditions for Collocation Space as set forth in
this Attachment between AT&T and SouthEast.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 4 – Physical Collocation
Page 7 of 36
SouthEast
07/25/08



3.3.1
SouthEast, as the host CLEC shall be the sole interface and responsible Party to
AT&T for the assessment and billing of rates and charges contained within this
Attachment; and for the purposes of ensuring that the safety and security
requirements of this Attachment are fully complied with by the Guest, its
employees and agents. AT&T shall prorate the costs of the collocation space
based on the number of collocators and the space used by each. In addition to
the foregoing, SouthEast shall be the responsible party to AT&T for the purpose
of submitting Applications for initial and additional equipment placement of
Guest. In the event the Host and Guest jointly submit an initial Application,
only one Application Fee will be assessed. A separate initial Guest application
shall require the assessment of a Subsequent Application Fee, as set forth in
Exhibit A, if this Application is not the initial Application made for the
arrangement. Notwithstanding the foregoing, Guest may arrange directly with AT&T
for the provision of the interconnecting facilities between AT&T and Guest and
for the provision of the services and access to unbundled network elements.



3.3.2
SouthEast shall indemnify and hold harmless AT&T from any and all claims,
actions, causes of action, of whatever kind or nature arising out of the
presence of SouthEast’s Guests in the Collocation Space except to the extent
caused by AT&T’s sole negligence, gross negligence, or willful misconduct.



3.4
Adjacent Collocation. AT&T will permit adjacent collocation arrangements
(“Adjacent Arrangement”) on the Premises’, subject to technical feasibility,
where the Adjacent Arrangement does not interfere with access to existing or
planned structures or facilities on the Premises property and where permitted by
zoning and other applicable state and local regulations. The Adjacent
Arrangement shall be constructed or procured by SouthEast and in conformance
with AT&T’s design and construction specifications. Further, SouthEast shall
construct, procure, maintain and operate said Adjacent Arrangement(s) pursuant
to all of the terms and conditions set forth in this Attachment. Rates shall be
negotiated at the time of the request for the Adjacent Arrangement.



3.4.1
Should SouthEast elect such option, SouthEast must arrange with an AT&T
Certified Contractor to construct the Adjacent Arrangement structure in
accordance with AT&T’s guidelines and specifications. AT&T will provide
guidelines and specifications upon request. Where local building codes require
enclosure specifications more stringent than AT&T’s standard specification,
SouthEast and SouthEast’s Chosen AT&T Certified Contractor must comply with the
more stringent local building code requirements. SouthEast’s AT&T Certified
Contractor shall be responsible for filing and receiving any and all necessary
zoning, permits and/or licenses for such construction. SouthEast’s chosen AT&T
Certified Contractor shall bill SouthEast directly for all work performed for
SouthEast pursuant to this Attachment and AT&T shall have no liability for nor
responsibility to pay such charges imposed by the SouthEast chosen AT&T
Certified Contractor. For the Adjacent Arrangement, SouthEast must provide the
local AT&T building contact with two cards, keys or other access device used to
enter the locked enclosure.  Except in cases of emergency, AT&T shall not access
SouthEast’s locked enclosure prior to notifying SouthEast.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Physical Collocation
Page 8 of 36
SouthEast
07/25/08

 
 3.4.2
SouthEast must submit its plans and specifications to AT&T with its Firm Order.
AT&T may elect to review SouthEast’s plans and specifications prior to
construction of an Adjacent Arrangement(s) to ensure compliance with AT&T’s
guidelines and specifications. AT&T shall complete its review within fifteen
(15) calendar days. If AT&T reviews SouthEast’s plans and specifications prior
to construction, then AT&T will have the right to inspect the Adjacent
Arrangement after construction to make sure it is constructed according to the
submitted plans and specifications. If AT&T elects not to review SouthEast’s
plans and specifications prior to construction, SouthEast will be entitled to
request AT&T to review; and in the event SouthEast does not request an AT&T
review, AT&T shall have the right to inspect the Adjacent Arrangement after
construction to make sure it is constructed according to AT&T’s guidelines and
specifications.  AT&T may require SouthEast to remove or correct within seven
(7) calendar days at SouthEast’s expense any structure that does not meet these
plans and specifications or, where applicable, AT&T’s guidelines and
specifications.



3.4.3
SouthEast shall provide a concrete pad, the structure housing the arrangement,
heating/ventilation/air conditioning (“HVAC”), lighting, and all facilities that
connect the structure (i.e. racking, conduits, etc.) to the AT&T point of
demarcation. At SouthEast’s option, and where the local authority having
jurisdiction permits, AT&T shall provide an AC power source and access to
physical collocation services and facilities subject to the same
nondiscriminatory requirements as applicable to any other physical collocation
arrangement. SouthEast’s AT&T Certified Contractor shall be responsible for
filing and receiving any and all necessary zoning, permits and/or licenses for
such arrangement.



AT&T shall allow Shared (Subleased) Caged Collocation within an Adjacent
Arrangement pursuant to the terms and conditions set forth in Section 3.4
preceding.


 
 

--------------------------------------------------------------------------------

 


Attachment 4 – Physical Collocation
Page 9 of 36
SouthEast
07/25/08



3.5
Adjacent Off-Site Collocation



3.5.1
Adjacent Off-Site Collocation Arrangement – When requested by SouthEast through
the Physical Collocation application process, AT&T shall permit an Adjacent
Off-Site Collocation Arrangement regardless of whether on-site space is
exhausted to the extent the requested collocation is  technically feasible. 
Such arrangement shall be used for interconnection or access to unbundled
network elements.  When SouthEast elects to utilize an Adjacent Off-site
Collocation Arrangement, SouthEast shall provide both the AC and DC power
required to operate such facility.  SouthEast may provide its own facilities to
AT&T’s  premises or to a mutually agreeable meet point from its Adjacent
Off-site location for interconnection purposes.  SouthEast may subscribe to
facilities available in the UNE rate schedule of this interconnection agreement
or any applicable tariff or other agreement between the parties that provides
for access to network elements.



3.5.2
SouthEast shall be responsible for ensuring that such arrangements are permitted
by zoning and other applicable state and local regulations.  SouthEast shall
construct, procure, maintain and operate said Adjacent Off-Site Collocation
Arrangement(s) pursuant to all of the terms and conditions set forth in this
Attachment. Should SouthEast elect such an option, SouthEast must arrange to
construct an Adjacent Off-Site Collocation Arrangement structure.  SouthEast and
its agents and contractors shall be responsible for compliance with any
applicable local building code requirements, and for filing and receiving any
and all necessary zoning, permits and/or licenses for such construction. 
SouthEast shall be responsible for the costs of installing such arrangements,
and AT&T shall have no liability for nor responsibility to pay any charges
imposed by SouthEast’s contractor.



3.5.3
SouthEast shall provide a concrete pad, the structure housing the arrangement,
heating/ventilation/air conditioning (“HVAC”), lighting, and all facilities that
connect the structure (i.e. racking, conduits, etc.) to the AT&T point of
demarcation.  If SouthEast’s elects the option, and where the local authority
having jurisdiction permits, for AT&T to provide an AC power source and access
to physical collocation services and facilities subject to the same
nondiscriminatory requirements as applicable to any other physical collocation
arrangement.  SouthEast’s AT&T Certified Contractor shall be responsible for
filing and receiving any and all necessary zoning, permits and/or licenses for
such arrangement.



3.5.4
At the time SouthEast requests this arrangement, SouthEast must provide
information as to the location of the Adjacent Off-Site facility, the proposed
method of interconnection, and the time frame needed to complete provisioning of
the arrangement at pre-construction meeting.  AT&T shall provide a response to
SouthEast within ten (10) days of receipt of the application, including a price
quote, provisioning interval, and confirmation of the manner in which the
Adjacent Off-Site Facility will be interconnected with AT&T’s facilities.  AT&T
shall make best efforts to meet the time intervals requested by SouthEast and,
if it cannot meet SouthEast’s proposed deadline, shall provide detailed reasons,
as well as proposed provisioning intervals.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 4 – Physical Collocation
Page 10 of 36
SouthEast
07/25/08



3.5.1
Regeneration



3.5.2
Regeneration is required for collocation in an Adjacent Off-Site
CollocationArrangement if the cabling distance between SouthEast’s termination
point located in an adjacent structure and AT&T’s cross-connect bay exceeds ANSI
limitations.  Regeneration is not required in any other circumstances except
where SouthEast specifically requests regeneration.  Required regeneration and
SouthEast -requested regeneration will be provided at SouthEast’s expense



3.6
Rate Elements



3.6.1
Planning Fee



The Planning Fee recovers AT&T’s costs incurred to estimate the quotation of
charges, project management costs, engineering costs, and other related planning
activities for SouthEast’s request for the Adjacent Off-Site Collocation
arrangement.  A major revision to the initial request for Adjacent Off-Site
Collocation that changes cable entrance facilities requirements will be
considered a total revision and result in the reapplication of the Planning
Fee.  A Planning Fee will apply when SouthEast is requesting any Interconnection
Terminations between SouthEast’s Adjacent Off-Site structure and AT&T.  This fee
recovers the design route of the Interconnection Terminations to SouthEast’s 
Adjacent Off-Site structure.  Rates and charges are as found in Section 3.7
following.


3.6.2
Copper Cable Entrance Facility



This rate element permits SouthEast to bring a 900-Pair copper cable to the AT&T
designated manhole with sufficient additional length to extend to the AT&T
vault.  AT&T would then splice this cable to the tails extended down from the
MDF.  These copper facilities could be used for either voice grade circuits or
DS1 circuits. Rates and charges are as found in paragraph 3.7 following.


3.6.3
DS1 Interconnection Arrangement (DSX or DCS)



An AT&T provided arrangement of twenty-eight (28) DS1 connections per
arrangement between the AT&T MDF and the AT&T DSX or DCS as ordered by
SouthEast.  SouthEast will be permitted access to the AT&T Main Distribution
Frame via Approved AT&T Certified Contractor.  If regeneration is required
because the cabling distance between SouthEast’s termination point located in an
Adjacent Structure and AT&T’s cross-connect bay exceeds ANSI limitations or
where SouthEast specifically requests regeneration, it will be at SouthEast’s
expense.  Regeneration is not required in any other circumstance. Rates and
charges will be determined using AT&T Kentucky’s Special Construction process as
noted in AT&T FCC Tariff 2.
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Physical Collocation
Page 11 of 36
SouthEast
07/25/08



3.6.4
Conduit Space for Adjacent Off-Site Arrangement



Any reinforced passage or opening placed for SouthEast provided facility in, on,
under/over or through the ground between the AT&T designated manhole and the
cable vault of the eligible structure.  Rates and charges are as found in
paragraph 3.7 following.


3.6.5
Optical Circuit Arrangement



This sub-element provides for the cost associated with providing twelve (12)
fiber connection arrangements to the AT&T network.  SouthEast will not be
permitted access to the AT&T Fiber Distribution Frame.  OC-3 and OC-12 Circuits
can be added at SouthEast’s option once the Optical Circuits element has been
implemented between SouthEast and AT&T.  Rates and charges are as found in
paragraph 3.7 following.


3.7
Rates and Charges



Rate Element
 
Rate Per
Month
   
Non-Recurring
Charge
 
3.7.1   
Planning Fee
    N/A     $ 1,524.88  
3.7.2
Copper Cable Entrance Facility (Per 900-Pair Cable)
  $ 219.35     $ 494.40  
3.7.3
DS-1 Circuits
                 
Connection to DCS
  $ 208.51     $ 1,621.84    
Connection to DSX
  $ 10.17     $ 1,621.84  
3.7.4
Conduit Space for Adjacent Off-Site Arrangement    (Per Cable Support)
  $ 19.86     $ 0.00  
3.7.5
Optical Circuit Arrangement (Per 12 Fiber Breakout Cable)
  $ 6.32     $ 3,109.93  

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Physical Collocation
Page 12 of 36
SouthEast
07/25/08

 
3.8
Virtual Collocation

 
3.8.1
Virtual Collocation for the purpose of Interconnection under section 251(c)(2)
to AT&T or access to AT&T provided 251(c)(3) UNEs is ordered as set forth in
AT&T’s Interconnector's Collocation Services Handbook for Virtual Collocation. 
AT&T will designate the location or locations within its wire centers, CEVs,
huts and cabinets for the placement of all equipment and facilities associated
with Virtual Collocation.  Virtual Collocation does not involve the reservation
of segregated CO or CEV, hut and Cabinet space for the use of Virtual
Collocator.  AT&T will provide Virtual Collocation for the Virtual Collocator’s
comparable equipment as it provides to itself in the CO, wire center, CEV, hut
or Cabinet, as the case may be, subject to the requirements of this Agreement.

 
3.8.2
Virtual Collocation is separate and distinct from Physical Collocation. 
Virtually collocated Telecommunications Equipment is purchased by the Collocator
and is engineered and installed by an AT&T Certified Contractor.  The
Collocator's vendor is paid directly by the Collocator.  Virtual Collocated
equipment is maintained by AT&T at the direction of the Collocator.

 
3.8.3
In Controlled Environmental Vault (CEV), huts and cabinets where Physical
Collocation space is not available, a Collocator may opt for Virtual Collocation
wherein AT&T maintains and repairs the virtually collocated equipment as
described in 3.10 below following and consistent with the rates, terms and
conditions as provided for throughout this entire Attachment.  AT&T may at its
option, elect to offer this maintenance alternative in one or more of its COs,
and in one or more of its CEVs, huts and cabinets where Physical Collocation
space is available.

 
3.9
Virtual Collocator Equipment, Facilities & Responsibilities:

 
3.9.1
The Virtual Collocator‘s AT&T Certified Contractor will install no later than
two (2) Business Days prior to the scheduled turn-up of the Virtual Collocator’s
equipment, at its expense, all facilities and equipment required to facilitate
Interconnection under section 251(c)(2) or access to AT&T’s 251(c)(3) UNEs.  The
Virtual Collocator’s virtually collocated equipment will be maintained by AT&T. 
The Collocator will, at its expense, provide the following:

 
3.9.1.1
Its fiber optic cable(s) or other permitted transmission media as specified in
this section;

 
3.9.1.2
Its equipment;

 
3.9.1.3
Interconnection facilities between the Collocator’s equipment area and AT&T’s
designated demarcation;

 
3.9.1.4
DC power delivery cabling between the Collocator’s equipment and AT&T’s
designated power source;

 
3.9.1.5
All plug-ins and/or circuit packs (working, spare, and replacements),

 
3.9.1.6
All unique tools and test equipment,

 
3.9.1.7
Any ancillary equipment and cabling used for remote monitoring and control,

 
3.9.1.8
Any technical publications and updates associated with all Collocator-owned and
provided equipment,

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Physical Collocation
Page 13 of 36
SouthEast
07/25/08

 
3.9.1.9
All training as described in Section 3.13.

 
3.9.1.10
The Virtual Collocator will provide, at its expense, replacements for any
recalled, obsolete, defective or damaged facilities, equipment, plug-ins,
circuit packs, unique tools, test equipment, or any other item or material
provided by the Virtual Collocator for placement in/on AT&T property.  Suitable
replacements are to be immediately provided to AT&T to restore equipment.

 
3.9.1.11
The Virtual Collocator will provide at least the minimum number of usable
equipment spares specified by the manufacturer.  Replacements must be delivered
to AT&T CO using the equipment spare within five (5) calendar days of
notification that a spare was used or tested defective.

 
3.9.1.12
For the disconnection of circuits, the Virtual Collocator will provide all
circuit information no later than two (2) Business Days prior to the scheduled
disconnection of the Virtual Collocator’s circuit.

 
3.9.2
AT&T will designate the point(s) of demarcation between Collocator’s equipment
and/or network facilities and AT&T’s network facilities.  For DS0, DS1, DS3 and
fiber terminations, AT&T shall designate, provide and install demarcation point
hardware on a per arrangement basis.  Collocator shall utilize an AT&T Certified
Contractor to installing their interconnection cabling to the AT&T designated
demarcation point .

 
3.9.3
The Virtual Collocator via its AT&T Certified Contractor must install and
operate the equipment/facilities on its side of the demarcation point, and may
self-provision cross-connects that may be required within its own Collocation
Space to activate service requests.  AT&T will maintain the Virtual Collocation
arrangement..

 
3.9.4
Upon termination of occupancy, Collocator, at its sole expense, shall remove its
equipment and any other property owned, leased or controlled by Collocator from
the Collocation Space

 
3.9.5
The Virtual Collocator will work cooperatively with AT&T to remove the
Collocator’s equipment and facilities via use of AT&T Certified Contractor from
AT&T’s property subject to the condition that the removal of such equipment can
be accomplished without damaging or endangering other equipment located in the
Eligible Structure.  AT&T is not responsible for and will not guarantee the
condition of such equipment removed by any Party.

 
3.9.6
The Virtual Collocator is responsible for arranging for and paying for the
removal of virtually collocated equipment including all costs associated with
equipment removal, packing and shipping.

 
3.9.7
Upon termination of the Collocation Space, the Collocator must remove the
entrance cable used for the Collocation arrangement.  If the entrance cable is
not scheduled for removal within seven (7) calendar days after removal of the
Collocation equipment, AT&T may arrange for the removal, and the Collocator will
be responsible for any charges incurred to remove the cable.  The Collocator is
only responsible for physically removing entrance cables housed in conduits or
inner-ducts and will only be required to do so when AT&T instructs the
Collocator that such removal can be accomplished without damaging or endangering
other cables contained in a common duct or other equipment residing in the CO.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Physical Collocation
Page 14 of 36
SouthEast
07/25/08

 
3.10
Virtual Collocation – Cooperative Responsibilities

 
3.10.1
The Virtual Collocator will work cooperatively with AT&T to develop
implementation plans including timelines associated with:

 
3.10.1.1
Placement of Collocator’s fiber into the CO vault,

 
3.10.1.2
Location and completion of all splicing,

 
3.10.1.3
Completion of installation of equipment and facilities,

 
3.10.1.4
Removal of above facilities and equipment,

 
3.10.1.5
To the extent known, the Collocator can provide forecasted information to AT&T
on anticipated additional Virtual Collocation requirements,

 
3.10.1.6
To the extent known, the Collocator is encouraged to provide AT&T with a listing
of the equipment types that they plan to virtually collocate in AT&T’s COs or
CEVs, huts and cabinets.  This cooperative effort will insure that AT&T
personnel are properly trained on Collocator equipment.

 
3.11
Installation of Virtual Collocation Equipment:

 
3.11.1
AT&T does not assume any responsibility for the design, engineering, testing, or
performance of the end-to-end connection of the Collocator’s equipment,
arrangement, or facilities.

 
3.11.2
AT&T will be responsible for using the same engineering practices as it does for
its own similar equipment in determining the placement of equipment and
engineering routes for all connecting cabling between Collocation equipment.

 
3.11.3
In this arrangement, Telecommunications Equipment (also referred to herein as
equipment) is furnished by the Collocator and engineered and installed by a AT&T
Certified Contractor.

 
3.11.4
The Collocator and AT&T must jointly accept the installation of the equipment
and facilities prior to the installation of any services using the equipment. 
As part of this acceptance, AT&T will cooperatively test the collocated
equipment and facilities with the Collocator.

 
3.12
Repair & Maintenance of Equipment - Virtual Collocation Only

 
3.12.1
Except in emergency situations, the Collocator-owned fiber optic facilities and
CO terminating equipment will be repaired only upon the request of the
Collocator.  In an emergency, AT&T may perform necessary repairs without prior
notification.  The labor rates specified in the Pricing Schedule apply to AT&T
COs and AT&T CEVs, huts and cabinets and are applicable for all repairs
performed by AT&T on the Collocator’s facilities and equipment.

 
3.12.2
When initiating repair requests on Collocator owned equipment, the Collocator
must provide AT&T with the location and identification of the equipment and a
detailed description of the trouble.

 
3.12.3
Upon notification by the Collocator and availability of spare parts as provided
by the Collocator, AT&T will be responsible for repairing the Virtually
Collocated equipment at the same standards that it repairs its own equipment.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Physical Collocation
Page 15 of 36
SouthEast
07/25/08

 
3.12.4
The Collocator will request any and all maintenance by AT&T on its Virtually
Collocated facilities or equipment.  When initiating requests for maintenance on
collocated equipment, the Collocator must provide AT&T with the location and
identification of the equipment and a detailed description of the maintenance
requested.

 
3.12.5
Upon notification by the Collocator and availability of spare parts as provided
by the Collocator, AT&T will be responsible for maintaining the Virtually
Collocated equipment at the same standards that it maintains its own equipment.



3.13
Virtual Collocation Training



3.13.1
AT&T is responsible for determining when training is necessary and how many of
AT&T’s employees require training to provide 24 hour a day, seven day a week
coverage for the maintenance and repair of Collocator’s designated equipment not
currently used in a wire center selected by the Collocator for Virtual
Collocation.  AT&T will be limited to request training for four (4) of AT&T’s
personnel per location, unless a different number is mutually agreed upon by
AT&T and Collocator.



3.13.2
The Collocator may have AT&T arrange for the required training of AT&T’s
personnel.  The non-recurring charges applicable for training are listed on
Exhibit A.



3.13.3
If AT&T chooses not to coordinate the required training, the Collocator will
assume the responsibility for providing the training.  It is then the
responsibility of the Collocator to:



3.13.3.1
arrange and pay to the supplier all costs for training sessions, including the
cost of the trainer(s), transportation and lodging of such trainer(s), and
required course material, and



3.13.3.2
arrange and pay to each individual supplier all costs associated with lodging
and other than domestic transportation, such as airfare, required for AT&T
employee training.



3.13.3.3
arrange and pay all costs associated with AT&T employee(s) attendance at the
training, including lodging and other than local transportation, such as
airfare, and employee(s) labor rate for time away from the job, required for
AT&T employee training.



3.13.4
AT&T will work cooperatively with the Collocator to schedule AT&T’s personnel
training time required for the installation, maintenance and repair of the
Collocator’s designated equipment.  The Collocator will be assessed two hours of
the technician additional labor charge for AT&T’s personnel time required to
coordinate training activities with the Collocator.  The Collocator will be
responsible for reimbursement of applicable Company contractual compensation
obligations for time spent as a result of the necessary training.  All other
charges, if applicable, specified in Exhibit A will be assessed to the
Collocator.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 4 – Physical Collocation
Page 16 of 36
SouthEast
07/25/08



4.
Occupancy

 
4.1
Commencement Date. The “Commencement Date” shall be the day SouthEast's
equipment becomes operational as described in Article 4.2, following.



4.2
Occupancy. AT&T will notify SouthEast in writing that the Collocation Space is
ready for occupancy. SouthEast must notify AT&T in writing that collocation
equipment installation is complete and is operational with AT&T’s network. AT&T
may, at its option, not accept orders for interconnected service until receipt
of such notice. For purposes of this paragraph, SouthEast’s telecommunications
equipment will be deemed operational when cross-connected to AT&T’s network for
the purpose of service provision.



4.3
Termination of Occupancy. In addition to any other provisions addressing
Termination of Occupancy in this Attachment, Termination of Occupancy may occur
in the following circumstances:



4.3.1
SouthEast may terminate occupancy in a particular Collocation Space by
submitting a Subsequent Application requesting termination of occupancy.



4.3.2
Upon termination of such occupancy, SouthEast at its expense shall remove its
equipment and other property from the Collocation Space. SouthEast shall have
thirty (30) calendar days from the termination date to complete such removal,
including the removal of all equipment and facilities of SouthEast’s Guests,
unless CLEC’s guest has assumed responsibility for the collocation space housing
the guest equipment and executed the documentation required by AT&T prior to
such removal date.



SouthEast shall continue payment of monthly fees to AT&T until such date as
SouthEast has fully vacated the Collocation Space. Should SouthEast or
SouthEast’s Guest fail to vacate the Collocation Space within thirty (30)
calendar days from the termination date, AT&T shall have the right to remove the
equipment and other property of SouthEast or SouthEast’s Guest at SouthEast’s
expense and with no liability for damage or injury to SouthEast or SouthEast’s
Guest’s property unless caused by the gross negligence or intentional misconduct
of AT&T. Upon termination of SouthEast’s right to occupy Collocation Space,
SouthEast shall surrender such Collocation Space to AT&T in the same condition
as when first occupied by SouthEast except for ordinary wear and tear, unless
otherwise agreed to by the Parties. SouthEast shall be responsible for the cost
of removing any enclosure, together with all support structures (e.g., racking,
conduits), at the termination of occupancy and restoring the grounds to their
original condition.
 
 
 

--------------------------------------------------------------------------------

 


Attachment 4 – Physical Collocation
Page 17 of 36
SouthEast
07/25/08



5.
Use of Collocation Space

 
5.1
Equipment Type. AT&T permits the collocation of any type of equipment necessary
for interconnection to AT&T’s network or for access to unbundled network
elements in the provision of telecommunications services.



5.1.1
Such equipment must at a minimum meet the following BellCore (Telcordia) Network
Equipment Building Systems (NEBS) General Equipment Requirements:  Criteria
Level 1 requirements as outlined in the BellCore (Telcordia) Special Report
SR-3580, Issue 1; equipment design spatial requirements per GR-63-CORE, Section
2; thermal heat dissipation per GR-063-CORE, Section 4, Criteria 77-79; acoustic
noise per GR063-CORE, Section 4, Criterion 128, and National Electric Code
standards. Except where otherwise required by a Commission, AT&T shall comply
with the applicable FCC rules relating to denial of collocation based on
SouthEast’s failure to comply with this section.



5.1.2
SouthEast shall not request more DS0, DS1, DS3 and optical terminations for a
collocation arrangement than the total port or termination capacity of the
transmission equipment physically installed in the arrangement. The total
capacity of the transmission equipment collocated in the arrangement will
include equipment contained in the application in question as well as equipment
already placed in the arrangement. Collocated cross-connect devices are not
considered transmission equipment. If full network termination capacity of the
transmission equipment being installed is not requested in the application,
additional network terminations for the installed equipment will require the
submission of another application. In the event that SouthEast submits an
application for terminations that exceed the total capacity of the collocated
equipment, SouthEast will be informed of the discrepancy and will be required to
submit a revision to the application.



5.1.3
SouthEast shall not use the Collocation Space for marketing purposes nor shall
it place any identifying signs or markings in the area surrounding the
Collocation Space or on the grounds of the Premises.



5.1.4
SouthEast shall place a plaque or other identification affixed to SouthEast’s
equipment necessary to identify SouthEast’s equipment, including a list of
emergency contacts with telephone numbers.



 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Physical Collocation
Page 18 of 36
SouthEast
07/25/08



5.2
Entrance Facilities. SouthEast may elect to place SouthEast-owned or
SouthEastleased fiber entrance facilities into the Collocation Space. AT&T will
designate the point of interconnection in close proximity to the Premises
building housing the Collocation Space, such as an entrance manhole or a cable
vault which are physically accessible by both Parties. SouthEast will provide
and place fiber cable at the point of entrance of sufficient length to be pulled
through conduit and into the splice location. SouthEast will provide and install
a sufficient length of fire retardant riser cable, to which the entrance cable
will be spliced, which will extend from the splice location to SouthEast’s
equipment in the Collocation Space. In the event SouthEast utilizes a
non-metallic, riser-type entrance facility, a splice will not be required.
SouthEast must contact AT&T for instructions prior to placing the entrance
facility cable in the manhole. SouthEast is responsible for maintenance of the
entrance facilities. At SouthEast’s option AT&T will accommodate where
technically feasible a microwave entrance facility pursuant to separately
negotiated terms and conditions. In the case of adjacent collocation, unless
AT&T determines that limited space is available for the entrance facilities,
copper facilities may be used between the adjacent collocation arrangement and
the central office termination point. Notwithstanding the foregoing, SouthEast
may interconnect with AT&T AT&T using copper or coaxial cable in rural areas in
Kentucky according to the terms and conditions of Exhibit C, attached to this
Agreement and incorporated herein by his reference.



5.2.1
Dual Entrance. AT&T will provide at least two interconnection points at each
Premises where there are at least two such interconnection points available and
where capacity exists. Upon receipt of a request for physical collocation under
this Attachment, AT&T shall provide SouthEast with information regarding AT&T’s
capacity to accommodate dual entrance facilities. If conduit in the serving
manhole(s) is available and is not reserved for another purpose for utilization
within 12 months of the receipt of an application for collocation, AT&T will
make the requested conduit space available for installing a second entrance
facility to SouthEast’s arrangement. The location of the serving manhole(s) will
be determined at the sole discretion of AT&T. Where dual entrance is not
available due to lack of capacity, AT&T will so state in the Application
Response.



5.2.2
Shared Use. SouthEast may utilize spare capacity on an existing interconnector
entrance facility for the purpose of providing an entrance facility to another
SouthEast collocation arrangement within the same AT&T Premises. SouthEast must
arrange with AT&T for AT&T to splice the utilized entrance facility capacity to
SouthEast-provided riser cable.



5.3
Demarcation Point. AT&T will designate the point(s) of demarcation between
SouthEast’s equipment and/or network and AT&T’s network. Each Party will be
responsible for maintenance and operation of all equipment/facilities on its
side of the demarcation point. For 2-wire and 4-wire connections to AT&T’s
network, the demarcation point shall be a common block on the AT&T designated
conventional distributing frame. On AT&T’s side of the Demarcation Point,
SouthEast shall be responsible for providingI a supplier certified by AT&T
(“AT&T Certified Contractor”) for installing and properly labeling/stenciling,
the common block, and necessary cabling pursuant to Section 6.5. For all other
terminations AT&T shall designate a demarcation point on a per arrangement
basis. SouthEast or its agent must perform all required maintenance to
equipment/facilities on its side of the demarcation point, pursuant to Section
5.4, following, and may self-provision cross-connects that may be required
within the Collocation Space to activate service requests. At SouthEast’s option
and expense, a Point of Termination (“POT”) bay or frame may be placed in the
Collocation Space, but will not serve as the demarcation point.  SouthEast must
make arrangements with an AT&T Certified Supplier for such placement.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 4 – Physical Collocation
Page 19 of 36
SouthEast
07/25/08



5.4
SouthEast’s Equipment and Facilities. SouthEast, or if required by this
Attachment, SouthEast’s AT&T Certified Contractor, is solely responsible for the
design, engineering, installation, testing, provisioning, performance,
monitoring, maintenance and repair of the equipment and facilities used by
SouthEast which must be performed in compliance with all applicable AT&T
policies and guidelines. Such equipment and facilities may include but are not
limited to cable(s); equipment; and point of termination connections. SouthEast
and its selected AT&T Certified Contractor must follow and comply with all AT&T
requirements outlined in AT&T’s TR 73503, TR 73519, TR 73572, and TR 73564.



5.5
AT&T’s Access to On-Site Collocation Space. From time to time AT&T may require
access to the Collocation Space. AT&T retains the right to access such space for
the purpose of making AT&T equipment and building modifications (e.g., running,
altering or removing racking, ducts, electrical wiring, HVAC, and cables). AT&T
will give notice to SouthEast at least 48 hours before access to the Collocation
Space is required. SouthEast may elect to be present whenever AT&T performs work
in the Collocation Space. The Parties agree that SouthEast will not bear any of
the expense associated with this work.



5.6
Access. Pursuant to Section 11, SouthEast shall have access to the Collocation
Space twenty-four (24) hours a day, seven (7) days a week. SouthEast agrees to
provide the name and social security number or date of birth or driver’s license
number of each employee, contractor, or agents of SouthEast or SouthEast’s
Guests provided with access keys or devices (“Access Keys”) prior to the
issuance of said Access Keys. Key acknowledgement forms must be signed by
SouthEast and returned to AT&T Access Management within 15 calendar days of
SouthEast’s receipt. Failure to return properly acknowledged forms will result
in the holding of subsequent requests until acknowledgements are current. Access
Keys shall not be duplicated under any circumstances. SouthEast agrees to be
responsible for all Access Keys and for the return of all said Access Keys in
the possession of SouthEast employees, contractors, Guests, or agents after
termination of the employment relationship, contractual obligation with
SouthEast or upon the termination of this Attachment or the termination of
occupancy of an individual collocation arrangement.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 4 – Physical Collocation
Page 20 of 36
SouthEast
07/25/08



5.6.1
Lost or Stolen Access Keys. SouthEast shall notify AT&T in writing within 24
hours of becoming aware in the case of lost or stolen Access Keys. Should it
become necessary for AT&T to re-key buildings or deactivate a card as a result
of a lost Access Key(s) or for failure to return an Access Key(s), SouthEast
shall pay for all reasonable costs associated with the re-keying or deactivating
the card.



5.7
Interference or Impairment. Notwithstanding any other provisions of this
Attachment, SouthEast shall not use any product or service provided under this
Agreement, any other service related thereto or used in combination therewith,
or place or use any equipment or facilities in any manner that 1) significantly
degrades, interferes with or impairs service provided by AT&T or by any other
entity or any person’s use of its telecommunications service; 2) endangers or
damages the equipment, facilities or other property of AT&T or of any other
entity or person; 3) compromises the privacy of any communications; or 4)
creates an unreasonable risk of injury or death to any individual or to the
public. If AT&T reasonably determines that any equipment or facilities of
SouthEast violates the provisions of this paragraph, AT&T shall give written
notice to SouthEast, which notice shall direct SouthEast to cure the violation
within forty-eight (48) hours of SouthEast’s actual receipt of written notice
or, at a minimum, to commence curative measures within 24 hours and to exercise
reasonable diligence to complete such measures as soon as possible thereafter.
After receipt of the notice, the Parties agree to consult immediately and, if
necessary, to inspect the arrangement.



5.7.1
Except in the case of the deployment of an advanced service which significantly
degrades the performance of other advanced services or traditional voice band
services, if SouthEast fails to take curative action within 48 hours or if the
violation is of a character which poses an immediate and substantial threat of
damage to property, injury or death to any person, or any other significant
degradation, interference or impairment of AT&T’s or another entity’s service,
then and only in that event AT&T may take such action as it deems appropriate to
correct the violation, including without limitation the interruption of
electrical power to SouthEast’s equipment. AT&T will endeavor, but is not
required, to provide notice to SouthEast prior to taking such action and shall
have no liability to SouthEast for any damages arising from such action, except
to the extent that such action by AT&T constitutes willful misconduct.



 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Physical Collocation
Page 21 of 36
SouthEast
07/25/08



5.7.2
For purposes of this Section 5.7, the term significantly degrade shall mean an
action that noticeably impairs a service from a user’s perspective. In the case
of the deployment of an advanced service which significantly degrades the
performance of other advanced services or traditional voice band services and
SouthEast fails to take curative action within 48 hours then AT&T will establish
before the relevant Commission that the technology deployment is causing the
significant degradation. Any claims of network harm presented to SouthEast or,
if subsequently necessary, the relevant Commission, must be supported with
specific and verifiable information. Where AT&T demonstrates that a deployed
technology is significantly degrading the performance of other advanced services
or traditional voice band services, SouthEast shall discontinue deployment of
that technology and migrate its customers to technologies that will not
significantly degrade the performance of other such services. Where the only
degraded service itself is a known disturber, and the newly deployed technology
satisfies at least one of the criteria for a presumption that is acceptable for
deployment under section 47 C.F.R. 51.230, the degraded service shall not
prevail against the newly-deployed technology.



5.8
Personalty and its Removal. Facilities and equipment placed by SouthEast in the
Collocation Space shall not become a part of the Collocation Space, even if
nailed, screwed or otherwise fastened to the Collocation Space, but shall retain
their status as personal property and may be removed by SouthEast at any time.
Any damage caused to the Collocation Space by SouthEast’s employees, agents or
representatives during the removal of such property shall be promptly repaired
by SouthEast at its expense.



5.9
Alterations. In no case shall SouthEast or any person acting on behalf of
SouthEast make any rearrangement, modification, improvement, addition, repair,
or other alteration which could affect in any way space, power, HVAC, and/or
safety considerations to the Collocation Space or the AT&T Premises without the
written consent of AT&T, which consent shall not be unreasonably withheld. The
cost of any such specialized alterations shall be paid by SouthEast. Any
material rearrangement, modification, improvement, addition, repair, or other
alteration shall require a Subsequent Application and Subsequent Application
Fee, pursuant to subsection 6.2.2.



5.10
Janitorial Service. SouthEast shall be responsible for the general upkeep of the
Collocation Space. SouthEast shall arrange directly with an AT&T Certified
Contractor for janitorial services applicable to Caged Collocation Space. AT&T
shall provide a list of such contractors on a site-specific basis upon request.

 
6
Ordering and Preparation of Collocation Space

 
6.1
Should any state or federal regulatory agency impose procedures or intervals
applicable to SouthEast that are different from procedures or intervals set
forth in this section, whether now in effect or that become effective after
execution of this Agreement, those procedures or intervals shall supersede the
requirements set forth herein for that jurisdiction for all applications
submitted for the first time after the effective date thereof.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Physical Collocation
Page 22 of 36
SouthEast
07/25/08



6.2
Application for Space. SouthEast shall submit an application document when
SouthEast or SouthEast’s Guest(s), as defined in Section 3.4, desires to request
or modify the use of the Collocation Space.



6.2.1
Initial Application. For SouthEast or SouthEast’s Guest(s) initial equipment
placement, SouthEast shall submit to AT&T a Physical Expanded Interconnection
Application Document (“Application”). The Application is Bona Fide when it is
complete and accurate, meaning that all required fields on the application are
completed with the appropriate type of information. The Bona Fide Application
shall contain a detailed description and schematic drawing of the equipment to
be placed in SouthEast’s Collocation Space(s) and an estimate of the amount of
square footage required.



6.2.2
Subsequent Application. In the event SouthEast or SouthEast’s Guest(s) desires
to modify the use of the Collocation Space (“Augmentation”), SouthEast shall
complete an Application detailing all information regarding the modification to
the Collocation Space (“Subsequent Application”). The minimum  Subsequent
Application Fee shall be considered a partial payment of the applicable
Subsequent Application Fee which shall be calculated as set forth below. AT&T
shall determine what modifications, if any, to the Premises are required to
accommodate the change requested by SouthEast in the Application. Such necessary
modifications to the Premises may include but are not limited to, floor loading
changes, changes necessary to meet HVAC requirements, changes to power plant
requirements, equipment additions, etc. The fee paid by SouthEast for its
request to modify the use of the Collocation Space shall be dependent upon the
level of assessment needed for the modification requested. Where the Subsequent
Application does not require assessment for provisioning or construction work by
AT&T, no Subsequent Application Fee will be required and the pre-paid fee shall
be refunded to SouthEast. The fee for an Application where the modification
requested has limited effect (e.g., does not require assessment related to
capital expenditure by AT&T) shall be the Subsequent Application Fee as set
forth in Exhibit A. If the modification requires capital expenditure assessment,
a full Application Fee shall apply. In the event such modifications require the
assessment of a full Application Fee as set forth in Exhibit A, the outstanding
balance shall be due by SouthEast within 30 calendar days following SouthEast’s
receipt of a bill or invoice from AT&T. The Subsequent Application is Bona Fide
when it is complete and accurate, meaning that all required fields on the
Application are completed with the appropriate type of information.



 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Physical Collocation
Page 23 of 36
SouthEast
07/25/08



6.3
Application Response (Kentucky)  In addition to the notice of space availability
pursuant to Section 2.1, AT&T will respond as to whether the Application is Bona
Fide, and if it is not Bona Fide, the items necessary to cause the Application
to become Bona Fide. When space has been determined to be available, AT&T will
provide a written response (“Application Response”) within thirty (30) calendar
days of receipt of a Bona Fide Application. The Application Response will
include, at a minimum, the configuration of the space, the Cable Installation
Fee, Cable Records Fee, and the space preparation fees, as described in Section
7. When multiple applications are submitted in a state within a fifteen (15)
calendar day window, AT&T will respond to the Bona Fide Applications as soon as
possible, but no later than the following: within thirty (30) calendar days for
Bona Fide Applications 1-5; within thirty-six (36) calendar days for Bona Fide
Applications 6-10; within forty-two (42) calendar days for Bona Fide
Applications 11-15. Response intervals for multiple Bona Fide Applications
submitted within the same timeframe for the same state in excess of 15 must be
negotiated. All negotiations shall consider the total volume from all requests
from telecommunications companies for collocation.



6.4
Application Modifications (Kentucky). If a modification or revision is made to
any information in the Bona Fide Application for Physical Collocation or the
Bona Fide Application for Adjacent Collocation, with the exception of
modifications to Customer Information, Contact Information or Billing Contact
Information, either at the request of SouthEast or necessitated by technical
considerations, AT&T will respond to the Bona Fide Application within thirty
(30) calendar days after AT&T receives such revised Application or at such other
date as the Parties agree. If, at any time, AT&T needs to reevaluate SouthEast’s
Bona Fide Application as a result of changes requested by SouthEast to CLEC’s
original Application, then AT&T will charge SouthEast a Subsequent Application
Fee. Major changes such as requesting additional space or adding additional
equipment may require SouthEast to resubmit the Application with an Application
Fee.



6.5
Bona Fide Firm Order (Kentucky). SouthEast shall indicate its intent to proceed
with equipment installation in an AT&T Premises by submitting a Physical
Expanded Interconnection Firm Order document (“Firm Order”) to AT&T. A Firm
Order shall be considered Bona Fide when SouthEast has completed the
Application/Inquiry process described in Section 6.2, preceding and has
submitted the Firm Order document indicating acceptance of the Application
Response provided by AT&T.  The Bona Fide Firm Order must be received by AT&T no
later than thirty (30) calendar days  after AT&T’s Application Response to
SouthEast’s Bona Fide Application or the Application will expire.



6.5.1
AT&T will establish a firm order date based upon the date AT&T is in receipt of
a Bona Fide Firm Order. AT&T will acknowledge the receipt of SouthEast’s Bona
Fide Firm Order within seven (7) calendar days of receipt indicating that the
Bona Fide Firm Order has been received. An AT&T response to a Bona Fide Firm
Order will include a Firm Order Confirmation containing the firm order date. No
revisions will be made to a Bona Fide Firm Order.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Physical Collocation
Page 24 of 36
SouthEast
07/25/08



6.5.2
AT&T will permit one accompanied site visit to SouthEast’s designated
collocation arrangement location after receipt of the Bona Fide Firm Order
without charge to SouthEast.



6.5.3
SouthEast must submit to AT&T the completed Access Control Request Form for all
employees or agents requiring access to the AT&T Premises a minimum of 30
calendar days prior to the date SouthEast desires access to the Collocation
Space. SouthEast may submit such a request at any time subsequent to AT&T’s
receipt of the Bona Fide Firm Order. In the event SouthEast desires access to
the Collocation Space after submitting such a request but prior to access being
approved, AT&T shall permit SouthEast to access the Collocation Space,
accompanied by a security escort at SouthEast’s expense. SouthEast must request
escorted access at least three (3) business days prior to the date such access
is desired.



6.6
Construction and Provisioning Interval (Kentucky). Excluding the time interval
required to secure the appropriate government licenses and permits, AT&T will
use best efforts to complete construction for collocation arrangements under
ordinary conditions as soon as possible and within a maximum of 90 calendar days
from receipt of a Bona Fide Firm Order or as agreed to by the Parties. Ordinary
conditions are defined as space available with only minor changes to support
systems required, such as but not limited to, HVAC, cabling and the power
plant(s). Excluding the time interval required to secure the appropriate
government licenses and permits, AT&T will use best efforts to complete
construction of all other Collocation Space ("extraordinary conditions") within
130 calendar days of the receipt of a Bona Fide Firm Order. Extraordinary
conditions are defined to include but are not limited to major AT&T equipment
rearrangement or addition; power plant addition or upgrade; major mechanical
addition or upgrade; major upgrade for ADA compliance; environmental hazard or
hazardous materials abatement; and arrangements for which equipment shipping
intervals are extraordinary in length.



6.7
Joint Planning. Joint planning between AT&T and SouthEast will commence within a
maximum of twenty (20) calendar days from AT&T's receipt of a Bona Fide Firm
Order. AT&T will provide the preliminary design of the Collocation Space and the
equipment configuration requirements as reflected in the Bona Fide Application
and affirmed in the Bona Fide Firm Order. The Collocation Space completion time
period will be provided to SouthEast during joint planning.



6.8
Permits. Each Party or its agents will diligently pursue filing for the permits
required for the scope of work to be performed by that Party or its agents
within ten (10) calendar days of the completion of finalized construction
designs and specifications.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Physical Collocation
Page 25 of 36
SouthEast
07/25/08



6.9
Acceptance Walk Through. SouthEast will contact AT&T within seven (7) days of
collocation space being ready to schedule an acceptance walk through of each
Collocation Space requested from AT&T by SouthEast. AT&T will correct any
deviations to SouthEast’s original or jointly amended requirements within seven
(7) calendar days after the walk through, unless the Parties jointly agree upon
a different time frame.



6.10
Use of AT&T Certified Supplier. SouthEast shall select a supplier which has been
approved as an AT&T Certified Supplier to perform all engineering and
installation work. SouthEast and SouthEast’s AT&T Certified Supplier must follow
and comply with all AT&T requirements outlined in AT&T’s TR 73503, TR 73519, TR
73572, and TR 73564. In some cases, SouthEast must select separate AT&T
Certified Suppliers for transmission equipment, switching equipment and power
equipment. AT&T shall provide SouthEast with a list of AT&T Certified Suppliers
upon request. The AT&T Certified Supplier(s) shall be responsible for installing
SouthEast's equipment and components, extending power cabling to the AT&T power
distribution frame, performing operational tests after installation is complete,
and notifying AT&T's equipment engineers and SouthEast upon successful
completion of installation, etc. The AT&T Certified Supplier shall bill
SouthEast directly for all work performed for SouthEast pursuant to this
Attachment and AT&T shall have no liability for nor responsibility to pay such
charges imposed by the AT&T Certified Supplier. AT&T shall consider certifying
SouthEast or any supplier proposed by SouthEast. All work performed by or for
SouthEast shall conform to generally accepted industry guidelines and standards.



6.11
Alarm and Monitoring. AT&T shall place environmental alarms in the Premises for
the protection of AT&T equipment and facilities. SouthEast shall be responsible
for placement, monitoring and removal of environmental and equipment alarms used
to service SouthEast’s Collocation Space. Upon request, AT&T will provide
SouthEast with applicable tariffed service(s) to facilitate remote monitoring of
collocated equipment by SouthEast. Both Parties shall use best efforts to notify
the other of any verified environmental hazard known to that Party.



6.12
Basic Telephone Service. Upon request of SouthEast, AT&T will provide basic
telephone service to the Collocation Space under the rates, terms and conditions
of the current tariff offering for the service requested.



 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Physical Collocation
Page 26 of 36
SouthEast
07/25/08



6.13
Virtual to Physical Collocation Relocation. In the event physical Collocation
Space was previously denied at a location due to technical reasons or space
limitations, and that physical Collocation Space has subsequently become
available, SouthEast may relocate its virtual collocation arrangements to
physical collocation arrangements and pay the appropriate non-recurring fees for
physical collocation and for the rearrangement or reconfiguration of services
terminated in the virtual collocation arrangement, as outlined in the
appropriate AT&T tariffs. In the event that AT&T knows when additional space for
physical collocation may become available at the location requested by
SouthEast, such information will be provided to SouthEast in AT&T’s written
denial of physical collocation. To the extent that (i) physical Collocation
Space becomes available to SouthEast within 180 calendar days of AT&T’s written
denial of SouthEast’s request for physical collocation, (ii) AT&T had knowledge
that the space was going to become available, and (iii) SouthEast was not
informed in the written denial that physical Collocation Space would become
available within such 180 calendar days, then SouthEast may transition its
virtual collocation arrangement to a physical collocation arrangement and will
receive a credit for any nonrecurring charges previously paid for such virtual
collocation. SouthEast must arrange with an AT&T Certified Supplier for the
relocation of equipment from its virtual Collocation Space to its physical
Collocation Space and will bear the cost of such relocation.



6.14
Cancellation. If, at anytime prior to space acceptance, SouthEast cancels its
order for the Collocation Space(s), SouthEast will reimburse AT&T in the
following manner: AT&T will ascertain how far preparation work has progressed.
SouthEast will be billed the applicable non recurring rate for any and all work
processes for which work has begun.



6.15
Licenses. SouthEast, at its own expense, will be solely responsible for
obtaining from governmental authorities, and any other appropriate agency,
entity, or person, all rights, privileges, and licenses necessary or required to
operate as a provider of telecommunications services to the public or to occupy
the Collocation Space.



6.16
Environmental Compliance. The Parties agree to utilize and adhere to the
Environmental Hazard Guidelines identified as Exhibit B attached hereto.



7
Rates and Charges for On-Site Collocation

 
7.1
AT&T shall assess an Application Fee via a service order which shall be issued
at the time AT&T responds that space is available pursuant to section 2.1.
Payment of said Application Fee will be due as dictated by SouthEast’s current
billing cycle and is non-refundable.



 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Physical Collocation
Page 27 of 36
SouthEast
07/25/08



7.2
Space Preparation. Space preparation fees consist of a nonrecurring charge for
Firm Order Processing and monthly recurring charges for Central Office
Modifications, assessed per arrangement, per square foot, and Common Systems
Modifications, assessed per arrangement, per square foot for cageless and per
cage for caged collocation. SouthEast shall remit payment of the nonrecurring
Firm Order Processing Fee coincident with submission of a Bona Fide Firm Order.
The recurring charges for space preparation apply beginning on the date on which
AT&T releases the Collocation Space for occupancy or on the date SouthEast first
occupies the Collocation Space, whichever is sooner. The charges recover the
costs associated with preparing the Collocation Space, which includes survey,
engineering of the Collocation Space, design and modification costs for network,
building and support systems. In the event SouthEast opts for cageless space,
the space preparation fees will be assessed based on the total floor space
dedicated to SouthEast as prescribed in Section 7.7.



7.3
Cable Installation. Cable Installation Fee(s) are assessed per entrance cable
placed.



7.4
Floor Space. The Floor Space Charge includes reasonable charges for lighting,
HVAC, and other allocated expenses associated with maintenance of the Premises
but does not recover any power-related costs incurred by AT&T. When the
Collocation Space is enclosed, SouthEast shall pay floor space charges based
upon the number of square feet so enclosed. When the Collocation Space is not
enclosed, SouthEast shall pay floor space charges based upon the following floor
space calculation:  [(depth of the equipment lineup in which the rack is placed)
+ (0.5 x maintenance aisle depth) + (0.5 x wiring aisle depth)] X (width of rack
and spacers). For purposes of this calculation, the depth of the equipment
lineup shall consider the footprint of equipment racks plus any equipment
overhang. AT&T will assign unenclosed Collocation Space in conventional
equipment rack lineups where feasible. In the event SouthEast’s collocated
equipment requires special cable racking, isolated grounding or other treatment
which prevents placement within conventional equipment rack lineups, SouthEast
shall be required to request an amount of floor space sufficient to accommodate
the total equipment arrangement. Floor space charges are due beginning with the
date on which AT&T releases the Collocation Space for occupancy or on the date
SouthEast first occupies the Collocation Space, whichever is sooner.



7.5
Power. AT&T shall make available –48 Volt (-48V) DC power for SouthEast’s
Collocation Space at an AT&T Power Board or AT&T Battery Distribution Fuse Bay
(“BDFB”) at SouthEast’s option within the Premises.



 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Physical Collocation
Page 28 of 36
SouthEast
07/25/08



7.5.1
Recurring charges for -48V DC power will be assessed per ampere per month based
upon the AT&T Certified Supplier engineered and installed power feed fused
ampere capacity. Rates include redundant feeder fuse positions (A&B) and common
cable rack to SouthEast’s equipment or space enclosure. When obtaining power
from a BDFB, fuses and power cables (A&B) must be engineered (sized), and
installed by SouthEast’s AT&T Certified Supplier. When obtaining power from an
AT&T power board, power cables (A&B) must be engineered (sized), and installed
by SouthEast’s AT&T Certified power Supplier. SouthEast is responsible for
contracting with an AT&T Certified Supplier for power distribution feeder cable
runs from an AT&T BDFB or power board to SouthEast’s equipment. Determination of
the AT&T BDFB or AT&T power board as the power source will be made at AT&T’s
sole, but reasonable, discretion. The AT&T Certified Supplier contracted by
SouthEast must provide AT&T a copy of the engineering power specification prior
to the day on which SouthEast’s equipment becomes operational (“Commencement
Date”). AT&T will provide the common power feeder cable support structure
between the AT&T BDFB or power board and SouthEast’s arrangement area. SouthEast
shall contract with an AT&T Certified Supplier who will be responsible for the
following:  dedicated power cable support structure within SouthEast’s
arrangement; power cable feeds; terminations of cable. Any terminations at an
AT&T power board must be performed by an AT&T Certified power Supplier.
SouthEast shall comply with all applicable National Electric Code (NEC), AT&T
TR73503, Telcordia (BellCore) and ANSI Standards regarding power cabling.



7.5.2
If AT&T has not previously invested in power plant capacity for collocation at a
specific site, SouthEast has the option to add its own dedicated power plant;
provided, however, that such work shall be performed by an AT&T Certified
Supplier who shall comply with AT&T’s guidelines and specifications. Where the
addition of SouthEast’s dedicated power plant results in construction of a new
power plant room, upon termination of SouthEast’s right to occupy collocation
space at such site, SouthEast shall have the right to remove its equipment from
the power plant room, but shall otherwise leave the room intact.



7.5.3
If SouthEast elects to install its own DC Power Plant, AT&T shall provide AC
power to feed SouthEast’s DC Power Plant. Charges for AC power will be assessed
per breaker ampere per month. Rates include the provision of commercial and
standby AC power. When obtaining power from an AT&T service panel, protection
devices and power cables must be engineered (sized), and installed by
SouthEast’s AT&T Certified Supplier except that AT&T shall engineer and install
protection devices and power cables for Adjacent Collocation. SouthEast’s AT&T
Certified Supplier must also provide a copy of the engineering power
specification prior to the Commencement Date. Charges for AC power shall be
assessed pursuant to the rates specified in Exhibit A. AC power voltage and
phase ratings shall be determined on a per location basis. At SouthEast’s
option, SouthEast may arrange for AC power in an Adjacent Collocation
arrangement from a retail provider of electrical power.



7.6
Security Escort. A security escort will be required whenever SouthEast or its
approved agent desires access to the entrance manhole or must have access to the
Premises after the one accompanied site visit allowed pursuant to Section 6.6.2
prior to completing AT&T’s Security Training requirements and/or prior to Space
Acceptance. Rates for a security escort are assessed according to the schedule
appended hereto as Exhibit A beginning with the scheduled escort time. AT&T will
wait for one-half (1/2) hour after the scheduled time for such an escort and
SouthEast shall pay for such half-hour charges in the event SouthEast fails to
show up.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 4 – Physical Collocation
Page 29 of 36
SouthEast
07/25/08



7.7
Cable Record charges. These charges apply for work required to build cable
records in company systems. The VG/DS0 per cable record charge is for a maximum
of 3600 records. The Fiber cable record charge is for a maximum of 99 records.



7.8
Rate “True-Up”.  The Parties agree that the prices reflected as interim herein
shall be “trued-up” (up or down) based on final prices either determined by
further agreement or by an effective order, in a proceeding involving AT&T
before the regulatory authority for the state in which the services are being
performed or any other body having jurisdiction over this Agreement (hereinafter
“Commission”).  Under the “true-up” process, the interim price for each service
shall be multiplied by the volume of that service purchased to arrive at the
total interim amount paid for that service (“Total Interim Price”).  The final
price for that service shall be multiplied by the volume purchased to arrive at
the total final amount due (“Total Final Price”).  The Total Interim Price shall
be compared with the Total Final Price.  If the Total Final Price is more than
the Total Interim Price, SouthEast shall pay the difference to AT&T.  If the
Total Final Price is less than the Total Interim Price, AT&T shall pay the
difference to SouthEast.  Each Party shall keep its own records upon which a
“true-up” can be based and any final payment from one Party to the other shall
be in an amount agreed upon by the Parties based on such records.  In the event
of any disagreement as between the records or the Parties regarding the amount
of such “true-up,” the Parties agree that the Commission shall be called upon to
resolve such differences.

 
7.9
Other. If no rate is identified in the contract, the rate for the specific
service or function will be negotiated by the Parties upon request by either
Party. Payment of all other charges under this Attachment shall be due as
dictated by SouthEast’s current billing cycle. SouthEast will pay a late payment
charge as specified in the current State Tariff.

 
8.
Insurance

 
8.1
SouthEast shall, at its sole cost and expense, procure, maintain, and keep n
force insurance as specified in this Section 8 and underwritten by insurance
companies licensed to do business in the states applicable under this Attachment
and having a Best’s Insurance Rating of A-.



8.2
SouthEast shall maintain the following specific coverage:



8.2.1
Commercial General Liability coverage in the amount of ten million dollars
($10,000,000.00) or a combination of Commercial General Liability and
Excess/Umbrella coverage totaling not less than ten million dollars
($10,000,000.00). AT&T shall be named as an Additional Insured on the Commercial
General Liability policy as specified herein.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 4 – Physical Collocation
Page 30 of 36
SouthEast
07/25/08



8.2.2
Statutory Workers Compensation coverage and Employers Liability coverage in the
amount of one hundred thousand dollars ($100,000.00) each accident, one hundred
thousand dollars ($100,000.00) each employee by disease, and five hundred
thousand dollars ($500,000.00) policy limit by disease.



8.2.3
All Risk Property coverage on a full replacement cost basis insuring all of
SouthEast’s real and personal property situated on or within AT&T’s Central
Office location(s).



8.2.4
SouthEast may elect to purchase business interruption and contingent business
interruption insurance, having been advised that AT&T assumes no liability for
loss of profit or revenues should an interruption of service occur.



8.3
The limits set forth in Section 8.2 above may be increased by AT&T from time to
time during the term of this Attachment upon thirty (30) days notice to
SouthEast to at least such minimum limits as shall then be customary with
respect to comparable occupancy of AT&T structures.



8.4
All policies purchased by SouthEast shall be deemed to be primary and not
contributing to or in excess of any similar coverage purchased by AT&T. All
insurance must be in effect on or before the date equipment is delivered to
AT&T's Premises and shall remain in effect for the term of this Attachment or
until all SouthEast's property has been removed from AT&T's Premises, whichever
period is longer. If SouthEast fails to maintain required coverage, AT&T may pay
the premiums thereon and seek reimbursement of same from SouthEast.



8.5
SouthEast shall submit certificates of insurance reflecting the coverage
required pursuant to this Section a minimum of ten (10) business days prior to
the commencement of any work in the Collocation Space. Failure to meet this
interval may result in construction and equipment installation delays. SouthEast
shall arrange for AT&T to receive thirty (30) business days’ advance notice of
cancellation from SouthEast's insurance company. SouthEast shall forward a
certificate of insurance and notice of cancellation/non-renewal to AT&T at the
following address:



AT&T Telecommunications, Inc.
Collocation Service Center
1410 East Renner Road
Room 1-127
Richardson, TX 75082
 
 
 

--------------------------------------------------------------------------------

 


Attachment 4 – Physical Collocation
Page 31 of 36
SouthEast
07/25/08



8.6
SouthEast must conform to recommendations made by AT&T's fire insurance company
to the extent AT&T has agreed to, or shall hereafter agree to, such
recommendations.



8.7
Self-Insurance. If SouthEast’s net worth exceeds five hundred million dollars
($500,000,000), SouthEast may elect to request self-insurance status in lieu of
obtaining any of the insurance required in Sections 8.2.1 and 8.2.2. SouthEast
shall provide audited financial statements to AT&T thirty (30) days prior to the
commencement of any work in the Collocation Space. AT&T shall then review such
audited financial statements and respond in writing to SouthEast in the event
that self-insurance status is not granted to SouthEast. If AT&T approves
SouthEast for self-insurance, SouthEast shall annually furnish to AT&T, and keep
current, evidence of such net worth that is attested to by one of SouthEast’s
corporate officers. The ability to self-insure shall continue so long as the
SouthEast meets all of the requirements of this Section. If the SouthEast
subsequently no longer satisfies this Section, SouthEast is required to purchase
insurance as indicated by Sections 8.2.1 and 8.2.2.



8.8
The net worth requirements set forth in Section 8.7 may be increased by AT&T
from time to time during the term of this Attachment upon thirty (30) days’
notice to SouthEast to at least such minimum limits as shall then be customary
with respect to comparable occupancy of AT&T structures.



8.9
Failure to comply with the provisions of this Section will be deemed a material
breach of this Attachment.

 
9
Mechanics Liens

 
9.1
If any mechanics lien or other liens shall be filed against property of either
Party (AT&T or SouthEast), or any improvement thereon by reason of or arising
out of any labor or materials furnished or alleged to have been furnished or to
be furnished to or for the other Party or by reason of any changes, or additions
to said property made at the request or under the direction of the other Party,
the other Party directing or requesting those changes shall, within thirty (30)
business days after receipt of written notice from the Party against whose
property said lien has been filed, either pay such lien or cause the same to be
bonded off the affected property in the manner provided by law. The Party
causing said lien to be placed against the property of the other shall also
defend, at its sole cost and expense, on behalf of the other, any action, suit
or proceeding which may be brought for the enforcement of such liens and shall
pay any damage and discharge any judgment entered thereon.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 4 – Physical Collocation
Page 32 of 36
SouthEast
07/25/08



10.
Inspections

 
10.1
AT&T may conduct an inspection of SouthEast’s equipment and facilities in the
Collocation Space(s) prior to the activation of facilities between SouthEast's
equipment and equipment of AT&T. AT&T may conduct an inspection if SouthEast
adds equipment and may otherwise conduct routine inspections at reasonable
intervals mutually agreed upon by the Parties. AT&T shall provide SouthEast with
a minimum of forty-eight (48) hours or two (2) business days, whichever is
greater, advance notice of all such inspections. All costs of such inspection
shall be borne by AT&T.

 
11.
Security and Safety Requirements

 
11.1
The security and safety requirements set forth in this section are as stringent
as the security requirements AT&T maintains at its own premises either for their
own employees or for authorized contractors. Only AT&T employees, AT&T Certified
Contractors and authorized employees, authorized Guests, pursuant to Section
3.4, preceeding, or authorized agents of SouthEast will be permitted in the AT&T
Premises. SouthEast shall provide its employees and agents with picture
identification which must be worn and visible at all times while in the
Collocation Space or other areas in or around the Premises. The photo
Identification card shall bear, at a minimum, the employee’s name and photo, and
the SouthEast name. AT&T reserves the right to remove from its premises any
employee of SouthEast not possessing identification issued by SouthEast or who
have violated any of AT&T’s policies as outlined in the CLEC Security Training
documents. SouthEast shall hold AT&T harmless for any damages resulting from
such removal of its personnel from AT&T premises. SouthEast shall be solely
responsible for ensuring that any Guest of SouthEast is in compliance with all
subsections of this Section 11.



11.1.1
SouthEast will be required, at its own expense, to conduct a statewide
investigation of criminal history records for each SouthEast employee being
considered for work on the AT&T Premises, for the states/counties where the
SouthEast employee has worked and lived for the past five years. Where state law
does not permit statewide collection or reporting, an investigation of the
applicable counties is acceptable. SouthEast shall not be required to perform
this investigation if an affiliated company of SouthEast has performed an
investigation of the SouthEast employee seeking access, if such investigation
meets the criteria set forth above. This requirement will not apply if SouthEast
has performed a pre-employment statewide investigation of criminal history
records, or where state law does not permit an investigation of the applicable
counties for the SouthEast employee seeking access, for the states/counties
where the SouthEast employee has worked and lived for the past five years.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 4 – Physical Collocation
Page 33 of 36
SouthEast
07/25/08



11.1.2
SouthEast will be required to administer to their personnel assigned to the AT&T
Premises security training either provided by AT&T, or meeting criteria defined
by AT&T.



11.1.3
SouthEast shall not assign to the AT&T Premises any personnel with records of
felony criminal convictions. SouthEast shall not assign to the AT&T Premises any
personnel with records of misdemeanor convictions, except for misdemeanor
traffic violations, without advising AT&T of the nature and gravity of the
offense(s). AT&T reserves the right to refuse building access to any SouthEast
personnel who have been identified to have misdemeanor criminal convictions.
Notwithstanding the foregoing, in the event that SouthEast chooses not to advise
AT&T of the nature and gravity of any misdemeanor conviction, SouthEast may, in
the alternative, certify to AT&T that it shall not assign to the AT&T Premises
any personnel with records of misdemeanor convictions (other than misdemeanor 
traffic violations).



11.1.4
SouthEast shall not knowingly assign to the AT&T Premises any individual who was
a former employee of AT&T and whose employment with AT&T was terminated for a
criminal offense whether or not AT&T sought prosecution of the individual for
the criminal offense.



11.1.5
SouthEast shall not knowingly assign to the AT&T Premises any individual who was
a former contractor of AT&T and whose access to an AT&T Premises was revoked due
to commission of a criminal offense whether or not AT&T sought prosecution of
the individual for the criminal offense.



11.1.6
For each SouthEast employee requiring access to an AT&T Premises pursuant to
this Attachment, SouthEast shall furnish AT&T, prior to an employee gaining such
access, a certification that the aforementioned background check and security
training were completed. The certification will contain a statement that no
felony convictions were found and certifying that the security training was
completed by the employee. If the employee’s criminal history includes
misdemeanor convictions, SouthEast will disclose the nature of the convictions
to AT&T at that time. In the alternative, SouthEast may certify to AT&T that it
shall not assign to the AT&T Premises any personnel with records of misdemeanor
convictions other than misdemeanor traffic violations.



11.1.7
At AT&T’s request, SouthEast shall promptly remove from AT&T’s  Premises any
employee of SouthEast AT&T does not wish to grant access to its premises 1)
pursuant to any investigation conducted by AT&T or 2) prior to the initiation of
an investigation in the event that an employee of SouthEast is found interfering
with the property or personnel of AT&T or another CLEC, provided that an
investigation shall promptly be commenced by AT&T.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 4 – Physical Collocation
Page 34 of 36
SouthEast
07/25/08



11.2
Notification to AT&T. AT&T reserves the right to interview SouthEast’s
employees, agents, or contractors in the event of wrongdoing in or around AT&T’s
property or involving AT&T’s or another CLEC’s property or personnel, provided
that AT&T shall provide reasonable notice to SouthEast’s Security contact of
such interview. SouthEast and its contractors shall reasonably cooperate with
AT&T’s investigation into allegations of wrongdoing or criminal conduct
committed by, witnessed by, or involving SouthEast’s employees, agents, or
contractors. Additionally, AT&T reserves the right to bill SouthEast for all
reasonable costs associated with investigations involving its employees, agents,
or contractors if it is established and mutually agreed in good faith that
SouthEast’s employees, agents, or contractors are responsible for the alleged
act. AT&T shall bill SouthEast for AT&T property which is stolen or damaged
where an investigation determines the culpability of SouthEast’s employees,
agents, or contractors and where SouthEast agrees, in good faith, with the
results of such investigation. SouthEast shall notify AT&T in writing
immediately in the event that the CLEC discovers one of its employees already
working on the AT&T premises is a possible security risk. Upon request of the
other Party, the Party who is the employer shall discipline consistent with its
employment practices, up to and including removal from AT&T Premises, any
employee found to have violated the security and safety requirements of this
section. SouthEast shall hold AT&T harmless for any damages resulting from such
removal of its personnel from AT&T premises.



11.3
Use of Supplies. Unauthorized use of telecommunications equipment or supplies by
either Party, whether or not used routinely to provide telephone service (e.g.
plug-in cards,) will be strictly prohibited and handled appropriately. Costs
associated with such unauthorized use may be charged to the offending Party, as
may be all associated investigative costs.



11.4
Use of Official Lines. Except for non-toll calls necessary in the performance of
their work, neither Party shall use the telephones of the other Party on the
AT&T Premises. Charges for unauthorized telephone calls may be charged to the
offending Party, as may be all associated investigative costs.



11.5
Accountability. Full compliance with the Security requirements of this section
shall in no way limit the accountability of either Party to the other for the
improper actions of its employees.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 4 – Physical Collocation
Page 35 of 36
SouthEast
07/25/08



12.
Destruction of Collocation Space

 
12.1
In the event a Collocation Space is wholly or partially damaged by fire,
windstorm, tornado, flood or by similar causes to such an extent as to be
rendered wholly unsuitable for SouthEast’s permitted use hereunder, then either
Party may elect within ten (10) business  days after such damage, to terminate
occupancy of the damaged Collocation Space, and if either Party shall so elect,
by giving the other written notice of termination, both Parties shall stand
released of and from further liability under the terms hereof. If the
Collocation Space shall suffer only minor damage and shall not be rendered
wholly unsuitable for SouthEast's permitted use, or is damaged and the option to
terminate is not exercised by either Party, AT&T covenants and agrees to proceed
promptly without expense to SouthEast, except for improvements not the property
of AT&T, to repair the damage. AT&T shall have a reasonable time within which to
rebuild or make any repairs, and such rebuilding and repairing shall be subject
to delays caused by storms, shortages of labor and materials, government
regulations, strikes, walkouts, and causes beyond the control of AT&T, which
causes shall not be construed as limiting factors, but as exemplary only.
SouthEast may, at its own expense, accelerate the rebuild of its collocated
space and equipment provided however that an AT&T Certified Contractor is used
and the necessary space preparation has been completed. Rebuild of equipment
must be performed by an AT&T Certified Vendor. If SouthEast's acceleration of
the project increases the cost of the project, then those additional charges
will be incurred by SouthEast. Where allowed and where practical, SouthEast may
erect a temporary facility while AT&T rebuilds or makes repairs. In all cases
where the Collocation Space shall be rebuilt or repaired, SouthEast shall be
entitled to an equitable abatement of rent and other charges, depending upon the
unsuitability of the Collocation Space for SouthEast's permitted use, until such
Collocation Space is fully repaired and restored and SouthEast's equipment
installed therein (but in no event later than thirty (30) business  days after
the Collocation Space is fully repaired and restored). Where SouthEast has
placed an Adjacent Arrangement pursuant to Section 3.5, SouthEast shall have the
sole responsibility to repair or replace said Adjacent Arrangement provided
herein. Pursuant to this section, AT&T will restore the associated services to
the Adjacent Arrangement.

 
13.
Eminent Domain

 
13.1
If the whole of a Collocation Space or Adjacent Arrangement shall be taken by
any public authority under the power of eminent domain, then this Attachment
shall terminate with respect to such Collocation Space or Adjacent Arrangement
as of the day possession shall be taken by such public authority and rent and
other charges for the Collocation Space or Adjacent Arrangement shall be paid up
to that day with proportionate refund by AT&T of such rent and charges as may
have been paid in advance for a period subsequent to the date of the taking. If
any part of the Collocation Space or Adjacent Arrangement shall be taken under
eminent domain, AT&T and SouthEast shall each have the right to terminate this
Attachment with respect to such Collocation Space or Adjacent Arrangement and
declare the same null and void, by written notice of such intention to the other
Party within ten (10) business days after such taking.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 4 – Physical Collocation
Page 36 of 36
SouthEast
07/25/08



14.
Nonexclusivity

 
14.1
SouthEast understands that this Attachment is not exclusive and that AT&T may
enter into similar agreements with other Parties. Assignment of space pursuant
to all such agreements shall be determined by space availability and made on a
first come, first served basis.



 
 

--------------------------------------------------------------------------------

 


Attachment 4 – Remote Site Physical Collocation
Page 1 of 32
SouthEast
07/25/08



Attachment 4-RS


AT&T Remote Site Physical Collocation


1. 
Scope of Attachment



1.1
Scope of Attachment. The rates, terms, and conditions contained within this
Attachment shall only apply when SouthEast is occupying the Remote Collocation
Space as a sole occupant or as a Host within a Remote Site Location pursuant to
Section 4.



All the negotiated rates, terms and conditions set forth in this Attachment
pertain to Remote Site Collocation and the provisioning of Remote Collocation
Space.


1.2
Right to occupy. AT&T shall offer to SouthEast Remote Site Collocation on rates,
terms, and conditions that are just, reasonable, non-discriminatory and
consistent with the rules of the Federal Communications Commission (“FCC”).
Subject to the rates, terms, and conditions of this Attachment, AT&T hereby
grants to SouthEast a right to occupy that certain area designated by AT&T
within a AT&T Remote Site Location, of a size which is specified by SouthEast
and agreed to by AT&T (hereinafter “Remote Collocation Space”). AT&T Remote Site
Locations include cabinets, huts, and controlled environmental vaults owned or
leased by AT&T that house AT&T Network Facilities. To the extent this Attachment
does not include all the necessary rates, terms and conditions for other AT&T
remote locations other than cabinets, huts and controlled environmental vaults,
the Parties will negotiate said rates, terms, and conditions at the request for
Remote Site collocation at AT&T remote locations other than those specified
above.



1.2.1
The size specified by SouthEast may contemplate a request for space sufficient
to accommodate SouthEast’s growth within a two year period. Neither AT&T nor any
of AT&T’s affiliates may reserve space for future use on more preferential terms
than those set forth above.



1.3
Third Party Property. If the Premises, or the property on which it is located,
is leased by AT&T from a Third Party or otherwise controlled by a Third Party,
special considerations and intervals may apply in addition to the terms and
conditions of this Agreement. Additionally, where AT&T notifies SouthEast that
AT&T’s agreement with a Third Party does not grant AT&T the ability to provide
access and use rights to others, upon SouthEast’s request, AT&T will use its
best efforts to obtain the owner’s consent and to otherwise secure such rights
for SouthEast. SouthEast agrees to reimburse AT&T for the reasonable and
demonstrable costs incurred by AT&T in obtaining such rights for SouthEast. In
cases where a Third Party agreement does not grant AT&T the right to provide
access and use rights to others as contemplated by this Agreement and AT&T,
despite its best efforts, is unable to secure such access and use rights for
SouthEast as above, SouthEast shall be responsible for obtaining such permission
to access and use such property. AT&T shall cooperate with SouthEast in
obtaining such permission.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Remote Site Physical Collocation
Page 2 of 32
SouthEast
07/25/08



1.4
Space Reclamation. In the event of space exhaust within a Remote Site Location,
AT&T may include in its documentation for the Petition for Waiver filing any
vacant space in the Remote Site Location. SouthEast will be responsible for any
justification of vacant space within its Remote Collocation Space, if such
justification is required by the appropriate state commission.



1.5
Use of Space. SouthEast shall use the Remote Collocation Space for the purposes
of installing, maintaining and operating SouthEast’s equipment (to include
testing and monitoring equipment) necessary, for interconnection with AT&T
services and facilities, including access to unbundled network elements, for the
provision of telecommunications services. The Remote Collocation Space may be
used for no other purposes except as specifically described herein or authorized
in writing by AT&T.



1.6
Rates and charges. SouthEast agrees to pay the rates and charges identified in
Exhibit A attached hereto.



1.7
Due Dates. If any due date contained in this Attachment falls on a weekend or
holiday, then the due date will be the next business day thereafter.



2. 
Space Notification



2.1
Availability of Space. Upon submission of an Application pursuant to Section 6,
AT&T will permit SouthEast to physically collocate, without regard to space
exhaustion, at any AT&T Remote Site Location, unless AT&T has determined that
there is no space available due to space limitations or that Remote Site
collocation is not practical for technical reasons.  In the event space is not
immediately available at a Remote Site Location, AT&T reserves the right to make
additional space available, in which case the conditions in Section 6.5 shall
apply, or AT&T may elect to deny space in accordance with this section in which
case virtual or adjacent collocation options may be available.  If the amount of
space requested is not available, AT&T will notify SouthEast of the amount that
is available.



2.2
Availability Notification.  If SouthEast chooses to physically collocate within
an AT&T Remote Site Location, unless otherwise specified, AT&T will respond to
the application within ten (10) calendar days as to whether space is available
or not available within the AT&T Remote Site Location. This interval excludes
National Holidays. If the amount of space requested is not available, AT&T will
notify SouthEast of the amount of space that is available.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 4 – Remote Site Physical Collocation
Page 3 of 32
SouthEast
07/25/08



2.3
Reporting. Upon request from SouthEast, AT&T will provide a written report
(“Space Availability Report”) specifying the amount of Remote Collocation Space
available at the Remote Site Location requested, the number of collocators
present at the Remote Site Location, any modifications in the use of the space
since the last report on the Remote Site Location requested and the measures
AT&T is taking to make additional space available for collocation arrangements.



2.3.1
The request from SouthEast for a Space Availability Report must be written and
must include the Common Language Location Identification (“CLLI”) code for both
the Remote Site Location and the serving central office. Such information
regarding the CLLI code for the serving central offices located in the National
Exchange Carriers Association (NECA) Tariff FCC No. 4. If SouthEast is unable to
obtain the CLLI code, from for example a site visit to the remote site,
SouthEast may request the CLLI code from AT&T. To obtain a CLLI code for a
remote site directly from AT&T, SouthEast should submit to AT&T a Remote Site
Interconnection Request for Remote Site CLLI Code prior to submitting its
request for a Space Availability Report. SouthEast should complete all the
requested information and submit the Request with the applicable fee to AT&T.



2.3.2
AT&T will respond to a request for a Space Availability Report for a particular
Remote Site Location within ten (10) calendar days of receipt of such request.
This interval excludes national holidays. AT&T will make best efforts to respond
in ten (10) calendar days to such a request when the request includes from two
(2) to five (5) Remote Site Locations within the same state. The response time
for requests of more than five (5) Remote Site Locations shall be negotiated
between the Parties. If AT&T cannot meet the ten calendar day response time,
AT&T shall notify SouthEast and inform SouthEast of the time frame under which
it can respond.



2.3.3
Remote Terminal Information. Upon request from SouthEast, BellSouth will
continue to provide SouthEast with access to the AT&T’s Application Collocation
Tool. The data request portion of this tool will support a data request for all
Remote Terminal subscribers information including, but not limited to, (i)
Remote Terminal subscribers.  The information provided in the data request will
include the Remote Site CLLI code, Remote Site Address; the MSAG valid
Subscriber Address arid Subscriber Phone Number (ii) the carrier serving area of
the remote terminal; (iii) the designation of which remote terminals subtend a
particular central office.  The wire distribution count will be provided via the
redacted Maps.  For the items listed in this Section 2.3.3 (excluding the
redacted Maps), AT&T will bill the nonrecurring charge pursuant to the rates in
Exhibit A at the time AT&T sends the CD.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Remote Site Physical Collocation
Page 4 of 32
SouthEast
07/25/08



2.3.3.1
Additional Information to be Made Available on a Non Discriminatory Basis via
Wire Center RT Overview Map and Individual RT Plat Maps.  Upon request, AT&T
shall also provide SouthEast the same information that it provides to its own
technicians, engineers, network planners, or any other personnel within the
company for the purpose of locating, maintaining, and repairing AT&T’s network
infrastructure, limited to: (i) locations and CLLI Codes for all Remote Terminal
carrier systems in the requested wire center; (ii) the Remote Terminal pole
location; (iii) street and cross streets (names are labeled);(iv) the plat
boundary (v) the wire center boundary (if plat is adjacent to another wire
center) (vi) cross-box locations via the LMU (Loop Make-up) Tool AT&T shall also
provide map ordering capabilities for this information on a wire center RT
overview map and individual RT plat MAPS with RT locations basis.  If AT&T makes
any changes to plant and network components for any wire center for which
infrastructure information has previously been requested by SouthEast, AT&T
shall upon request promptly provide updated information to SouthEast at the
rates provided in the Pricing schedule.   Additionally, these maps will not
contain any other AT&T proprietary information and will be provided pursuant to
a nondisclosure agreement between the parties.



2.3.3.2
AT&T will (i) provide the information described 2.3.3.1 on a CD in PDF File
format; and (ii) the information will be provided for each serving wire center
designated by SouthEast, up to a maximum of thirty (30) wire centers per
SouthEast request per month for the state of Kentucky only. AT&T will provide
the information required in Section 2.3.3.1 within thirty (30) days of a
SouthEast request.  The Parties agree to negotiate and file an amendment to this
Agreement containing negotiated rates for the redacted Maps referenced above
within six months of the Effective Date.



2.4
Denial of Application. After notifying SouthEast that AT&T has no available
space in the requested Remote Site Location (“Denial of Application”), AT&T will
allow SouthEast, upon request, to tour the Remote Site Location within ten (10)
calendar days of such Denial of Application. This interval excludes national
holidays. In order to schedule said tour within ten (10) calendar days, the
request for a tour of the Remote Site Location must be received by AT&T within
five (5) calendar days of the Denial of Application.



2.5
Filing of Petition for Waiver. Upon Denial of Application AT&T will timely file
a petition with the Commission pursuant to 47 U.S.C. § 251(c)(6). AT&T shall
provide to the Commission any information requested by that Commission. Such
information shall include which space, if any, AT&T or any of AT&T’s affiliates
have reserved for future use and a detailed description of the specific future
uses for which the space has been reserved. Subject to an appropriate
nondisclosure agreement or provision, AT&T shall permit SouthEast to inspect any
plans or diagrams that AT&T provides to the Commission.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Remote Site Physical Collocation
Page 5 of 32
SouthEast
07/25/08



2.6
Waiting List. Unless otherwise specified, on a first-come, first-served basis
governed by the date of receipt of an Application or Letter of Intent, AT&T will
maintain a waiting list of requesting carriers who have either received a Denial
of Application or, where it is publicly known that the Remote Site Location is
out of space, have submitted a Letter of Intent to collocate. AT&T will notify
the telecommunications carriers on the waiting list when space becomes available
according to how much space becomes available and the position of
telecommunications carrier on said waiting list. SouthEast must submit an
updated, complete, and correct Application to AT&T within 30 calendar days or
notify AT&T in writing that SouthEast wants to maintain its place on the waiting
list either without accepting such space or accepting an amount of space less
than its original request. If SouthEast does not submit such an Application or
notify AT&T in writing as described above, AT&T will offer such space to the
next CLEC on the waiting list and remove SouthEast from the waiting list. Upon
request, AT&T will advise SouthEast as to its position on the list.



2.7
Public Notification. AT&T will maintain on its Interconnection Services website
a notification document that will indicate all Remote Site Locations that are
without available space. AT&T shall update such document within ten (10)
calendar days (in Mississippi, 10 business days)of the Denial of Application
date. This interval excludes national holidays. AT&T will also post a document
on its Interconnection Services website that contains a general notice where
space has become available in a Remote Site Location previously on the space
exhaust list. AT&T shall allocate said available space pursuant to the waiting
list referenced in Section 2.6.



2.8
Regulatory Agency Procedures. Notwithstanding the foregoing, should any state or
federal regulatory agency impose procedures or intervals different than
procedures or intervals set forth in this section applicable to SouthEast,
whether now in effect or that become effective after execution of this
Agreement, those procedures or intervals shall supersede the requirements set
forth herein for all Applications submitted for the first time after the
effective date thereof for that jurisdiction.



3. 
Collocation Options



3.1
Compliance. The parties agree to comply with all applicable federal, state,
county, local and administrative laws, orders, rules, ordinances, regulations,
and codes in the performance of their obligations hereunder.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Remote Site Physical Collocation
Page 6 of 32
SouthEast
07/25/08



3.2
Cageless. AT&T shall allow SouthEast to collocate SouthEast’s equipment and
facilities without requiring the construction of a cage or similar structure.
AT&T shall allow SouthEast to have direct access to its equipment and
facilities. AT&T shall make cageless collocation available in single rack/bay
increments pursuant to Section 6. For equipment requiring special technical
considerations, SouthEast must provide the equipment layout, including spatial
dimensions for such equipment pursuant to generic requirements contained in
BellCore (Telcordia) GR-63-Core and shall be responsible for constructing all
special technical requirements associated with such equipment pursuant to
Section 6.8 following. Subject to space availability and technical feasibility,
at SouthEast’s option, SouthEast may enclose its equipment.



3.3
Shared (Subleased) Collocation. SouthEast may allow other telecommunications
carriers to share SouthEast’s Remote Site collocation arrangement pursuant to
terms and conditions agreed to by SouthEast (“Host”) and other
telecommunications carriers (“Guests”) and pursuant to this section, except
where the AT&T Remote Site Location is located within a leased space and AT&T is
prohibited by said lease from offering such an option or is located on property
for which AT&T holds an easement and such easement does not permit such an
option. SouthEast shall notify AT&T in writing upon execution of any agreement
between the Host and its Guest within ten (10) calendar days of its execution
and prior to any Firm Order. Further, such notice shall include the name of the
Guest(s) and the term of the agreement, and shall contain a certification by
SouthEast that said agreement imposes upon the Guest(s) the same terms and
conditions for Remote Collocation Space as set forth in this Attachment between
AT&T and SouthEast.



3.3.1
SouthEast shall be the sole interface and responsible Party to AT&T for
assessment of rates and charges contained within this Attachment; and for the
purposes of ensuring that the safety and security requirements of this
Attachment are fully complied with by the Guest, its employees and agents. In
addition to the foregoing, SouthEast shall be the responsible party to AT&T for
the purpose of submitting Applications for initial and additional equipment
placement of Guest. In the event the Host and Guest jointly submit an
Application, only one Application Fee will be assessed. A separate Guest
Application shall require the assessment of an Application Fee, as set forth in
Exhibit A. Notwithstanding the foregoing, Guest may arrange directly with AT&T
for the provision of the interconnecting facilities between AT&T and Guest and
for the provision of the services and access to unbundled network elements.



3.3.2
SouthEast shall indemnify and hold harmless AT&T from any and all claims,
actions, causes of action, of whatever kind or nature arising out of the
presence of SouthEast’s Guests in the Remote Collocation Space except to the
extent caused by AT&T’s sole negligence, gross negligence, or willful
misconduct.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Remote Site Physical Collocation
Page 7 of 32
SouthEast
07/25/08



3.4
Adjacent Collocation. AT&T will provide approval for adjacent Remote Site
collocation arrangements (“Remote Site Adjacent Arrangement”) where space within
the Remote Site Location is legitimately exhausted, subject to technical
feasibility, where the Remote Site Adjacent Arrangement does not interfere with
access to existing or planned structures or facilities on the Remote Site
Location property and where permitted by zoning and other applicable state and
local regulations. The Remote Site Adjacent Arrangement shall be constructed or
procured by SouthEast and in conformance with AT&T’s design and construction
specifications. Further, SouthEast shall construct, procure, maintain and
operate said Remote Site Adjacent Arrangement(s) pursuant to all of the terms
and conditions set forth in this Attachment. Rates shall be negotiated at the
time of the request for the Remote Site Adjacent Arrangement.



3.4.1
Should SouthEast elect such an option, SouthEast must arrange with
a   Contractor to construct a Remote Site Adjacent Arrangement structure in
accordance with AT&T’s guidelines and specifications. AT&T will provide
guidelines and specifications upon request. Where local building codes require
enclosure specifications more stringent than AT&T’s standard specification,
SouthEast and SouthEast’s AT&T Certified Contractor must comply with local
building code requirements. SouthEast’s AT&T Certified Contractor shall be
responsible for filing and receiving any and all necessary zoning, permits
and/or licenses for such construction. SouthEast’s AT&T Certified Contractor
shall bill SouthEast directly for all work performed for SouthEast pursuant to
this Attachment and AT&T shall have no liability for nor responsibility to pay
such charges imposed by the AT&T Certified Contractor. SouthEast must provide
the local AT&T  Remote Site Location contact with two cards, keys or other
access device used to enter the locked enclosure.  Except in cases of emergency,
AT&T shall not access SouthEast’s locked enclosure prior to notifying SouthEast.



3.4.2
AT&T maintains the right to review SouthEast’s plans and specifications prior to
construction of a Remote Site Adjacent Arrangement(s). AT&T shall complete its
review within fifteen (15) calendar days. AT&T may inspect the Remote Site
Adjacent Arrangement(s) following construction and prior to the Commencement
Date, as defined in Section 4.1 following, to ensure the design and construction
comply with AT&T’s guidelines and specifications. AT&T may require SouthEast, at
SouthEast’s sole cost, to correct any deviations from AT&T’s guidelines and
specifications found during such inspection(s), up to and including removal of
the Remote Site Adjacent Arrangement, within seven (7) calendar days of AT&T’s
inspection, unless the Parties mutually agree to an alternative time frame.



3.4.3
SouthEast shall provide a concrete pad, the structure housing the arrangement,
heating/ventilation/air conditioning (“HVAC”), lighting, and all facilities that
connect the structure (i.e. racking, conduits, etc.) to the AT&T point of
demarcation. At SouthEast’s option, and where the local authority having
jurisdiction permits, AT&T shall provide an AC power source and access to
physical collocation services and facilities subject to the same
nondiscriminatory requirements as applicable to any other physical collocation
arrangement. SouthEast’s Contractor shall be responsible for filing and
receiving any and all necessary zoning, permits and/or licenses for such
arrangement.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Remote Site Physical Collocation
Page 8 of 32
SouthEast
07/25/08



3.4.4
AT&T shall allow Shared (Subleased) Caged Collocation within a Remote Site
Adjacent Arrangement pursuant to the terms and conditions set forth in Section
3.3 preceding.



4 
Occupancy



4.1
Commencement Date. The “Commencement Date” shall be the day SouthEast’s
equipment becomes operational as described in Article 4.2, following.



4.2
Occupancy. AT&T will notify SouthEast in writing that the Remote Collocation
Space is ready for occupancy. SouthEast must notify AT&T in writing that
collocation equipment installation is complete and is operational with AT&T’s
network. AT&T may, at its option, not accept orders for interconnected service
until receipt of such notice. For purposes of this paragraph, SouthEast’s
telecommunications equipment will be deemed operational when connected to AT&T’s
network for the purpose of service provision.



4.3
Termination. Except where otherwise agreed to by the Parties, SouthEast may
terminate occupancy in a particular Remote Collocation Space upon thirty (30)
calendar days prior written notice to AT&T. Upon termination of such occupancy,
SouthEast at its expense shall remove its equipment and other property from the
Remote Collocation Space. SouthEast shall have thirty (30) calendar days from
the termination date to complete such removal, including the removal of all
equipment and facilities of SouthEast’s Guests; provided, however, that
SouthEast shall continue payment of monthly fees to AT&T until such date as
SouthEast has fully vacated the Remote Collocation Space. Should SouthEast or
SouthEast’s Guest fail to vacate the Remote Collocation Space within thirty (30)
calendar days from the termination date, AT&T shall have the right to remove the
equipment and other property of SouthEast or SouthEast’s Guest at SouthEast’s
expense and with no liability for damage or injury to SouthEast or SouthEast’s
Guest’s property unless caused by the gross negligence or intentional misconduct
of AT&T. Upon termination of occupancy with respect to a Remote Collocation
Space, SouthEast shall surrender such Remote Collocation Space to AT&T in the
same condition as when first occupied by the SouthEast except for ordinary wear
and tear unless otherwise agreed to by the Parties. SouthEast shall be
responsible for the cost of removing any enclosure, together with all support
structures (e.g., racking, conduits), of a Remote Site Adjacent Arrangement at
the termination of occupancy and restoring the grounds to their original
condition.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Remote Site Physical Collocation
Page 9 of 32
SouthEast
07/25/08



5. 
Use of Remote Collocation Space



5.1
Equipment Type. AT&T permits the collocation of any type of equipment necessary
for interconnection to AT&T’s network or for access to unbundled network
elements in the provision of telecommunications services.



5.1.1
Such equipment must at a minimum meet the following BellCore (Telcordia) Network
Equipment Building Systems (NEBS) General Equipment Requirements: Criteria Level
1 requirements as outlined in the BellCore (Telcordia) Special Report SR-3580,
Issue 1; equipment design spatial requirements per GR-63-CORE, Section 2;
thermal heat dissipation per GR-063-CORE, Section 4, Criteria 77-79; acoustic
noise per GR063-CORE, Section 4, Criterion 128, and National Electric Code
standards. . Except where otherwise required by a Commission, AT&T shall comply
with the applicable FCC rules relating to denial of collocation based on
SouthEast’s failure to comply with this section.



5.1.2
SouthEast shall not use the Remote Collocation Space for marketing purposes nor
shall it place any identifying signs or markings in the area surrounding the
Remote Collocation Space or on the grounds of the Remote Site Location.



5.1.3
SouthEast shall place a plaque or other identification affixed to SouthEast’s
equipment necessary to identify SouthEast’s equipment, including a list of
emergency contacts with telephone numbers.



5.1.4
All SouthEast equipment installation shall comply with AT&T TR 73503-11, Section
8, “Grounding -Engineering Procedures.” Metallic cable sheaths and metallic
strength members of optical fiber cables as well as the metallic cable sheaths
of all copper conductor cables shall be bonded to the designated grounding bus
for the remote collocation site. All copper conductor pairs, working and
non-working, shall be equipped with a solid state protector unit (over-voltage
protection only) which has been listed by a nationally recognized testing
laboratory.



5.2
Entrance Facilities. SouthEast may elect to place SouthEast-owned or
SouthEast-leased entrance facilities into the Remote Collocation Space from
SouthEast’s point of presence. AT&T will designate the point of interconnection
at the Remote Site Location housing the Remote Collocation Space which is
physically accessible by both Parties. SouthEast will provide and place copper
cable through conduit from the Remote Collocation Space to the Feeder
Distribution Interface to the splice location of sufficient length for splicing
by AT&T. SouthEast must contact AT&T for instructions prior to placing the
entrance facility cable . SouthEast is responsible for maintenance of the
entrance facilities.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Remote Site Physical Collocation
Page 10 of 32
SouthEast
07/25/08



5.2.1
Shared Use. SouthEast may utilize spare capacity on an existing interconnector
entrance facility for the purpose of providing an entrance facility to another
SouthEast collocation arrangement within the same AT&T Remote Site Location.



5.3
Demarcation Point. AT&T will designate the point(s) of demarcation between
SouthEast’s equipment and/or network and AT&T’s network. Each Party will be
responsible for maintenance and operation of all equipment/facilities on its
side of the demarcation point. SouthEast or its agent must perform all required
maintenance to SouthEast equipment/facilities on its side of the demarcation
point, pursuant to Section 5.8, following



5.4
SouthEast’s Equipment and Facilities. SouthEast, or if required by this
Attachment, SouthEast’s AT&T Certified Supplier, is solely responsible for the
design, engineering, installation, testing, provisioning, performance,
monitoring, maintenance and repair of the equipment and facilities used by
SouthEast.



5.5
AT&T’s Access to Remote Collocation Space. AT&T retains the right to access the
Remote Collocation Space for the purpose of making AT&T equipment and Remote
Site Location modifications



5.6
Access. Pursuant to Section 11, SouthEast shall have access to the Remote
Collocation Space twenty-four (24) hours a day, seven (7) days a week. SouthEast
agrees to provide the name and social security number or date of birth or
driver’s license number of each employee, contractor, or agents of SouthEast or
SouthEast’s Guests provided with access keys or devices (“Access Keys”) prior to
the issuance of said Access Keys. Key acknowledgement forms must be signed by
SouthEast and returned to AT&T Access Management within 15 calendar days of
SouthEast’s receipt. Failure to return properly acknowledged forms will result
in the holding of subsequent requests until acknowledgements are current. Access
Keys shall not be duplicated under any circumstances. SouthEast agrees to be
responsible for all Access Keys and for the return of all said Access Keys in
the possession of SouthEast employees, contractors, Guests, or agents after
termination of the employment relationship, contractual obligation with
SouthEast or upon the termination of this Attachment or the termination of
occupancy of an individual Remote Site collocation arrangement.



5.7
Lost or Stolen Access Keys. SouthEast shall notify AT&T in writing immediately
in the case of lost or stolen Access Keys. Should it become necessary for AT&T
to re-key Remote Site Locations as a result of a lost Access Key(s) or for
failure to return an Access Key(s), SouthEast shall pay for all reasonable costs
associated with the re-keying.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Remote Site Physical Collocation
Page 11 of 32
SouthEast
07/25/08



Interference or Impairment. Notwithstanding any other provisions of this
Attachment, equipment and facilities placed in the Remote Collocation Space
shall not significantly degrade, interfere with or impair service provided by
AT&T or by any other interconnector located in the Remote Site Location; shall
not endanger or damage the facilities of AT&T or of any other interconnector,
the Remote Collocation Space, or the Remote Site Location; shall not compromise
the privacy of any communications carried in, from, or through the Remote Site
Location; and shall not create an unreasonable risk of injury or death to any
individual or to the public. If AT&T reasonably determines that any equipment or
facilities of SouthEast violates the provisions of this paragraph, AT&T shall
give written notice to SouthEast, which notice shall direct SouthEast to cure
the violation within forty-eight (48) hours of SouthEast’s actual receipt of
written notice or, at a minimum, to commence curative measures within 24 hours
and to exercise reasonable diligence to complete such measures as soon as
possible thereafter. After receipt of the notice, the Parties agree to consult
immediately and, if necessary, to inspect the arrangement. Except in the case of
the deployment of an advanced service which significantly degrades the
performance of other advanced services or traditional voice band services, if
SouthEast fails to take curative action within 48 hours or if the violation is
of a character which poses an immediate and substantial threat of damage to
property, injury or death to any person, or other interference/impairment of the
services provided by AT&T or any other interconnector, then and only in that
event AT&T may take such action as it deems appropriate to correct the
violation, including without limitation the interruption of electrical power to
SouthEast’s equipment. AT&T will endeavor, but is not required, to provide
notice to SouthEast prior to taking such action and shall have no liability to
SouthEast for any damages arising from such action, except to the extent that
such action by AT&T constitutes willful misconduct. For purposes of this
section, the term significantly degrade shall mean an action that noticeably
impairs a service from a user’s perspective. In the case of the deployment of an
advanced service which significantly degrades the performance of other advanced
services or traditional voice band services and SouthEast fails to take curative
action within 48 hours then AT&T will establish before the Kentucky Public
Service Commission that the technology deployment is causing the significant
degradation. Any claims of network harm presented to SouthEast or, if
subsequently necessary, the Kentucky Public Service Commission, must be
supported with specific and verifiable information. Where AT&T demonstrates that
a deployed technology is significantly degrading the performance of other
advanced services or traditional voice band services, SouthEast shall
discontinue deployment of that technology and migrate its customers to
technologies that will not significantly degrade the performance of other such
services. Where the only degraded service itself is a known disturber, and the
newly deployed technology satisfies at least one of the criteria for a
presumption that is acceptable for deployment under 47 C.F.R. 51.230, the
degraded service shall not prevail against the newly-deployed technology.
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Remote Site Physical Collocation
Page 12 of 32
SouthEast
07/25/08



5.8
Presence of Facilities. Facilities and equipment placed by SouthEast in the
Remote Collocation Space shall not become a part of the Remote Site Location,
even if nailed, screwed or otherwise fastened to the Remote Collocation Space
but shall retain its status as personality and may be removed by SouthEast at
any time. Any damage caused to the Remote Collocation Space by SouthEast’s
employees, agents or representatives shall be promptly repaired by SouthEast at
its expense.



5.9
Alterations. In no case shall SouthEast or any person acting on behalf of
SouthEast make any rearrangement, modification, improvement, addition, repair,
or other alteration which could affect in any way space, power, HVAC, and/or
safety considerations to the Remote Collocation Space or the AT&T Remote Site
Location without the written consent of AT&T, which consent shall not be
unreasonably withheld. The cost of any such specialized alterations shall be
paid by SouthEast. Any material rearrangement, modification, improvement,
addition, repair, or other alteration shall require an Application Fee, pursuant
to sub-section 6.2.



5.10
Upkeep of Remote Collocation Space. SouthEast shall be responsible for the
general upkeep and cleaning of the Remote Collocation Space. SouthEast shall be
responsible for removing any SouthEast debris from the Remote Collocation Space
and from in and around the Remote Collocation Site on each visit.



6. 
Ordering and Preparation of Remote Collocation Space



6.1
State or Federal Regulatory agency impose procedures or intervals. Should any
state or federal regulatory agency impose procedures or intervals different than
procedures or intervals set forth in this section applicable to SouthEast,
whether now in effect or that become effective after execution of this
Agreement, those procedures or intervals shall supersede the requirements set
forth herein for all applications submitted for the first time after the
effective date thereof for that jurisdiction.



6.2
Application for Space. SouthEast shall submit a Remote Site Collocation
Application when SouthEast or SouthEast’s Guest(s), as defined in Section 3.3,
desires to request or modify the use of the Remote Collocation Space.



6.3
Initial Application. For SouthEast or SouthEast’s Guest(s) equipment placement,
SouthEast shall submit to AT&T an Application. The Application is Bona Fide when
it is complete and accurate, meaning that all required fields on the Application
are completed with the appropriate type of information. The Bona Fide
Application shall contain a detailed description and schematic drawing of the
equipment to be placed in SouthEast’s Remote Collocation Space(s) in addition to
the CLLI code applicable to that location. Prior to submitting the application,
CLLI information can be obtained in the manner set forth in Section 2.3.1.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Remote Site Physical Collocation
Page 13 of 32
SouthEast
07/25/08



6.4
Application Fee. AT&T will assess an Application Fee on a service order which
shall be issued at the time AT&T responds that space is available pursuant to
Section 2. Payment of the Application Fee will be due as dictated by SouthEast’s
current billing cycle and is non-refundable.



6.5
Application Response (Kentucky). In addition to the notice of space availability
pursuant to Section 2, AT&T will respond as to whether the Application is Bona
Fide, and if it is not Bona Fide, the items necessary to cause the Application
to become Bona Fide. When space has been determined to be available, AT&T will
provide a written response (“Application Response”) within thirty (30) calendar
days of receipt of a Bona Fide Application. When multiple applications are
submitted in a state within a fifteen (15) calendar day window, AT&T will
respond to the Bona Fide Applications as soon as possible, but no later than the
following: within thirty (30) calendar days for Bona Fide Applications 1-5;
within thirty-six (36) calendar days for Bona Fide Applications 6-10; within
forty-two (42) calendar days for Bona Fide Applications 11-15. Response
intervals for multiple Bona Fide Applications submitted within the same
timeframe for the same state in excess of 15 must be negotiated. All
negotiations shall consider the total volume from all requests from
telecommunications companies for collocation.



6.6
Application Modifications (Kentucky). If a modification or revision is made to
any information in the Bona Fide Application for Remote Site Collocation or the
Bona Fide Application for Adjacent Collocation, with the exception of
modifications to Customer Information, Contact Information or Billing Contact
Information, either at the request of SouthEast or necessitated by technical
considerations, AT&T will respond to the Bona Fide Application within thirty
(30) calendar days after AT&T receives such revised Application or at such other
date as the Parties agree. If, at any time, AT&T needs to reevaluate SouthEast’s
Bona Fide Application as a result of changes requested by SouthEast to
SouthEast’s original Application, then AT&T will charge SouthEast a Subsequent
Application Fee. Major changes such as requesting additional space or adding
additional equipment may require SouthEast to resubmit the Application with an
Application Fee.



6.7
Bona Fide Firm Order (Kentucky). SouthEast shall indicate its intent to proceed
with equipment installation in a AT&T Remote Terminal Location by submitting a
Physical Expanded Interconnection Firm Order document (“Firm Order”) to AT&T. A
Firm Order shall be considered Bona Fide when SouthEast has completed the
Application/Inquiry process described in Section 6.3, preceding and has
submitted the Firm Order document indicating acceptance of the Application
Response provided by AT&T. The Bona Fide Firm Order must be received by AT&T no
later than thirty (30) calendar days (in Mississippi 30 business days) after
AT&T’s Application Response to SouthEast’s Bona Fide Application or the
Application will expire.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Remote Site Physical Collocation
Page 14 of 32
SouthEast
07/25/08



6.7.1
AT&T will establish a firm order date based upon the date AT&T is in receipt of
a Bona Fide Firm Order. AT&T will acknowledge the receipt of SouthEast’s Bona
Fide Firm Order within seven (7) calendar days of receipt indicating that the
Bona Fide Firm Order has been received. A AT&T response to a Bona Fide Firm
Order will include a Firm Order Confirmation containing the firm order date. No
revisions will be made to a Bona Fide Firm Order.



6.8
AT&T will permit one accompanied site visit to SouthEast’s designated Remote
Collocation Space after receipt of the Bona Fide Firm Order without charge to
SouthEast.



6.9
SouthEast must submit to AT&T the completed Access Control Request Form for all
employees or agents requiring access to the AT&T Remote Site Location a minimum
of 30 calendar days prior to the date SouthEast desires access to the Remote
Collocation Space. SouthEast may submit such a request at any time subsequent to
AT&T’s receipt of the Bona Fide Firm Order. In the event SouthEast desires
access to the Collocation Space after submitting such a request but prior to
Access being approved, AT&T shall permit SouthEast to access the Collocation
Space, accompanied by a security escort at SouthEast’s expense. SouthEast must
request escorted access at least three (3) business days prior to the date such
access is desired.



6.10
Construction and Provisioning Interval. Excluding the time interval required to
secure the appropriate government licenses and permits, AT&T will use best
efforts to complete construction for collocation arrangements under ordinary
conditions as soon as possible and within a maximum of 90 calendar days from
receipt of a Bona Fide Firm Order or as agreed to by the Parties. Ordinary
conditions are defined as space available with only minor changes to support
systems required, such as but not limited to, HVAC, cabling and the power
plant(s). Excluding the time interval required to secure the appropriate
government licenses and permits, AT&T will use best efforts to complete
construction of all other Collocation Space ("extraordinary conditions") within
130 calendar days of the receipt of a Bona Fide Firm Order. Extraordinary
conditions are defined to include but are not limited to major AT&T equipment
rearrangement or addition; power plant addition or upgrade; major mechanical
addition or upgrade; major upgrade for ADA compliance; environmental hazard or
hazardous materials abatement; and arrangements for which equipment shipping
intervals are extraordinary in length.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Remote Site Physical Collocation
Page 15 of 32
SouthEast
07/25/08



6.11
In the event AT&T does not have space immediately available at a Remote Site
Location, AT&T may elect to make additional space available by, for example but
not limited to, rearranging AT&T facilities or constructing additional capacity.
In such cases, excluding the time interval required to secure the appropriate
government licenses and permits or additional public or private rights of way,
AT&T will provision the Remote Collocation Space in a nondiscriminatory manner
and at parity with AT&T and will provide SouthEast with the estimated completion
date in its Response.



6.12
Permits. Each Party or its agents will diligently pursue filing for the permits
required for the scope of work to be performed by that Party or its agents
within ten (10) calendar days of the completion of finalized construction
designs and specifications.



6.13
Acceptance Walk Through. Upon request, SouthEast will contact AT&T within seven
(7) days of collocation space being ready to schedule an acceptance walk through
of each Remote Collocation Space requested from AT&T by SouthEast. AT&T will
correct any deviations to SouthEast’s original or jointly amended requirements
within seven (7) calendar days after the walk through, unless the Parties
jointly agree upon a different time frame.



6.14
Use of AT&T Certified Supplier. SouthEast shall select a supplier that has been
approved as an AT&T Certified Supplier to perform all engineering and
installation work required in the Remote Collocation Space per TR 73503
specifications. AT&T shall provide SouthEast with a list of AT&T Certified
Suppliers upon request. The AT&T Certified Supplier(s) shall be responsible for
installing SouthEast’s equipment and components, extending power cabling to the
AT&T power distribution frame, performing operational tests after installation
is complete, and notifying AT&T’s Outside Plant engineers and SouthEast upon
successful completion of installation. The AT&T Certified Supplier shall bill
SouthEast directly for all work performed for SouthEast pursuant to this
Attachment and AT&T shall have no liability for nor responsibility to pay such
charges imposed by the AT&T Certified Supplier. AT&T shall consider certifying
SouthEast or any supplier proposed by SouthEast. All work performed by or for
SouthEast shall conform to generally accepted industry guidelines and standards.



6.15
Alarm and Monitoring. AT&T may place alarms in the Remote Site Location for the
protection of AT&T equipment and facilities. SouthEast shall be responsible for
placement, monitoring and removal of alarms used to service SouthEast’s Remote
Collocation Space and for ordering the necessary services therefor. Both Parties
shall use best efforts to notify the other of any verified hazardous conditions
known to that Party.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Remote Site Physical Collocation
Page 16 of 32
SouthEast
07/25/08



6.16
Basic Telephone Service. Upon request of SouthEast, AT&T will provide basic
telephone service to the Remote Collocation Space under the rates, terms and
conditions of the current tariff offering for the service requested.



6.17
Virtual Remote Site Collocation Relocation. AT&T offers Virtual Collocation
pursuant to the terms and conditions set forth in its F.C.C. Tariff No. 1 for
Remote Site Collocation locations. The rates shall be the same as provided in
this Exhibit A of this agreement. For the interconnection to AT&T’s network and
access to AT&T unbundled network elements, SouthEast may purchase 2-wire and
4-wire cross-connects as set forth the service inquiry procedures established
for sub loop unbundling as set forth in Attachment 2 of the Interconnection
Agreement, and SouthEast may place within its Virtual Collocation arrangements
the telecommunications equipment set forth in Section 5.1. In the event physical
Remote Collocation Space was previously denied at a Remote Site Location due to
technical reasons or space limitations, and that physical Remote Collocation
Space has subsequently become available, SouthEast may relocate its virtual
Remote Site collocation arrangements to physical Remote Site collocation
arrangements and pay the appropriate non-recurring fees for physical Remote Site
collocation and for the rearrangement or reconfiguration of services terminated
in the virtual Remote Site collocation arrangement, as outlined in the
appropriate AT&T tariffs. In the event that AT&T knows when additional space for
physical Remote Site collocation may become available at the location requested
by SouthEast, such information will be provided to SouthEast in AT&T’s written
denial of physical Remote Site collocation. To the extent that (i) physical
Remote Collocation Space becomes available to SouthEast within 180 calendar days
of AT&T’s written denial of SouthEast’s request for physical collocation, and
(ii) SouthEast was not informed in the written denial that physical Remote
Collocation Space would become available within such 180 calendar days, then
SouthEast may relocate its virtual Remote Site collocation arrangement to a
physical Remote Site collocation arrangement and will receive a credit for any
nonrecurring charges previously paid for such virtual Remote Site collocation.
SouthEast must arrange with a AT&T Certified Supplier for the relocation of
equipment from its virtual Remote Collocation Space to its physical Remote
Collocation Space and will bear the cost of such relocation.



6.18
Cancellation. If, at anytime prior to space acceptance, SouthEast cancels its
order for the Remote Collocation Space(s), SouthEast will reimburse AT&T in the
following manner: AT&T will ascertain how far preparation work has progressed.
SouthEast will be billed the applicable non recurring rate for any and all work
processes for which work has begun.



6.19
Licenses. SouthEast, at its own expense, will be solely responsible for
obtaining from governmental authorities, and any other appropriate agency,
entity, or person, all rights, privileges, and licenses necessary or required to
operate as a provider of telecommunications services to the public or to occupy
the Remote Collocation Space.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Remote Site Physical Collocation
Page 17 of 32
SouthEast
07/25/08



6.20
Environmental Hazard Guidelines. The Parties agree to utilize and adhere to the
Environmental Hazard Guidelines identified as Exhibit B attached hereto.



7. 
Rates and Charges



7.1
Recurring Fees. Recurring fees for space occupancy shall be billed upon space
completion or space acceptance, whichever occurs first. Other charges shall be
billed upon request for the services. All charges shall be due as dictated by
SouthEast’s current billing cycle.



7.2
Rack/Bay Space. The rack/bay space charge includes reasonable charges for air
conditioning, ventilation and other allocated expenses associated with
maintenance of the Remote Site Location, and includes amperage necessary to
power SouthEast’s equipment. SouthEast shall pay rack/bay space charges based
upon the number of racks/bays requested. AT&T will assign Remote Collocation
Space in conventional remote site rack/bay lineups where feasible



7.3
Power. AT&T shall make available –48 Volt (-48V) DC power for SouthEast’s Remote
Collocation Space at a AT&T Power Board (Fuse and Alarm Panel) or AT&T Battery
Distribution Fuse Bay (“BDFB”) at SouthEast’s option within the Remote Site
Location. The charge for power shall be assessed as part of the recurring charge
for rack/bay space. If the power requirements for SouthEast’s equipment exceeds
the capacity for the rack/bay, then such power requirements shall be assessed on
a recurring per amp basis for the individual case.



7.3.1
Charges for AC power will be assessed per breaker ampere per month. Rates
include the provision of commercial and standby AC power. When obtaining power
from a AT&T service panel, protection devices and power cables must be
engineered (sized), and installed by SouthEast’s AT&T Certified Supplier except
that AT&T shall engineer and install protection devices and power cables for
Adjacent Collocation. SouthEast’s AT&T Certified Supplier must also provide a
copy of the engineering power specification prior to the Commencement Date. AC
power voltage and phase ratings shall be determined on a per location basis. At
SouthEast’s option, SouthEast may arrange for AC power in an Adjacent
Collocation arrangement from a retail provider of electrical power.



7.4
Security Escort. A security escort will be required whenever SouthEast or its
approved agent desires access to the Remote Site Location after the one
accompanied site visit allowed prior to completing AT&T’s Security Training
requirements and/or prior to Space Acceptance. The parties agree that a security
escort will not be required for remote site collocation. However, if one is
needed, the parties will negotiate appropriate security escort rates which will
be assessed on a one half (1/2) hour increment basis.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Remote Site Physical Collocation
Page 18 of 32
SouthEast
07/25/08



7.5
Rate “True-Up”. The Parties agree that the prices reflected as interim herein
shall be “trued-up” (up or down) based on final prices either determined by
further agreement or by final order, including any appeals, in a proceeding
involving AT&T before the regulatory authority for the state in which the
services are being performed or any other body having jurisdiction over this
Agreement (hereinafter “Commission”). Under the “true-up” process, the interim
price for each service shall be multiplied by the volume of that service
purchased to arrive at the total interim amount paid for that service (“Total
Interim Price”). The final price for that service shall be multiplied by the
volume purchased to arrive at the total final amount due (“Total Final Price”).
The Total Interim Price shall be compared with the Total Final Price. If the
Total Final Price is more than the Total Interim Price, SouthEast shall pay the
difference to AT&T. If the Total Final Price is less than the Total Interim
Price, AT&T shall pay the difference to SouthEast. Each Party shall keep its own
records upon which a “true-up” can be based and any final payment from one Party
to the other shall be in an amount agreed upon by the Parties based on such
records. In the event of any disagreement as between the records or the Parties
regarding the amount of such “true-up,” the Parties agree that the Commission
shall be called upon to resolve such differences.



7.6
Other. If no rate is identified in the contract, the rate for the specific
service or function will be negotiated by the Parties upon request by either
Party. Payment of all other charges under this Attachment shall be due as
dictated by SouthEast’s current billing cycle SouthEast will pay a late payment
charge as specified in the current State Tariff.



8. 
Insurance



8.1
Maintain Insurance. SouthEast shall, at its sole cost and expense, procure,
maintain, and keep in force insurance as specified in this Section 8 and
underwritten by insurance companies licensed to do business in the states
applicable under this Attachment and having a Best’s Insurance Rating of A-.



8.2 
Coverage. SouthEast shall maintain the following specific coverage:



8.2.1
Commercial General Liability coverage in the amount of ten million dollars
($10,000,000.00) or a combination of Commercial General Liability and
Excess/Umbrella coverage totaling not less than ten million dollars
($10,000,000.00). AT&T shall be named as an Additional Insured on the Commercial
General Liability policy as specified herein.

 
8.2.2
Statutory Workers Compensation coverage and Employers Liability coverage in the
amount of one hundred thousand dollars ($100,000.00) each accident, one hundred
thousand dollars ($100,000.00) each employee by disease, and five hundred
thousand dollars ($500,000.00) policy limit by disease.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Remote Site Physical Collocation
Page 19 of 32
SouthEast
07/25/08



8.2.3
All Risk Property coverage on a full replacement cost basis insuring all of
SouthEast’s real and personal property situated on or within AT&T’s Remote Site
Location.



8.2.4
SouthEast may elect to purchase business interruption and contingent business
interruption insurance, having been advised that AT&T assumes no liability for
loss of profit or revenues should an interruption of service occur.



8.3
Limits. The limits set forth in Section 8.2 above may be increased by AT&T from
time to time during the term of this Attachment upon thirty (30) days notice to
SouthEast to at least such minimum limits as shall then be customary with
respect to comparable occupancy of AT&T structures.



8.4
All policies purchased by SouthEast shall be deemed to be primary. All policies
purchased by SouthEast shall be deemed to be primary and not contributing to or
in excess of any similar coverage purchased by AT&T. All insurance must be in
effect on or before the date equipment is delivered to AT&T’s Remote Site
Location and shall remain in effect for the term of this Attachment or until all
SouthEast’’’s property has been removed from AT&T’s Remote Site Location,
whichever period is longer. If SouthEast fails to maintain required coverage,
AT&T may pay the premiums thereon and seek reimbursement of same from SouthEast.



8.5
Submit certificates of insurance. SouthEast shall submit certificates of
insurance reflecting the coverage required pursuant to this Section a minimum of
ten (10) business days prior to the commencement of any work in the Remote
Collocation Space. Failure to meet this interval may result in construction and
equipment installation delays. SouthEast shall arrange for AT&T to receive
thirty (30) business days’ advance notice of cancellation from SouthEast’’’s
insurance company. SouthEast shall forward a certificate of insurance and notice
of cancellation/nonrenewal to AT&T at the following address:



AT&T Telecommunications, Inc.
Collocation Service Center
1410 East Renner Road
Room 1-127
Richardson, TX 75082
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Remote Site Physical Collocation
Page 20 of 32
SouthEast
07/25/08



8.6
Conformance to recommendations made by AT&T’s fire insurance company. SouthEast
must conform to recommendations made by AT&T’s fire insurance company to the
extent AT&T has agreed to, or shall hereafter agree to, such recommendations.



8.7
Self-Insurance. If SouthEast’s net worth exceeds five hundred million dollars
($500,000,000), SouthEast may elect to request self-insurance status in lieu of
obtaining any of the insurance required in Sections 8.2.1 and 8.2.3. SouthEast
shall provide audited financial statements to AT&T thirty (30) days prior to the
commencement of any work in the Remote Collocation Space. AT&T shall then review
such audited financial statements and respond in writing to SouthEast in the
event that self-insurance status is not granted to SouthEast. If AT&T approves
SouthEast for self-insurance, SouthEast shall annually furnish to AT&T, and keep
current, evidence of such net worth that is attested to by one of SouthEast’s
corporate officers. The ability to self-insure shall continue so long as
SouthEast meets all of the requirements of this Section. If SouthEast
subsequently no longer satisfies this Section, SouthEast is required to purchase
insurance as indicated by Sections 8.2.1 and 8.2.3.



8.8
Net worth requirements. The net worth requirements set forth in Section 8.7 may
be increased by AT&T from time to time during the term of this Attachment upon
thirty (30) days’ notice to SouthEast to at least such minimum limits as shall
then be customary with respect to comparable occupancy of AT&T structures.



8.9
Failure to comply. Failure to comply with the provisions of this Section will be
deemed a material breach of this Attachment.



9. 
Mechanics Liens



9.1
Mechanics Lien or other Liens. If any mechanics lien or other liens shall be
filed against property of either Party (AT&T or SouthEast), or any improvement
thereon by reason of or arising out of any labor or materials furnished or
alleged to have been furnished or to be furnished to or for the other Party or
by reason of any changes, or additions to said property made at the request or
under the direction of the other Party, the other Party directing or requesting
those changes shall, within thirty (30) business days after receipt of written
notice from the Party against whose property said lien has been filed, either
pay such lien or cause the same to be bonded off the affected property in the
manner provided by law. The Party causing said lien to be placed against the
property of the other shall also defend, at its sole cost and expense, on behalf
of the other, any action, suit or proceeding which may be brought for the
enforcement of such liens and shall pay any damage and discharge any judgment
entered thereon.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Remote Site Physical Collocation
Page 21 of 32
SouthEast
07/25/08



10. 
Inspections



10.1
AT&T may conduct inspection. AT&T may conduct an inspection of SouthEast’s
equipment and facilities in the Remote Collocation Space(s) prior to the
activation of facilities between SouthEast’s equipment and equipment of AT&T.
AT&T may conduct an inspection if SouthEast adds equipment and may otherwise
conduct routine inspections at reasonable intervals mutually agreed upon by the
Parties. AT&T shall provide SouthEast with a minimum of forty-eight (48) hours
or two (2) business days, whichever is greater, advance notice of all such
inspections. All costs of such inspection shall be borne by AT&T.



11. 
Security and Safety Requirements



11.1
The security and safety requirements. The security and safety requirements set
forth in this section are as stringent as the security requirements AT&T
maintains at its own Remote Site Location either for their own employees or for
authorized contractors. Only AT&T employees, AT&T Certified Contractors and
authorized employees, authorized Guests, pursuant to Section 3.3, proceeding, or
authorized agents of SouthEast will be permitted in the AT&T Remote Site
Location. SouthEast shall provide its employees and agents with picture
identification which must be worn and visible at all times while in the Remote
Collocation Space or other areas in or around the Remote Site Location. The
photo Identification card shall bear, at a minimum, the employee’s name and
photo, and the SouthEast name. AT&T reserves the right to remove from its Remote
Site Location any employee of SouthEast not possessing identification issued by
SouthEast or who have violated any of AT&T’s policies as outlined in the CLEC
Security Training documents. SouthEast shall hold AT&T harmless for any damages
resulting from such removal of its personnel from AT&T Remote Site Location.
SouthEast shall be solely responsible for ensuring that any Guest of SouthEast
is in compliance with all subsections of this Section 11.



11.1.1
SouthEast will be required, at its own expense, to conduct a statewide
investigation of criminal history records for each SouthEast employee being
considered for work on the AT&T Remote Site Location, for the states/counties
where the SouthEast employee has worked and lived for the past five years. Where
state law does not permit statewide collection or reporting, an investigation of
the applicable counties is acceptable.



11.1.2
SouthEast will be required to administer to their personnel assigned to the AT&T
Remote Site Location security training either provided by AT&T, or meeting
criteria defined by AT&T.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Remote Site Physical Collocation
Page 22 of 32
SouthEast
07/25/08



11.1.3
SouthEast shall not assign to the AT&T Remote Site Location any personnel with
records of felony criminal convictions. SouthEast shall not assign to the AT&T
Remote Site Location any personnel with records of misdemeanor convictions,
except for misdemeanor traffic violations, without advising AT&T of the nature
and gravity of the offense(s). AT&T reserves the right to refuse building access
to any SouthEast personnel who have been identified to have misdemeanor criminal
convictions. Notwithstanding the foregoing, in the even that SouthEast chooses
not to advise AT&T of the nature and gravity of any misdemeanor conviction,
SouthEast may, in the alternative, certify to AT&T that it shall not assign to
the AT&T Remote Site Location any personnel with records of misdemeanor
convictions (other than misdemeanor traffic violations).



11.1.4
For each SouthEast employee requiring access to a AT&T Remote Site Location
pursuant to this Attachment, SouthEast shall furnish AT&T, prior to an employee
gaining such access, a certification that the aforementioned background check
and security training were completed. The certification will contain a statement
that no felony convictions were found and certifying that the security training
was completed by the employee. If the employee’s criminal history includes
misdemeanor convictions, SouthEast will disclose the nature of the convictions
to AT&T at that time. In the alternative, SouthEast may certify to AT&T that it
shall not assign to the AT&T Remote Site Location any personnel with records of
misdemeanor convictions other than misdemeanor traffic violations.



11.1.5
At AT&T’s request, SouthEast shall promptly remove from the AT&T’s Remote Site
Location any employee of SouthEast AT&T does not wish to grant access to its
Remote Site Location 1) pursuant to any investigation conducted by AT&T or 2)
prior to the initiation of an investigation in the event that an employee of
SouthEast is found interfering with the property or personnel of AT&T or another
CLEC, provided that an investigation shall promptly be commenced by AT&T.



11.2
Notification to AT&T. AT&T reserves the right to interview SouthEast’s
employees, agents, or contractors in the event of wrongdoing in or around AT&T’s
property or involving AT&T’s or another CLEC’s property or personnel, provided
that AT&T shall provide reasonable notice to SouthEast’s Security contact of
such interview. SouthEast and its contractors shall reasonably cooperate with
AT&T’s investigation into allegations of wrongdoing or criminal conduct
committed by, witnessed by, or involving SouthEast’s employees, agents, or
contractors. Additionally, AT&T reserves the right to bill SouthEast for all
reasonable costs associated with investigations involving its employees, agents,
or contractors if it is established and mutually agreed in good faith that
SouthEast’s employees, agents, or contractors are responsible for the alleged
act. AT&T shall bill SouthEast for AT&T property which is stolen or damaged
where an investigation determines the culpability of SouthEast’s employees,
agents, or contractors and where SouthEast agrees, in good faith, with the
results of such investigation. SouthEast shall notify AT&T in writing
immediately in the event that the CLEC discovers one of its employees already
working on the AT&T Remote Site Location is a possible security risk. Upon
request of the other Party, the Party who is the employer shall discipline
consistent with its employment practices, up to and including removal from the
AT&T Remote Site Location, any employee found to have violated the security and
safety requirements of this section. SouthEast shall hold AT&T harmless for any
damages resulting from such removal of its personnel from AT&T Remote Site
Location.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Remote Site Physical Collocation
Page 23 of 32
SouthEast
07/25/08



11.3
Use of Supplies. Unauthorized use of telecommunications equipment or supplies
either Party, whether or not used routinely to provide telephone service (e.g.
plug-in cards,) will be strictly prohibited and handled appropriately. Costs
associated with such unauthorized use may be charged to the offending Party, as
may be all associated investigative costs.



11.4
Use of Official Lines. Except for non-toll calls necessary in the performance of
their work, neither Party shall use the telephones of the other Party on the
AT&T Remote Site Location. Charges for unauthorized telephone calls may be
charged to the offending Party, as may be all associated investigative costs.



11.5
Accountability. Full compliance with the Security requirements of this section
shall in no way limit the accountability of either Party to the other for the
improper actions of its employees.



12. 
Destruction of Remote Collocation Space



12.1
Remote Collocation Space is damaged. In the event a Remote Collocation Space is
wholly or partially damaged by fire, windstorm, tornado, flood or by similar
causes to such an extent as to be rendered wholly unsuitable for SouthEast’s
permitted use hereunder, then either Party may elect within ten (10) business
days after such damage, to terminate this Attachment with respect to the
affected Remote Collocation Space, and if either Party shall so elect, by giving
the other written notice of termination, both Parties shall stand released of
and from further liability under the terms hereof with respect to such Remote
Collocation Space. If the Remote Collocation Space shall suffer only minor
damage and shall not be rendered wholly unsuitable for SouthEast’’’s permitted
use, or is damaged and the option to terminate is not exercised by either Party,
AT&T covenants and agrees to proceed promptly without expense to SouthEast,
except for improvements not the property of AT&T, to repair the damage. AT&T
shall have a reasonable time within which to rebuild or make any repairs, and
such rebuilding and repairing shall be subject to delays caused by storms,
shortages of labor and materials, government regulations, strikes, walkouts, and
causes beyond the control of AT&T, which causes shall not be construed as
limiting factors, but as exemplary only. SouthEast may, at its own expense,
accelerate the rebuild of its Remote Collocation Space and equipment provided
however that a AT&T Certified Contractor is used and the necessary space
preparation has been completed. Rebuild of equipment must be performed by a AT&T
Certified Vendor. If SouthEast’s acceleration of the project increases the cost
of the project, then those additional charges will be incurred by SouthEast.
Where allowed and where practical, SouthEast may erect a temporary facility
while AT&T rebuilds or makes repairs. In all cases where the Remote Collocation
Space shall be rebuilt or repaired, SouthEast shall be entitled to an equitable
abatement of rent and other charges, depending upon the unsuitability of the
Remote Collocation Space for SouthEast’s permitted use, until such Remote
Collocation Space is fully repaired and restored and SouthEast’s equipment
installed therein (but in no event later than thirty (30) business days after
the Remote Collocation Space is fully repaired and restored). Where SouthEast
has placed a Remote Site Adjacent Arrangement pursuant to section 3.4, SouthEast
shall have the sole responsibility to repair or replace said Remote Site
Adjacent Arrangement provided herein. Pursuant to this section, AT&T will
restore the associated services to the Remote Site Adjacent Arrangement.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Remote Site Physical Collocation
Page 24 of 32
SouthEast
07/25/08



13. 
Eminent Domain



13.1
Power of Eminent Domain. If the whole of a Remote Collocation Space or Remote
Site Adjacent Arrangement shall be taken by any public authority under the power
of eminent domain, then this Attachment shall terminate with respect to such
Remote Collocation Space or Remote Site Adjacent Arrangement as of the day
possession shall be taken by such public authority and rent and other charges
for the Remote Collocation Space or Remote Site Adjacent Arrangement shall be
paid up to that day with proportionate refund by AT&T of such rent and charges
as may have been paid in advance for a period subsequent to the date of the
taking. If any part of the Remote Collocation Space or Remote Site Adjacent
Arrangement shall be taken under eminent domain, AT&T and SouthEast shall each
have the right to terminate this Attachment with respect to such Remote
Collocation Space or Remote Site Adjacent Arrangement and declare the same null
and void, by written notice of such intention to the other Party within ten (10)
business days after such taking.



14. 
Nonexclusivity



14.1
Attachment is not exclusive. SouthEast understands that this Attachment is not
exclusive and that AT&T may enter into similar agreements with other Parties.
Assignment of space pursuant to all such agreements shall be determined by space
availability and made on a first come, first served basis.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Remote Site Physical Collocation
Page 25 of 32
SouthEast
07/25/08

 
Attachment 4 - RS
 
EXHIBIT A:
 
AT&T/SOUTHEAST RATES – KENTUCKY
 
REMOTE SITE COLLOCATION
 
Refer to Remote Site Collocation rates in Attachment 4RS - ExhibitA.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Remote Site Physical Collocation
Page 26 of 32
SouthEast
07/25/08



Attachment 4 - RS


Exhibit B – Environmental and Safety Principles


The following principles provide basic guidance on environmental and safety
issues when applying for and establishing Physical Collocation arrangements.


1. 
GENERAL PRINCIPLES



1.1
Compliance with Applicable Law. AT&T and SouthEast agree to comply with
applicable federal, state, and local environmental and safety laws and
regulations including U.S. Environmental Protection Agency (USEPA) regulations
issued under the Clean Air Act (CAA), Clean Water Act (CWA), Resource
Conservation and Recovery Act (RCRA), Comprehensive Environmental Response,
Compensation and Liability Act (CERCLA), Superfund Amendments and
Reauthorization Act (SARA), the Toxic Substances Control Act (TSCA), and OSHA
regulations issued under the Occupational Safety and Health Act of 1970, as
amended and NFPA and National Electrical Codes (NEC) and the NESC (“Applicable
Laws”). Each Party shall notify the other if compliance inspections are
conducted by regulatory agencies and/or citations are issued that relate to any
aspect of this Attachment.



1.2
Notice. AT&T and SouthEast shall provide notice to the other, including Material
Safety Data Sheets (MSDSs), of known and recognized physical hazards or
Hazardous Chemicals existing on site or brought on site. Each Party is required
to provide specific notice for known potential Imminent Danger conditions.
SouthEast should contact 1-800-743-6737 for AT&T MSDS sheets.



1.3
Practices/Procedures. AT&T may make available additional environmental control
procedures for SouthEast to follow when working at a AT&T Premises (See Section
2, below). These practices/procedures will represent the regular work practices
required to be followed by the employees and contractors of AT&T for
environmental protection. SouthEast will require its contractors, agents and
others accessing the AT&T Premises to comply with these practices. Section 2
lists the Environmental categories where AT&T practices should be followed by
CLEC when operating in the AT&T Premises.



1.4
Environmental and Safety Inspections. AT&T reserves the right to inspect the
SouthEast space with proper notification. AT&T reserves the right to stop any
SouthEast work operation that imposes Imminent Danger to the environment,
employees or other persons in the area or Facility.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Remote Site Physical Collocation
Page 27 of 32
SouthEast
07/25/08



1.5
Hazardous Materials Brought On Site. Any hazardous materials brought into, used,
stored or abandoned at the AT&T Premises by SouthEast are owned by SouthEast.



SouthEast will indemnify AT&T for claims, lawsuits or damages to persons or
property caused by these materials. Without prior written AT&T approval, no
substantial new safety or environmental hazards can be created by SouthEast or
different hazardous materials used by SouthEast at AT&T Facility. SouthEast must
demonstrate adequate emergency response capabilities for its materials used or
remaining at the AT&T Facility.


1.6
Spills and Releases. When contamination is discovered at a AT&T Premises, the
Party discovering the condition must notify AT&T. All Spills or Releases of
regulated materials will immediately be reported by SouthEast to AT&T.



1.7
Coordinated Environmental Plans and Permits. AT&T and SouthEast will coordinate
plans, permits or information required to be submitted to government agencies,
such as emergency response plans, spill prevention control and countermeasures
(SPCC) plans and community reporting. If fees are associated with filing, AT&T
and SouthEast will develop a cost sharing procedure. If AT&T’s permit or EPA
identification number must be used, SouthEast must comply with all of AT&T’s
permit conditions and environmental processes, including environmental “best
management practices (BMP)” (see Section 2, below) and/or selection of AT&T
disposition vendors and disposal sites.



1.8
Environmental and Safety Indemnification. AT&T and SouthEast shall indemnify,
defend and hold harmless the other Party from and against any claims (including,
without limitation, third-party claims for personal injury or death or real or
personal property damage), judgments, damages, (including direct and indirect
damages, and punitive damages), penalties, fines, forfeitures, costs,
liabilities, interest and losses arising in connection with the violation or
alleged violation of any Applicable Law or contractual obligation or the
presence or alleged presence of contamination arising out of the acts or
omissions of the indemnifying Party, its agents, contractors, or employees
concerning its operations at the Facility.



CATEGORIES FOR CONSIDERATION OF ENVIRONMENTAL ISSUES


When performing functions that fall under the following Environmental categories
on AT&T’s Premises, SouthEast agrees to comply with the applicable sections of
the current issue of AT&T's Environmental and Safety Methods and Procedures
(M&Ps), incorporated herein by this reference. SouthEast further agrees to
cooperate with AT&T to ensure that SouthEast's employees, agents, and/or
subcontractors are knowledgeable of and satisfy those provisions of AT&T’s
Environmental M&Ps which apply to the specific Environmental function being
performed by SouthEast, its employees, agents and/or subcontractors.
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Remote Site Physical Collocation
Page 28 of 32
SouthEast
07/25/08



The most current version of reference documentation must be requested from AT&T.
AT&T Remote Site Collocation
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Remote Site Physical Collocation
Page 29 of 32
SouthEast
07/25/08



Attachment 4 - RS
ENVIRONMENTAL
CATEGORIES 
 
ENVIRONMENTAL ISSUES 
 
ADDRESSED BY THE
FOLLOWING
DOCUMENTATION 
         
Disposal of hazardous material or other regulated material (e.g., batteries,
fluorescent tubes, solvents & cleaning materials)
 
Compliance with all applicable local, state, & federal laws and regulations
 
Pollution liability insurance
 
EVET approval of contractor
 
• Std T&C 450
• Fact Sheet Series 17000
 
• Std T&C 660-3
 
•  Approved Environmental Vendor List (Contact E/S Management)
         
Emergency response
 
Hazmat/waste release/spill firesafety emergency
 
• Fact Sheet Series 1700
• Building Emergency Operations Plan (EOP) (specific to and located on Premises)
         
Contract labor/outsourcing for services with environmental implications to be
performed on BellSouth Premises (e.g., disposition of hazardous material/waste;
maintenance of storage tanks)
 
Compliance with all applicable local, state, & federal laws and regulations
 
Performance of services in accordance with BST’s environmental M&Ps Insurance
 
• Std T&C 450
 
• Std T&C 450-B
• (Contact E/S for copy of appropriate E/S M&Ps.)
 
• Std T&C 660
         
Transportation of hazardous material
 
Compliance with all applicable local, state, & federal laws and regulations
 
Pollution liability insurance
 
EVET approval of contractor
 
• Std T&C 450
• Fact Sheet Series 17000
 
• Std T&C 660-3
 
• Approved Environmental Vendor List (Contact E/S Management)

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Remote Site Physical Collocation
Page 30 of 32
SouthEast
07/25/08



Maintenance/operations work which may produce a waste Other maintenance work
  
Compliance with all application local, state, & federal laws and regulations
 
Protection of AT&T employees and equipment
  
• Std T&C 450
 
• 29CFR 1910.147 (OSHA Standard)

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Remote Site Physical Collocation
Page 31 of 32
SouthEast
07/25/08




       
• 29CFR 1910 Subpart O (OSHA Standard)
         
Janitorial services
 
All waste removal and disposal must conform to all applicable federal, state and
local regulations
 
All Hazardous Material and Waste
 
Asbestos notification and protection of employees and equipment
 
• P&SM Manager Procurement
 
• Fact Sheet Series 17000
 
• GU-BTEN-001BT, Chapter 3
• BSP 010-170-001BS (Hazcom)
         
Manhole cleaning
 
Compliance with all applicable local, state, & federal laws and regulations
 
Pollution liability insurance
 
EVET approval of contractor
 
• Std T&C 450 • Fact Sheet 14050 • BSP 620-145-011PR Issue A, August 1996
 
• Std T&C 660-3
 
• Approved Environmental Vendor List (Contact E/S Management)
         
Removing or disturbing building materials that may contain asbestos
  
Asbestos work practices
  
• GU-BTEN-001BT, Chapter 3



3. 
DEFINITIONS



Generator. Under RCRA, the person whose act produces a Hazardous Waste, as
defined in 40 CFR 261, or whose act first causes a Hazardous Waste to become
subject to regulation. The Generator is legally responsible for the proper
management and disposal of Hazardous Wastes in accordance with regulations.


Hazardous Chemical. As defined in the U.S. Occupational Safety and Health (OSHA)
hazard communication standard (29 CFR 1910.1200), any chemical which is a health
hazard or physical hazard.
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Remote Site Physical Collocation
Page 32 of 32
SouthEast
07/25/08



Hazardous Waste. As defined in section 1004 of RCRA.


Imminent Danger. Any conditions or practices at a facility which are such that a
danger exists which could reasonably be expected to cause immediate death or
serious harm to people or immediate significant damage to the environment or
natural resources.


Spill or Release. As defined in Section 101 of CERCLA.


4. 
ACRONYMS

 
E/S – Environmental/Safety
 
EVET -Environmental Vendor Evaluation Team
 
DEC/LDEC -Department Environmental Coordinator/Local Department Environmental


Coordinator GU-BTEN-001BT -AT&T Environmental Methods and Procedures


NESC -National Electrical Safety Codes


P&SM -Property & Services Management


Std. T&C -Standard Terms & Conditions
 
 
 

--------------------------------------------------------------------------------

 
 
COLLOCATION - Kentucky
                                     
Att: 4 Exh: B
 
CATEGORY
 
RATE ELEMENTS
 
Interim
 
Zone
 
BCS
 
USOC
   RATES($)  
Svc Order Submitted Elec
 per LSR
 
Svc Order Submitted Manually per LSR
 
Incremental Charge - Manual Svc Order vs. Electronic-1st
 
Incremental Charge - Manual Svc Order vs. Electronic-Add'l
 
Incremental Charge - Manual Svc Order vs. Electronic-Disc 1st
 
Incremental Charge - Manual Svc Order vs. Electronic-Disc Add'l
                             
Rec
 
Nonrecurring
 
Nonrecurring Disconnect
 
OSS Rates($)
                                 
First
 
Add'l
 
First
 
Add'l
 
SOMEC
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
                                                                         
PHYSICAL COLLOCATION
                                                               Application      
                                                               
Physical Collocation - Initial Application Fee
         
CLO
 
PE1BA
     
3,761.00
     
 
                                     
Physical Collocation - Subsequent Application Fee
         
CLO
 
PE1CA
     
3,135.00
     
 
                                   Space Preparation                            
                                         
Physical Collocation - Space Preparation - Firm Order Processing*
         
CLO
 
PE1SJ
     
1,202.00
                                             
Physical Collocation - Space Preparation - C.O. Modification per square ft.*
         
CLO
 
PE1SK
 
2.38
                                                 
Physical Collocation - Space Preparation, Common Systems Modifications-Cageless,
per square foot*
         
CLO
 
PE1SL
 
3.30
                                                 
Physical Collocation - Space Preparation - Common Systems Modifications-Caged,
per cage*
         
CLO
 
PE1SM
 
112.11
                                                 
Physical Collocation - Space enclosure, welded wire, first 100 square feet
         
CLO
 
PE1BW
 
189.85
                                                 
Physical Collocation - Space enclosure, welded wire, each additional 50 square
feet
         
CLO
 
PE1CW
 
18.62
                                                 
Physical Collocation - Floor Space, per sq feet
         
CLO
 
PE1PJ
 
8.20
                                              Entrance Cable                    
                                                 
Physical Collocation - Fiber Cable Installation, Pricing, non-recurring charge,
per Entrance Cable
         
CLO
 
PE1BD
     
1,755.00
     
 
                                     
Physical Collocation - Fiber Cable Support Structure, per Entrance Cable
         
CLO
 
PE1PM
 
20.14
                                              Power                            
                                         
Physical Collocation - Power, -48V DC Power - per Fused Amp Requested*
         
CLO
 
PE1PL
 
8.77
                                                 
Physical Collocation - Power, 120V AC Power, Single Phase, per Breaker Amp*
         
CLO
 
PE1FB
 
5.58
                                                 
Physical Collocation - Power, 240V AC Power, Single Phase, per Breaker Amp*
         
CLO
 
PE1FD
 
11.16
                                                 
Physical Collocation - Power, 120V AC Power, Three Phase, per Breaker Amp*
         
CLO
 
PE1FE
 
16.74
                                                 
Physical Collocation - Power, 277V AC Power, Three Phase, per Breaker Amp*
         
CLO
 
PE1FG
 
38.65
                                              Cross Connects (Cross Connects,
Co-Carrier Cross Connects, and Ports)                                          
                           
Physical Collocation - 2-wire cross-connect, loop, provisioning
         
UEANL,UEQ, UNCNX, UEA, UCL, UAL, UHL, UDN, UNCVX
 
PE1P2
 
0.0370
 
33.67
 
31.78
 
 
 
 
                                 
Physical Collocation - 4-wire cross-connect, loop, provisioning
         
UEA, UHL, UNCVX, UNCDX, UCL, UDL
 
PE1P4
 
0.0750
 
33.66
 
31.70
 
 
 
 
                                 
Physical Collocation -DS1 Cross-Connect for Physical Collocation, provisioning
         
WDS1L, WDS1S, UXTD1, ULDD1, USLEL, UNLD1, U1TD1, UNC1X, UEPSR, UEPSB, UEPSE,
UEPSP, USL, UEPEX, UEPDX
 
PE1P1
 
1.51
 
52.97
 
39.90
 
 
 
 
                                 
Physical Collocation - DS3 Cross-Connect, provisioning
         
UE3, U1TD3, UXTD3, UXTS1, UNC3X, UNCSX, ULDD3, U1TS1, ULDS1, UNLD3, UEPEX,
UEPDX, UEPSR, UEPSB, UEPSE, UEPSP
 
PE1P3
 
19.15
 
52.04
 
38.62
 
 
 
 
                           
  
 
  
Physical Collocation - 2-Fiber Cross-Connect
  
 
  
 
  
CLO, ULDO3, ULD12, ULD48, U1TO3, U1T12, U1T48, UDLO3, UDL12, UDF
  
PE1F2
  
3.80
  
52.04
  
38.63
  
 
  
 
  
 
  
 
  
 
  
           

 
KY
 
 
Page 1

--------------------------------------------------------------------------------

 
 
COLLOCATION - Kentucky
  
Att: 4 Exh: B
 
CATEGORY
  
RATE ELEMENTS
 
Interim
 
Zone
 
BCS
 
USOC
  RATES($)  
Svc Order
Submitted Elec
 per LSR
 
Svc Order Submitted Manually per LSR
 
Incremental Charge - Manual Svc Order vs. Electronic-1st
 
Incremental Charge - Manual Svc Order vs. Electronic-Add'l
 
Incremental Charge - Manual Svc Order vs. Electronic-Disc 1st
 
Incremental Charge - Manual Svc Order vs. Electronic-Disc Add'l
                             
Rec
 
Nonrecurring
 
Nonrecurring Disconnect
 
OSS Rates($)
                                 
First
 
Add'l
 
First
 
Add'l
 
SOMEC
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
         
Physical Collocation - 4-Fiber Cross-Connect
         
ULDO3, ULD12, ULD48, U1TO3, U1T12, U1T48, UDLO3, UDL12, UDF, UDFCX
 
PE1F4
 
6.75
 
64.59
 
51.18
                                      Security                                  
                                   
Physical Collocation - Security Access System, Security System, per Central
Office*
         
CLO
 
PE1AX
 
78.11
                                                 
Physical Collocation -Security Access System - New Card Activation, per Card
Activation (First), per State
         
CLO
 
PE1A1
 
0.059
 
55.59
                                             
Physical Collocation-Security Access System-Administrative Change, existing
Access Card, per Request, per State, per Card
         
CLO
 
PE1AA
     
15.59
                                             
Physical Collocation - Security Access System - Replace Lost or Stolen Card, per
Card
         
CLO
 
PE1AR
     
45.58
                                             
Physical Collocation - Security Access - Initial Key, per Key
         
CLO
 
PE1AK
     
26.20
                                             
Physical Collocation - Security Access - Key, Replace Lost or Stolen Key, per
Key
         
CLO
 
PE1AL
     
26.20
                                          Space Availability Report            
                                                         
Physical Collocation - Space Availability Report, per Premises Requested
         
CLO
 
PE1SR
     
2,151.00
                                          Security Escort                      
                                               
Physical Collocation - Security Escort for Basic Time - normally scheduled work,
per half hour
         
CLO
 
PE1BT
     
33.86
 
21.46
                                         
Physical Collocation - Security Escort for Overtime - outside of normally
scheduled working hours on a scheduled work day, per half hour
         
CLO
 
PE1OT
     
44.10
 
27.72
                                         
Physical Collocation - Security Escort for Premium Time - outside of scheduled
work day, per half hour
         
CLO
 
PE1PT
     
54.35
 
33.97
                                      Cable Records - Note: The rates in the
First & Additional columns will actually be billed as "Initial I" and
"Subsequent S" respectively                                        
Physical Collocation - Cable Records, per request
         
CLO
 
PE1CR
     
1,709.00
 
1,166.00
                                         
Physical Collocation, Cable Records, VG/DS0 Cable, per cable record (maximum
3600 records)
         
CLO
 
PE1CD
     
923.83
 
923.83
                                         
Physical Collocation, Cable Records, VG/DS0 Cable, per each 100 pair
         
CLO
 
PE1CO
     
18.03
 
18.03
                                         
Physical Collocation, Cable Records, DS1, per T1 TIE
         
CLO
 
PE1C1
     
8.44
 
8.44
                                         
Physical Collocation, Cable Records, DS3, per T3 TIE
         
CLO
 
PE1C3
     
29.54
 
29.54
                                         
Physical Collocation - Cable Records, Fiber Cable, per cable record (maximum 99
records)
         
CLO
 
PE1CB
     
279.05
 
279.05
                                      Virtual to Physical                      
                                               
Physical Collocation - Virtual to Physical Collocation Relocation, per Voice
Grade Circuit
         
CLO
 
PE1BV
     
33.00
                                             
Physical Collocation - Virtual to Physical Collocation Relocation, per DSO
Circuit
         
CLO
 
PE1BO
     
33.00
                                             
Physical Collocation - Virtual to Physical Collocation Relocation, per DS1
Circuit
         
CLO
 
PE1B1
     
52.00
                                             
Physical Collocation - Virtual to Physical Collocation Relocation, per DS3
Circuit
         
CLO
 
PE1B3
     
52.00
                                             
Physical Collocation - Virtual to Physical Collocation In-Place, Per Voice Grade
Circuit
         
CLO
 
PE1BR
     
22.49
                                             
Physical Collocation Virtual to Physical Collocation In-Place, Per DSO Circuit
         
CLO
 
PE1BP
     
22.49
                                             
Physical Collocation - Virtual to Physical Collocation In-Place, Per DS1 Circuit
         
CLO
 
PE1BS
     
32.71
                                             
Physical Collocation - Virtual to Physical Collocation In-Place, per DS3 Circuit
         
CLO
 
PE1BE
     
32.71
                                     
COLLOCATION IN THE REMOTE SITE
                                                            Physical Remote Site
Collocation                                                                    
 
Physical Collocation in the Remote Site - Application Fee- Per Request
         
CLORS
 
PE1RA
     
868.91
                                     
 
     
Cabinet Space in the Remote Site per Bay/ Rack
         
CLORS
 
PE1RB
 
224.41
                                                 
Physical Collocation in the Remote Site - Security Access -  Per Key
         
CLORS
 
PE1RD
     
26.60
                                       
  
 
  
Physical Collocation in the Remote Site - Space Availability Report per Premises
Requested
  
 
  
 
  
CLORS
  
PE1SR
  
   
231.82
                                     

 
KY 
 
 
Page 2

--------------------------------------------------------------------------------

 
 
COLLOCATION - Kentucky
 
Att: 4 Exh: B
                             
RATES($)
 
Svc Order
Submitted
Elec
per LSR
  
Svc Order
Submitted
Manually
per LSR
  
Incremental
Charge -
Manual Svc
Order vs.
Electronic-
1st
  
Incremental
Charge –
Manual Svc
Order vs.
Electronic-
Add'l
  
Incremental
Charge –
Manual Svc
Order vs.
Electronic-
Disc 1st
  
Incremental
Charge –
Manual Svc
Order vs.
Electronic-
Disc Add'l
CATEGORY
 
RATE ELEMENTS
 
Interim
 
Zone
 
BCS
 
USOC
     
Nonrecurring
 
Nonrecurring Disconnect
 
OSS Rates($)
                           
Rec
 
First
 
Add'l
 
First
 
Add'l
 
SOMEC
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
                                                                             
Physical Collocation in the Remote Site - Remote Site CLLI Code Request, per
Premises Requested
         
CLORS
 
PE1RE
     
75.13
                                           
Remote Site DLEC Data (BRSDD), per Compact Disk, per CO
         
CLORS
 
PE1RR
     
233.42
                                           
Physical Collocation - Security Escort for Basic Time - normally scheduled work,
per half hour
         
CLORS
 
PE1BT
     
33.98
 
21.53
                                       
Physical Collocation - Security Escort for Overtime - outside of normally
scheduled working hours on a scheduled work day, per half hour
         
CLORS
 
PE1OT
     
44.26
 
27.81
                                       
Physical Collocation - Security Escort for Premium Time - outside of scheduled
work day, per half hour
         
CLORS
 
PE1PT
     
54.54
 
34.09
                                   
Adjacent Remote Site Collocation
       
Remote Site-Adjacent Collocation-Application Fee
         
CLORS
 
PE1RU
     
755.62
 
755.62
                                       
Remote Site-Adjacent Collocation - Real Estate, per square foot
         
CLORS
 
PE1RT
 
0.134
                                               
Remote Site-Adjacent Collocation - AC Power, per breaker amp
         
CLORS
 
PE1RS
 
6.27
                                           
NOTE: If Security Escort and/or Add'l Engineering Fees become necessary for
adjacent remote site collocation, the Parties will negotiate appropriate rates.
   
Virtual Remote Site Collocation
       
Virtual Collocation in the Remote Site - Application Fee
         
VE1RS
 
VE1RB
     
617.78
     
338.89
                                   
Virtual Collocation in the Remote Site - Per Bay/Rack of Space
         
VE1RS
 
VE1RC
 
219.67
                                               
Virtual Collocation in the Remote Site - Space Availability Report per Premises
requested
         
VE1RS
 
VE1RR
     
232.64
                                           
Virtual Collocation in the Remote Site - Remote Site CLLI Code Request, per CLLI
Code Requested
         
VE1RS
 
VE1RL
     
75.40
                                   
ADJACENT ON-SITE COLLOCATION
       
Adjacent Collocation - Space Charge per Sq. Ft.
         
CLOAC
 
PE1JA
 
0.0173
                                               
Adjacent Collocation - Electrical Facility Charge per Linear Ft.
         
CLOAC
 
PE1JC
 
5.35
                                               
Adjacent Collocation - 2-Wire Cross-Connects
         
UEANL, UEQ, UEA, UCL, UAL, UHL, UDN
 
PE1JE
 
0.0258
 
24.68
 
23.68
 
12.14
 
10.95
                               
Adjacent Collocation - 4-Wire Cross-Connects
         
UEA, UHL, UDL, UCL
 
PE1JF
 
0.0515
 
24.88
 
23.82
 
12.77
 
11.46
                               
Adjacent Collocation - DS1 Cross-Connects
         
USL
 
PE1JG
 
1.37
 
44.23
 
31.98
 
12.81
 
11.57
                               
Adjacent Collocation - DS3 Cross-Connects
         
UE3
 
PE1JH
 
18.61
 
41.93
 
30.51
 
14.75
 
11.83
                               
Adjacent Collocation - 2-Fiber Cross-Connect
         
CLOAC
 
PE1JJ
 
3.15
 
41.93
 
30.51
 
14.76
 
11.84
                               
Adjacent Collocation - 4-Fiber Cross-Connect
         
CLOAC
 
PE1JK
 
6.02
 
51.29
 
39.87
 
19.41
 
16.49
                               
Adjacent Collocation - Application Fee
         
CLOAC
 
PE1JB
     
3,165.50
                                           
Adjacent Collocation - 120V, Single Phase Standby Power Rate per AC Breaker Amp
         
CLOAC
 
PE1JL
 
5.44
                                               
Adjacent Collocation - 240V, Single Phase Standby Power Rate per AC Breaker Amp
         
CLOAC
 
PE1JM
 
10.88
                                               
Adjacent Collocation - 120V, Three Phase Standby Power Rate per AC Breaker Amp
         
CLOAC
 
PE1JN
 
16.32
                                               
Adjacent Collocation - 277V, Three Phase Standby Power Rate per AC Breaker Amp
         
CLOAC
 
PE1JO
 
37.68
                                                                               
                             
VIRTUAL COLLOCATION
   
Application
       
Virtual Collocation - Application Fee
         
AMTFS
 
EAF
     
2,419.86
     
1.01
                                   
Virtual Collocation - Co-Carrier Cross Connects/Direct Connect, Application Fee,
per application
         
AMTFS
 
VE1CA
     
584.20
                                           
Virtual Collocation Administrative Only - Application Fee
         
AMTFS
 
VE1AF
     
742.12
                                       
Space Preparation
                                                                   
Virtual Collocation - Floor Space, per sq. ft.
         
AMTFS
 
ESPVX
 
7.99
                                           
Power
                                                                   
Virtual Collocation - Power, per fused amp
         
AMTFS
 
ESPAX
 
8.06
                                           
Cross Connects (Cross Connects, Co-Carrier Cross Connects, and Ports)
       
Virtual Collocation -  2-wire cross-connect, loop, provisioning
         
UEANL, UEA, UDN, UAL, UHL, UCL, UEQ, UNCVX, UNCDX, UNCNX
 
UEAC2
 
0.0309
 
24.68
 
23.68
 
12.14
 
10.95
                         
  
 
  
Virtual Collocation - 4-wire cross-connect, loop, provisioning
  
 
  
 
  
UEA, UHL, UCL, UDL, UNCVX, UNCDX
  
UEAC4
  
0.0619
  
24.88
  
23.82
  
12.77
  
11.46
  
 
  
 
  
 
  
 
  
 
  
 

 
KY
 
 
Page 3

--------------------------------------------------------------------------------

 
 
COLLOCATION – Kentucky
 
Att: 4 Exh: B
CATEGORY
 
RATE ELEMENTS
 
Interim
 
Zone
 
BCS
 
USOC
 
RATES($)
 
Svc Order
Submitted
Elec
per LSR
 
Svc Order
Submitted
Manually
per LSR
 
Incremental
Charge -
Manual Svc
Order vs.
Electronic-
1st
 
Incremental
Charge –
Manual Svc
Order vs.
Electronic-
Add'l
 
Incremental
Charge –
Manual Svc
Order vs.
Electronic-
Disc 1st
 
Incremental
Charge –
Manual Svc
Order vs.
Electronic-
Disc Add'l
                               
Nonrecurring
 
Nonrecurring Disconnect
 
OSS Rates($)
                           
Rec
 
First
 
Add'l
 
First
 
Add'l
 
SOMEC
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
                                                                             
Virtual collocation - Special Access & UNE, cross-connect per DS1
         
ULR, UXTD1, UNC1X, ULDD1, U1TD1, USLEL, UNLD1, USL, UEPEX, UEPDX
 
CNC1X
 
1.48
 
44.23
 
31.98
 
12.81
 
11.57
                               
Virtual collocation - Special Access & UNE, cross-connect per DS3
         
USL, UE3, U1TD3, UXTS1, UXTD3, UNC3X, UNCSX, ULDD3, U1TS1, ULDS1, UDLSX, UNLD3,
XDEST
 
CND3X
 
18.89
 
41.93
 
30.51
 
14.75
 
11.83
                               
Virtual Collocation - 2-Fiber Cross Connects
         
UDL12, UDLO3, U1T48, U1T12, U1TO3, ULDO3, ULD12, ULD48, UDF
 
CNC2F
 
3.80
 
41.94
 
30.51
 
14.76
 
11.84
                               
Virtual Collocation - 4-Fiber Cross Connects
         
UDL12, UDLO3, U1T48, U1T12, U1TO3, ULDO3, ULD12, ULD48, UDF
 
CNC4F
 
7.59
 
51.29
 
39.87
 
19.41
 
16.49
                               
Virtual Collocation - Co-Carrier Cross Connects/Direct Connect - Fiber Cable
Support Structure, per linear foot, per cable
         
AMTFS
 
VE1CB
 
0.0012
                                               
Virtual Collocation - Co-Carrier Cross Connects/Direct Connect - Copper/Coax
Cable Support Structure, per linear foot, per cable
         
AMTFS
 
VE1CD
 
0.0018
                                               
Virtual Collocation 2-Wire Cross Connect, Port
         
UEPSX, UEPSB, UEPSE, UEPSP, UEPSR, UEP2C
 
VE1R2
 
0.0309
 
24.68
 
23.68
 
12.14
 
10.95
                               
Virtual Collocation 4-Wire Cross Connect, Port
         
UEPDD, UEPEX
 
VE1R4
 
0.0619
 
24.88
 
23.82
 
12.77
 
11.46
                           
CFA
       
Virtual Collocation - CFA Information Resend Request, per Premises, per
Arrangement, per request
         
AMTFS
 
VE1QR
     
77.55
                                       
Cable Records - Note: The rates in the First & Additional columns will actually
be billed as "Initial I" & "Subsequent S" respectively
       
Virtual Collocation Cable Records - per request
         
AMTFS
 
VE1BA
     
I 1524.45
 
S 980.01
 
267.02
                                   
Virtual Collocation Cable Records - VG/DS0 Cable, per cable record
         
AMTFS
 
VE1BB
     
656.37
     
379.70
                                   
Virtual Collocation Cable Records - VG/DS0 Cable, per each 100 pair
         
AMTFS
 
VE1BC
     
9.65
     
11.84
                                   
Virtual Collocation Cable Records -DS1, per T1TIE
         
AMTFS
 
VE1BD
     
4.52
     
5.54
                                   
Virtual Collocation Cable Records - DS3, per T3TIE
         
AMTFS
 
VE1BE
     
15.81
     
19.39
                                   
Virtual Collocation Cable Records - Fiber Cable, per 99 fiber records
         
AMTFS
 
VE1BF
     
169.63
     
154.85
                                   
Virtual Collocation Cable Records - CAT 5/RJ45
         
AMTFS
 
VE1B5
     
4.52
     
5.54
                               
Security
       
Virtual collocation - Security escort, basic time, normally scheduled work hours
         
AMTFS
 
SPTBX
     
33.98
 
21.53
                                       
Virtual collocation - Security escort, overtime, outside of normally scheduled
work hours on a normal working day
         
AMTFS
 
SPTOX
     
44.26
 
27.81
                                       
Virtual collocation - Security escort, premium time, outside of a scheduled work
day
         
AMTFS
 
SPTPX
     
54.54
 
34.09
                                   
Maintenance
       
Virtual collocation - Maintenance in CO - Basic, per half hour
         
AMTFS
 
CTRLX
     
56.07
 
21.53
                                       
Virtual collocation - Maintenance in CO - Overtime, per half hour
         
AMTFS
 
SPTOM
     
73.23
 
27.81
                                       
Virtual collocation - Maintenance in CO - Premium per half hour
         
AMTFS
 
SPTPM
     
90.39
 
34.09
                                   
Entrance Cable
       
Virtual Collocation - Cable Installation Charge, per cable
         
AMTFS
 
ESPCX
     
1,729.11
     
45.16
                                   
Virtual Collocation - Cable Support Structure, per cable
         
AMTFS
 
ESPSX
 
17.38
                                           
Virtual Remote Site Collocation
       
Virtual Collocation in the Remote Site - Application Fee
         
VE1RS
 
VE1RB
     
617.78
     
338.89
                             
  
 
  
Virtual Collocation in the Remote Site - Per Bay/Rack of Space
  
 
  
 
  
VE1RS
  
VE1RC
  
219.67
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 

 
KY
 
Page 4

--------------------------------------------------------------------------------

 
 
COLLOCATION - Kentucky
 
Att: 4 Exh: B
                           
RATES($)
 
Svc Order
Submitted
Elec
per LSR
 
Svc Order
Submitted
Manually
per LSR
 
Incremental
Charge -
Manual Svc
Order vs.
Electronic-
1st
 
Incremental
Charge –
Manual Svc
Order vs.
Electronic-
Add'l
 
Incremental
Charge –
Manual Svc
Order vs.
Electronic-
Disc 1st
 
Incremental
Charge –
Manual Svc
Order vs.
Electronic-
Disc Add'l
CATEGORY
 
RATE ELEMENTS
 
Interim
 
Zone
 
BCS
 
USOC
     
Nonrecurring
 
Nonrecurring Disconnect
 
OSS Rates($)
                           
Rec
 
First
 
Add'l
 
First
 
Add'l
 
SOMEC
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
                                                                             
Virtual Collocation in the Remote Site - Space Availability Report per Premises
requested
         
VE1RS
 
VE1RR
     
232.64
                                           
Virtual Collocation in the Remote Site - Remote Site CLLI Code Request, per CLLI
Code Requested
         
VE1RS
 
VE1RL
     
75.40
                                       
ADDITIONAL LABOR ELEMENTS
   
TRAINING
       
Communications Tech-per 1/2 hour
                     
39.21
                                           
CO Manager-Per 1/2 Hour
                     
39.45
                                           
Power Engineer-Per per 1/2 hour
                     
38.47
                                           
Equipment Engineer
                     
38.47
                                       
EQUIPMENT EVALUATION COST
       
Equipment Engineer-per 1/2 hour
             
  
     
38.47
                                       
TEST AND ACCEPTANCE
       
Communications Tech-per 1/2 hour
             
 
     
39.21
                                                                               
                             
POT Bay Arrangements prior to 1999
       
2-wire cross connect
         
UEANL, UEA, UDN, UDC, UAL, UHL, UCL, UEQ, CLO, UDL, UNCVX, UNCDX, UNCNX
 
PE1PE
     
0.06
                                           
4-wire cross connect
         
UEANL, UEA, UDN, UDC, UAL, UHL, UCL, UEQ, CLO, USL, UNCVX, UNCDX
 
PE1PF
     
0.15
                                           
DS1 cross connect
         
UEANL, UEA, UDN, UDC, UAL, UHL, UCL, UEQ, CLO, WDS1L, WDS1S, USL, U1TD1, UXTD1,
UNC1X, ULDD1, USLEL, UNLD1
 
PE1PG
     
0.58
                                           
DS3 cross connect
         
UEANL, UEA, UDN, UDC, UAL, UHL, UCL, UEQ, CLO, UE3, U1TD3, UXTD3, UXTS1, UNC3X,
UNCSX, ULDD3, U1TS1, ULDS1, UNLD3, UDL, UDLSX
 
PE1PH
     
4.51
                                           
2 Fiber cross connect
         
UEANL, UEA, UDN, UDC, UAL, UHL, UCL, UEQ, CLO, ULDO3, ULD12, ULD48, U1TO3,
U1T12, U1T48, UDLO3, UDL12, UDF
 
PE1B2
     
38.79
                                           
4 Fiber cross connect
         
UEANL, UEA, UDN, UDC, UAL, UHL, UCL, UEQ, CLO, ULDO3, ULD12, ULD48, U1TO3,
U1T12, U1T48, UDLO3, UDL12, UDF
 
PE1B4
     
52.31
                                                                               
                                                                               
                                                                               
                                                                               
Notes:
   
1
 
*Rates marked with an asterick (*) are interim and subject to true-up
                                                               
2
 
Cable record charges apply for work required to build cable records in company
systems.  The VG/DS0 per cable record charge is for a maximum of 3600
records.  The Fiber cable record charge is for a maximum of 99 recordds.
                                                           

 
KY
 
 
Page 5

--------------------------------------------------------------------------------

 
 
COLLOCATION - Kentucky
 
Att: 4 Exh: B
                           
RATES($)
 
Svc Order
Submitted
Elec
per LSR
 
Svc Order
Submitted
Manually
per LSR
 
Incremental
Charge -
Manual Svc
Order vs.
Electronic-
1st
 
Incremental
Charge –
Manual Svc
Order vs.
Electronic-
Add'l
 
Incremental
Charge –
Manual Svc
Order vs.
Electronic-
Disc 1st
 
Incremental
Charge –
Manual Svc
Order vs.
Electronic-
Disc Add'l
CATEGORY
 
RATE ELEMENTS
 
Interim
 
Zone
 
BCS
 
USOC
     
Nonrecurring
 
Nonrecurring Disconnect
 
OSS Rates($)
                           
Rec
 
First
 
Add'l
 
First
 
Add'l
 
SOMEC
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
 
SOMAN
                                                                         
3
 
The initial charge applies when the cables are first installed and
inventoried.  The subsequent charge applies when additional cables are
instatlled and inventoried at the same location.
                                                             
  
 
  
ICB/TBD rates will be on an Invidivaul Case Basis.
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 
  
 

 
KY
 
 
Page 6

--------------------------------------------------------------------------------

 
  
Attachment 4 – Exhibit B-Environmental and Safety Principles
Page 1 of 5
SouthEast
07/25/08
 

--------------------------------------------------------------------------------

  EXHIBIT B
ENVIRONMENTAL AND SAFETY
PRINCIPLES
 
The following principles provide basic guidance on environmental and safety
issues when applying for and establishing Physical Collocation arrangements.
 
1.
GENERAL PRINCIPLES

 
1.1
Compliance with Applicable Law.  AT&T and SouthEast agree to comply with
applicable federal, state, and local environmental and safety laws and
regulations including U.S. Environmental Protection Agency (USEPA) regulations
issued under the Clean Air Act (CAA), Clean Water Act (CWA), Resource
Conservation and Recovery Act (RCRA), Comprehensive Environmental Response,
Compensation and Liability Act (CERCLA), Superfund Amendments and
Reauthorization Act (SARA), the Toxic Substances Control Act (TSCA), and OSHA
regulations issued under the Occupational Safety and Health Act of 1970, as
amended and NFPA and National Electrical Codes (NEC) and the NESC (“Applicable
Laws”).  Each Party shall notify the other if compliance inspections are
conducted by regulatory agencies and/or citations are issued that relate to any
aspect of this Attachment.

 
1.2
Notice.  AT&T and SouthEast shall provide notice to the other, including
Material Safety Data Sheets (MSDSs), of known and recognized physical hazards or
Hazardous Chemicals existing on site or brought on site.  Each Party is required
to provide specific notice for known potential Imminent Danger
conditions.  SouthEast should contact 1-800-743-6737 for AT&T MSDS sheets.

 
1.3
Practices/Procedures.  AT&T may make available additional environmental control
procedures for SouthEast to follow when working at a AT&T Premises (See Section
2, below).  These practices/procedures will represent the regular work practices
required to be followed by the employees and contractors of AT&T for
environmental protection.  SouthEast will require its contractors, agents and
others accessing the  AT&T Premises to comply with these practices.  Section 2
lists the Environmental categories where BST practices should be followed by
CLEC when operating in the AT&T Premises.

 
1.4
Environmental and Safety Inspections.  AT&T reserves the right to inspect the
SouthEast space with proper notification.  AT&T reserves the right to stop any
SouthEast work operation that imposes Imminent Danger to the environment,
employees or other persons in the area or Facility.

 
1.5
Hazardous Materials Brought On Site.  Any hazardous materials brought into,
used, stored or abandoned at the AT&T Premises by SouthEast are owned by
SouthEast.  SouthEast will indemnify AT&T for claims, lawsuits or damages to
persons or property caused by these materials.  Without prior written AT&T
approval, no substantial new safety or environmental hazards can be created by
SouthEast or different hazardous materials used by SouthEast at AT&T
Facility.  SouthEast must demonstrate adequate emergency response capabilities
for its materials used or remaining at the AT&T Facility.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Exhibit B-Environmental and Safety Principles
Page 2 of 5
SouthEast
07/25/08
 

--------------------------------------------------------------------------------

1.6
Spills and Releases.  When contamination is discovered at a AT&T Premises, the
Party discovering the condition must notify AT&T.  All Spills or Releases of
regulated materials will immediately be reported by SouthEast to AT&T.

 
1.7
Coordinated Environmental Plans and Permits.  AT&T and SouthEast will coordinate
plans, permits or information required to be submitted to government agencies,
such as emergency response plans, spill prevention control and countermeasures
(SPCC) plans and community reporting.  If fees are associated with filing, AT&T
and SouthEast will develop a cost sharing procedure.  If AT&T’s permit or EPA
identification number must be used, SouthEast must comply with all of AT&T’s
permit conditions and environmental processes, including environmental “best
management practices (BMP)” (see Section 2, below) and/or selection of BST
disposition vendors and disposal sites.

 
1.8
Environmental and Safety Indemnification.  AT&T and SouthEast shall indemnify,
defend and hold harmless the other Party from and against any claims (including,
without limitation, third-party claims for personal injury or death or real or
personal property damage), judgments, damages, (including direct and indirect
damages, and punitive damages), penalties, fines, forfeitures, costs,
liabilities, interest and losses arising in connection with the violation or
alleged violation of any Applicable Law or contractual obligation or the
presence or alleged presence of contamination arising out of the acts or
omissions of the indemnifying Party, its agents, contractors, or employees
concerning its operations at the Facility.

 
2.
CATEGORIES FOR CONSIDERATION OF ENVIRONMENTAL ISSUES

 
When performing functions that fall under the following Environmental categories
on AT&T’s Premises, SouthEast agrees to comply with the applicable sections of
the current issue of AT&T's Environmental and Safety Methods and Procedures
(M&Ps), incorporated herein by this reference.  SouthEast further agrees to
cooperate with AT&T to ensure that SouthEast's employees, agents, and/or
subcontractors are knowledgeable of and satisfy those provisions of AT&T’s
Environmental M&Ps which apply to the specific Environmental function being
performed by SouthEast, its employees, agents and/or subcontractors.
 
The most current version of reference documentation must be requested from AT&T.
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Exhibit B-Environmental and Safety Principles
Page 3 of 5
SouthEast
07/25/08
 

--------------------------------------------------------------------------------

ENVIRONMENTAL
CATEGORIES
 
ENVIRONMENTAL
ISSUES
 
ADDRESSED BY THE
FOLLOWING
DOCUMENTATION
         
Disposal of hazardous material or other regulated material
(e.g., batteries, fluorescent tubes, solvents & cleaning materials)
 
Compliance with all applicable local, state, & federal laws and regulations
 
Pollution liability insurance
 
EVET approval of contractor
 
·      Std T&C 450
·      Fact Sheet Series 17000
 
·      Std T&C 660-3
 
·     Approved Environmental Vendor List (Contact E/S Management)
         
Emergency response
 
 
Hazmat/waste release/spill firesafety emergency
 
·      Fact Sheet Series 1700
·      Building Emergency Operations Plan (EOP)  (specific to and located on
Premises)
         
Contract labor/outsourcing for services with environmental implications to be
performed on AT&T Premises
(e.g., disposition of hazardous material/waste; maintenance of storage tanks)
 
Compliance with all applicable local, state, & federal laws and regulations
 
Performance of services in accordance with BST’s environmental M&Ps
 
Insurance
 
·      Std T&C 450
 
·      Std T&C 450-B
·      (Contact E/S for copy of appropriate E/S M&Ps.)
 
·      Std T&C 660
         
Transportation of hazardous material
 
 
Compliance with all applicable local, state, & federal laws and regulations
 
Pollution liability insurance
 
EVET approval of contractor
 
·      Std T&C 450
·      Fact Sheet Series 17000
 
·      Std T&C 660-3
 
·     Approved Environmental Vendor List (Contact E/S Management)
         
Maintenance/operations work which may produce a waste
 
Other maintenance work
 
Compliance with all application local, state, & federal laws and regulations
 
Protection of BST employees and equipment
 
·      Std T&C 450
 
·      29CFR 1910.147 (OSHA Standard)
·      29CFR 1910 Subpart O (OSHA Standard)

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Exhibit B-Environmental and Safety Principles
Page 4 of 5
SouthEast
07/25/08
 

--------------------------------------------------------------------------------



Janitorial services
 
 
All waste removal and disposal must conform to all applicable federal, state and
local regulations
 
All Hazardous Material and Waste
 
Asbestos notification and protection of employees and equipment
 
·      P&SM Manager - Procurement
 
·      Fact Sheet Series 17000
 
·      GU-BTEN-001BT, Chapter 3
·      BSP 010-170-001BS (Hazcom)
         
Manhole cleaning
 
Compliance with all applicable local, state, & federal laws and regulations
 
Pollution liability insurance
 
EVET approval of contractor
 
·      Std T&C 450
·      Fact Sheet 14050
·      BSP 620-145-011PR Issue A, August 1996
 
·      Std T&C 660-3
 
·      Approved Environmental Vendor List (Contact E/S Management)
         
Removing or disturbing building materials that may contain asbestos
 
Asbestos work practices
 
·      GU-BTEN-001BT, Chapter 3

 
3.
DEFINITIONS

 
Generator.  Under RCRA, the person whose act produces a Hazardous Waste, as
defined in 40 CFR 261, or whose act first causes a Hazardous Waste to become
subject to regulation.  The Generator is legally responsible for the proper
management and disposal of Hazardous Wastes in accordance with regulations.
 
Hazardous Chemical.  As defined in the U.S. Occupational Safety and Health
(OSHA) hazard communication standard (29 CFR 1910.1200), any chemical which is a
health hazard or physical hazard.
 
Hazardous Waste.  As defined in section 1004 of RCRA.
 
Imminent Danger.  Any conditions or practices at a facility which are such that
a danger exists which could reasonably be expected to cause immediate death or
serious harm to people or immediate significant damage to the environment or
natural resources.
 
Spill or Release.  As defined in Section 101 of CERCLA.
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 4 – Exhibit B-Environmental and Safety Principles
Page 5 of 5
SouthEast
07/25/08
 

--------------------------------------------------------------------------------

4.
ACRONYMS

 
E/S – Environmental/Safety
 
EVET - Environmental Vendor Evaluation Team
 
DEC/LDEC - Department Environmental Coordinator/Local Department Environmental
Coordinator
 
GU-BTEN-001BT - AT&T Environmental Methods and Procedures
 
NESC - National Electrical Safety Codes
 
P&SM - Property & Services Management
 
Std. T&C - Standard Terms & Conditions
 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C: Non-Fiber Interconnection
Page 1 of 3
SouthEast
07/25/08
 

--------------------------------------------------------------------------------

EXHIBIT C:  AT&T/SOUTHEAST TELEPHONE NON-FIBER INTERCONNECTION - KENTUCKY


1.
After considering all relevant factors, the Federal Communications Commission
promulgated rules for Expanded Interconnection granting to the Kentucky Public
Service Commission the authority to order the use of media other than fiber to
effectuate interconnection between ILECs and CLECs.  The Kentucky Public Service
Commission has determined that it will exercise this authority regarding
interconnection in “rural wire centers” (as defined below) located in the
Commonwealth on grounds that  such non-fiber interconnection is both technically
feasible and not contrary to the public interest.



2.
A “rural wire center” is defined as a wire center located in an area in which
(1) there is no incorporated governmental unit with a population in excess of
50,000 persons, and (2) the Local Exchange Carrier has fewer than 100,000 access
lines in the calling area.



3.
Under special circumstances, of which  AT&T and SouthEast Telephone will
determine, AT&T shall be able to declare any wire center in Kentucky as
non-rural.



4.
The AT&T Collocation Handbook and any Interconnection arrangement existing
between AT&T and SouthEast Telephone shall determine the details of a
collocation arrangement between the parties.  Notwithstanding the foregoing,
SouthEast may utilize the media authorized by the Kentucky Public Service
Commission for interconnection at SouthEast collocation arrangements in AT&T
rural wire centers in Kentucky.



5.
SouthEast Telephone shall be authorized to use non-fiber media for
interconnection at SouthEast Telephone collocation arrangements provided the
following criteria is met:



 
A.
SouthEast Telephone shall make a written request to AT&T for interconnection at
SouthEast Telephone collocation arrangements using other than fiber media, which
request shall include:



 
(1)
a description of the specific location of the subject wire center and a
statement that such wire center is a rural wire center as defined above;



 
(2)
a statement of  the type of media other than fiber desired to be used as the
interconnection medium;



 
(3)
a reasonable estimate of the duration of the non-fiber interconnection at such
wire center including an estimated date for the removal of the non-fiber
interconnection arrangement.



 
B.
Within ten (10) business days of receipt of SouthEast Telephone’s written
request, AT&T shall review said written request and make written response to
SouthEast Telephone stating:

 
 

--------------------------------------------------------------------------------

 
 
Exhibit C: Non-Fiber Interconnection
Page 2 of 3
SouthEast
07/25/08
 

--------------------------------------------------------------------------------

 
(1)
the availability of capacity in riser and conduit at the subject wire center,
taking into consideration and noting if applicable:



 
(a)
the necessity of constructing  new riser or conduit and a good faith estimate of
the cost of same;



 
(b)
the possibility of clearing unused, cut cable from existing riser and conduit as
an  alternative to construction of new riser or conduit and a good faith
estimate of the cost of the same;



 
(c)
the prior receipt from competing CLECs of requests for non-fiber interconnection
at the same wire center;



 
(2)
whether any significant technical obstacles will make non-fiber interconnection
impossible.



 
C.
SouthEast Telephone’s written request and AT&T’s written response shall be
submitted to the staff of the Kentucky Public Service Commission.



 
D.
If there is sufficient riser and conduit capacity and no insurmountable
technical obstacles prohibit the non-fiber interconnection, the Kentucky Public
Service Commission shall approve the non-fiber interconnection and issue an
order authorizing the parties to proceed within thirty (30) days from receipt of
the request and response.



6.
If SouthEast Telephone desires to extend the non-fiber interconnection beyond
the date set forth in the request as required by section 4.A.(3) above, or if
the capacity of the non-fiber interconnection is exhausted prior to the
estimated termination date, an extension or expansion of the interconnection
shall be authorized as follows:




 
A. 
SouthEast Telephone shall make a written request to AT&T setting forth:




 
(1)
a revised reasonable estimate of the duration of the non-fiber
interconnectionand the revised estimated date for the removal of the non-fiber
interconnection arrangement;




 
(2) 
a brief explanation for the extension request.




 
B. 
AT&T may approve the request set forth in section 5.A. by transmitting to
SouthEast Telephone a written acceptance within ten (10) business days of
receipt of such request.  Such approval shall not be unreasonably withheld.




 
C. 
The request shall be deemed accepted by AT&T on the tenth (10th) business day
following receipt of the request set forth in section 5.A., unless prior to the
close of business on said tenth (10th) business day SouthEast Telephone receives
a written denial of the extension.  The AT&T response shall set forth the reason
for the denial.




 
E.
Within ten (10) business days of receipt of any written denial as set forth in
section 5.C., SouthEast Telephone shall either:

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit C: Non-Fiber Interconnection
Page 3 of 3
SouthEast
07/25/08



--------------------------------------------------------------------------------

 
(1)
remove the media connection; or



 
(2)
appeal AT&T’s denial to the Kentucky Public Service Commission and request an
Order authorizing the extension.



 
 

--------------------------------------------------------------------------------

 


Attachment 5 –Access to Numbers and Number Portability
Page 1 of 9
SouthEast
07/25/08



ATTACHMENT 5


ACCESS TO NUMBERS AND NUMBER PORTABILITY


TABLE OF CONTENTS


1.
Non-Discriminatory Access to Telephone Numbers
2
2.
Number Portability Permanent Solution
2
3.
Service Provider Number Portability
3
4.
SPNP Implementation
3
5.
Transition to Permanent Number Portability
6
6.
Conversion Policy
6
7.
Operational Support System (OSS) Rates
9



 
 

--------------------------------------------------------------------------------

 
 
Attachment 5 –Access to Numbers and Number Portability
Page 2 of 9
SouthEast
07/25/08

 
1.
Non-Discriminatory Access to Telephone Numbers



All the negotiated rates, terms and conditions set forth in this Attachment
pertain to the provisioning of local number portability.


1.1
During the term of this Agreement, SouthEast shall contact the North American
Numbering Plan Administrator, Neustar, for the assignment of numbering
resources. In order to be assigned a Central Office Code, SouthEast will be
required to complete the Central Office Code (NXX) Assignment Request and
Confirmation Form (Code Request Form) in accordance with Industry Numbering
Committee’s Central Office Code (NXX) Assignment Guidelines (INC 95-0407008).



1.2
For the purposes of the resale of AT&T's telecommunications services by
SouthEast, AT&T will provide SouthEast with online access to telephone numbers
for reservation on a first come first served basis. AT&T’s reservation of
telephone number practices shall be in accordance with the appropriate FCC rules
and regulations. SouthEast acknowledges that there may be instances where there
is a shortage of telephone numbers in a particular Common Language Location
Identifier Code (CLLIC) and in such instances AT&T may request that SouthEast
cancel its reservations of numbers. SouthEast shall comply with such request.



1.3
Further, upon SouthEast request and for the purposes of the resale of AT&T's
telecommunications services by SouthEast, AT&T will reserve up to 100 telephone
numbers per CLLIC, for SouthEast’s sole use. Such telephone number reservations
shall be transmitted to SouthEast via electronic file transferAT&T’s reservation
of telephone number practices shall be in accordance with the appropriate FCC
rules and regulations. SouthEast acknowledges that there may be instances where
there is a shortage of telephone numbers in a particular CLLIC and in such
instances AT&T shall use its best efforts to reserve for a ninety (90) day
period a sufficient quantity for SouthEast’s reasonable need in that particular
CLLIC.

 
2.
Number Portability Permanent Solution



2.1
The FCC, the Commissions, and industry for a have developed and AT&T has
implemented in most end offices a permanent approach to providing service
provider number portability in most end offices. Both Parties will implement a
permanent approach as developed and approved by the Commission, the FCC and
industry fora. Consistent with the requirements to move to Permanent Number
Portability (PNP) as set forth in Section 5 of this Attachment.

 
2.2
End User Line Charge.  Recovery of charges associated with implementing PNP
through a monthly charge assessed to end users has been authorized by the FCC. 
This end user line charge will be as filed in BellSouthAT&T’s FCC Tariff No. 1
and will be billed to CLEC where  CLEC is a reseller of BellSouthAT&T
telecommunications services.  This charge will not be discounted.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 5 –Access to Numbers and Number Portability
Page 3 of 9
SouthEast
07/25/08



3.
Service Provider Number Portability



3.1
Definition. Until the industry-wide permanent solution is implemented in an end
office, AT&T shall provide Service Provider Number Portability (SPNP). SPNP is
an interim service arrangement whereby an end user who switches subscription of
his local exchange service from AT&T to a CLEC, or vice versa, is permitted to
retain the use of his existing assigned telephone number, provided that the end
user remains at the same location for his local exchange service or changes
locations and service providers but stays within the same serving wire center of
his existing number.



3.2
Methods of Providing Number Portability. SPNP is available through either remote
call forwarding or direct inward dialing trunks, at the election of SouthEast.
Remote call forwarding (SPNP-RCF) is an existing switch-based AT&T service that
redirects calls within the telephone network. Direct inward dialing trunks
(SPNP-DID) allow calls to be routed over a dedicated facility to the SouthEast
switch that serves the subscriber.



3.3
Signaling Requirements. SS7 Signaling is required for the provision of SPNP
services. SPNP-DID is available from AT&T on a per DS0, DS1, or DS3 basis. Where
SPNP-DID is technically feasible and is provided on a DS1 or a DS3 basis, the
applicable channelization rates are those specified in Section E6 in AT&T’s
Intrastate Access Tariffs, incorporated herein by this reference. SPNP is
available only for basic local exchange service.



3.4
Rates



Rates for SPNP are set out in Exhibit A to this Attachment. If no rate is
identified in the Attachment, the rate for the specific service or function will
be as set forth in applicable AT&T tariff or as negotiated by the Parties upon
request by either Party.
 
4.
SPNP Implementation



4.1
SPNP is available only where a CLEC or AT&T is currently providing, or will
begin providing concurrent with provision of SPNP, basic local exchange service
to the affected end user. SPNP for a particular telephone number is available
only from the central office originally providing local exchange service to the
end user. SPNP for a particular assigned telephone number will be disconnected
when any end user, Commission, AT&T, or CLEC initiated activity (e.g., a change
in exchange boundaries) would normally result in a telephone number change had
the end user retained his initial local exchange service.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 5 –Access to Numbers and Number Portability
Page 4 of 9
SouthEast
07/25/08



4.2.1
SPNP-RCF, as contemplated by this Agreement, is a telecommunications service
whereby a call dialed to an SPNP-RCF equipped telephone number is automatically
forwarded to an assigned seven- or ten- digit telephone number within the local
calling area as defined in AT&T’s General Subscriber Services Tariff. The
forwarded-to number shall be specified by the CLEC or AT&T, as appropriate. The
forwarding Party will provide identification of the originating telephone
number, via SS7 signaling, to the receiving Party. Identification of the
originating telephone number to the SPNP-RCF end user cannot be guaranteed,
however. SPNP-RCF provides a single call path for the forwarding of no more than
one simultaneous call to the receiving Party’s specified forwarded-to number.



4.2.2
SPNP-DID service, as contemplated by this Agreement, provides trunk side access
to end office switches for direct inward dialing to the other Party’s premises
equipment from the telecommunications network to lines associated with the other
Party’s switching equipment and must be provided on all trunks in a group
arranged for inward service. A SPNP-DID trunk termination charge, provided with
SS7 Signaling only, applies for each trunk voice grade equivalent. In addition,
direct facilities are required from the end office where a ported number resides
to the end office serving the ported end user customer. The rates for a switched
local channel and switched dedicated transport apply as contained in AT&T’s
Intrastate Access Services tariff, as said tariff is amended from time to time.
Transport mileage will be calculated as the airline distance between the end
office where the number is ported and the Point of Interface (“POI”) using the
V&H coordinate method. SPNP-DID must be established with a minimum configuration
of two channels and one unassigned telephone number per switch, per arrangement
for control purposes. Transport facilities arranged for SPNP-DID may not be
mixed with any other type of trunk group, with no outgoing calls placed over
said facilities. SPNP-DID will be provided only where such facilities are
available and where the switching equipment of the ordering Party is properly
equipped. Where SPNP-DID service is required from more than one wire center or
from separate trunk groups within the same wire center, such service provided
from each wire center or each trunk group within the same wire center shall be
considered a separate service. Only customer-dialed sent-paid calls will be
completed to the first number of a SPNP-DID number group; however, there are no
restrictions on calls completed to other numbers of a SPNP-DID number group.
Sent-paid calls refer to those calls placed by an end user who physically
deposits currency in a public telephone. Interface group arrangements provided
for terminating the switched transport at the  Party’s terminal location are as
set forth in of AT&T’s Intrastate Access Services Tariff, § E6.1.3.A as amended
from time to time.



 
 

--------------------------------------------------------------------------------

 
 
Attachment 5 –Access to Numbers and Number Portability
Page 5 of 9
SouthEast
07/25/08



4.3
SPNP-DID Service requires ordering consecutive telephone numbers in blocks of
twenty. To order non-consecutive telephone numbers or telephone numbers in less
than blocks of twenty, the BFR/NBR process must be used. SS7 Signaling is
required for the provision of either of these services.



4.4
The calling Party shall be responsible for payment of the applicable charges for
sent-paid calls to the SPNP number. For collect, third-party, or other
operator-assisted non-sent paid calls to the ported telephone number, AT&T or
the CLEC shall be responsible for the payment of charges under the same terms
and conditions for which the end user would have been liable for those charges.
Either Party may request that the other block collect and third party non-sent
paid calls to the SPNP-assigned telephone number. If a Party does not request
blocking, the other Party will provide itemized local usage detail for the
billing of non-sent paid calls on the monthly bill of usage charges provided at
the individual end user account level. The detail will include itemization of
all billable usage. Each Party shall have the option of receiving this usage
data on a daily basis via a data file transfer arrangement. This arrangement
will utilize the existing industry uniform standard, known as EMI standards, for
exchange of billing data. Files of usage data will be created daily for the
optional service. Usage originated and recorded in the sending AT&T RAO will be
provided in unrated or rated format, depending on processing system. CLEC usage
originated elsewhere and delivered via CMDS to the sending AT&T RAO shall be
provided in rated format.



4.5
Each Party shall be responsible for obtaining authorization from the end user
for the handling of the disconnection of the end user’s service, the provision
of new local service and the provision of SPNP services. Each Party shall be
responsible for coordinating the provision of service with the other to assure
that its switch is capable of accepting SPNP ported traffic. Each Party shall be
responsible for providing equipment and facilities that are compatible with the
other’s service parameters, interfaces, equipment and facilities and shall be
required to provide sufficient terminating facilities and services at the
terminating end of an SPNP call to adequately handle all traffic to that
location and shall be solely responsible to ensure that its facilities,
equipment and services do not interfere with or impair any facility, equipment,
or service of the other Party or any of its end users. In the event that either
Party determines in its reasonable judgment that the other Party will likely
impair or is impairing, or interfering with any equipment, facility or service
or any of its end users, that Party may either refuse to provide SPNP service or
may terminate SPNP service to the other Party after providing appropriate
notice.



4.6
Each Party shall be responsible for providing an appropriate intercept
anouncement service for any telephone numbers subscribed to SPNP services for
which it is not presently providing local exchange service or terminating to an
end user. Where either Party chooses to disconnect or terminate any SPNP
service, that Party shall be responsible for designating the preferred standard
type of announcement to be provided.



 
 

--------------------------------------------------------------------------------

 
 
Attachment 5 –Access to Numbers and Number Portability
Page 6 of 9
SouthEast
07/25/08



4.7
Neither Party shall be responsible for adverse effects on any service, facility
or equipment from the use of SPNP services. End-to-end transmission
characteristics may vary depending on the distance and routing necessary to
complete calls over SPNP facilities and the fact that another carrier is
involved in the provisioning of service. Therefore, end-to-end transmission
characteristics cannot be specified by either Party for such calls. Neither
Party shall be responsible to the other if any necessary change in protection
criteria or in any of the facilities, operation, or procedures of either renders
any facilities provided by the other Party obsolete or renders necessary
modification of the other Party’s equipment.



4.8
For terminating IXC traffic ported to either Party which requires use of either
Party's tandem switching, the tandem provider will bill the IXC tandem
switching, the interconnection charge, and a portion of the transport, and the
other Party will bill the IXC local switching, the carrier common line and a
portion of the transport. If the tandem provider is unable to provide the
necessary access records to permit the other Party to bill the IXC directly for
terminating access to ported numbers, then the tandem provider will bill the IXC
full terminating switched access charges at the tandem provider’s rate and will
compensate the other Party at the tandem Party’s tariff rates via a process used
by AT&T to estimate the amount of ported switched access revenues due the other
Party. If an intraLATA toll call is delivered, the delivering Party will pay
terminating access rates to the other Party. This subsection does not apply in
cases where SPNP-DID is utilized for number portability.

 
5.
Transition to Permanent Number Portability



5.1
Once PNP is implemented in an end office both Parties must withdraw their SPNP
offerings. The transition from existing SPNP arrangements to PNP shall occur
within one hundred twenty (120) days from the date PNP is implemented in the end
office. Neither Party shall charge the other Party for conversion from SPNP to
PNP. The Parties shall comply with any SPNP/PNP transition processes established
by the FCC and State commissions and appropriate industry number portability
work groups.



5.1.1
Notwithstanding the foregoing, the Parties acknowledge that the FCC has
determined once PNP has been deployed pursuant to the FCC’s orders, rules and
regulations, that all local exchange carriers (LECs) have the duty to provide
PNP. Therefore, either Party, at any time, may seek appropriate legal or
regulatory relief concerning the transition from SPNP to PNP or other related
issues.



6.
Conversion Policy



6.1
AT&T  implemented the conversion of Interim Number Portability (INP) to Local
Number Portability (PNP) as follows:



6.1.1
Conversion of SPNP numbers to PNP is handled as a project.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 5 –Access to Numbers and Number Portability
Page 7 of 9
SouthEast
07/25/08



6.1.2
All SPNP numbers in PNP capable switches will be converted to PNP within 120
days after the end of the phase for that MSA or wire center.



6.1.3
AT&T will continue to offer SPNP until the completion date of the phase for the
wire center.



6.2
Conversion Schedule



6.2.1
The schedule to implement PNP in the 21 MSAs in the AT&T region is as mandated
by the FCC may be viewed by accessing the Carrier Notification Web site. The
notification also outlines the conversion schedule for all of AT&T’s switches.



6.3
Specific Conversion activities



6.3.1
The AT&T Account Teams contact each CLEC with SPNP accounts to negotiate a
conversion schedule.

 
6.3.2
During the 120-day conversion period for each MSA, the Local Carrier Service
Center (LCSC) will provide special handling for the requests to convert SPNP to
PNP. These requests will be logged by a project manager and project managed to
ensure end user service outage is minimal. Unless listing changes are requested,
the CLECs may use a specially designed form provided by the project manager or
account team in lieu of the Local Service Request (LSR), End User (EU), and
Number Portability (NP) forms.



6.3.3
If changes are to be made to the SPNP account, the LSR should follow the normal
process flow for ordering instead of the SPNP to PNP conversion plan.



6.4
Firm Order Confirmation



6.4.1
During the conversion period, if a CLEC uses the request form in lieu of the
LSR, the form will include provisions for providing a manual FOC. If the request
is submitted through EDI, the FOC will be sent back to the CLEC via EDI.



6.5
Routing of Calls to the Local Routing Number (LRN)



6.5.1
Trigger orders are not used for SPNP telephone numbers. Once the activate
message is sent to the Number Portability Administration Center (NPAC) by the
new service provider, (with exception of the end user's serving wire center)
incoming calls are routed to the new provider. Calls from within the end user's
servicing wire center will not route to the new Local Routing Number (LRN) until
the porting D order processes.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 5 –Access to Numbers and Number Portability
Page 8 of 9
SouthEast
07/25/08



6.6
Permanent Number Solution

 
6.6.1
AT&T and SouthEast will adhere to the process flows and cutover guidelines, as
appropriate, and as they are amended from time to time during this Agreement,
outlined in the LNP Reference Guide accessible via the Internet at the following
site: http://www.interconnection.AT&T.com. SouthEast wlll not be responsible for
changes without a thirty (30) day notification from AT&T.



6.6.1.1
AT&T and SouthEast will work cooperatively to implement changes to PNP process
flows ordered by the FCC or as recommended by standard industry fora addressing
PNP.



6.6.1.2
Both Parties shall cooperate in the process of porting numbers form one carrier
to another so as to limit service outage for the ported subscriber. AT&T will
set LRN unconditional or 10-digit triggers where applicable which should ensure
no interruption to the end user. Where triggers are set, AT&T removes the ported
number at the same time the trigger is removed.



6.6.1.2.1
Trigger orders as used in this Attachment refer to a service order issued in
advance of the porting of a number utilizing PNP that provides the following:
initiates call queries to the AIN SS7 network in advance of the number being
ported; and provides for the CLEC to be in control of when a number ports to the
new service provider.



6.6.1.3
For porting of numbers where triggers are not set, the Parties shall coordinate
the porting of the number between service providers so as to minimize service
interruptions to the end user.



6.6.1.4
AT&T will provide ordering support for SouthEast’s PNP requests Monday through
Friday 8:00 AM until 8:00 PM EST. AT&T normal hours of operation for
provisioning support are defined in Attachment 6. Ordering and provisioning
support required by SouthEast outside of these hours will be considered outside
of normal business hours and will be subject to overtime billing. For stand
alone PNP where LRN unconditional or 10-digit triggers are set, CLEC may port
numbers during times that are supported by NPAC 24 hours a day 7 days a week.



AT&T will provide maintenance assistance to CLEC 24 hours a day 7 days a week to
resolve issues arising from the porting of numbers for problems isolated to the
AT&T network.


6.6.1.5
Performance Measurements for AT&T providing PNP are located in Attachment 9 to
this Agreement, incorporated herein by this reference.



6.6.2
AT&T will use best efforts to update switch translations, where necessary, in
time frames that are consistent with the time frames AT&T’s end users experience
or as offered to other CLECs.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 5 –Access to Numbers and Number Portability
Page 9 of 9
SouthEast
07/25/08



6.6.3
CLEC may request deployment of PNP according to and pursuant to the rules and
regulations set forth in 47 CFR § 52.23.



7.
Operational Support System (OSS) Rates



The terms, condition and rates for OSS are as set forth in Section 2 of
Attachment 2.


 
 

--------------------------------------------------------------------------------

 


Attachment 6 –Pre-Ordering, Ordering and Provisioning, Maintenance and Repair
Page 1 of 6
SouthEast
07/25/08



ATTACHMENT 6


PRE-ORDERING, ORDERING AND PROVISIONING, MAINTENANCE AND REPAIR


TABLE OF CONTENTS


1.
Quality of Pre-Ordering, Ordering and Provisioning, Maintenance and Repair
2
2.
Access to Operations Support Systems
3
3.
Miscellaneous Ordering and Provisioning Guidelines
4



 
 

--------------------------------------------------------------------------------

 
 
Attachment 6 –Pre-Ordering, Ordering and Provisioning, Maintenance and Repair
Page 2 of 6
SouthEast
07/25/08

 
1.
Quality of Pre-Ordering, Ordering and Provisioning, Maintenance and Repair



1.1
All the negotiated terms and conditions set forth in this Attachment pertain to
pre-ordering, ordering and provisioning and maintenance and repair.



1.2
AT&T shall provide pre-ordering, ordering and provisioning and maintenance and
repair services to SouthEast that are equivalent to the pre-ordering, ordering
and provisioning and maintenance and repair services AT&T provides to itself or
any other CLEC, where technically feasible. SouthEast will adhere to the current
version of the guidelines for pre-ordering, ordering and provisioning and
maintenance and repair are set forth in the various guides and business rules,
as appropriate, and as they are amended from time to time during this Agreement.
The guides and business rules may be referenced on AT&T’s CLEC Online website.



SouthEast will not be responsible for changes without a thirty (30) day
notification from AT&T.


1.3
For purposes of this Agreement, AT&T’s regular working hours for provisioning
are defined as follows:



Monday – Friday – 8:00 a.m. – 5:00 p.m. (Excluding Holidays) (Resale/UNE
non-coordinated, coordinated orders and order coordinated-time specific)
Saturday -  8:00 a.m. – 5:00 p.m. (Excluding Holidays) (Resale/UNE
non-coordinated orders).


The above hours represent the hours, either Eastern or Central Time, of where
the physical work is being performed.


1.3.1
It is understood and agreed that AT&T technicians involved in provisioning
service to SouthEast may work shifts outside of AT&T’s regular working hours as
defined in Section 1.3 above. To the extent that SouthEast requests that work
necessarily required in the provisioning of service to be performed outside
AT&T’s regular working hours and that work is performed by a AT&T technician
during his or her scheduled shift such that AT&T does not incur any additional
costs in performing the work on behalf of SouthEast, AT&T will not assess
SouthEast additional charges beyond the rates and charges specified in this
Agreement.



1.3.2
All other SouthEast requests for provisioning and installation services are
considered outside of the normal hours of operation and may be performed subject
to the application of overtime billing charges.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 6 –Pre-Ordering, Ordering and Provisioning, Maintenance and Repair
Page 3 of 6
SouthEast
07/25/08

 
2.
Access to Operations Support Systems



2.1
AT&T shall provide SouthEast access to operations support systems (“OSS”)
functions for pre-ordering, ordering and provisioning, maintenance and repair
and billing. Access to the OSS is available through a variety of means,
including electronic interfaces. AT&T also provides manual interfaces. The OSS
functions available to CLECs through the electronic interfaces are:



2.1.1
Pre-Ordering. AT&T provides electronic access to the following pre-ordering
functions: service address validation, telephone number selection, service and
feature availability, due date information, and upon Commission approval of
confidentiality protections, to customer record information. Access is provided
through the Local Exchange Navigation System (LENS) interface and the
Telecommunications Access Gateway (TAG) interface. Customer Record Information
includes but is not limited to, customer specific information in CRIS and RSAG.
In addition, SouthEast shall provide to AT&T access to customer record
information including electronic access where available. Otherwise, SouthEast
shall provide paper copies of customer record information within the same
intervals that AT&T provides paper copies to SouthEast. The Parties agree not to
view, copy, or otherwise obtain access to the customer record information of any
customer without that customer's permission and further agree that SouthEast and
AT&T will obtain access to customer record information only in strict compliance
with applicable laws, rules, or regulations of the State in which the service is
provided.



2.1.2
Service Ordering and Provisioning. AT&T provides electronic options for the
exchange of ordering and provisioning information. AT&T provides an Electronic
Data Interchange (EDI) interface, and the TAG ordering interface for non-complex
and certain complex resale requests and certain network elements. The EDI
interface or the TAG ordering interface may be integrated with the TAG
pre-ordering interface by SouthEast. AT&T provides integrated pre-ordering,
ordering and provisioning capability through the LENS interface for non-complex
and certain complex resale service requests and certain network element
requests.



2.1.3
Service Trouble Reporting and Repair (a.k.a Maintenance and Repair). Service
trouble reporting and repair allows SouthEast to report and monitor service
troubles and obtain repair services. AT&T shall offer SouthEast service trouble
reporting in a non-discriminatory manner that provides SouthEast the equivalent
ability to report and monitor service troubles that AT&T provides to itself.
AT&T also provides SouthEast an estimated time to repair, an appointment time or
a commitment time, as appropriate, on trouble reports.  AT&T provides several
options for electronic trouble reporting. For exchange services, AT&T offers
SouthEast non-discriminatory access to the Trouble Analysis Facilitation
Interface (TAFI).  In addition, AT&T offers an industry standard,
machine-tomachine Electronic Communications Trouble Administration (ECTA)
Gateway interface. For designed services, AT&T provides non-discriminatory
trouble reporting via the ECTA Gateway. AT&T also offers ECTA functionality
through the machine-to-machine EC-CPM/TA interface. If SouthEast requests AT&T
to repair a trouble after normal working hours, SouthEast will be billed the
appropriate overtime charges associated with this request pursuant to AT&T’s
tariffs. AT&T and SouthEast agree to adhere to the current version of AT&T’s
Operational Understanding and as it is amended from time to time during this
Agreement which may be accessed on AT&T’s CLEC Online website. However,
SouthEast will be responsible for changes only after a thirty (30) day
notification form AT&T.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 6 –Pre-Ordering, Ordering and Provisioning, Maintenance and Repair
Page 4 of 6
SouthEast
07/25/08



2.2
Change Management. AT&T provides a collaborative process for change management
of the electronic interfaces through the Change Control Process (CCP).
Guidelines for this process are set forth in the CCP document and as it is
amended from time to time during this Agreement.



2.3
AT&T’s Versioning Policy for Industry Standard Machine-to-Machine Electronic
Interfaces. Pursuant to the CCP, AT&T will issue new software releases for new
industry standards for its industry standard, machine-to-machine and its
human-to-machine electronic interfaces. When a new release of new industry
standards is implemented, AT&T will continue to support both the new release (N)
and the prior release (N-1). When AT&T implements the next release (N+1), AT&T
will eliminate support for the (N-1) release and support the two newest releases
(N and N+1). Thus, AT&T will always support the two most current releases. AT&T
will issue documents to SouthEast with sufficient notice to allow SouthEast to
make the necessary changes to their systems and operations to migrate to the
newest release in a timely fashion. This policy is set forth in the CCP document
and as it is amended from time to time during this Agreement.



2.4
Rates. All costs incurred by AT&T to develop and implement operational
interfaces to the OSS shall be recovered from the carriers that use the
services. Charges for use of OSS shall be as set forth in Attachments 1 and 2 of
this Agreement.



3.
Miscellaneous Ordering and Provisioning Guidelines



3.1
Pending Orders. To ensure the most efficient use of facilities and resources,
orders placed in the hold or pending status by SouthEast will be held for a
maximum of thirty (30) days from the date the order is placed on hold. After
such time, if SouthEast wishes to reinstate an order, SouthEast may be required
to submit a new service order.



3.2
Single Point of Contact. SouthEast will be the single point of contact with AT&T
for ordering activity for network elements and other services used by SouthEast
to provide services to its end users, except that AT&T may accept an order
directly from another CLEC, or AT&T, acting with authorization of the affected
end user. SouthEast and AT&T shall each execute a blanket letter of
authorization with respect to customer orders. The Parties shall each be
entitled to adopt their own internal processes for verification of customer
authorization for orders, provided, however, that such processes shall comply
with applicable state and federal law including, until superseded, the FCC
guidelines and orders applicable to Presubscribed Interexchange Carrier (PIC)
changes including Un-PIC. Pursuant to such an order, AT&T may disconnect any
network element associated with the service to be disconnected and being used by
SouthEast to provide service to that end user and reuse such network elements or
facilities to enable such other LEC to provide service to the end user. AT&T
will notify SouthEast that such an order has been processed, but will not be
required to notify SouthEast in advance of such processing.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 6 –Pre-Ordering, Ordering and Provisioning, Maintenance and Repair
Page 5 of 6
SouthEast
07/25/08



3.3
Use of Facilities. When a customer of a CLEC elects to discontinue service and
transfer service to another local exchange carrier, including AT&T, AT&T shall
have the right to reuse the facilities provided to CLEC by AT&T for retail or
resale service, loop and/or port for that customer. In addition, AT&T may
disconnect and reuse facilities when the facility is in a denied state and AT&T
has received an order to establish new service or transfer of service from a
customer or a customer’s CLEC at the same address served by the denied facility.



3.3.1
Upon receipt of a service order, AT&T will do the following:



3.3.1.1
Process disconnect and reconnect orders to provision the service which shall be
due dated using current interval guidelines.



3.3.1.2
Reuse the serving facility for the retail, resale service, or network element at
the same location.



3.3.1.3
Notify SouthEast after the disconnect order has been completed.



3.4
Release of Facilities. When a customer of SouthEast or AT&T elects to change
his/her carrier to the other Party, the Party providing service shall release
the subscriber’s service to the other Party concurrent with the due date of the
service order, which shall be established based on the standard interval for the
subscriber’s requested service as set forth in the AT&T Product and Services
Interval Guide.



3.5
Contact Numbers. The Parties agree to provide one another with toll-free
nationwide (50 states) contact numbers for the purpose of ordering, provisioning
and maintenance of services.



3.6
Subscription Functions. In cases where AT&T performs subscription functions for
an inter-exchange carrier (i.e. PIC and LPIC changes via Customer Account Record
Exchange (CARE)), AT&T will provide the affected inter-exchange carriers with
the Operating Company Number (OCN) of the local provider for the purpose of
obtaining end user billing account and other end user information required under
subscription requirements.



3.7
Cancellation Charges. If SouthEast cancels an order for network elements or
other services, any costs incurred by AT&T in conjunction with the provisioning
of that order will be recovered in accordance with FCC No. 1 Tariff, Section 5.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 6 –Pre-Ordering, Ordering and Provisioning, Maintenance and Repair
Page 6 of 6
SouthEast
07/25/08



3.8
Expedite Charges. For expedited requests by SouthEast, expedited charges will
apply for intervals less than the standard interval as outlined in the AT&T
Product and Services Interval Guide. The charges as outlined in AT&T’s FCC No. 1
Tariff, Section 5, will apply.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 7– Billing
Page 1 of 14
SouthEast
07/25/08



Attachment 7


Billing
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 7– Billing
Page 2 of 14
SouthEast
07/25/08

 
TABLE OF CONTENTS


1.
PAYMENT AND BILLING ARRANGEMENTS
3
     
2.
BILLING DISPUTES
5
     
3.
RAO HOSTING
6
     
4.
OPTIONAL DAILY USAGE FILE
9
     
5.
ACCESS DAILY USAGE FILE
12
     
RATES
EXHIBIT A



 
 

--------------------------------------------------------------------------------

 


Attachment 7– Billing
Page 3 of 14
SouthEast
07/25/08



BILLING
 
1.
Payment and Billing Arrangements

 
All negotiated rates, terms and conditions set forth in this Attachment pertain
to billing and billing accuracy certifications.
 
1.1
Billing.  AT&T agrees to provide billing through the Carrier Access Billing
System (CABS) and through the Customer Records Information System (CRIS)
depending on the particular service(s) that SouthEast requests.  AT&T will bill
and record in accordance with this Agreement those charges SouthEast incurs as a
result of SouthEast purchasing from AT&T Network Elements and Other Services as
set forth in this Agreement.   AT&T will format all bills in CBOS Standard or
CLUB/EDI format, depending on the type of service ordered.  For those services
where standards have not yet been developed, AT&T’s billing format will change
as necessary when standards are finalized by the industry forum.

 
1.1.1
For any service(s) AT&T orders from SouthEast, SouthEast shall bill AT&T in CABS
format.

 
1.1.2
If either Party requests multiple billing media or additional copies of bills,
the Billing Party will provide these at a reasonable cost.

 
1.2
Master Account.  After receiving certification as a local exchange company from
the appropriate regulatory agency, SouthEast will provide the appropriate AT&T
account manager the necessary documentation to enable AT&T to establish a master
account for Local Interconnection, Network Elements and Other Services, and/or
resold services.  Such documentation shall include the Application for Master
Account, proof of authority to provide telecommunications services, an Operating
Company Number (OCN) assigned by the National Exchange Carriers Association
(NECA), Carrier Identification Code (CIC), Group Access Code (GAC), Access
Customer Name and Abbreviation (ACNA) and a tax exemption certificate, if
applicable.

 
1.3
Payment Responsibility.  Payment of all charges will be the responsibility of
SouthEast.  SouthEast shall make payment to AT&T for all services billed.   AT&T
is not responsible for payments not received by SouthEast from SouthEast's
customer.  AT&T will not become involved in billing disputes that may arise
between SouthEast and SouthEast’s customer.  Payments made to AT&T as payment on
account will be credited to an accounts receivable master account and not to an
end user's account.

 
1.4
Payment Due.  The payment will be due on or before the next bill date (i.e.,
same date in the following month as the bill date) and is payable in immediately
available funds.  Payment is considered to have been made when received by AT&T.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 7– Billing
Page 4 of 14
SouthEast
07/25/08

 
 
If the payment due date falls on a Sunday or on a Holiday which is observed on a
Monday, the payment due date shall be the first non-Holiday day following such
Sunday or Holiday.  If the payment due date falls on a Saturday or on a Holiday
which is observed on Tuesday, Wednesday, Thursday, or Friday, the payment due
date shall be the last non-Holiday day preceding such Saturday or Holiday.  If
payment is not received by the payment due date, a late payment penalty, as set
forth in Section 1.6, below, shall apply.

 
1.5
Tax Exemption.  Upon proof of tax exempt certification from SouthEast, the total
amount billed to SouthEast will not include those taxes or fees for which the
CLEC is exempt.  SouthEast will be solely responsible for the computation,
tracking, reporting and payment of all taxes and like fees associated with the
services provided to the end user of SouthEast.

 
1.6
Late Payment.  If any portion of the payment is received by AT&T after the
payment due date as set forth preceding, or if any portion of the payment is
received by AT&T in funds that are not immediately available to AT&T, then a
late payment penalty shall be due to AT&T.  The late payment penalty shall be
the portion of the payment not received by the payment due date times a late
factor and will be applied on a per bill basis.  The late factor shall be as set
forth in Section A2 of the General Subscriber Services Tariff, Section B2 of the
Private Line Service Tariff or Section E2 of the Intrastate Access Tariff,
whichever AT&T determines is appropriate.  SouthEast will be charged a fee for
all returned checks as set forth in Section A2 of the General Subscriber
Services Tariff or pursuant to the  applicable state law.

 
1.7
Discontinuing Service to SouthEast.  The procedures for discontinuing service to
SouthEast are as follows:

 
1.7.1
AT&T reserves the right to suspend or terminate service for nonpayment of
services or in the event of prohibited, unlawful or improper use of AT&T
facilities or service or any other violation or noncompliance by SouthEast of
the rules and regulations contained in AT&T’s tariffs.

 
1.7.2
If payment of account is not received by the bill date in the month after the
original bill date, AT&T may provide written notice to SouthEast that additional
applications for service will be refused and that any pending orders for service
will not be completed if payment is not received by the fifteenth day following
the date of the notice.  In addition, AT&T may, at the same time, give thirty
(30)days notice to SouthEast at the billing address to  discontinue the
provision of existing services to SouthEast at any time thereafter.

 
1.7.3
In the case of such discontinuance, all billed charges, as well as applicable
termination charges, shall become due.

 
1.7.4
If AT&T does not discontinue the provision of the services involved on the date
specified in the thirty days notice and SouthEast’s noncompliance continues,
nothing contained herein shall preclude AT&T's right to discontinue the
provision of the services to SouthEast without further notice.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 7– Billing
Page 5 of 14
SouthEast
07/25/08

 
1.7.5
If payment is not received or satisfactory arrangements made for payment by the
date given in the written notification, SouthEast's services will be
discontinued.   Upon discontinuance of service on SouthEast's account, service
to SouthEast's end users will be denied.  AT&T will reestablish service at the
request of the end user or SouthEast for AT&T to reestablish service upon
payment of the appropriate connection fee and subject to AT&T's normal
application procedures.  SouthEast is solely responsible for notifying the end
user of the proposed service disconnection.  If within fifteen (15) days after
an end user's service has been denied and no arrangements to reestablish service
have been made consistent with this subsection, the end user's service will be
disconnected.

 
1.8
Deposit Policy.  When purchasing services from AT&T, SouthEast will be required
to complete the AT&T Credit Profile and provide information regarding credit
worthiness.  Based on the results of the credit analysis, AT&T reserves the
right to secure the account with a suitable form of security deposit.  Such
security deposit shall take the form of cash, an Irrevocable Letter of Credit
(AT&T form), Surety Bond (AT&T form) or, in its sole discretion, some other form
of security.  Any such security deposit shall in no way release SouthEast from
its obligation to make complete and timely payments of its bill.   Such security
shall be required prior to the inauguration of service.  If, in the sole opinion
of AT&T, circumstances so warrant and/or gross monthly billing has increased
beyond the level initially used to determine the level of security, AT&T
reserves the right to request additional security in SouthEast’s “accounts
receivables and proceeds” only after thirty (30) day written notice to
SouthEast.  Interest on a security deposit, if provided in cash, shall accrue
and be paid in accordance with the terms in the appropriate AT&T tariff.

 
1.9
Rates.  Rates for Optional Daily Usage File (ODUF), Access Daily Usage File
(ADUF), and Centralized Message Distribution Service (CMDS) are set out in
Exhibit A to this Attachment.  If no rate is identified in this Attachment, the
rate for the specific service or function will be as set forth in applicable
AT&T tariff or as negotiated by the Parties upon request by either Party.

 
2.
Billing Disputes

 
2.1
Billing disputes shall be handled pursuant to the terms of this section.

 
2.1.1
Each Party agrees to notify the other Party in writing upon the discovery of a
billing dispute.  In the event of a billing dispute, the Parties will endeavor
to resolve the dispute within sixty (60) calendar days of the notification date.

 
2.2
If a Party disputes a charge and does not pay such charge by the payment due
date, or if a payment or any portion of a payment is received by either Party
after the payment due date, or if a payment or any portion of a payment is
received in funds which are not immediately available to the other Party, then a
late payment penalty shall be assessed.  For bills rendered by either Party for
payment, the late payment charge for both Parties shall be calculated based on
the portion of the payment not received by the payment due date times the late
factor as set forth in the following AT&T tariffs: for services purchased from
the General Subscribers Services Tariff for purposes of resale and for ports and
non-designed loops, Section A2 of the General Subscriber Services Tariff; for
services purchased from the Private Line Tariff for purposes of resale, Section
B2 of the Private Line Service Tariff; and for network elements and other
services and local interconnection charges, Section E2 of the Access Service
Tariff.  In no event, however, shall interest be assessed by either Party on any
previously assessed late payment charges.  The Parties shall assess interest on
previously assessed late payment charges only in a state where it has the
authority pursuant to its tariffs.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 7– Billing
Page 6 of 14
SouthEast
07/25/08

 
3.
RAO Hosting

 
3.1
RAO Hosting, Calling Card and Third Number Settlement System (CATS) and
Non-Intercompany Settlement System (NICS) services provided to SouthEast by AT&T
will be in accordance with the methods and practices regularly adopted and
applied by AT&T to its own operations during the term of this Agreement,
including such revisions as may be made from time to time by AT&T.

 
3.2
SouthEast shall furnish all relevant information required by AT&T for the
provision of RAO Hosting, CATS and NICS.

 
3.3
Compensation amounts, if applicable, will be billed by AT&T to SouthEast on a
monthly basis in arrears. Amounts due from one Party to the other (excluding
adjustments) are payable within thirty (30) days of receipt of the billing
statement.

 
3.4
SouthEast must have its own unique hosted RAO code. Requests for establishment
of RAO status where AT&T is the selected CMDS interfacing host, require written
notification from SouthEast to the AT&T RAO Hosting coordinator at least eight
(8) weeks prior to the proposed effective date.  The proposed effective date
will be mutually agreed upon between the Parties with consideration given to
time necessary for the completion of required Telcordia (formerly BellCore)
functions.  AT&T will request  the assignment of an RAO code from its connecting
contractor, currently Telcordia (formerly BellCore), on behalf of SouthEast and
will coordinate all associated conversion activities.

 
3.5
AT&T will receive messages from SouthEast that are to be processed by AT&T,
another LEC or CLEC in the AT&T region or a LEC outside the AT&T region.

 
3.6
AT&T will perform invoice sequence checking, standard EMI format editing, and
balancing of message data with the EMI trailer record counts on all data
received from SouthEast.

 
3.7
All data received from SouthEast that is to be processed or billed by another
LEC or CLEC within the AT&T region will be distributed to that LEC or CLEC in
accordance with the Agreement(s) which may be in effect between AT&T and the
involved LEC or CLEC.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 7– Billing
Page 7 of 14
SouthEast
07/25/08

 
3.8
All data received from SouthEast that is to be placed on the CMDS network for
distribution outside the AT&T region will be handled in accordance with the
agreement(s) which may be in effect between AT&T and its connecting contractor
(currently Telcordia (formerly BellCore)).

 
3.9
AT&T will receive messages from the CMDS network that are destined to be
processed by SouthEast and will forward them to SouthEast on a daily basis.

 
3.10
Transmission of message data between AT&T and SouthEast will be via
CONNECT:Direct.

 
3.11
All messages and related data exchanged between AT&T and SouthEast will be
formatted in accordance with accepted industry standards for EMI formatted
records and packed between appropriate EMI header and trailer records, also in
accordance with accepted industry standards.

 
3.12
SouthEast will ensure that the recorded message detail necessary to recreate
files provided to AT&T will be maintained for back-up purposes for a period of
three (3) calendar months beyond the related message dates.

 
3.13
Should it become necessary for SouthEast to send data to AT&T more than sixty
(60) days past the message date(s), SouthEast will notify AT&T in advance of the
transmission of the data.  If there will be impacts outside the AT&T region,
AT&T will work with its connecting contractor and SouthEast to notify all
affected Parties.

 
3.14
In the event that data to be exchanged between the two Parties should become
lost or destroyed, both Parties will work together to determine the source of
the problem.  Once the cause of the problem has been jointly determined and the
responsible Party (AT&T or SouthEast) identified and agreed to, the company
responsible for creating the data (AT&T or SouthEast) will make every effort to
have the affected data restored and retransmitted.  If the data cannot be
retrieved, the responsible Party will be liable to the other Party for any
resulting lost  revenue.  Lost revenue may be a combination of revenues that
could not be billed to the end users and associated access revenues.  Both
Parties will work together to estimate the revenue amount based upon historical
data through a method mutually agreed upon.  The resulting estimated revenue
loss will be paid by the responsible Party to the other Party within three (3)
calendar months of the date of problem resolution, or as mutually agreed upon by
the Parties.

 
3.15
Should an error be detected by the EMI format edits performed by AT&T on data
received from SouthEast, the entire pack containing the affected data will not
be processed by AT&T.  AT&T will notify SouthEast of the error condition. 
SouthEast will correct the error(s) and will resend the entire pack to AT&T for
processing.  In the event that an out-of-sequence condition occurs on subsequent
packs, SouthEast will resend these packs to AT&T after the pack containing the
error has been successfully reprocessed by AT&T.

 
3.16
In association with message distribution service, AT&T will provide SouthEast
with associated intercompany settlements reports (CATS and NICS) as appropriate.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 7– Billing
Page 8 of 14
SouthEast
07/25/08

 
3.17
In no case shall either Party be liable to the other for any direct or
consequential damages incurred as a result of the obligations set out in this
Agreement.

 
3.18
RAO Compensation

 
3.18.1
Rates for message distribution service provided by AT&T for SouthEast are as set
forth in Exhibit A to this Attachment.

 
3.18.2
Rates for data transmission associated with message distribution service are as
set forth in Exhibit A to this Attachment.

 
3.18.3
Data circuits (private line or dial-up) will be required between AT&T and
SouthEast for the purpose of data transmission. Where a dedicated line is
required, SouthEast will be responsible for ordering the circuit, overseeing its
installation and coordinating the installation with AT&T. SouthEast will also be
responsible for any charges associated with this line. Equipment required on the
AT&T end to attach the line to the mainframe computer and to transmit
successfully ongoing will be negotiated on a case by case basis. Where a dial-up
facility is required, dial circuits will be installed in the AT&T data center by
AT&T and the associated charges assessed to SouthEast. Additionally, all message
toll charges associated with the use of the dial circuit by SouthEast will be
the responsibility of SouthEast. Associated equipment on the AT&T end, including
a modem, will be negotiated on a case by case basis between the Parties.

 
3.18.4
All equipment, including modems and software, that is required on the SouthEast
end for the purpose of data transmission will be the  responsibility of
SouthEast.

 
3.19
Intercompany Settlements Messages

 
3.19.1
This Section addresses the settlement of revenues associated with traffic
originated from or billed by SouthEast as a facilities based provider of local
exchange telecommunications services outside the AT&T region.  Only traffic that
originates in one Bell operating territory and bills in another Bell operating
territory is included.  Traffic that originates and bills within the same Bell
operating territory will be settled on a local basis between SouthEast and the
involved company(ies), unless that company is participating in NICS.

 
3.19.2
Both traffic that originates outside the AT&T region by SouthEast and is billed
within the AT&T region, and traffic that originates within the AT&T region and
is billed outside the AT&T region by SouthEast, is covered by this Agreement
(CATS).  Also covered is traffic that either is originated by or billed by
SouthEast, involves a company other than SouthEast, qualifies for inclusion in
the CATS settlement, and is not originated or billed within the AT&T region
(NICS).

 
3.19.3
Once SouthEast is operating within the AT&T territory, revenues associated with
calls originated and billed within the AT&T region will be settled via Telcordia
(formerly BellCore)’s, its successor or assign, NICS system.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 7– Billing
Page 9 of 14
SouthEast
07/25/08

 
3.19.4
AT&T will receive the monthly NICS reports from Telcordia (formerly BellCore),
its successor or assign, on behalf of SouthEast.  AT&T will distribute copies of
these reports to SouthEast on a monthly basis.

 
3.19.5
AT&T will receive the monthly Calling Card and Third Number Settlement System
(CATS) reports from Telcordia (formerly BellCore), its successor or assign, on
behalf of SouthEast.  AT&T will distribute copies of these reports to SouthEast
on a monthly basis.

 
3.19.6
AT&T will collect the revenue earned by SouthEast from the Bell operating
company in whose territory the messages are billed (CATS), less a per message
billing and collection fee of five cents ($0.05), on behalf of SouthEast.  AT&T
will remit the revenue billed by SouthEast to the Bell operating company in
whose territory the messages originated, less a per message billing and
collection fee of five cents ($0.05), on behalf on SouthEast.  These two amounts
will be netted together by AT&T and the resulting charge or credit issued to
SouthEast via a monthly Carrier Access Billing System (CABS) miscellaneous bill.

 
3.19.7
AT&T will collect the revenue earned by SouthEast within the AT&T territory from
another CLEC also within the AT&T territory (NICS) where the messages are
billed, less a per message billing and collection fee of five cents ($0.05), on
behalf of SouthEast.  AT&T will remit the revenue billed by SouthEast within the
AT&T region to the CLEC also within the AT&T region, where the messages
originated, less a per message billing and collection fee of five cents
($0.05).  These two amounts will be netted together by AT&T and the resulting
charge or credit issued to SouthEast via a monthly CABS miscellaneous bill.

 
 
AT&T and SouthEast agree that monthly netted amounts of less than fifty dollars
($50.00) will not be settled.

 
4.
Optional Daily Usage File

 
4.1
Upon written request from SouthEast, AT&T will provide the Optional Daily Usage
File (ODUF) service to SouthEast pursuant to the terms and conditions set forth
in this section.

 
4.2
SouthEast shall furnish all relevant information required by AT&T for the
provision of the ODUF.

 
4.3
The Optional Daily Usage Feed will contain billable messages that were carried
over the AT&T Network and processed in the AT&T Billing System, but billed to a
SouthEast customer.

 
4.4
Charges for delivery of the ODUF will appear on SouthEasts’ monthly bills.  The
charges are as set forth in Exhibit A to this Attachment.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 7– Billing
Page 10 of 14
SouthEast
07/25/08

 
4.5
The Optional Daily Usage Feed will contain both rated and unrated messages.  All
messages will be in the standard Alliance for Telecommunications Industry
Solutions (ATIS) EMI record format.

 
4.6
Messages that error in the billing system of SouthEast will be the
responsibility of SouthEast.  If, however, SouthEast should encounter
significant volumes of errored messages that prevent processing by SouthEast
within its systems, AT&T will work with SouthEast to determine the source of the
errors and the appropriate resolution.

 
4.7
The following specifications shall apply to the Optional Daily Usage Feed.

 
4.7.1
Usage To Be Transmitted

 
4.7.1.1
The following messages recorded by AT&T will be transmitted to SouthEast:

 
- Message recording for per use/per activation type services (examples: ` Three
-Way Calling, Verify, Interrupt, Call Return, etc.)
 
-  Measured billable Local
 
-  Directory Assistance messages
 
-  IntraLATA Toll
 
- WATS  and 800 Service
 
-  N11
 
-  Information Service Provider Messages
 
-  Operator Services Messages
 
-  Operator Services Message Attempted Calls (Network Element only)
 
-  Credit/Cancel Records
 
-  Usage for Voice Mail Message Service
 
4.7.1.2
Rated Incollects (originated in AT&T and from other companies) can also be on
ODUF.  Rated Incollects will be intermingled with AT&T recorded rated and
unrated usage.  Rated Incollects will not be packed separately.

 
4.7.1.3
AT&T will perform duplicate record checks on records processed to ODUF.  Any
duplicate messages detected will be deleted and not sent to SouthEast.

 
4.7.1.4
In the event that SouthEast detects a duplicate on ODUF they receive from AT&T,
SouthEast will drop the duplicate message (SouthEast will not return the
duplicate to AT&T).

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 7– Billing
Page 11 of 14
SouthEast
07/25/08

 
4.7.2
Physical File Characteristics

 
4.7.2.1
ODUF will be distributed to SouthEast via an agreed medium with CONNECT:Direct
being the preferred transport method. The Daily Usage Feed will be a variable
block format (2476) with an LRECL of 2472. The data on the Daily Usage Feed will
be in a non-compacted EMI format (175 byte format plus modules). It will be
created on a daily basis (Monday through Friday except holidays). Details such
as dataset name and delivery schedule will be addressed during negotiations of
the distribution medium. There will be a maximum of one dataset per workday per
OCN.

 
4.7.2.2
Data circuits (private line or dial-up) may be required between AT&T and
SouthEast for the purpose of data transmission. Where a dedicated line is
required, SouthEast will be responsible for ordering the circuit, overseeing its
installation and coordinating the installation with AT&T. SouthEast will also be
responsible for any charges associated with this line. Equipment required on the
AT&T end to attach the line to the mainframe computer and to transmit
successfully ongoing will be negotiated on a case by case basis. Where a dial-up
facility is required, dial circuits will be installed in the AT&T data center by
AT&T and the associated charges assessed to SouthEast. Additionally, all message
toll charges associated with the use of the dial circuit by SouthEast will be
the responsibility of SouthEast. Associated equipment on the AT&T end, including
a modem, will be negotiated on a case by case basis between the Parties. All
equipment, including modems and software, that is required on SouthEast’s end
for the purpose of data transmission will be the responsibility of SouthEast.

 
4.7.3
Packing Specifications

 
4.7.3.1
A pack will contain a minimum of one message record or a maximum of 99,999
message records plus a pack header record and a pack trailer record. One
transmission can contain a maximum of 99 packs and a minimum of one pack.

 
4.7.3.2
The OCN, From RAO, and Invoice Number will control the invoice sequencing. The
From RAO will be used to identify to SouthEast which AT&T RAO that is sending
the message. AT&T and SouthEast will use the invoice sequencing to control data
exchange. AT&T will be notified of sequence failures identified by SouthEast and
resend the data as appropriate.

 
 
The data will be packed using ATIS EMI records.

 
4.7.4
Pack Rejection

 
4.7.4.1
SouthEast will notify AT&T within one business day of rejected packs (via the
mutually agreed medium). Packs could be rejected because of pack sequencing
discrepancies or a critical edit failure on the Pack Header or Pack Trailer
records (i.e. out-of-balance condition on grand totals, invalid data populated).
Standard ATIS EMI Error Codes will be used. SouthEast will not be required to
return the actual rejected data to AT&T. Rejected packs will be corrected and
retransmitted to SouthEast by AT&T.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 7– Billing
Page 12 of 14
SouthEast
07/25/08

 
4.7.5
Control Data

 
4.7.5.1
SouthEast will send one confirmation record per pack that is received from AT&T.
This confirmation record will indicate SouthEast received the pack and the
acceptance or rejection of the pack. Pack Status Code(s) will be populated using
standard ATIS EMI error codes for packs that were rejected by SouthEast for
reasons stated in the above section.

 
4.7.6
Testing

 
4.7.6.1
Upon request from SouthEast, AT&T shall send test files to SouthEast for ODUF.
The Parties agree to review and discuss the file’s content and/or format. For
testing of usage results, AT&T shall request that SouthEast set up a production
(LIVE) file. The live test may consist of SouthEast’s employees making test
calls for the types of services SouthEast requests on ODUF. These test calls are
logged by SouthEast, and the logs are provided to AT&T. These logs will be used
to verify the files. Testing will be completed within 30 calendar days from the
date on which the initial test file was sent.

 
5.
Access Daily Usage File

 
5.1.
Upon written request from SouthEast, AT&T will provide the Access Daily Usage
File (ADUF) service to SouthEast pursuant to the terms and conditions set forth
in this section.

 
5.2
SouthEast shall furnish all relevant information required by AT&T for the
provision of ADUF.

 
5.3
ADUF will contain access messages associated with a port that SouthEast has
purchased from AT&T

 
5.4
Charges for delivery of ADUF will appear on SouthEast’s monthly bills.  The
charges are as set forth in Exhibit A to this Attachment. All messages will be
in the standard ATIS EMI record format.

 
5.5
Messages that error in the billing system of SouthEast will be the
responsibility of SouthEast. If, however, SouthEast should encounter significant
volumes of errored messages that prevent processing by SouthEast within its
systems, AT&T will work with SouthEast to determine the source of the errors and
the appropriate resolution.

 
5.6
Usage To Be Transmitted

 
5.6.1
The following messages recorded by AT&T will be transmitted to SouthEast:

 
5.6.1.1
Recorded originating and terminating interstate and intrastate access records
associated with a port.

 
5.6.1.2
Recorded terminating access records for undetermined jurisdiction access records
associated with a port.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 7– Billing
Page 13 of 14
SouthEast
07/25/08

 
5.6.2
When SouthEast purchases Network Element ports from AT&T and calls are made
using these ports, AT&T will handle the calls as follows:

 
5.6.2.1
Originating from Network Element and carried by Interexchange Carrier:

 
5.6.2.1.1
AT&T will bill network element to CLEC and send access record to the CLEC via
ADUF.

 
5.6.2.2
Originating from network element and carried by AT&T (SouthEast is AT&T’s toll
customer).

 
5.6.2.3
Terminating on network element and carried by Interexchange Carrier:

 
5.6.2.3.1
AT&T will bill network element to SouthEast and send access record to SouthEast.

 
5.6.2.4
Terminating on network element and carried by AT&T:

 
5.6.2.4.1
AT&T will bill network element to SouthEast and send access record to SouthEast.

 
5.6.3
AT&T will perform duplicate record checks on records processed to ADUF.  Any
duplicate messages detected will be dropped and not sent to SouthEast.

 
5.6.4
In the event that SouthEast detects a duplicate on ADUF they receive from AT&T,
SouthEast will drop the duplicate message (SouthEast will not return the
duplicate to AT&T.)

 
5.6.5
Physical File Characteristics

 
5.6.5.1
ADUF will be distributed to SouthEast via an agreed medium with CONNECT:Direct
being the preferred transport method. The Daily Usage Feed will be a fixed block
format (2476) with an LRECL of 2472. The data on the Daily Usage Feed will be in
a non-compacted EMI format (210 byte format plus modules). It will be created on
a daily basis (Monday through Friday except holidays). Details such as dataset
name and delivery schedule will be addressed during negotiations of the
distribution medium. There will be a maximum of one dataset per workday per OCN.

 
5.6.5.2
Data circuits (private line or dial-up) may be required between AT&T and
SouthEast for the purpose of data transmission. Where a dedicated line is
required, SouthEast will be responsible for ordering the circuit, overseeing its
installation and coordinating the installation with AT&T. SouthEast will also be
responsible for any charges associated with this line. Equipment required on the
AT&T end to attach the line to the mainframe computer and to transmit
successfully ongoing will be negotiated on a case by case basis. Where a dial-up
facility is required, dial circuits will be installed in the AT&T data center by
AT&T and the associated charges assessed to SouthEast. Additionally, all message
toll charges associated with the use of the dial circuit by SouthEast will be
the responsibility of SouthEast. Associated equipment on the AT&T end, including
a modem, will be negotiated on a case by case basis between the Parties. All
equipment, including modems and software, that is required on SouthEast’s end
for the purpose of data transmission will be the responsibility of SouthEast.

 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 7– Billing
Page 14 of 14
SouthEast
07/25/08

 
5.6.6
Packing Specifications

 
5.6.6.1
A pack will contain a minimum of one message record or a maximum of 99,999
message records plus a pack header record and a pack trailer record.  One
transmission can contain a maximum of 99 packs and a minimum of one pack.

 
5.6.6.2
The OCN, From RAO, and Invoice Number will control the invoice sequencing.  The
From RAO will be used to identify to SouthEast which AT&T RAO is sending the
message.  AT&T and SouthEast will use the invoice sequencing to control data
exchange.  AT&T will be notified of sequence failures identified by SouthEast
and resend the data as appropriate.

 
 
The data will be packed using ATIS EMI records.

 
5.6.7
Pack Rejection

 
5.6.7.1
SouthEast will notify AT&T within one business day of rejected packs (via the
mutually agreed medium).  Packs could be rejected because of pack sequencing
discrepancies or a critical edit failure on the Pack Header or Pack Trailer
records (i.e. out-of-balance condition on grand totals, invalid data
populated).  Standard ATIS EMI Error Codes will be used.  SouthEast will not be
required to return the actual rejected data to AT&T.  Rejected packs will be
corrected and retransmitted to SouthEast by AT&T.

 
5.6.8
Control Data

 
5.6.8.1
SouthEast will send one confirmation record per pack that is received from
AT&T.  This confirmation record will indicate SouthEast received the pack and
the acceptance or rejection of the pack.  Pack Status Code(s) will be populated
using standard ATIS EMI error codes for packs that were rejected by SouthEast
for reasons stated in the above section.

 
5.6.9
Testing

 
5.6.9.1
Upon request from SouthEast, AT&T shall send a test file of generic data to
SouthEast via Connect:Direct or Text File via E-Mail. The Parties agree to
review and discuss the test file’s content and/or format.

 
 
 

--------------------------------------------------------------------------------

 


Attachment 8 – Rights-ofWay, Conduits and Pole Attachments
Page 1 of 1
SouthEast
07/25/08

 
ATTACHMENT 8


RIGHTS-OF-WAY, CONDUITS AND POLE ATTACHMENTS


AT&T will provide nondiscriminatory access to any pole, duct, conduit, or
right-of-way owned or controlled by AT&T pursuant to 47 U.S.C. § 224, as amended
by the Act, pursuant to terms and conditions of a license agreement subsequently
negotiated with AT&T’s Competitive Structure Provisioning Center.


 
 

--------------------------------------------------------------------------------

 


Attachment 9 – Performance Measurements
Page 1 of 1
SouthEast
07/25/08



ATTACHMENT 9
 
PERFORMANCE MEASUREMENTS


Upon the Kentucky Public Service Commission’s issuance of an Order pertaining to
Performance Measurements in a proceeding expressly applicable to all CLECs
generally, AT&T shall implement in Kentucky such Performance Measurements as of
the date specified by the Commission.


 
 

--------------------------------------------------------------------------------

 


Attachment 10 – Disaster Recovery Plan
Page 1 of 8
SouthEast
07/25/08

 
ATTACHMENT 10


AT&T DISASTER RECOVER PLAN


TABLE OF CONTENTS


1.
Purpose
2
2
Single Point of Contact
2
3.
Identifying the Problem
2
4.
Environmental Concerns
3
5.
The ECC
4
6.
Recovery Procedures
4
7.
CLEC Outage
5
8.
BellSouth Outage
5
9.
Loss of a CO
5
10.
Combined Outage (CLEC and BellSouth Equipment)
7
11.
T1 Identification Procedures
7
12.
Acronyms
7
13.
Hurrican Information
7
14.
AT&T Disaster Management Plan
8



 
 

--------------------------------------------------------------------------------

 
 
Attachment 10 – Disaster Recovery Plan
Page 2 of 8
SouthEast
07/25/08

 
1.
Purpose

 
 
In the unlikely event of a disaster occurring that affects AT&T's long-term
ability to deliver traffic to a CLEC, general procedures have been developed by
AT&T to hasten the recovery process in accordance with the Telecommunications
Service Priority (TSP) Program established by the FCC to identify and prioritize
telecommunication services that support national security or emergency
preparedness (NS/EP) missions. A description of the TSP Program as it may be
amended from time to time is available at the following AT&T Interconnection
Services Web site: http://interconnection.AT&T.com/products/vertical/tsp.html.
Since each location is different and could be affected by an assortment of
potential problems, a detailed recovery plan is impractical. However, in the
process of reviewing recovery activities for specific locations, some basic
procedures emerge that appear to be common in most cases. These general
procedures should apply to any disaster that affects the delivery of traffic for
an extended time period. Each CLEC will be given the same consideration during
an outage, and service will be restored as quickly as possible. This document
will cover the basic recovery procedures that would apply to every CLEC.



2
Single Point of Contact

 
When a problem is experienced, regardless of the severity, the AT&T Network
Management Center (NMC) will observe traffic anomalies and begin monitoring the
situation. Controls will be appropriately applied to insure the sanity of AT&T's
network; and, in the event that a switch or facility node is lost, the NMC will
attempt to circumvent the failure using available reroutes. AT&T's NMC will
remain in control of the restoration efforts until the problem has been
identified as being a long-term outage. At that time, the NMC will contact
AT&T's ECC and relinquish control of the recovery efforts. Even though the ECC
may take charge of the situation, the NMC will continue to monitor the
circumstances and restore traffic as soon as damaged network elements are
revitalized. The telephone number for the AT&T Network Management Center in
Atlanta, as published in Telcordia’s National Network Management Directory, is
404-321-2516.


3.
Identifying the Problem

 
During the early stages of problem detection, the NMC will be able to tell which
CLECs are affected by the catastrophe. Further analysis and/or first hand
observation will determine if the disaster has affected CLEC equipment only,
AT&T equipment only or a combination. The initial restoration activity will be
largely determined by the equipment that is affected. Once the nature of the
disaster is determined and after verifying the cause of the problem, the NMC
will initiate reroutes and/or transfers that are jointly agreed upon by the
affected CLECs' Network Management Center and the AT&T NMC. The type and
percentage of controls used will depend upon available network capacity.
Controls necessary to stabilize the situation will be invoked and the NMC will
attempt to re-establish as much traffic as possible. For long-term outages,
recovery efforts will be coordinated by the ECC. Traffic controls will continue
to be applied by the NMC until facilities are re-established. As equipment is
made available for service, the ECC will instruct the NMC to begin removing the
controls and allow traffic to resume.
 
 
 

--------------------------------------------------------------------------------

 
 
Attachment 10 – Disaster Recovery Plan
Page 3 of 8
SouthEast
07/25/08

 
3.1
SITE CONTROL.  In the total loss of building use scenario, what likely exists
will be a smoking pile of rubble. This rubble will contain many components that
could be dangerous. It could also contain anypersonnel on the premises at the
time of the disaster. For these reasons, the local fire marshalwith the
assistance of the police will control the site until the building is no longer a
threat to surrounding properties and the companies have secured the site from
the general public.During this time, the majority owner of the building should
be arranging for a demolitioncontractor to mobilize to the site with the primary
objective of reaching the cable entrance facilityfor a damage assessment. The
results of this assessment would then dictate immediate plans for restoration,
both short term and permanent.

 
 
In a less catastrophic event, i.e., the building is still standing and the cable
entrance facility isusable, the situation is more complex. The site will
initially be controlled by local authoritiesuntil the threat to adjacent
property has diminished. Once the site is returned to the control of
thecompanies, the following events should occur.  An initial assessment of the
main building infrastructure systems (mechanical, electrical, fire andlife
safety, elevators, and others) will establish building needs. Once these needs
are determined,the majority owner should lead the building restoration efforts.
There may be situations where thesite will not be totally restored within the
confines of the building. The companies must individually determine their needs
and jointly assess the cost of permanent restoration to determine the overall
plan of action. Multiple restoration trailers from each company will result in
the need for designated space and installation order. This layout and control is
required to maximize the amount of restorationequipment that can be placed at
the site, and the priority of placements. Care must be taken in this planning to
ensure other restoration efforts have logistical access to the building. Major
components of telephone and building equipment will need to be removed and
replaced. A priority for this equipment must also be jointly established to
facilitate overall site restoration. (Example: If the AC switchgear has
sustained damage, this would be of the highestpriority in order to regain power,
lighting, and HVAC throughout the building).  If the site will not accommodate
the required restoration equipment, the companies would thenneed to quickly
arrange with local authorities for street closures, rights of way or other
possible options available.



4.
Environmental Concerns

 
In the worse case scenario, many environmental concerns must be addressed. Along
with the police and fire marshal, the state environmental protection department
will be on site to monitor the situation.  Items to be concerned with in a large
central office building could include:


1. Emergency engine fuel supply. Damage to the standby equipment and the
fuelhandling equipment could have created "spill" conditions that have to be
handled within state and federal regulations.


2. Asbestos-containing materials that may be spread throughout the wreckage.
Asbestos could be in many components of building, electrical, mechanical,
outside plant distribution, and telephone systems.


3. Lead and acid. These materials could be present in potentially large
quantities depending upon the extent of damage to the power room.
 
 
 

--------------------------------------------------------------------------------

 
 

Attachment 10 – Disaster Recovery Plan
Page 4 of 8
SouthEast
07/25/08



4. Mercury and other regulated compounds resident in telephone equipment.


5. Other compounds produced by the fire or heat.


Once a total loss event occurs at a large site, local authorities will control
immediate clean up (water placed on the wreckage by the fire department) and
site access.


At some point, the companies will become involved with local authorities in the
overall planning associated with site clean up and restoration. Depending on the
clean upapproach taken, delays in the restoration of several hours to several
days may occur.


In a less severe disaster, items listed above are more defined and can be
addressed individually depending on the damage.


In each case, the majority owner should coordinate building and environmental
restoration as well as maintain proper planning and site control.
 
5.
The ECC

 
The ECC is located in the Midtown 1 Building in Atlanta, Georgia. During an
emergency, theECC staff will convene a group of pre-selected experts to
inventory the damage and initiate corrective actions. These experts have
regional access to AT&T's personnel and equipmentand will assume control of the
restoration activity anywhere in the nine-state area.


In the past, the ECC has been involved with restoration activities resulting
from hurricanes, icestorms and floods. They have demonstrated their capabilities
during these calamities as well asduring outages caused by human error or
equipment failures. This group has an excellent record of restoring service as
quickly as possible.


During a major disaster, the ECC may move emergency equipment to the affected
location, direct recovery efforts of local personnel and coordinate service
restoration activities with the CLECs.  The ECC will attempt to restore service
as quickly as possible using whatever means is available, leaving permanent
solutions, such as the replacement of damaged buildings or equipment, for local
personnel to administer.


Part of the ECC's responsibility, after temporary equipment is in place, is to
support the NMC efforts to return service to the CLECs. Once service has been
restored, the ECC will return control of the network to normal operational
organizations. Any long-term changes required afterservice is restored will be
made in an orderly fashion and will be conducted as normal activity.


6.
Recovery Procedures

 
The nature and severity of any disaster will influence the recovery procedures.
One crucial factorin determining how AT&T will proceed with restoration is
whether or not AT&T's equipment is incapacitated. Regardless of whose equipment
is out of service, AT&T will move as quickly as possible to aid with service
recovery; however, the approach that will be taken may differ depending upon the
location of the problem.
 
 
 

--------------------------------------------------------------------------------

 


Attachment 10 – Disaster Recovery Plan
Page 5 of 8
SouthEast
07/25/08



7.
CLEC Outage

 
For a problem limited to one CLEC (or a building with multiple CLECs), AT&T has
severaloptions available for restoring service quickly. For those CLECs that
have agreements with other CLECs, AT&T can immediately start directing traffic
to a provisional CLEC for completion.  This alternative is dependent upon AT&T
having concurrence from the affected CLECs.


Whether or not the affected CLECs have requested a traffic transfer to another
CLEC will not impact AT&T's resolve to re-establish traffic to the original
destination as quickly as possible.


8.
AT&T Outage

 
Because AT&T's equipment has varying degrees of impact on the service provided
to theCLECs, restoring service from damaged AT&T equipment is different. The
outage will probably impact a number of Carriers simultaneously. However, the
ECC will be able to initiate immediate actions to correct the problem.


A disaster involving any of AT&T's equipment locations could impact the CLECs,
some more than others. A disaster at a Central Office (CO) would only impact the
delivery of traffic to and from that one location, but the incident could affect
many Carriers. If the CO is a Serving WireCenter (SWC), then traffic from the
entire area to those Carriers served from that switch would also be impacted. If
the switch functions as an Access Tandem, or there is a tandem in the building,
traffic from every CO to every CLEC could be interrupted. A disaster that
destroys a facility hub could disrupt various traffic flows, even though the
switching equipment may beunaffected.


The NMC would be the first group to observe a problem involving AT&T's
equipment.  Shortly after a disaster, the NMC will begin applying controls and
finding re-routes for the completion of as much traffic as possible. These
reroutes may involve delivering traffic to alternate Carriers upon receiving
approval from the CLECs involved. In some cases, changes in translations will be
required. If the outage is caused by the destruction of equipment, then theECC
will assume control of the restoration.


9.
Loss of a CO

 
When AT&T loses a CO, the ECC will


a) Place specialists and emergency equipment on notice;


b) Inventory the damage to determine what equipment and/or functions are lost;


c) Move containerized emergency equipment and facility equipment to the stricken
area,if necessary;
 
 
 

--------------------------------------------------------------------------------

 
 

Attachment 10 – Disaster Recovery Plan
Page 6 of 8
SouthEast
07/25/08



d) Begin reconnecting service on a parity basis for Hospitals, Police and other
emergency agencies or customers served by AT&T or CLEC in accordance with the
TSP priority restoration coding scheme entered in the AT&T Maintenance database
immediately prior to the emergency.


9.1
Loss of a CO with SWC Functions



The loss of a CO that also serves as a SWC will be restored as described in
Section 9.


9.2
Loss of a CO with Tandem Functions



When AT&T loses a CO building that serves as an Access Tandem and as a SWC, the
ECC will:


a) Place specialists and emergency equipment on notice;


b) Inventory the damage to determine what equipment and/or functions are lost;


c) Move containerized emergency equipment and facility equipment to the stricken
area, if necessary;


d) Begin reconnecting service on a parity basis for Hospitals, Police and other
emergency agencies or customers served by AT&T or CLEC in accordance with the
TSP priority restoration coding scheme entered in the AT&T Maintenance database
immediately prior to the emergency;


e) Re-direct as much traffic as possible to the alternate access tandem (if
available) for delivery to those CLECs utilizing a different location as a SWC;


f) Begin aggregating traffic to a location near the damaged building. From this
location,begin re-establishing trunk groups to the CLECs for the delivery of
traffic normally found on the direct trunk groups. (This aggregation point may
be the alternate access tandem location or another CO on a primary facility
route.)


9.3
Loss of a Facility Hub



In the event that AT&T loses a facility hub, the recovery process is much the
same as above. Once the NMC has observed the problem and administered the
appropriate controls, the ECC will assume authority for the repairs. The
recovery effort will include:


a) Placing specialists and emergency equipment on notice;


b) Inventorying the damage to determine what equipment and/or functions are
lost;


c) Moving containerized emergency equipment to the stricken area, if necessary;


 
 

--------------------------------------------------------------------------------

 
 

Attachment 10 – Disaster Recovery Plan
Page 7 of 8
SouthEast
07/25/08



d) Reconnecting service on a parity basis for Hospitals, Police and other
emergency agencies or customers served by AT&T or CLEC in accordance with the
TSP priority restoration coding scheme entered in the AT&T Maintenance database
immediately prior to the emergency; and


e) If necessary, AT&T will aggregate the traffic at another location and build
temporary facilities. This alternative would be viable for a location that is
destroyed and building repairs are required.


10.
Combined Outage (CLEC and AT&T Equipment)

 
In some instances, a disaster may impact AT&T's equipment as well as the CLECs'.
This situation will be handled in much the same way as described in Section
5.2.3. Since AT&T and the CLECs will be utilizing temporary equipment, close
coordination will be required.


11.
T1 Identification Procedures

 
During the restoration of service after a disaster, AT&T may be forced to
aggregate traffic for delivery to a CLEC. During this process, T1 traffic may be
consolidated onto DS3s and may become unidentifiable to the Carrier. Because
resources will be limited, AT&T may be forced to "package" this traffic entirely
differently than normally received by the CLECs. Therefore, a method for
identifying the T1 traffic on the DS3s and providing the information to the
Carriers is required.


12.
Acronyms

 
CLEC - Competitive Local Exchange Carrier
CO - Central Office (AT&T)
DS3 - Facility that carries 28 T1s (672 circuits)
ECC - Emergency Control Center (AT&T)
NMC - Network Management Center
SWC - Serving Wire Center (AT&T switch)
T1 - Facility that carries 24 circuits
TSP - Telecommunications Service Priority


13.
Hurricane Information



During a hurricane, AT&T will make every effort to keep CLECs updated on the
status of our network. Information centers will be set up throughout AT&T
Telecommunications. These centers are not intended to be used for escalations,
but rather to keep the CLEC informed of network related issues, area damages and
dispatch conditions, etc.


Hurricane-related information can also be found on AT&T’s Wholesale - Southeast
Web site by clicking on the link “Relief Information” in the special alert box
located on the Web page.    Information concerning Mechanized Disaster Reports
can also be found at this Web site by clicking on the link “Click here for
information concerning Disaster Recovery Reports” on the Hurricane Relief page.
 
 
 

--------------------------------------------------------------------------------

 


Attachment 10 – Disaster Recovery Plan
Page 8 of 8
SouthEast
07/25/08



14.
AT&T Disaster Management Plan



AT&T maintenance centers have geographical and redundant communication
capabilities. In the event of a disaster removing any maintenance center from
service another geographical center would assume maintenance responsibilities.
The contact numbers will not change and the transfer will be transparent to the
CLEC.


 
 

--------------------------------------------------------------------------------

 